Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 31, 2015

 

among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN
as the Lenders

 

and

 

BANK OF AMERICA, N.A.
as Agent, U.S. Swingline Lender and U.S. Letter of Credit Issuer

 

BANK OF AMERICA, N.A. (acting through its Canada Branch)
as Canadian Swingline Lender and Canadian Letter of Credit Issuer

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC
CITIGROUP GLOBAL MARKETS INC. and
MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Syndication Agents

 

and

 

BARCLAYS BANK PLC
DEUTSCHE BANK TRUST COMPANY AMERICAS
JPMORGAN CHASE BANK, N.A.
MUFG UNION BANK, N.A.
HSBC BANK USA, N.A.
THE BANK OF NOVA SCOTIA and
SUNTRUST BANK
as Co-Documentation Agents

 

and

 

UNITED RENTALS (NORTH AMERICA), INC.
and certain of its Subsidiaries
as the U.S. Borrowers

 

UNITED RENTALS, INC.
and certain of its Subsidiaries
as the Guarantors

 

UNITED RENTALS OF CANADA, INC.
as the Canadian Borrower

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP
as the Specified Loan Borrower

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC
CITIGROUP GLOBAL MARKETS INC. and
MORGAN STANLEY SENIOR FUNDING, INC.
as the Joint Lead Arrangers

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC
CITIGROUP GLOBAL MARKETS INC. and
MORGAN STANLEY SENIOR FUNDING, INC.
as the Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

1.1.

Defined Terms

2

1.2.

Accounting Terms

52

1.3.

Interpretive Provisions

52

1.4.

Classification of Loans and Borrowings

54

1.5.

Effectuation of Transactions

54

1.6.

Currency

54

1.7.

Pro Forma Calculations

55

1.8.

No Novation; Acknowledgement and Adjustment of Loans; Payment of Accrued
Interest and Fees

56

 

 

 

 

ARTICLE II

 

 

LOANS AND LETTERS OF CREDIT

 

 

 

 

2.1.

Revolving Loans

57

2.2.

Specified Loans

58

2.3.

Revolving Loan Administration

58

2.4.

Swingline Loans

59

2.5.

Letters of Credit

60

2.6.

Incremental Facility

64

2.7.

Extension Amendments

66

2.8.

Refinancing Amendments

69

2.9.

Specified Loan Administration

73

2.10.

Special Provisions Applicable Upon Exposure Exchange Date

73

2.11.

Reserves

75

 

 

 

 

ARTICLE III

 

 

INTEREST AND FEES

 

 

 

 

3.1.

Interest

75

3.2.

Continuation and Conversion Elections

76

3.3.

Maximum Interest Rate

78

3.4.

Closing Fees

78

3.5.

Unused Line Fee

78

3.6.

Letter of Credit Fees

78

 

 

 

 

ARTICLE IV

 

 

PAYMENTS AND PREPAYMENTS

 

 

 

 

4.1.

Payments and Prepayments

79

4.2.

Out-of-Formula Condition

79

4.3.

Termination or Reductions of Facilities

80

4.4.

LIBOR Loan and BA Equivalent Loans Prepayments

81

4.5.

Payments by the Borrowers

82

4.6.

Apportionment, Application and Reversal of Payments

82

4.7.

Indemnity for Returned Payments

83

4.8.

Agent’s and Lenders’ Books and Records; Monthly Statements

83

4.9.

Borrowers’ Agent

83

4.10.

Obligations Absolute

84

4.11.

Waiver of Suretyship Defenses

84

4.12.

Contribution and Indemnification among the Borrowers

84

4.13.

Excess Resulting from Exchange Rate Change

84

4.14.

Joint and Several Liability

84

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE V

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

5.1.

Taxes

85

5.2.

Illegality

87

5.3.

Increased Costs and Reduction of Return

88

5.4.

Funding Losses

89

5.5.

Inability to Determine Applicable Interest Rate

89

5.6.

Certificates of Agent

89

5.7.

Survival

90

5.8.

Assignment of Commitments Under Certain Circumstances

90

 

 

 

 

ARTICLE VI

 

 

GENERAL WARRANTIES AND REPRESENTATIONS

 

 

 

 

6.1.

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

90

6.2.

Validity and Priority of Security Interest

91

6.3.

Organization and Qualification

91

6.4.

Subsidiaries

91

6.5.

Financial Statements and Borrowing Base Certificate

91

6.6.

Capitalization

91

6.7.

Solvency

92

6.8.

Proprietary Rights

92

6.9.

Litigation

92

6.10.

Labor Disputes

92

6.11.

Environmental Laws

92

6.12.

No Violation of Law

92

6.13.

No Default

93

6.14.

ERISA Compliance

93

6.15.

Taxes

93

6.16.

Regulated Entities

93

6.17.

Use of Proceeds; Margin Regulations

93

6.18.

No Material Adverse Effect

94

6.19.

No Material Misstatements

94

6.20.

Government Authorization

94

6.21.

Rental Equipment

94

6.22.

Sanctions

94

 

 

 

 

ARTICLE VII

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

7.1.

Books and Records

94

7.2.

Financial Information

95

7.3.

Certificates; Other Information

95

7.4.

Collateral Reporting

97

7.5.

Filing of Tax Returns; Payment of Taxes

97

7.6.

Legal Existence and Good Standing

98

7.7.

Compliance with Law

98

7.8.

Maintenance of Property

98

7.9.

Inspection

98

7.10.

Insurance

99

7.11.

Insurance and Condemnation Proceeds

99

7.12.

Use of Proceeds

99

7.13.

Environmental Laws

99

7.14.

Compliance with ERISA

100

7.15.

Further Assurances

100

7.16.

Additional Obligors

100

7.17.

Bank and Securities Accounts; Cash Dominion

102

7.18.

Sanctions

103

 

ii

--------------------------------------------------------------------------------


 

7.19.

Anti-Money Laundering Laws

104

7.20.

Securitization Transactions

104

 

 

 

 

ARTICLE VIII

 

 

NEGATIVE COVENANTS

 

 

 

 

8.1.

Indebtedness

104

8.2.

Liens

107

8.3.

Sale and Leaseback Transactions

110

8.4.

Distributions; Restricted Investments

111

8.5.

Mergers, Consolidations or Sales

111

8.6.

Prepayments of Indebtedness

112

8.7.

Transactions with Affiliates

112

8.8.

Restrictive Agreements

114

8.9.

Fixed Charge Coverage Ratio

115

 

 

 

 

ARTICLE IX

 

 

CONDITIONS OF LENDING

 

 

 

 

9.1.

Conditions Precedent to Effectiveness of Agreement and Making of Loans on the
Closing Date

115

9.2.

Conditions Precedent to Each Loan

117

 

 

 

 

ARTICLE X

 

 

DEFAULT; REMEDIES

 

 

 

 

10.1.

Events of Default

117

10.2.

Remedies

120

 

 

 

 

ARTICLE XI

 

 

TERM AND TERMINATION

 

 

 

 

11.1.

Term and Termination

120

 

 

 

 

ARTICLE XII

 

 

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

 

 

 

12.1.

Amendments and Waivers

121

12.2.

Assignments; Participations

123

 

 

 

 

ARTICLE XIII

 

 

THE AGENT

 

 

 

 

13.1.

Appointment and Authorization

124

13.2.

Delegation of Duties

125

13.3.

Liability of Agent

126

13.4.

Reliance by Agent

126

13.5.

Notice of Default

126

13.6.

Credit Decision

126

13.7.

Indemnification

126

13.8.

Agent in Individual Capacity

127

13.9.

Successor Agent

127

13.10.

Withholding Tax

127

13.11.

Collateral Matters

128

13.12.

Restrictions on Actions by Lenders; Sharing of Payments

129

13.13.

Agency for Perfection

129

13.14.

Payments by Agent to Lenders

130

13.15.

Settlement; Defaulting Lenders

130

13.16.

Letters of Credit; Intra-Lender Issues

134

13.17.

Concerning the Collateral and the Related Loan Documents

136

13.18.

Field Audit and Examination Reports; Disclaimer by Lenders

137

 

iii

--------------------------------------------------------------------------------


 

13.19.

Relation Among Lenders

137

13.20.

Arrangers; Agent

137

13.21.

The Register

138

13.22.

Québec Collateral

138

 

 

 

 

ARTICLE XIV

 

 

MISCELLANEOUS

 

 

 

 

14.1.

No Waivers; Cumulative Remedies

139

14.2.

Severability

139

14.3.

Governing Law; Choice of Forum; Service of Process

139

14.4.

WAIVER OF JURY TRIAL

140

14.5.

Survival of Representations and Warranties

140

14.6.

Other Security and Guarantees

140

14.7.

Fees and Expenses

140

14.8.

Notices

141

14.9.

Binding Effect

142

14.10.

Indemnity of the Agent and the Lenders

142

14.11.

Limitation of Liability

143

14.12.

Final Agreement

143

14.13.

Counterparts; Facsimile Signatures

143

14.14.

Captions

143

14.15.

Right of Setoff

143

14.16.

Confidentiality

143

14.17.

Conflicts with Other Loan Documents

144

14.18.

Collateral Matters

144

14.19.

No Fiduciary Relationship

144

14.20.

Judgment Currency

144

14.21.

Incremental Indebtedness; Extended Commitments; Extended Loans; Refinancing
Commitments and Refinancing Loans; Additional First Lien Debt

145

14.22.

U.S. Lenders

145

14.23.

USA PATRIOT Act

145

14.24.

Amendment and Restatement

145

14.25.

Waiver of Notices

146

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B-1

FORM OF NOTICE OF BORROWING

EXHIBIT B-2

FORM OF SPECIFIED LOAN NOTICE OF BORROWING

EXHIBIT C-1

FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT C-2

FORM OF SPECIFIED LOAN NOTICE OF CONTINUATION/CONVERSION

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT F

PERFECTION CERTIFICATE

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

EXHIBIT H-1

[INTENTIONALLY OMITTED]

EXHIBIT H-2

[INTENTIONALLY OMITTED]

EXHIBIT I

FORM OF LENDER JOINDER AGREEMENT

EXHIBIT J

FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

SCHEDULE 1.1

LENDERS’ COMMITMENTS

SCHEDULE 1.1A

EXISTING LETTERS OF CREDIT

SCHEDULE 1.2

SUBSIDIARY BORROWERS

SCHEDULE 1.2A

GUARANTORS

SCHEDULE 1.3

IMMATERIAL SUBSIDIARIES

SCHEDULE 1.4

UNRESTRICTED SUBSIDIARIES

SCHEDULE 1.5

THIRD PARTY LOCATIONS OF MERCHANDISE AND CONSUMABLES INVENTORY

SCHEDULE 6.4

SUBSIDIARIES

SCHEDULE 6.6

CAPITALIZATION

SCHEDULE 6.9

LITIGATION

SCHEDULE 6.11

ENVIRONMENTAL LAW

SCHEDULE 6.14

ERISA AND PENSION PLAN COMPLIANCE

SCHEDULE 6.15

TAXES

SCHEDULE 8.1

DEBT

SCHEDULE 8.2

LIENS

SCHEDULE 8.4

INVESTMENTS

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement, dated as of March 31, 2015,
among the financial institutions from time to time parties hereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), Bank of America, N.A., with an office at One Bryant Park, New
York, New York  10036, as Agent, U.S. Swingline Lender and U.S. Letter of Credit
Issuer, Bank of America, N.A. (acting through its Canada branch), with an office
at 181 Bay Street, Toronto Ontario, M5J2V8, as Canadian Swingline Lender and
Canadian Letter of Credit Issuer, Wells Fargo Capital Finance, LLC, Citigroup
Global Markets Inc. and Morgan Stanley Senior Funding, Inc., as co-syndication
agents (each, in its capacity as a co-syndication agent, a “Co-Syndication
Agent”), Barclays Bank PLC, Deutsche Bank Trust Company Americas, JPMorgan Chase
Bank, N.A., MUFG Union Bank, N.A., HSBC Bank USA, N.A., The Bank of Nova Scotia
and SunTrust Bank, as the co-documentation agents (each, in its capacity as a
co-documentation agent, a “Co-Documentation Agent”), United Rentals, Inc., a
Delaware corporation, with offices at 100 First Stamford Place, Suite 700,
Stamford, CT 06902 (“Holdings”), United Rentals (North America), Inc., a
Delaware corporation, with offices at 100 First Stamford Place, Suite 700,
Stamford, CT 06902 (the “Company”), each Subsidiary that is listed on
Schedule 1.2 (the “U.S. Subsidiary Borrowers” and, together with the Company,
the “U.S. Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario (the “Canadian Borrower”), United
Rentals Financing Limited Partnership, a Delaware partnership (the “Specified
Loan Borrower”), and the Guarantors (as defined below) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the U.S. Borrowers, the Canadian Borrower, the Specified Loan
Borrower, the Guarantors, the Agent, certain of the Lenders party hereto and
certain other parties thereto are party to a certain Amended and Restated Credit
Agreement, dated as of October 14, 2011, as amended to, but excluding, the date
hereof (as so amended, the “Existing Loan Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Loan
Agreement in its entirety, but not as a novation, on the terms and subject to
the conditions hereinafter set forth;

 

WHEREAS, the Borrowers have requested that the U.S. Lenders continue to make
available a revolving credit facility, portions of which may be used from time
to time by the U.S. Borrowers and the Specified Loan Borrower, in each case on
the terms and conditions specified herein;

 

WHEREAS, the Borrowers have requested that the Canadian Lenders continue to make
available a revolving credit facility, which may be used from time to time by
the Canadian Borrower, in each case on the terms and conditions specified
herein;

 

WHEREAS, all Obligations incurred pursuant to the Existing Loan Agreement or
pursuant hereto are and shall continue to be secured by, among other things, the
Security Documents and the other Loan Documents, in each case as and to the
extent set forth herein and therein; and

 

WHEREAS, each of the U.S. Guarantors has agreed to continue to guarantee the
Obligations of each of the Borrowers, and each of the Canadian Guarantors has
agreed to continue to guarantee the Obligations of the Canadian Borrower.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Loan Agreement shall be, and hereby is, amended and restated in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1.         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“4% Convertible Senior Note Indenture” means that certain Indenture dated as of
November 17, 2009 among Holdings and The Bank of New York Mellon, as Trustee, as
amended, modified and supplemented from time to time prior to the date hereof.

 

“4% Convertible Senior Notes” means the 4% Convertible Senior Notes due 2015
issued by Holdings pursuant to the 4% Convertible Senior Note Indenture.

 

“4⅝% Senior Secured Note Indenture” means that certain Indenture dated as of
March 26, 2015 among the Company, Holdings, certain subsidiaries of the Company
and Wells Fargo Bank, National Association, as Trustee and Notes Collateral
Agent, as amended, modified and supplemented from time to time prior to the date
hereof.

 

“4⅝% Senior Secured Notes” means the 4⅝% Senior Secured Notes due 2023 issued by
the Company pursuant to the 4⅝% Senior Secured Note Indenture.

 

“5½% Senior Note Indenture” means that certain Indenture dated as of March 26,
2015 among the Company, Holdings, certain subsidiaries of the Company and Wells
Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

 

“5½% Senior Notes” means the 5½% Senior Notes due 2025 issued by the Company
pursuant to the 5½% Senior Note Indenture.

 

“5¾% Senior Note Indenture” means that certain Indenture dated as of March 26,
2014 among the Company, Holdings, certain subsidiaries of the Company and Wells
Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

 

“5¾% Senior Notes” means the 5¾% Senior Notes due 2024 issued by the Company
pursuant to the 5¾% Senior Note Indenture.

 

“5¾% Senior Secured Note Indenture” means that certain Indenture dated as of
March 9, 2012 among the Company (as successor to UR Financing Escrow
Corporation), Holdings, certain subsidiaries of the Company and Wells Fargo
Bank, National Association, as Trustee and Notes Collateral Agent, as amended,
modified and supplemented from time to time prior to the date hereof.

 

“5¾% Senior Secured Notes” means the 5¾% Senior Secured Notes due 2018 issued by
the Company pursuant to the 5¾% Senior Secured Note Indenture.

 

“6⅛% Senior Note Indenture” means that certain Indenture dated as of October 30,
2012 among the Company, Holdings, certain subsidiaries of the Company and Wells
Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

 

“6⅛% Senior Notes” means the 6⅛% Senior Notes due 2023 issued by the Company
pursuant to the 6⅛% Senior Note Indenture.

 

“7⅜% Senior Note Indenture” means that certain Indenture dated as of March 9,
2012 among the Company (as successor to UR Financing Escrow Corporation),
Holdings, certain subsidiaries of the Company and Wells Fargo Bank, National
Association, as Trustee, as amended, modified and supplemented from time to time
prior to the date hereof.

 

2

--------------------------------------------------------------------------------


 

“7⅜% Senior Notes” means the 7⅜% Senior Notes due 2020 issued by the Company
pursuant to the 7⅜% Senior Note Indenture.

 

“7⅝% Senior Note Indenture” means that certain Indenture dated as of March 9,
2012 among the Company (as successor to UR Financing Escrow Corporation),
Holdings, certain subsidiaries of the Company and Wells Fargo Bank, National
Association, as Trustee, as amended, modified and supplemented from time to time
prior to the date hereof.

 

“7⅝% Senior Notes” means the 7⅝% Senior Notes due 2022 issued by the Company
pursuant to the 7⅝% Senior Note Indenture.

 

“8¼% RSC Senior Note Indenture” means that certain Indenture dated as of
January 19, 2011 among the Company (as successor to RSC Opco and RSC III), the
guarantors named therein and Wells Fargo Bank, National Association, as Trustee,
as amended, modified and supplemented from time to time prior to the date
hereof.

 

“8¼% RSC Senior Notes” means the 8¼% Senior Notes due 2021 issued by the Company
pursuant to the 8¼% RSC Senior Note Indenture.

 

“8⅜% Senior Subordinated Note Indenture” means that certain Indenture dated as
of October 26, 2010 among the Company, Holdings, the other guarantors named
therein and The Bank of New York Mellon, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

 

“8⅜% Senior Subordinated Notes” means the 8⅜% Senior Subordinated Notes due 2020
issued by the Company pursuant to the 8⅜% Senior Subordinated Note Indenture.

 

“Acceptable Intercreditor Agreement” means an intercreditor agreement containing
customary terms and conditions for comparable transactions, which shall be in
form and substance reasonably acceptable to the Agent; provided that any
intercreditor agreement between the Agent and one or more representatives of
Persons (other than Holdings or any of its Subsidiaries) benefitting from a lien
on any Collateral of a U.S. Obligor that is intended to be junior to the Agent’s
Lien therein having terms that are substantially consistent with, or not
materially less favorable, taken as a whole, to the Secured Parties than, the
terms of the intercreditor agreement, dated as of March 9, 2012, among the
Agent, Wells Fargo Bank, National Association, as Notes Trustee and Second Lien
Collateral Agent, and the other parties thereto from time to time (as amended,
restated, modified or replaced in accordance with its terms) shall be deemed to
be reasonably acceptable to the Agent.

 

“Accommodation Payment” has the meaning specified in Section 4.12.

 

“Accounts” means, with respect to each Obligor and its Subsidiaries, all of such
Obligor’s or such Subsidiary’s now owned or hereafter acquired or arising
accounts, as defined in the UCC or the PPSA, as applicable, and Leases,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance, all Progress
Billings, and all rentals, lease payments and other monies due and to become due
under any Lease.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangible (including a payment
intangible).

 

“Acquired Business” has the meaning specified in the definition of “Permitted
Acquisition”.

 

“Additional Lender” means any Person that has agreed to provide Incremental
Facilities pursuant to Section 2.6, Refinancing Commitments pursuant to
Section 2.8 or Commitments pursuant to Section 4.3, whether or not such Person
was a Lender hereunder immediately prior to such time.

 

“Adjustment Date” means initially, the first day of the first calendar quarter
beginning after the date that is the six-month anniversary of the Closing Date
and, thereafter, the first day of each calendar quarter (or, if earlier, the
Termination Date).

 

3

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, twenty-five percent (25%) or
more of the outstanding equity interests of such Person.  A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.  Without limiting the generality of the
foregoing, when used with respect to the Agent or any Lender, the term
“Affiliate” shall include any “authorized foreign bank” for purposes of the
Income Tax Act (Canada) of such Person.

 

“Agent” means the Bank, as the agent for the Lenders under this Agreement, or
any successor agent.

 

“Agent Advances” has the meaning specified in Section 2.3(b).

 

“Agent Advance Period” has the meaning specified in Section 2.3(b).

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the other Loan
Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
respective officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

 

“Aggregate Canadian Revolver Outstandings” means, at any date of determination
and without duplication, the Equivalent Amount in Dollars of the sum of (a) the
unpaid principal balance of Canadian Revolving Loans, (b) one hundred percent
(100%) of the aggregate maximum amount available to be drawn under all
outstanding Canadian Letters of Credit, and (c) the aggregate amount of any
unpaid reimbursement obligations in respect of Canadian Letters of Credit.

 

“Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base” means,
at any date of determination and without duplication, the Equivalent Amount in
Dollars of the difference (if positive) of (a) the Aggregate Canadian Revolver
Outstandings, minus (b) the lesser of (i) the Maximum Canadian Revolver Amount
and (ii) the Canadian Borrowing Base.

 

“Aggregate Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
Aggregate U.S. Revolver Outstandings and (b) the Aggregate Canadian Revolver
Outstandings.

 

“Aggregate U.S. Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
unpaid principal balance of U.S. Revolving Loans and Specified Loans, (b) one
hundred percent (100%) of the aggregate maximum amount available to be drawn
under all outstanding U.S. Letters of Credit, and (c) the aggregate amount of
any unpaid reimbursement obligations in respect of U.S. Letters of Credit.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
amended and restated, modified or supplemented from time to time.

 

“Agreement Date” means the date of this Agreement.

 

“Allocable Amount” has the meaning specified in Section 4.12.

 

“Applicable Entities” has the meaning specified in Section 14.19.

 

“Applicable Margin” means, during the period from the Closing Date until the
initial Adjustment Date, at the option of the applicable Borrower, (x) in the
case of Dollar denominated loans, the LIBOR Rate or the Base Rate and (y) in the
case of Canadian Dollar denominated loans, the Canadian Prime Rate or the BA
Rate, in each case plus the interest margin applicable thereto at Level II set
forth below.  From and after the initial Adjustment Date

 

4

--------------------------------------------------------------------------------


 

and on each subsequent Adjustment Date, the foregoing interest margins will be
subject to a pricing grid based on average daily Combined Availability as a
percentage of the average daily Maximum Revolver Amount for the previous
calendar quarter (or portion thereof), as set forth below:

 

Level

 

Average daily
Combined
Availability
as a
percentage of
the average daily
Maximum
Revolver
Amount

 

Applicable
Margin for
U.S. Revolving
Loans that are
Base Rate Loans

 

Applicable
Margin for
U.S. Revolving
Loans that are
LIBOR Loans

 

Applicable Margin
for Canadian
Revolving Loans
that are Canadian
Prime Rate Loans

 

Applicable Margin
for Canadian
Revolving Loans
and Specified
Loans that are BA
Equivalent Loans

 

I

 

> 66 2/3%

 

0.25

%

1.25

%

0.25

%

1.25

%

II

 

< 66 2/3% but > 33 1/3%

 

0.50

%

1.50

%

0.50

%

1.50

%

III

 

< 33 1/3%

 

0.75

%

1.75

%

0.75

%

1.75

%

 

Each change in the Applicable Margin resulting from a change in the average
daily Combined Availability as a percentage of the average daily Maximum
Revolver Amount for the most recent calendar quarter ended immediately preceding
the first day of a calendar quarter shall be effective with respect to all Loans
and Letters of Credit outstanding on and after such first day of such calendar
quarter.  Notwithstanding anything to the contrary contained above in this
definition, Level III pricing shall apply for all Loans at all times once the
Commitments have terminated or the Termination Date has occurred.

 

“Appraisal” means an appraisal, prepared on a basis reasonably satisfactory to
the Agent, setting forth the Net Orderly Liquidation Value of all Rental
Equipment, which appraisal shall be prepared in accordance with Section 7.9(b).

 

“Approved Fund” means any Person (other than a natural person or Disqualified
Lender) that is engaged in making, holding or investing in bank loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by (a) a Lender, (b) an entity or an Affiliate of an
entity that administers or manages a Lender, or (c) an Affiliate or branch of a
Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Capital Finance, LLC, Citigroup Global Markets Inc. and Morgan Stanley
Senior Funding, Inc.

 

“Asset Disposition” means any sale, issuance, conveyance, transfer, lease or
other disposition by an Obligor or any Restricted Subsidiary to any Person other
than an Obligor or a Restricted Subsidiary of:

 

(a)           any Capital Stock of any Restricted Subsidiary (other than
directors qualifying shares or to the extent required by applicable law);

 

(b)           all or substantially all of the assets of any division or line of
business of an Obligor or any Restricted Subsidiary; or

 

(c)           any other assets of an Obligor or any Restricted Subsidiary;

 

other than, in the case of clause (a), (b) or (c) above,

 

(i)                       sales, conveyances, transfers, leases or other
dispositions of (x) obsolete, damaged or used Equipment or (y) other Equipment
or Inventory in the ordinary course of business;

 

5

--------------------------------------------------------------------------------


 

(ii)                    sales, conveyances, transfers, leases or other
dispositions of obsolete, surplus or worn-out property or property that is no
longer necessary in the business of the Borrowers and their Subsidiaries;

 

(iii)                 sales, conveyances, transfers, leases or other
dispositions of assets in one or a series of related transactions for aggregate
consideration of less than the greater of (x) $75,000,000 and (y) 1.0% of
Consolidated Net Tangible Assets;

 

(iv)                the lease, assignment, license, sublicense or sublease of
any real or personal property in the ordinary course of business;

 

(v)                   (x) a disposition that constitutes a Permitted
Distribution or a Permitted Investment, (y) a disposition governed by
Section 8.5 (other than the clauses thereof specifically referring to Asset
Dispositions) and (z) any sale, issuance, conveyance, transfer, lease or other
disposition of properties or assets in connection with a Securitization
Transaction;

 

(vi)                Like-Kind Exchanges in the ordinary course of business;

 

(vii)             any disposition arising from foreclosure, condemnation or
similar action with respect to any property or other assets, or exercise of
termination rights under any lease, license, concession or agreement, or
necessary or advisable (as determined by the Company in good faith) in order to
consummate any acquisition of any Person, business or assets, or pursuant to
buy/sell arrangements under any joint venture or similar agreement or
arrangement;

 

(viii)          dispositions of cash and Cash Equivalents pursuant to any
transaction permitted under the Loan Documents;

 

(ix)                any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary;

 

(x)                   the unwinding of any Hedge Agreement;

 

(xi)                the sale, discount or forgiveness (with or without recourse,
and on customary or commercially reasonable terms) of Accounts arising in the
ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable;

 

(xii)             a disposition of Capital Stock of a Restricted Subsidiary
pursuant to an agreement or other obligation with or to a person (other than an
Obligor or a Restricted Subsidiary) from which such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquires its business and
assets (having been newly formed in connection with such acquisition), entered
into in connection with such acquisition;

 

(xiii)          the abandonment or other disposition of trademarks, copyrights,
patents or other intellectual property that are, in the good faith determination
of the Company, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and its Restricted Subsidiaries taken as a
whole; and

 

(xiv)         non-exclusive licenses, sublicenses or cross-licenses of
intellectual property or other general intangibles which do not materially
interfere with the business of Holdings or any of its Restricted Subsidiaries.

 

“Assignee” has the meaning specified in Section 12.2(a).

 

6

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 12.2(a)), and accepted by the Agent,
in substantially the form of Exhibit E or any other form approved by the Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel engaged by the Agent
(limited to one primary counsel and not more than one local counsel for each
relevant jurisdiction (including relevant foreign jurisdictions)).

 

“Availability” means U.S. Availability or Canadian Availability, as the context
requires.

 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
subject to Section 2.11, such reserves as the Agent, in its Reasonable Credit
Judgment, determines as being appropriate to reflect any impediments to the
realization upon any Collateral consisting of Eligible Merchandise and
Consumables Inventory or Eligible Rental Equipment included in the U.S.
Borrowing Base or Canadian Borrowing Base (including any claims that the Agent
determines may need to be satisfied in connection with the realization upon such
Collateral).

 

“Available Incremental Amount” means, on any date, without duplication, an
amount equal to the difference between (i) the greater of (x) $1,250,000,000 and
(y) an amount equal to 80% of the Net Orderly Liquidation Value (without giving
effect to any discount applied for the purpose of calculating the Borrowing
Base) of Eligible Merchandise and Consumables Inventory and Eligible Rental
Equipment that is included in Suppressed Availability and (ii) the sum of the
aggregate principal amount of all Incremental ABL Term Loans made plus all
Incremental Revolving Commitments established, in each case, prior to such date
pursuant to Section 2.6 and that shall be outstanding as of such date (it being
understood that any Incremental ABL Term Loans that shall be repaid, and any
Incremental Revolving Commitment that shall be terminated, in connection with
any proposed Incremental ABL Term Loans or Incremental Revolving Commitments
shall not be deemed outstanding for purposes of this definition).

 

“BA Equivalent Interest Payment Date” means, with respect to a BA Equivalent
Loan, (i) the last day of each BA Equivalent Interest Period applicable to such
BA Equivalent Loan, (ii) if such BA Equivalent Interest Period is longer than
three months, each three month anniversary of the commencement of such BA
Equivalent Interest Period and (iii) the Termination Date.

 

“BA Equivalent Interest Period” means, with respect to each BA Equivalent Loan,
the period commencing on the Funding Date of such Loan or on the
Continuation/Conversion Date on which the Loan is converted into or continued as
a BA Equivalent Loan, and ending on the date one (1), two (2), three (3) or six
(6) months thereafter or (if available from all the Lenders making or holding
such Loan as determined by such Lenders in good faith) twelve (12) months
thereafter, as selected by the applicable Borrower in its Notice of Borrowing or
Notice of Continuation/Conversion, provided that:

 

(a)           the initial BA Equivalent Interest Period for any Borrowing of a
BA Equivalent Loans shall commence on the date of such Borrowing (including the
date of any conversion from a Borrowing of Canadian Prime Rate Loans, as
applicable) and each BA Equivalent Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
BA Equivalent Interest Period expires;

 

(b)           if any BA Equivalent Interest Period relating to a Borrowing of a
BA Equivalent Loan begins on the last Business Day of a calendar month or begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such BA Equivalent Interest Period, such BA Equivalent
Interest Period shall end on the last Business Day of the calendar month at the
end of such BA Equivalent Interest Period;

 

(c)           if any BA Equivalent Interest Period would otherwise expire on a
day that is not a Business Day, such BA Equivalent Interest Period shall expire
on the next succeeding Business Day, provided that if any BA Equivalent Interest
Period in respect of a BA Equivalent Loan would otherwise

 

7

--------------------------------------------------------------------------------


 

expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such BA Equivalent Interest Period
shall expire on the next preceding Business Day; and

 

(d)           none of the Canadian Borrower, the Specified Loan Borrower nor the
Borrowers’ Agent shall be entitled to elect any BA Equivalent Interest Period in
respect of any BA Equivalent Loan if such BA Equivalent Interest Period would
extend beyond the Maturity Date.

 

“BA Equivalent Loan” means a Specified Loan or a Canadian Revolving Loan that
bears interest based on the BA Rate.

 

“BA Rate” means, for the BA Equivalent Interest Period of each BA Equivalent
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar bankers’ acceptances having an identical or comparable term as
the proposed BA Equivalent Loan displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time on such
day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day); provided that if such rate does not appear
on the CDOR Page at such time on such date, the rate for such date will be the
interest rate equivalent to the average of the annual discount rate (rounded
upward to the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto
time on such day at which two or more Canadian chartered banks listed on
Schedule I of the Bank Act (Canada) as selected by the Agent in consultation
with the Borrowers’ Agent is then offering to purchase Canadian Dollar bankers’
acceptances accepted by them having such specified term (or a term as closely as
possible comparable to such specified term).

 

“Bank” means, as the context requires, (a) the U.S. Bank or (b) the Canadian
Bank.  Any general reference to the “Bank” shall refer to the U.S. Bank with
respect to the U.S. Credit Facilities and/or the Canadian Bank with respect to
the Canadian Credit Facilities, as applicable.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means (a) Hedge Agreements, (b) products and services under Cash
Management Documents and (c) to the extent not otherwise included in the
foregoing, other similar banking products or services (other than Loans and
Letters of Credit) as, in the case of each of clauses (a), (b) and (c), may be
requested by any Borrower (on behalf of itself or any other Obligor) and
extended to any Obligor by the Agent or any Person that was a Lender or an
Affiliate of the Agent or any Lender at the time it entered into the same.

 

“Bank Product Reserves” means (i) all reserves which the Agent from time to time
establishes in its Reasonable Credit Judgment for the Designated Bank Products
Obligations then outstanding and (ii) without duplication of clause (i), all
Waterfall Priority Hedge Agreement Reserves.

 

“Bankruptcy Code” has the meaning specified in Section 4.12.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) LIBOR for a 30-day interest period as determined on such
day, plus 1.0%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means any U.S. Revolving Loan during any period for which it
bears interest based on the Base Rate, and all Agent Advances made to a U.S.
Borrower and U.S. Swingline Loans.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.

 

8

--------------------------------------------------------------------------------


 

“Borrowers” means the U.S. Borrowers, the Canadian Borrower and the Specified
Loan Borrower.

 

“Borrowers’ Agent” means the Company, in its capacity as agent for itself and
the other Borrowers pursuant to Section 4.9.

 

“Borrowing” means a borrowing hereunder consisting of Loans of one Type made on
the same day by Lenders to any Borrower (or (a) by the U.S. Bank in the case of
a Borrowing funded by U.S. Swingline Loans or by the Agent in the case of a
Borrowing consisting of an Agent Advance made to a U.S. Borrower or (b) by the
Canadian Bank in the case of a Borrowing funded by Canadian Swingline Loans or
by the Agent in the case of a Borrowing consisting of an Agent Advance made to
the Canadian Borrower) or the issuance by a U.S. Letter of Credit Issuer of a
U.S. Letter of Credit hereunder or the issuance by a Canadian Letter of Credit
Issuer of a Canadian Letter of Credit hereunder.

 

“Borrowing Base” means the U.S. Borrowing Base or the Canadian Borrowing Base,
as the context requires.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrowers’ Agent, substantially in the form of Exhibit A (or another form
reasonably acceptable to the Agent) setting forth the calculation of the
U.S. Borrowing Base and the Canadian Borrowing Base, including a calculation of
each component thereof, all in such detail as shall be reasonably satisfactory
to the Agent, as adjusted pursuant to Section 2.11 of this Agreement and the
definitions of Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement
Reserves.  All calculations of the U.S. Borrowing Base and the Canadian
Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall be made by the U.S. Borrowers and the Canadian Borrower and
certified to the Agent; provided, that the Agent shall have the right to review
and adjust, in the exercise of its Reasonable Credit Judgment (or, with respect
to Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement Reserves, as
otherwise set forth in the definitions thereof) and in consultation with the
Company, any such calculation to the extent that such calculation is not in
accordance with this Agreement, provided, further, that the Agent shall provide
the applicable Borrower or Borrowers prior written notice of any such
adjustment.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market; provided,
however, when used in connection with a Canadian Revolving Loan or Specified
Loan, such day shall be a day on which banks are open for business in Toronto,
Canada and New York, New York but excluding Saturday, Sunday and any other day
which is a legal holiday in Toronto, Canada or New York, New York.

 

“Canadian Availability” means, at any time (a) the lesser of (i) the Maximum
Canadian Revolver Amount and (ii) the sum of the Canadian Borrowing Base and the
U.S. Availability, minus (b) the Aggregate Canadian Revolver Outstandings.

 

“Canadian Bank” means Bank of America, N.A. (acting through its Canada branch),
or any successor entity thereto.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Canadian Borrowing Base” means, at any time, an amount in Dollars equal to:

 

(a)           the lesser of (i) 95% of the Net Book Value of Eligible Rental
Equipment of the Canadian Obligors and (ii) 85% of the Net Orderly Liquidation
Value of the Eligible Rental Equipment of the Canadian Obligors; minus

 

(b)           the sum of (i) the amount of Pari Passu Debt Reserves with respect
to Indebtedness of the Canadian Obligors (without duplication for any Pari Passu
Debt Reserves imposed with respect to the U.S.

 

9

--------------------------------------------------------------------------------


 

Borrowing Base) plus (ii) the amount of all other Reserves related to the
Canadian Credit Facilities from time to time established by the Agent in
accordance with Section 2.11 of this Agreement or in accordance with the
definition of Waterfall Priority Hedge Agreement Reserve.

 

“Canadian Collateral” means all of the Canadian Obligors’ personal property from
time to time subject to the Agent’s Liens securing payment or performance of any
Canadian Obligations pursuant to the Canadian Security Documents, other than
Excluded Assets (as defined in the Canadian Security Agreement); provided that
the term “Canadian Collateral” shall not include U.S. Collateral.

 

“Canadian Credit Facilities” means the revolving credit, swingline and letter of
credit facilities provided for by this Agreement extended to the Canadian
Borrower.

 

“Canadian DB Pension Plan” means any Canadian Pension Plan that contains a
“defined benefit provision” as defined in the Income Tax Act (Canada).

 

“Canadian Dollars” or “Cdn $” or “Cdn. Dollars” means the lawful currency of
Canada.

 

“Canadian Guarantee Agreements” means the Canadian URC Guarantee Agreement and
the Canadian URFLP Guarantee Agreement.

 

“Canadian Guarantors” means (a) any Subsidiary of Holdings that is organized
under the Laws of Canada or any province or territory thereof (other than the
Canadian Borrower), whether now existing or hereafter created or acquired, and
(b) each other Person (other than a U.S. Guarantor), who guarantees payment or
performance in whole or in part of the Canadian Obligations; provided that
“Canadian Guarantors” shall not include any Subsidiary that is an Excluded
Subsidiary.  The Canadian Guarantors as of the Agreement Date are set forth on
Schedule 1.2A under the heading “Canadian Guarantors”.

 

“Canadian Lender” means a Lender that has a Canadian Revolving Credit Commitment
or is the holder of a Canadian Revolving Loan.

 

“Canadian Letter of Credit” has the meaning specified in Section 2.5(a)(ii).

 

“Canadian Letter of Credit Fee” has the meaning specified in Section 3.6(b).

 

“Canadian Letter of Credit Issuer” means the Canadian Bank, any affiliate of the
Canadian Bank or any other Canadian Lender or Affiliate of a Canadian Lender
that issues any Canadian Letter of Credit pursuant to this Agreement and agrees
to provide reporting with respect to Canadian Letters of Credit reasonably
required by the Agent.

 

“Canadian Letter of Credit Subfacility” means Cdn $250,000,000 (or such lesser
amount as shall equal the Maximum Canadian Revolver Amount at such time), as the
same may be reduced from time to time in accordance with Section 4.3(b).

 

“Canadian Obligations” means, with respect to the Indebtedness of the Canadian
Obligors under the Loan Documents, any principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to any Canadian Obligor whether or not
a claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, Guarantees of such Indebtedness (or of
Obligations in respect thereof), other monetary obligations of any Canadian
Obligor of any nature and all other amounts payable by any Canadian Obligor
under the Loan Documents or in respect thereof, excluding in each case Excluded
Swap Obligations; provided that, “Canadian Obligations” shall in any event
include Designated Bank Product Obligations of any Canadian Obligor (to the
extent such Obligations are not Excluded Swap Obligations); provided, further,
that “Canadian Obligations” shall not include any U.S. Obligations.

 

“Canadian Obligors” means the Canadian Borrower and the Canadian Guarantors.

 

10

--------------------------------------------------------------------------------


 

“Canadian Omnibus Ratification” means that certain Omnibus Ratification and
Reaffirmation Agreement, dated as of the Agreement Date, entered into by the
Canadian Obligors with respect to certain Canadian Security Documents executed
by one or more Canadian Obligors under or pursuant to the Original Loan
Agreement and/or the Existing Loan Agreement.

 

“Canadian Pension Plan” means any Pension Plan applicable solely to employees or
former employees of any of the Canadian Obligors but shall not include any
Pension Plan maintained by the Government of Canada, the government of the
Province of Québec or the government of the Province of Ontario.

 

“Canadian Prime Rate” means, on any day, the greatest of (i) the rate of
interest publicly announced from time to time by the Canadian Bank as its
reference rate of interest for loans made in Canadian Dollars and designated as
its “prime” rate being a rate set by the Canadian Bank based upon various
factors, including the Canadian Bank’s costs and desired return, general
economic conditions and other factors and is used as a reference point for
pricing some loans, (ii) the Bank of Canada overnight rate, which is the rate of
interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day, plus 0.50%, and (iii) the BA Rate for a one month BA
Equivalent Interest Period as determined on such day, plus 1.0%.  Any change in
the prime rate for loans made in Canadian Dollars announced by the Canadian Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.  Each interest rate based on such prime rate
hereunder shall be adjusted simultaneously with any change in such prime rate. 
In the event that the Canadian Bank (including any successor or assignor) does
not at any time publicly announce a “prime” rate, the “prime” rate shall mean
the “prime rate” publicly announced by either the Royal Bank of Canada or the
Bank of Nova Scotia, as selected by the Canadian Bank.

 

“Canadian Prime Rate Loan” means any Canadian Revolving Loan during any period
for which it bears interest by reference to the Canadian Prime Rate (subject to
Section 2.10(a)) and all Canadian Swingline Loans and Agent Advances made to the
Canadian Borrower.

 

“Canadian Revolving Credit Commitment” means, at any date for any Canadian
Lender, the obligation of such Canadian Lender to make Canadian Revolving Loans
and to purchase participations in Canadian Letters of Credit and Canadian
Swingline Loans pursuant to the terms and conditions of this Agreement, which
shall not exceed the aggregate principal amount set forth on Schedule 1.1 under
the heading “Canadian Revolving Credit Commitment” or on the signature page of
the Assignment and Acceptance by which it became a Lender, as modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance; and “Canadian Revolving Credit
Commitments” means the aggregate principal amount of the Canadian Revolving
Credit Commitments of all Canadian Lenders, the maximum amount of which shall be
the Maximum Canadian Revolver Amount.

 

“Canadian Revolving Loans” means the revolving loans made to the Canadian
Borrower pursuant to Section 2.1(b) or any amendment to this Agreement entered
into pursuant to Section 2.6, Section 2.7 or Section 2.8, each Agent Advance
made to the Canadian Borrower and each Canadian Swingline Loan.

 

“Canadian Secured Parties” means, collectively, the Agent, the Canadian Lenders,
the Canadian Bank, any Canadian Letter of Credit Issuer, the Indemnified Persons
and each of the Agent, any Canadian Lender or any Affiliate of the Agent or such
Canadian Lender to which is owed any Designated Bank Products Obligations, in
each case in its capacity as an obligee of Canadian Obligations.

 

“Canadian Security Agreement” means the Second Amended and Restated Canadian
Security Agreement, dated as of the Agreement Date, from the Obligors party
thereto in favor of the Agent, for the benefit of the Canadian Secured Parties,
as amended, amended and restated, modified or supplemented from time to time.

 

“Canadian Security Documents” means, collectively, (a) the Canadian Security
Agreement, (b) the general security agreements and hypothecs, dated as of the
Original Agreement Date, from the Obligors party thereto in favor of the Agent,
for the benefit of the Canadian Secured Parties, and any security agreement
and/or hypothec executed and delivered after the Original Agreement Date by a
Person that became a Canadian Guarantor under the Original Loan Agreement or the
Existing Loan Agreement in accordance with Section 8.25(b) thereof, in each such
case, as ratified, reaffirmed and amended by the Canadian Omnibus Ratification,
(c) any security agreements and/or

 

11

--------------------------------------------------------------------------------


 

hypothecs executed and delivered prior or concurrently to the Agreement Date by
one or more of the Obligors party thereto in favor of the Agent, in its capacity
as agent hereunder or as fondé de pouvoir for all purposes of Article 2692 of
the Civil Code of Québec, (d) any security agreement and/or hypothec executed
and delivered after the Agreement Date by a Person that is or becomes a Canadian
Guarantor hereunder in accordance with Section 7.16, and (e) any Control
Agreement or other agreements, instruments and documents heretofore, now or
hereafter securing any of the Canadian Obligations, in each case as amended,
amended and restated, modified or supplemented from time to time.

 

“Canadian Swingline Commitment” means the commitment of the Canadian Bank to
make loans pursuant to Section 2.4(b).

 

“Canadian Swingline Lender” means the Canadian Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of Canadian
Swingline Loans.

 

“Canadian Swingline Loan” and “Canadian Swingline Loans” have the meanings
specified in Section 2.4(b).

 

“Canadian Swingline Sublimit” has the meaning specified in Section 2.4(b).

 

“Canadian URC Guarantee Agreement” means the Second Amended and Restated
Canadian Guarantee Agreement dated as of the Agreement Date from the Guarantors
party thereto in favor of the Agent for the benefit of the Canadian Secured
Parties, as amended, amended and restated, modified or supplemented from time to
time.

 

“Canadian URFLP Guarantee Agreement” means the Second Amended and Restated
Canadian URFLP Guarantee Agreement dated as of the Agreement Date from United
Rentals of Nova Scotia (No. 1), ULC and United Rentals of Nova Scotia (No. 2),
ULC in favor of the Agent for the benefit of the U.S. Secured Parties, as
amended, amended and restated, modified or supplemented from time to time.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any bank or of any corporation
controlling a bank.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures incurred by such Person and its
consolidated Subsidiaries during such period for purchases of property, plant
and equipment as “capital expenditures” (exclusive of expenditures for
Investments not prohibited hereby or for Permitted Acquisitions) or similar
items which, in accordance with GAAP, are or should be included in the statement
of cash flows of such Person and its consolidated Subsidiaries during such
period, net of (b) proceeds received by Holdings or its Subsidiaries from
dispositions of property, plant and equipment or similar items reflected in the
statement of cash flows of such Person and its consolidated Subsidiaries during
such period.

 

“Capital Lease” means any lease of property by an Obligor or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of the Consolidated Parties; provided, that if GAAP
shall change after the Agreement Date so that any lease (whether existing or
entered into after the date hereof) that would not be classified as a capital
lease under GAAP as in effect as of the Agreement Date would be classified as a
capital lease, then such lease shall not be considered to be a capital lease for
purposes of this definition.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership

 

12

--------------------------------------------------------------------------------


 

interests (whether general or limited) and any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such partnerships, limited liability
companies or business trusts.

 

“Cash Dominion Period” means (a) any period commencing on the date on which
Specified Availability shall have been less than the greater of (i) 10% of the
Maximum Revolver Amount and (ii) $150,000,000 for five (5) consecutive Business
Days and the Agent has notified the Borrowers’ Agent that a Cash Dominion Period
is in effect, and ending on the earliest of the date on which (i) Specified
Availability shall have been at least 10% of the Maximum Revolver Amount for
twenty (20) consecutive calendar days or (ii) Specified Availability shall have
exceeded 15% of the Maximum Revolver Amount for five (5) consecutive calendar
days or (b) any period during which a Specified Default shall have occurred and
be continuing.

 

“Cash Equivalents” means:

 

(a)                                 direct obligations of the United States of
America or Canada, or any agency thereof, or obligations guaranteed or insured
by the United States of America or Canada, or any agency thereof, provided that
such obligations mature within one year from the date of acquisition thereof;

 

(b)                                 (i) certificates of deposit or time deposits
maturing within one year from the date of acquisition, bankers’ acceptances,
Eurodollar bank deposits, or overnight bank deposits, in each case issued by,
created by, or with (A) any Lender or an Affiliate thereof or (B) any other bank
or trust company organized under the laws of the United States of America or any
state thereof or Canada or any province or territory thereof, in each such case,
having, at the time of acquisition thereof, capital and surplus aggregating at
least $500,000,000 (or the Equivalent Amount in Canadian Dollars, as applicable)
and the commercial paper of the holding company of which is rated at least “A2”
by S&P or “P2” by Moody’s, and (ii) repurchase obligations for underlying
securities of the types described in clause (i) above entered into with any
financial institution meeting the qualifications specified in clause (i) above;

 

(c)                                  commercial paper maturing not more than one
year from the date of creation thereof or corporate demand notes, in each case
given a rating of “A2” or better by S&P or “P2” or better by Moody’s;

 

(d)                                 (i) marketable direct obligations issued by
any state of the United States of America or the District of Columbia or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least “A1” from S&P or at least “P1”
from Moody’s or (ii) investments in short-term asset management accounts that
are primarily invested in investments of the type specified in clause (i); and

 

(e)                                  any investment in (i) funds investing
primarily in investments of the types specified in clauses (a) through (d) above
or (ii) money market funds complying with the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended.

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Obligor in respect of the Cash Management Obligations of any
such Person.

 

“Cash Management Obligation” means any obligation of an Obligor or Restricted
Subsidiary in connection with, or in respect of, cash management services
(including treasury, depository, return item, overdraft, controlled
disbursement, credit, merchant store value or debit card, purchase card,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer and other cash management arrangements)
provided after the Original Agreement Date (regardless of whether these or
similar services were provided prior to the Original Agreement Date by the
Agent, any Lender or any Affiliate of any of them) by the Agent or any Person
that was a Lender or the Agent or an Affiliate of the Agent or any Lender at the
time the applicable Cash Management Documents were entered into.

 

13

--------------------------------------------------------------------------------


 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.

 

“Change of Control” means, at any time and for any reason whatsoever, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of 50% or more of the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis,
(b) Holdings shall cease to own, directly or indirectly, 100% on a fully diluted
basis of the voting interests in the Company’s capital stock (or any successor
to the Company permitted pursuant to Section 8.5(b)), (c) at any time after the
date on which Holdings ceases to be publicly traded on a nationally recognized
exchange, the Continuing Directors cease to constitute a majority of the members
of the board of directors of Holdings, or (d) the occurrence of a “Change of
Control” as defined in any indenture, loan agreement or similar instrument under
which Existing Public Debt was issued or as defined in any other indenture, loan
agreement or similar instrument in each case evidencing or governing
Indebtedness in an outstanding principal amount in excess of $150,000,000
entered into or assumed by Holdings or the Company after the Agreement Date.

 

“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, memoranda of association, by-laws or
operating agreement, and other organizational or governing documents of such
Person.

 

“Chattel Paper” means all of each Borrower’s, each Guarantor’s and each of their
Subsidiary’s now owned or hereafter acquired chattel paper, as defined in the
UCC or, with respect to any chattel paper of any Canadian Obligor, the PPSA,
including electronic chattel paper.

 

“Closing Date” means the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 9.1 have been fulfilled
(or waived in writing by the Agent and the Arrangers).

 

“Co-Documentation Agent” has the meaning specified in the preamble to this
Agreement.

 

“Co-Syndication Agent” has the meaning specified in the preamble to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the U.S. Collateral and/or the Canadian Collateral,
collectively or individually, as the context requires.

 

“Collateral Access Agreements” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where Rental Equipment or
Merchandise and Consumables Inventory is stored or located, in each case in a
form reasonably satisfactory to the Agent.

 

“Combined Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount and (ii) the Combined Borrowing Base, minus (b) in each case,
the Aggregate Revolver Outstandings.

 

“Combined Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the lesser of (i) the Canadian Borrowing Base at such
time and (ii) the Maximum Canadian Revolver Amount at such time.

 

“Commitment” means a U.S. Revolving Credit Commitment (and including any
Incremental Revolving Commitment and Extended Commitment to make U.S. Revolving
Loans), Canadian Revolving Credit Commitment (and including any Incremental
Revolving Commitment and Extended Commitment to make Canadian Revolving Loans),
U.S. Swingline Commitment or Canadian Swingline Commitment, or any Refinancing
Revolving Commitment under this Agreement  as the context requires.

 

14

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate amount of liabilities of the Consolidated Parties which may properly
be classified as current liabilities (including taxes accrued as estimated), on
a consolidated basis, after eliminating:

 

(a)                                 all intercompany items between any
Consolidated Parties; and

 

(b)                                 all current maturities of long-term
Indebtedness, all as determined in accordance with GAAP consistently applied.

 

“Consolidated EBITDA” means, for any period:

 

(a)                                 the sum of, without duplication, the amounts
for such period, taken as a single accounting period, of:

 

(i)                       Consolidated Net Income;

 

(ii)                    Consolidated Non-cash Charges;

 

(iii)                 Consolidated Interest Expense;

 

(iv)                Consolidated Income Tax Expense;

 

(v)                   any fees, expenses or charges related to the consummation
of the Transactions, the RSC Merger Transactions, the National Pump
Transactions, any Permitted Acquisitions, Permitted Investments, mergers,
consolidations or amalgamations, the issuance of Capital Stock or the incurrence
of Indebtedness, in each case permitted under this Agreement (including any
refinancing or amendment of any of the foregoing) (whether or not consummated or
incurred);

 

(vi)                the amount of any restructuring charges or reserves (which
shall include retention, severance, systems establishment cost, excess pension
charges, contract termination costs, including future lease commitments, costs
related to start up, closure, relocation or consolidation of facilities, costs
to relocate employees, consulting fees, one time information technology costs,
one time branding costs and losses on the sale of excess fleet from closures);
provided, however, that the aggregate amount of such charges or reserves added
to Consolidated EBITDA for any period pursuant to this clause (vi) (when taken
together with any amounts added pursuant to clause (vii) below) will not exceed
20.0% of Consolidated EBITDA for such period; and

 

(vii)             the amount of net cost savings and synergies projected by the
Company in good faith to be realized (which shall be calculated on a pro forma
basis as though such cost savings or synergies had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings or synergies are
reasonably identifiable and supportable, (B) such actions have been taken or are
to be taken within eighteen (18) months after the date of determination to take
such action and (C) the aggregate amount of any cost savings and synergies added
pursuant to this clause (vii) (when taken together with any amounts added
pursuant to clause (vi) above) shall not exceed 20.0% of Consolidated EBITDA for
such period, less

 

15

--------------------------------------------------------------------------------


 

(b)                                 (x) non-cash items increasing Consolidated
Net Income and (y) all cash payments during such period relating to non-cash
charges that were added back in determining Consolidated EBITDA for the most
recent period of four (4) consecutive Fiscal Quarters.

 

“Consolidated Income Tax Expense” means, for any period, the provision for
federal, state, local and foreign taxes (whether or not paid, estimated or
accrued) based on income, profits or capitalization of the Consolidated Parties
for such period as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

 

(a)                                 the interest expense, net of any interest
income, of the Consolidated Parties for such period as determined on a
consolidated basis in accordance with GAAP, including:

 

(i)                       any amortization of debt discount;

 

(ii)                    the net payments made or received under interest rate
Hedge Agreements (including any amortization of discounts);

 

(iii)                 the interest portion of any deferred payment obligation;

 

(iv)                all commissions, discounts and other fees and charges owed
with respect to letters of credit, bankers’ acceptance financing or similar
facilities; and

 

(v)                   all accrued interest; and

 

(b)                                 the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by the
Consolidated Parties during such period as determined on a consolidated basis in
accordance with GAAP, less

 

(c)                                  to the extent otherwise included in such
interest expense referred to in clause (a) above, the amortization or write-off
of financing costs, commissions, fees and expenses.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

 

(i)                                     any extraordinary, unusual or
non-recurring gain, loss, expense or charge (including fees, expenses and
charges associated with the RSC Merger Transactions, the National Pump
Transactions or any merger, acquisition, disposition or consolidation after the
Agreement Date);

 

(ii)                                  (A) the portion of net income of the
Consolidated Parties allocable to minority interests in unconsolidated Persons
or to Investments in Unrestricted Subsidiaries to the extent that cash dividends
or distributions have not actually been received by the Consolidated Parties and
(B) the portion of net loss of the Consolidated Parties allocable to minority
interests in unconsolidated Persons or to Investments in Unrestricted
Subsidiaries shall be included to the extent of the aggregate investment of the
Consolidated Parties in such Person;

 

(iii)                               gains or losses in respect of any Asset
Dispositions by any Consolidated Party (net of fees and expenses relating to the
transaction giving rise thereto), on an after-tax basis;

 

(iv)                              the net income of any Consolidated Party to
the extent that the declaration of dividends or similar distributions by that
Consolidated Party of that income is not at the time permitted, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulations
applicable to that Consolidated Party or its stockholders (other than
(x) restrictions that have been waived or otherwise released, (y) restrictions
pursuant to this

 

16

--------------------------------------------------------------------------------


 

Agreement and (z) restrictions in effect on the Agreement Date with respect to a
Consolidated Party and other restrictions with respect to such Consolidated
Party that taken as a whole are not materially less favorable to the Lenders
than such restrictions in effect on the Agreement Date);

 

(v)                                 any gain or loss realized as a result of the
cumulative effect of a change in accounting principles;

 

(vi)                              the write-off of any issuance costs incurred
by the Company in connection with the refinancing or repayment of any
Indebtedness;

 

(vii)                           any net after-tax gain (or loss) attributable to
the early repurchase, extinguishment or conversion of Indebtedness, obligations
under Hedge Agreements or other derivative instruments (including any premiums
paid);

 

(viii)                        any non-cash income (or loss) related to the
recording of the fair market value of any obligations under Hedge Agreements;

 

(ix)                              any unrealized gains or losses in respect of
any foreign exchange contract, currency swap agreement or other similar
agreement with respect to currency values;

 

(x)                                 (a) any non-cash compensation deduction as a
result of any grant of stock or stock related instruments to employees,
officers, directors or members of management and (b) any cash charges associated
with the rollover, acceleration or payout on stock or stock-related instruments
by management of Holdings, the Company or any of their Subsidiaries in
connection with the RSC Merger Transactions or the National Pump Transactions;

 

(xi)                              any income (or loss) from discontinued
operations;

 

(xii)                           any unrealized foreign currency translation or
transaction gains or losses in respect of Indebtedness or other obligations of
any Person denominated in a currency other than the functional currency of such
Person;

 

(xiii)                        to the extent covered by insurance and actually
reimbursed, or, so long as the Company has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable carrier in writing within 180 days and (b) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption; provided that, to the
extent included in Consolidated Net Income in a future period, reimbursements
with respect to expenses excluded from the calculation of Consolidated Net
Income pursuant to this clause (xiii) shall be excluded from Consolidated Net
Income in such period up to the amount of such excluded expenses;

 

(xiv)                       any non-cash charge, expense or other impact
attributable to application of the purchase method of accounting (including the
total amount of depreciation and amortization, cost of sales or other non-cash
expense resulting from the write-up of assets to the extent resulting from such
purchase accounting adjustments);

 

(xv)                          any goodwill or other intangible asset impairment
charge;

 

(xvi)                       effects of fair value adjustments in the merchandise
inventory, property and equipment, goodwill, intangible assets, deferred
revenue, deferred rent and debt line items in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of
acquisition accounting in relation to the RSC Merger Transactions, the National
Pump Transactions or any consummated acquisition and the amortization or
write-off or removal of revenue otherwise recognizable of any amounts thereof,
net of taxes, shall be excluded or added back in the case of lost revenue;

 

17

--------------------------------------------------------------------------------


 

(xvii)                    the amount of loss on sale of assets to a Subsidiary
in connection with a Securitization Transaction; and

 

(xviii)                 accruals and reserves established within twelve
(12) months after (a) the consummation of the RSC Merger Transactions that were
established as a result of the RSC Merger Transactions, (b) the consummation of
the National Pump Transactions that are established as a result of the National
Pump Transactions and (c) the closing of any acquisition or investment required
to be established as a result of such acquisition or investment in accordance
with GAAP, or changes as a result of adoption or modification of accounting
policies.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less the sum of goodwill and other intangibles, net)
which would appear on a consolidated balance sheet of the Consolidated Parties,
determined on a consolidated basis in accordance with GAAP, on a pro forma
basis, and after deducting therefrom Consolidated Current Liabilities and, to
the extent otherwise included, the amounts of:

 

(a)                                 minority interests in consolidated
Subsidiaries held by Persons other than a Consolidated Party;

 

(b)                                 treasury stock;

 

(c)                                  cash set apart and held in a sinking or
other analogous fund established for the purpose of redemption or other
retirement of Capital Stock to the extent such obligation is not reflected in
Consolidated Current Liabilities; and

 

(d)                                 Investments in and assets of Unrestricted
Subsidiaries.

 

“Consolidated Non-cash Charges” means, for any period, the aggregate
depreciation, amortization (including amortization of goodwill and other
intangibles) and other non-cash expenses of the Consolidated Parties reducing
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP (excluding any such charges constituting an extraordinary
item or loss).

 

“Consolidated Parties” means Holdings and each of its Restricted Subsidiaries
whose financial statements are consolidated with Holdings’ financial statements
in accordance with GAAP.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste, or any other substance or
material regulated under Environmental Law.

 

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan or BA Equivalent Loan, as applicable.

 

“Continuing Directors” means the directors of Holdings on the Agreement Date and
each other new director if such director’s election or nomination for the
election to the board of directors of Holdings was approved by a majority of the
then Continuing Directors (including the directors whose election or nomination
for the election to the board of directors of Holdings was previously so
approved).

 

“Control Agreement” has the meaning specified in Section 7.17.

 

“Covenant Trigger” has the meaning specified in Section 8.9.

 

“Covenant Trigger Date” has the meaning specified in Section 8.9.

 

“Covenant Trigger Period” has the meaning specified in Section 8.9.

 

18

--------------------------------------------------------------------------------


 

“CRA” means the Canada Revenue Agency.

 

“Credit Facilities” means the revolving credit, swingline and letter of credit
facilities provided for by this Agreement (which are the Canadian Credit
Facilities and the U.S. Credit Facilities).

 

“Deed of Hypothec” means the Deed of Hypothec to Secure Payment of Bonds, dated
as of the Agreement Date, by the Canadian Borrower in favor of the Agent, for
the benefit of the Canadian Secured Parties, and the Bond issued by the Canadian
Borrower thereunder on the Agreement Date in the amount of Cdn $400,000,000.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.00%) per annum.  Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate.

 

“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, its
participations in respect of Letters of Credit or Swingline Loans or any
payments required to be made by it under Section 2.10(b) or Section 2.10(c),
within one (1) Business Day of the date required to be funded by it hereunder,
unless, with respect to the funding of any Loan, such Lender notifies the Agent
and the Borrowers’ Agent in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding of such Loan has not been satisfied (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing), (b) has notified any Borrower or the Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Agent or the Borrowers’ Agent, to confirm in
a manner satisfactory to the Agent or the Borrowers’ Agent, as the case may be,
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such confirmation in writing by the Agent and the Borrowers’ Agent), or
(d) has, or has a direct or indirect parent company that (i) has become the
subject of a proceeding under any of the federal Bankruptcy Code, as amended,
the BIA, the CCAA, the Winding-up and Restructuring Act (Canada), the Canada
Deposit Insurance Corporation Act (Canada) or under any other state, provincial,
territorial, federal or other applicable jurisdictional bankruptcy or insolvency
act or law, now or hereafter existing, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) has taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
(iv) is being subject to a forced liquidation or any Person that directly or
indirectly controls such Lender is being subject to a forced liquidation or
(v) is making a general assignment for the benefit of creditors or otherwise
being adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Lender or its assets to be, insolvent or bankrupt
or subject to a resolution regime; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Designated Bank Products Obligations” means all obligations and liabilities of
any Borrower or other Obligor in respect of Bank Products, except for any Bank
Product for which the provider of such Bank Product and the applicable Obligor
have agreed in a writing delivered to the Agent that the obligations and
liabilities of the applicable Obligor under such Bank Product shall not be
deemed “Designated Bank Products Obligations” for purposes of this Agreement.

 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with an Asset Disposition as determined in good faith by the Company.

 

“Designated Obligations” means all Obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) unreimbursed drawings under
Letters of Credit, and (c) Unused Line Fees and Letter of Credit Fees.

 

19

--------------------------------------------------------------------------------


 

“Designation Date” has the meaning specified in Section 2.7(f).

 

“Disqualified Lender” means (i) any competitor of Holdings or any of its
Subsidiaries, identified in writing by the Borrowers’ Agent to the Agent from
time to time, (ii) such other Persons identified in writing by the Borrowers’
Agent to the Agent on or prior to the date hereof and (iii) in the case of any
Person under clauses (i) and (ii), any of its Affiliates (other than any bona
fide debt funds) that are either (x) readily identifiable or (y) identified in
writing to the Agent by the Borrowers’ Agent from time to time. The Agent shall
provide a current list of Disqualified Lenders under clauses (i) and (ii) and,
to the extent identified in writing to the Agent by the Borrowers’ Agent, clause
(iii) to any Lender (other than a Disqualified Lender) upon written request for
such list from such Lender.

 

“Disqualified Stock” means that portion of any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event (other than an event which would constitute a Change of Control or as a
result of a sale of assets), matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof (except, in each case, upon the occurrence of a
Change of Control or as a result of a sale of assets) on or prior to the
six-month anniversary of the latest maturity date with respect to any of the
Obligations then applicable hereunder at the date of issuance of such
Disqualified Stock.

 

“Distribution” means (a) the payment or making of any dividend or other
distribution of property in respect of capital stock or other equity interests
(or any options or warrants for, or other rights with respect to, such stock or
other equity interests) of any Person, other than distributions in capital stock
or other equity interests (or any options or warrants for such stock or other
equity interests) of any class other than Disqualified Stock, or (b) the direct
or indirect redemption or other acquisition by any Person of any capital stock
or other equity interests (or any options or warrants for such stock or other
equity interests) of such Person or any direct or indirect shareholder or other
equity holder of such Person.

 

“Documents” means all “documents” as such term is defined in the UCC and, with
respect to any document of a Canadian Obligor, all “documents of title” as such
term is defined in the PPSA, including bills of lading, warehouse receipts or
other documents of title, now owned or hereafter acquired by any Borrower, any
Guarantor or any of their respective Subsidiaries.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.

 

“Domestic Subsidiary” means any Subsidiary of Holdings other than a Foreign
Subsidiary.

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $2,000,000,000 and
that extends credit or buys commercial loans in the ordinary course of business;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; (d) any Approved Fund; and (e) any other Person reasonably
acceptable to the Agent; provided, that, in any event, “Eligible Assignee” shall
not include (i) any natural Person, (ii) with respect to any Commitments or
Loans (other than Incremental ABL Term Loans), Holdings or any Borrower or any
Affiliate thereof, (iii) any Disqualified Lender (other than any Disqualified
Lender otherwise agreed to by the Borrowers’ Agent in a writing delivered to the
Agent) or (iv) any Defaulting Lender.

 

“Eligible Merchandise and Consumables Inventory” means Merchandise and
Consumables Inventory of the Obligors which the Agent in the exercise of its
Reasonable Credit Judgment determines to be Eligible Merchandise and Consumables
Inventory; provided that such Merchandise and Consumables Inventory:

 

(a)                                 is owned by an Obligor which has good, valid
and marketable title thereto and not held by such Obligor on consignment or
other sale or return terms;

 

20

--------------------------------------------------------------------------------


 

(b)                                 is not damaged or defective, in each case,
in any material respect;

 

(c)                                  is not obsolete, unmerchantable or slow
moving;

 

(d)                                 conforms in all material respects to the
warranties and representations set forth in this Agreement and the other Loan
Documents pertaining to Merchandise and Consumables Inventory and Collateral or
Inventory in general, and is insured in the manner required by Section 7.10;

 

(e)                                  is at all times subject to the Agent’s duly
perfected first priority (other than with respect to any Permitted Priority
Borrowing Base Liens) security interest and subject to no other Lien except a
Permitted Lien;

 

(f)                                   is at a location owned or leased by an
Obligor or at a third-party location listed on Schedule 1.5 hereof or of which
the Borrower’s Agent has notified the Agent in accordance with this Agreement,
is not in transit (except Merchandise and Consumables Inventory in transit from
one location of an Obligor to another location of an Obligor), is not outside,
with respect to the U.S. Borrowing Base only, the continental United States or,
with respect to the Canadian Borrowing Base only, Canada or (if such Merchandise
and Consumables Inventory is not Titled Goods) the continental United States,
and is not consigned to any Person;

 

(g)                                  is not the subject of a negotiable
warehouse receipt or other negotiable Document; and

 

(h)                                 has not been sold;

 

and provided, further, that “Eligible Merchandise and Consumables Inventory”
shall in no event include (a) fuel or (b) extraneous and unboxed Inventory held
by an Obligor.

 

If any Merchandise and Consumables Inventory ceases to be Eligible Merchandise
and Consumables Inventory, then such Merchandise and Consumables Inventory shall
promptly be excluded from the calculation of Eligible Merchandise and
Consumables Inventory.  Notwithstanding the foregoing, the Agent may, from time
to time, in the exercise of its Reasonable Credit Judgment, on not less than ten
(10) Business Days’ prior notice to the Borrowers’ Agent, change the criteria
for Eligible Merchandise and Consumables Inventory as reflected on the Borrowing
Base Certificate based on either (i) an event, condition or other circumstance
arising after the Closing Date or (ii) an event, condition or other circumstance
existing on the Closing Date to the extent the Agent had no knowledge thereof on
or prior to the Closing Date, in either case under clause (i) or (ii), which
adversely affects, or would reasonably be expected to adversely affect, Eligible
Merchandise and Consumables Inventory in any material respect as determined by
the Agent in the exercise of its Reasonable Credit Judgment. Any such change in
criteria shall have a reasonable relationship to the event, condition or other
circumstance that is the basis for such change. Upon delivery of the notice of
such change pursuant to the foregoing sentence, the Agent shall be available to
discuss the proposed change, and the applicable Obligor may take such action as
may be required so that the event, condition or circumstance that is the basis
for such change no longer exists, in a manner and to the extent reasonably
satisfactory to the Agent in the exercise of its Reasonable Credit Judgment.

 

“Eligible Rental Equipment” means the Rental Equipment of the Obligors that
(i) is held for sale or rent by an Obligor in the ordinary course of its
business, (ii) is being rented by an Obligor as lessor in the ordinary course of
its business or (iii) is Titled Goods consisting of motor vehicles used by an
Obligor in its business, other than any Rental Equipment of an Obligor:

 

(a)                                 that is not classified as “rental equipment”
on such Obligor’s balance sheet (other than (i) new Rental Equipment held for
sale that is classified as “inventory” on Holdings’ balance sheet and
(ii) Titled Goods consisting of motor vehicles used by an Obligor in its
business);

 

(b)                                 that is not owned by such Obligor free and
clear of all Liens and rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure performance by such Obligor with respect to that
Equipment), except the Liens

 

21

--------------------------------------------------------------------------------


 

in favor of the Agent, on behalf of itself and the other Secured Parties (and
other than Permitted Priority Liens and Permitted Liens permitted under
Section 8.2(c) or Section 8.2(jj));

 

(c)                                  that (i) is neither (A) located on premises
owned, leased or rented by such Obligor in (1) if such Obligor is a
U.S. Obligor, a state of the United States of America or the District of
Columbia or (2) if such Obligor is a Canadian Obligor, a province or territory
of Canada or (in the case such Rental Equipment is not Titled Goods) a state of
the United States of America or the District of Columbia nor (B) being rented by
a customer of such Obligor and used by such customer at a location of such
customer in (1) if such Obligor is a U.S. Obligor, a state of the United States
of America or the District of Columbia or (2) if such Obligor is a Canadian
Obligor, a province or territory of Canada or (in the case such Rental Equipment
is not Titled Goods) a state of the United States of America or the District of
Columbia, in each case pursuant to the terms of a rental agreement entered into
between such customer and such Obligor; (ii) is stored at a leased location,
unless the Agent has given its prior consent thereto or unless (A) a reasonably
satisfactory landlord waiver has been delivered to the Agent or (B) a Rent
Reserve has been established with respect thereto; or (iii) is stored with a
bailee or warehouseman or is in a processor or converter facility unless a
reasonably satisfactory, acknowledged bailee letter or other agreement waiving
or subordinating all Liens and claims by such Person to the Liens of the Agent
has been delivered to the Agent or a Rent Reserve has been established with
respect thereto;

 

(d)                                 that is placed on consignment or is in
transit or is being serviced, except for Rental Equipment in transit or being
serviced in (i) if such Obligor is a U.S. Obligor, a state of the United States
of America or the District of Columbia or (ii) if such Obligor is a Canadian
Obligor, a province or territory of Canada or (in the case such Rental Equipment
is not Titled Goods) a state of the United States of America or the District of
Columbia, in each case as to which Agent’s Liens in such Rental Equipment remain
perfected without any further action by the Agent;

 

(e)                                  that is covered by a negotiable document of
title, unless such document has been delivered to the Agent with all necessary
endorsements, free and clear of all Liens except those in favor of the Agent and
the applicable Secured Parties (and other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent the requirements for the exceptions in subclauses (ii) or (iii) of
clause (c) above are satisfied with respect to the relevant Rental Equipment);

 

(f)                                   that is excess, obsolete, unsaleable,
unrentable, shopworn, seconds, damaged or unfit for sale or rent;

 

(g)                                  that is not held for sale, rental or use in
the ordinary course of business of such Obligor;

 

(h)                                 that is not subject to a first priority Lien
in favor of the Agent on behalf of itself and the applicable Secured Parties
(other than with respect to any Permitted Priority Borrowing Base Liens);
provided that it shall not be necessary to identify the vehicle numbers with
respect to Rental Equipment located in Canada in any PPSA filings as a
prerequisite for such Rental Equipment to constitute “Eligible Rental Equipment”
hereunder;

 

(i)                                     as to which there are any breaches of
any of the representations or warranties pertaining to Rental Equipment set
forth in any of the Loan Documents in any material respect;

 

(j)                                    that is not covered by casualty insurance
(subject to customary deductibles) in a manner required by this Agreement;

 

(k)                                 that is held by such Obligor under a Vendor
Lease or any other lease where Holdings, an Obligor or any of their Affiliates
is a lessee;

 

(l)                                     that is non-serialized Rental Equipment
(other than “bulk” equipment that is eligible in the Agent’s Reasonable Credit
Judgment);

 

22

--------------------------------------------------------------------------------


 

(m)                             that is not segregated or separated identifiably
from goods of third parties stored on the same premises as such Rental
Equipment; or

 

(n)                                 that does not meet in all material respects
the applicable standards pertaining to Rental Equipment imposed by any
Governmental Authority.

 

If any Rental Equipment at any time ceases to be Eligible Rental Equipment, such
Rental Equipment shall promptly be excluded from the calculation of Eligible
Rental Equipment. Notwithstanding the foregoing, the Agent may, from time to
time, in the exercise of its Reasonable Credit Judgment, on not less than ten
(10) Business Days’ prior notice to the Borrowers’ Agent, change the criteria
for Eligible Rental Equipment as reflected on the Borrowing Base Certificate
based on either (i) an event, condition or other circumstance arising after the
Closing Date or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent the Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Rental Equipment
in any material respect as determined by the Agent in the exercise of its
Reasonable Credit Judgment. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Agent shall be available to discuss the proposed change,
and the applicable Obligor may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Agent in
the exercise of its Reasonable Credit Judgment.

 

“Environmental Laws” means all federal, state, provincial or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, enforceable requirements, judgments,
injunctions, licenses, authorizations, consents, registrations, approvals,
permits of, and agreements with, any Governmental Authority, in each case in
connection with environmental and health matters, including Releases of or
exposure to Contaminants.

 

“Equipment” means all of each Obligor’s and each of its Subsidiary’s now owned
or hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, service and delivery vehicles with respect to which a certificate of
title has been issued, aircraft, dies, tools, jigs, molds and office equipment,
as well as all of such types of property leased by any Obligor or any of its
Subsidiaries, and all of each Obligor’s and each of its Subsidiary’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase); together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

 

“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (a) by the Company or any Subsidiary of the Company of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of leases or rental
agreements between the Company and/or any Subsidiary of the Company, as lessee,
on the one hand, and such ES Special Purpose Vehicle, as lessor, on the other
hand, relating to such rental fleet equipment and lease receivables arising
under such leases and rental agreements and (c) by the Company or any Subsidiary
of the Company of any interest in any of the foregoing, together in each case
with (i) any and all proceeds thereof (including all collections relating
thereto, all payments and other rights under insurance policies or warranties
relating thereto, all disposition proceeds received upon a sale thereof, and all
rights under manufacturers’ repurchase programs or guaranteed depreciation
programs relating thereto), (ii) any collection or deposit account relating
thereto and (iii) any collateral, guarantees, credit enhancement or other
property or claims supporting or securing payment on, or otherwise relating to,
any such leases, rental agreements or lease receivables.

 

“Equivalent Amount” means, on any date, the amount of Dollars into which an
amount of Cdn. Dollars may be converted or the amount of Cdn. Dollars into which
an amount of Dollars may be converted, in either case, at, in the case of an
amount expressed in Cdn. Dollars, the Canadian Bank’s spot buying rate in
Toronto, Canada as at approximately 12:00 noon (Toronto time) on such date and,
in the case of an amount expressed in Dollars, the Agent’s spot buying rate in
New York, New York as at approximately 12:00 noon (New York City time) on such
date.

 

23

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) any failure by a Pension Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, in each case whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to a
Pension Plan; (d) a determination that a Pension Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a
withdrawal by any Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete
or partial withdrawal by any Borrower or ERISA Affiliate from a Multi-employer
Plan or notification that a Multi-employer Plan is in reorganization; (g) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan;
(h) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;
(i) the Borrower or any of its Subsidiaries engaging in a non-exempt “prohibited
transaction” with respect to which any Borrower or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code), or with
respect to which such Borrower or any such Subsidiary could otherwise be liable;
or (j) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or ERISA Affiliate.

 

“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary of the Company or Holdings (or, if
not a Subsidiary of the Company or Holdings, the common equity of which is
wholly owned, directly or indirectly, by the Company or Holdings) and which is
formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the rental fleet equipment,
leases, rental agreements, lease receivables, rights to payment and other
interests, rights and assets described in the definition of Equipment
Securitization Transaction, and pledging or transferring any of the foregoing or
interests therein).

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, as amended.

 

“Excluded Subsidiary” means any (a) Subsidiary of a Foreign Subsidiary other
than any Canadian or U.S. Subsidiary of a Canadian Subsidiary, (b) Unrestricted
Subsidiary, (c) Immaterial Subsidiary, (d) Domestic Subsidiary or Canadian
Subsidiary that, at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restriction or any replacement or renewal thereof is in
effect), is prohibited by any applicable contractual obligation or Requirement
of Law from guaranteeing or granting Liens to secure the Obligations hereunder
or if guaranteeing or granting Liens to secure the Obligations hereunder would
require governmental (including regulatory) consent, approval, license or
authorization unless such consent, approval, license or authorization has been
received, (e) joint venture or Subsidiary that is not a Wholly-Owned Subsidiary
(it being agreed that it shall be a condition for any such Subsidiary that was a
Wholly-Owned Subsidiary to become an Excluded Subsidiary that either (x) at the
time it became a non-Wholly-Owned Subsidiary none of its assets comprised part
of the Borrowing Base or (y) at the time it becomes (after giving effect to it
becoming) an Excluded Subsidiary no Out-of-Formula Condition would exist),
(f) Subsidiary formed solely for the purpose of merging or amalgamating with the
Company or another Obligor, in each case to the extent such entity becomes an
Obligor or is merged or amalgamated with the Company or an Obligor within sixty
(60) days of the formation thereof, or (g) Domestic Subsidiary or Canadian
Subsidiary with respect to which, in the reasonable judgment of the Agent (or,
in the case of adverse tax consequences, the Borrowers’ Agent) (confirmed in
writing by notice to the Borrowers’

 

24

--------------------------------------------------------------------------------


 

Agent or the Agent, as applicable), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee of the Obligations
hereunder shall be excessive in view of the benefits to be obtained by the
Lenders therefrom; provided that any Subsidiary that fails to meet the
requirement in clause (c) as of the last day of the most recent four consecutive
Fiscal Quarters for which consolidated financial statements of the Consolidated
Parties are available shall continue to be deemed an Excluded Subsidiary
hereunder until the date that is sixty (60) days following the date on which
such financial statements were required to be delivered pursuant to Section 7.2
with respect to such period; provided, further, that in no event shall the
Company be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (in its capacity
as a guarantor), any Swap Obligation if, and to the extent that, all or a
portion of the Guaranty of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to any keepwell, support or other agreement for the benefit of
such Guarantor) at the time the Guaranty of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under an agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

 

“Excluded Taxes” means, in the case of each Lender and the Agent and each other
recipient of any payment to be made on account of the Obligations, (a) Taxes
(including income Taxes, capital or franchise Taxes or other Taxes on net
income) as are imposed on or measured by the Agent’s, such Lender’s or such
recipient’s overall net income or capital in the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which the Agent or such Lender or such recipient, as the case may be, is
organized or maintains a lending office from which the Loans are made or does
business, (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in respect of which the
applicable recipient, as the case may be, is subject to income or franchise
Taxes imposed on (or measured by) its net income, (c) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes that are Other Connection Taxes, (d) any withholding Tax
(including any Tax payable under Part XIII of the Income Tax Act (Canada)) that
is imposed on amounts payable to or for the account of a Lender pursuant to a
law in effect on the date on which (i) such Lender acquires an interest in an
Obligation or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.1, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (e) any withholding Tax that is attributable to a Lender’s
failure to comply with Section 5.1(f), (f) any withholding Tax payable under
Part XIII of the Income Tax Act (Canada) that is imposed on amounts payable to
or for the account of a Lender as a consequence of the Lender not dealing at
arm’s length (within the meaning of the Income Tax Act (Canada)) with the payer
at the time of such payment, (g) any withholding Tax payable under Part XIII of
the Income Tax Act (Canada) that is imposed on amounts payable to or for the
account of a Lender as a consequence of the Lender being, at any time, a
“specified non-resident shareholder” (within the meaning of subsection 18(5) of
the Income Tax Act (Canada)) of the Canadian Borrower, or, at any time, not
dealing at arm’s length (within the meaning of the Income Tax Act (Canada)) with
a “specified shareholder” (within the meaning of subsection 18(5) of the Income
Tax Act (Canada)) of the Canadian Borrower, and (h) any Taxes imposed under
FATCA.

 

“Existing Commitment” has the meaning specified in Section 2.7(a).

 

“Existing Letters of Credit” has the meaning specified in Section 1.8.

 

“Existing Loan Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Existing Loans” has the meaning specified in Section 2.7(a).

 

“Existing Public Debt” means the 4% Convertible Senior Notes, the 45/8% Senior
Secured Notes, the 5½% Senior Notes, the 5¾% Senior Notes, the 5¾% Senior
Secured Notes, the 61/8% Senior Notes, the 73/8% Senior Notes, the 75/8% Senior
Notes, the 8¼% RSC Senior Notes and the 83/8% Senior Subordinated Notes.

 

25

--------------------------------------------------------------------------------


 

“Existing Securitization Facility” means the receivables facility established
pursuant to the Third Amended and Restated Receivables Purchase Agreement, dated
as of September 24, 2012, among United Rentals Receivables LLC II, as seller,
Holdings, as collection agent, Liberty Street Funding LLC, as a purchaser,
Gotham Funding Corporation, as a purchaser, PNC Bank, National Association, as
purchaser agent for itself and as a bank, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as a purchaser agent and as a bank, SunTrust Bank,
as a purchaser agent for itself and as a bank, and The Bank of Nova Scotia, as
administrative agent, as a bank and as a purchaser agent, as amended, amended
and restated, modified or supplemented from time to time, and the other
Transaction Documents under and as defined therein.

 

“Existing Tranche” has the meaning specified in Section 2.7(a).

 

“Exiting Lender” has the meaning specified in Section 1.8.

 

“Exiting Lender Assignment” has the meaning specified in Section 1.8.

 

“Exposure Exchange” means the exchange of the Lenders’ interests provided in
Section 2.10(c).

 

“Exposure Exchange Date” means the first date after the Closing Date, except as
may be waived or extended by the Agent with the prior written consent of the
Required Lenders, on which there shall occur (i) any Event of Default described
in any of Section 10.1(e), (f), (g) or (h), (ii) the termination of the
Revolving Credit Commitments and the declaration of the acceleration of the
maturity of any Obligations, in each case under this clause (ii), pursuant to
Section 10.2 or (iii) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any reimbursement obligations in respect of any
Letters of Credit, which failure under this clause (iii) continues beyond the
tenth Business Day following the Maturity Date; provided, however, the Agent
shall give the Borrowers’ Agent prior notice of the occurrence of the Exposure
Exchange under this clause (iii) as a condition to the effectiveness of the
Exposure Exchange under such clause unless the Agent is precluded from giving
such notice under applicable law.

 

“Exposure Exchange Percentage” means, with respect to a Lender, a fraction,
expressed as a percentage, of which (i) the numerator is the sum (without
duplication) of (x) the aggregate outstanding principal amount of Loans owing to
such Lender and participating interests of such Lender in Loans, in each
instance, immediately prior to the Exposure Exchange (but after giving effect to
the actions provided in Sections 2.10(a) and (b)) plus (y) such Lender’s
exposure under this Agreement with respect to Letters of Credit (after giving
effect to any participation of such Lender therein) immediately prior to the
Exposure Exchange (but after giving effect to the actions provided in
Section 2.10(b) and, for purposes of this definition, with any portion of such
Lender’s exposure denominated in Canadian Dollars being converted to the
Equivalent Amount in Dollars as of the Exposure Exchange Date) and (ii) the
denominator is the Aggregate Revolver Outstandings immediately prior to the
Exposure Exchange (but after giving effect to the actions provided in
Section 2.10(a) and, for purposes of this definition, with any portion of this
denominator denominated in Canadian Dollars being converted to the Equivalent
Amount in Dollars as of the Exposure Exchange Date).

 

“Extended Commitments” has the meaning specified in Section 2.7(a).

 

“Extended Loans” has the meaning specified in Section 2.7(a).

 

“Extending Lender” has the meaning specified in Section 2.7(b).

 

“Extension Amendment” has the meaning specified in Section 2.7(c).

 

“Extension Date” has the meaning specified in Section 2.7(d).

 

“Extension Election” has the meaning specified in Section 2.7(b).

 

“Extension Request” has the meaning specified in Section 2.7(a).

 

26

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and applicable intergovernmental agreements and
related legislation or official administrative rules or practices with respect
thereto.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, modified,
and supplemented thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or on the preceding Business Day, if such day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the U.S. Bank on
such day on such transactions, as determined by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means one or more fee letters among Bank of America, N.A. and/or an
Arranger, the Borrowers and Holdings, with respect to the payment of certain
fees in connection with this Agreement.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 6.5 and 7.2.

 

“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.

 

“Fiscal Year” means Holdings’, the Borrowers’, the Guarantors’ and their
Subsidiaries’ fiscal year for financial accounting purposes.  As of the
Agreement Date, the current Fiscal Year of Holdings, the Obligors and their
Subsidiaries will end on December 31, 2015.

 

“Fixed Charge Coverage Ratio” means the ratio of:

 

(a)                                 (i)                                    
Consolidated EBITDA for the most recent period of four (4) consecutive Fiscal
Quarters for which financial information in respect thereof is available, minus,
(ii) without duplication, the sum of the unfinanced portion of all Capital
Expenditures of Holdings and its Subsidiaries for such period (excluding any
Capital Expenditures made in an amount equal to (x) all or part of the proceeds
of any casualty insurance, condemnation or eminent domain or any amount
otherwise reimbursed by third parties or (y) all or part of the proceeds of any
sale of assets of Holdings and its Subsidiaries (other than any Special Purpose
Vehicle) during such period so long as such proceeds were in fact applied to
make Capital Expenditures within twelve (12) months following the receipt
thereof); to

 

(b)                                 the sum, without duplication, of
(i) Consolidated Interest Expense for such period paid or payable in cash (other
than (w) fees and expenses associated with the amendment and restatement of the
Existing Loan Agreement and any agency fees, (x) costs associated with
obtaining, or breakage costs in respect of, Hedge Agreements, (y) fees and
expenses associated with any Permitted Acquisitions, Permitted Investments,
mergers, consolidations or amalgamations, the issuance of Capital Stock or the
incurrence of Indebtedness, in each case permitted under this Agreement (in each
case, whether or not the applicable Permitted Acquisition, Permitted Investment,
merger, consolidation, amalgamation, issuance of Capital Stock or incurrence of
Indebtedness is consummated) and (z) amortization of deferred financing costs),
net of interest income, plus (ii) the aggregate amount of Federal, state, local
and foreign income, capital or

 

27

--------------------------------------------------------------------------------


 

profits taxes, including foreign withholding taxes, expensed during such period
to the extent paid in cash, in each case, of or by Holdings and its Subsidiaries
for such period (including any Distribution made to Holdings to permit Holdings
to pay such taxes) plus (iii) the aggregate principal amount of all regularly
scheduled principal or amortization payments on Indebtedness for borrowed money
of Holdings and its Subsidiaries for such period paid or payable in cash (other
than prepaid amounts, any payments in respect of Capital Lease Obligations,
payments due at maturity, payment in respect of intercompany debt or any
payments with respect thereto paid in cash from the proceeds of any refinancing
thereof), plus (iv) the aggregate amount of cash Distributions made by Holdings
during such period other than one cash Distribution made by Holdings during any
four (4) consecutive Fiscal Quarter period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary of Holdings that is formed under the
laws of a jurisdiction other than a State of the United States or the District
of Columbia.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary the primary
assets of which consist of Capital Stock in (i) one or more Foreign Subsidiaries
or (ii) one or more Foreign Subsidiary Holding Companies.

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.

 

“Full Payment” or “Full Payment of the Obligations” means (a) the payment in
full in cash or immediately available funds (except for (i) contingent
indemnities and cost and reimbursement obligations, in each case, to the extent
no claim has been made, (ii) Obligations under Hedge Agreements that have been
novated or collateralized, to the extent required by the terms thereof and
(iii) Cash Management Obligations and Bank Product Obligations, to the extent
such Cash Management Obligations or Bank Product Obligations, as the case may
be, are not then due) of all Obligations then outstanding, if any, (b) with
respect to Letters of Credit outstanding, delivery of cash collateral or
backstop letters of credit in respect thereof in the manner and as otherwise
required under Section 2.5(g) and (c) the termination or expiration of all
Commitments and any Refinancing Term Commitments.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or, if applicable in the case of the
Canadian Obligors, such generally accepted accounting principles and practices
set forth from time to time in Canada by Chartered Professional Accountants of
Canada) or in such other statements by such other entity as approved by a
significant segment of the accounting profession, subject to Section 1.2(b).

 

“General Intangibles” means all of each Obligor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC or, with respect to any
General Intangible of a Canadian Obligor, an “intangible” as defined in the
PPSA, choses in action and causes of action and all other intangible personal
property of each Obligor of every kind and nature (other than Accounts),
including, without limitation, all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, Tax refund
claims, any funds which may become due to any Obligor in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to any Obligor from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which any Obligor is
beneficiary, rights to receive dividends, distributions, cash, Instruments and

 

28

--------------------------------------------------------------------------------


 

other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Obligor.

 

“Goods” means all “goods” as defined in the UCC or, with respect to any goods of
a Canadian Obligor, the PPSA, now owned or hereafter acquired by any Obligor,
wherever located, including embedded software to the extent included in “goods”
as defined in the UCC, and manufactured homes.

 

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantee Agreements” mean the U.S. Guarantee Agreement and the Canadian
Guarantee Agreements.

 

“Guarantors” means (a) the U.S. Guarantors, (b) the Canadian Guarantors, and
(c) each other Person, who, in a writing accepted by the Agent, guarantees
payment or performance in whole or in part of any of the Obligations.

 

“Guaranty” means any obligation, contingent or otherwise, of any Person directly
or indirectly guaranteeing any Indebtedness of any other Person; provided that
the term “Guaranty” shall not include endorsements for collection or deposit in
the ordinary course of business.

 

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Obligor’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Immaterial Subsidiary” means  any Subsidiary of Holdings designated by Holdings
from time to time in writing to the Agent that, as of the last day of the Fiscal
Quarter of Holdings most recently ended for which financial information in
respect thereof is available, (i) did not have assets with a value in excess of
2.5% of the total assets of Holdings and its Subsidiaries as at such date and
(ii) did not have total revenues in excess of 2.5% of the total revenues of
Holdings and its Subsidiaries for the four (4) consecutive Fiscal Quarter period
then ended; provided, that at the time of such designation, (x) the aggregate
total assets of all Immaterial Subsidiaries shall not exceed 5% of the total
assets of Holdings and its Subsidiaries as at such date and (y) the aggregate
total revenues of all Immaterial Subsidiaries shall not exceed 5% of the total
revenues of Holdings and its Subsidiaries for the four (4) consecutive Fiscal
Quarter period then ended.  Each Immaterial Subsidiary as of the Closing Date
shall be set forth in Schedule 1.3.

 

“Incremental ABL Term Loans” has the meaning specified in Section 2.6(a).

 

“Incremental Commitment Amendment” has the meaning specified in
Section 2.6(e)(ii).

 

“Incremental Facility” and “Incremental Facilities” have the meanings specified
in Section 2.6(a).

 

“Incremental Facility Increase” has the meaning specified in Section 2.6(a).

 

“Incremental Indebtedness” means any Indebtedness incurred by any Borrower
pursuant to and in accordance with Section 2.6.

 

“Incremental Revolving Commitment Effective Date” has the meaning specified in
Section 2.6(e)(i).

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.6(a).

 

29

--------------------------------------------------------------------------------


 

“Indebtedness” means, without duplication, (a) all indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables and
the endorsement of checks and other similar instruments in the ordinary course
of business; (b) all obligations and liabilities of any other Person secured by
any Lien on an Obligor’s or any of its Subsidiaries’ property, even if such
Obligor or Subsidiary shall not have assumed or become liable for the payment
thereof (the amount of such obligation being deemed to be the lesser of the
value of such property (as determined in good faith by the Company) or the
amount of the obligation so secured); (c) all obligations or liabilities created
or arising under any Capital Lease; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property), but excluding trade accounts payable
arising in the ordinary course of business; (e) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (f) all net obligations of such Person
in respect of Hedge Agreements; and (g) all obligations and liabilities under
Guarantees in respect of obligations of the type described in any of
clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning specified in Section 14.10.

 

“Indemnified Person” has the meaning specified in Section 14.10.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Instruments” means all instruments as such term is defined in Article 9 of the
UCC or as is defined in the PPSA, as applicable, now owned or hereafter acquired
by any Borrower, any Guarantor or any of their Subsidiaries.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date
seven (7) days (if made available by the Agent in its reasonable discretion and
otherwise available from all the Lenders making or holding such Loan as
determined by such Lenders in good faith) or one (1), two (2), three (3) or six
(6) months thereafter or (if available from all the Lenders making or holding
such Loan as determined by such Lenders in good faith) twelve (12) months
thereafter, as selected by the applicable Borrower in its Notice of Borrowing or
Notice of Continuation/Conversion, provided that:

 

(a)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;

 

(b)                                 any Interest Period that is not seven
(7) days pertaining to a LIBOR Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1 (subject to Section 2.10(a) in the case of
Canadian Revolving Loans and Specified Loans).

 

“Inventory” means all of each Obligor’s and each of its Subsidiaries’ now owned
or hereafter acquired Rental Equipment, Merchandise and Consumables Inventory
and other inventory, goods and merchandise, wherever located, to be furnished
under any contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Obligor’s or any of its Subsidiaries’ business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods, merchandise, and all documents of title or other Documents representing
them.

 

30

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, (a) any loan or other extension
of credit (including a guarantee) or capital contribution to any other Person
(by means of any transfer of cash or other property or any payment for property
or services for consideration of Indebtedness or Capital Stock of any other
Person), other than in connection with leases of Equipment or leases or sales of
Inventory on credit in the ordinary course of business or (b) any purchase or
acquisition by such Person of Capital Stock, bonds, notes, debentures or other
securities or evidences of indebtedness issued by any other Person, excluding
the acquisition of inventory, supplies, equipment and other assets used or
consumed in the ordinary course of business of such Person and Capital
Expenditures.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Company’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

 

“Investment Property” means all of each Obligor’s now owned or hereafter
acquired “investment property” as defined in the UCC or the PPSA, as applicable,
and includes all right title and interest of each Obligor in and to any and all:
(a) securities whether certificated or uncertificated; (b) securities
entitlements; (c) securities accounts; (d) commodity contracts; or (e) commodity
accounts.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means (a) on the Agreement Date and thereafter until the
Agent receives new projections pursuant to Section 7.2(c), the projections of
the Consolidated Parties’ financial condition, results of operations, and cash
flows, and the Borrowing Base and Availability projections, for the Fiscal Year
ending December 31, 2015, on a quarterly basis, and from January 1, 2016 through
December 31, 2018, on a Fiscal Year basis, and delivered to the Agent prior to
the Agreement Date; and (b) thereafter, the projections most recently received
by the Agent pursuant to Section 7.2(c).

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCA Election” has the meaning specified in Section 1.3(m).

 

“LCA Test Date” has the meaning specified in Section 1.3(m).

 

“Leases” means the written agreements between an Obligor and an Account Debtor
entered into in the ordinary course of business of such Obligor for rental or
lease of Rental Equipment by such Obligor to such Account Debtor, including all
schedules and supplements thereto.

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to this Agreement and shall include the Agent to the extent of any Agent Advance
outstanding and the Banks to the extent of any Swingline Loan outstanding.

 

“Lender Joinder Agreement” has the meaning specified in Section 2.6(d)(i).

 

“Letter of Credit Fee” means the Canadian Letter of Credit Fee or the U.S.
Letter of Credit Fee, as the context requires.

 

“Letter of Credit Issuer” means a Canadian Letter of Credit Issuer or a U.S.
Letter of Credit Issuer, as the context requires.

 

“Letters of Credit” means the collective reference to U.S. Letters of Credit and
Canadian Letters of Credit.

 

31

--------------------------------------------------------------------------------


 

“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than three (3) months,
each three (3) month anniversary of the commencement of such Interest Period for
such LIBOR Loan.

 

“LIBOR Loan” means a Loan during any period in which it bears interest based on
the LIBOR Rate.

 

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans, the
rate of interest per annum determined pursuant to the following formula:

 

LIBOR Rate =

Offshore Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means the per annum rate of interest (rounded up to the
nearest 1/8th of 1% and in no event less than zero) determined by the Agent at
or about 11:00 a.m. (London time) two Business Days prior to such Interest
Period, for a term equivalent to such period, equal to the London Interbank
Offered Rate, or comparable or successor rate approved by the Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by the Agent from time to time); provided, that any comparable
or successor rate shall be applied by the Agent, if administratively feasible,
in a manner consistent with market practice.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next 1/100
of 1%) in effect on such day applicable to member banks with deposits exceeding
$1,000,000,000 under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The LIBOR Rate
for each outstanding LIBOR Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Lien” means any mortgage, charge, pledge, lien (statutory or other), security
interest, hypothecation, assignment for security, claim, or preference or
priority or other encumbrance upon or with respect to any property of any kind. 
A Person shall be deemed to own subject to a Lien any property which such Person
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

 

“Like-Kind Exchange” means, if gain or loss would not be recognized under
Section 1031 of the Code, any exchange of property (“Relinquished Property”) for
like property (“Replacement Property”) for use in the business of the
U.S. Borrowers and their Domestic Subsidiaries; provided that (a) the
disposition of the Relinquished Property is permitted under the terms of this
Agreement, (b) the transaction is entered into in connection with the
acquisition of Rental Equipment in the normal course of business, (c) the
applicable “exchange agreement” reflects arm’s-length terms with a Qualified
Intermediary who is not an Affiliate of Holdings and otherwise contains
customary terms consistent with past practices and (d) all net proceeds thereof
are deposited in one or more Like-Kind Exchange Accounts.

 

“Like-Kind Exchange Account” means any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

 

“Limited Condition Acquisition” means any acquisition of any assets, business or
Person permitted by this Agreement, the consummation of which is not conditioned
on the availability of, or on obtaining, third party financing.

 

32

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Guarantee Agreements, each Guaranty
Supplement referred to in any Guarantee Agreement, the Security Documents, the
Fee Letters, any Acceptable Intercreditor Agreement or any other intercreditor
agreement entered into by the Agent at any time in connection with this
Agreement or any Security Document, any promissory note evidencing any
Obligations, any other “Loan Document” (as defined in the Existing Loan
Agreement) in effect on the Closing Date (to the extent such document has not
been amended and restated, replaced or superseded), and any other agreements,
instruments, and documents to which one or more Obligors is a party that, for
any such other agreement, instrument or document entered into after the Closing
Date, expressly states that it is to be treated as a “Loan Document” hereunder.

 

“Loans” means, collectively, all loans and advances provided for in Article II.

 

“Mandatory Canadian Revolving Loan Borrowing” has the meaning specified in
Section 2.4(b).

 

“Mandatory U.S. Revolving Loan Borrowing” has the meaning specified in
Section 2.4(a).

 

“Market Disruption Event” has the meaning specified in Section 5.5.

 

“Material Account” means any bank account, securities account or commodities
account of any Obligor, including in any case any account into which proceeds
from any Securitization Transaction (including, but not limited to, the Existing
Securitization Facility) are deposited, but excluding (a) any “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date and any similar
account under any Securitization Transaction, (b) any Like-Kind Exchange
Account, (c) any account which is exclusively used for disbursement purposes
(including payroll accounts) and (d) other accounts to the extent the aggregate
amount of funds on deposit therein does not exceed $10,000,000.

 

“Material Adverse Effect” means a material adverse effect on (i) the business or
financial condition of Holdings and its Restricted Subsidiaries, taken as a
whole, (ii) the ability of Holdings, the Borrowers and the other Obligors (taken
as a whole) to perform their payment obligations under this Agreement or any
other Loan Document or (iii) the rights and remedies of the Agent and the
Lenders under this Agreement or any other Loan Document.

 

“Maturity Date” means March 31, 2020.

 

“Maximum Canadian Revolver Amount” means, at any time, the aggregate Canadian
Revolving Credit Commitments at such time, as the same may be increased from
time to time in accordance with Section 2.6 or Section 4.3(c) or reduced from
time to time in accordance with Section 4.3(b).  As of the Agreement Date, the
Maximum Canadian Revolver Amount is Cdn $250,000,000.  Anything contained herein
to the contrary notwithstanding, upon termination of the Commitments, the
Maximum Canadian Revolver Amount shall automatically be reduced to zero.

 

“Maximum Rate” has the meaning specified in Section 3.3.

 

“Maximum Revolver Amount” means, at any time, the aggregate Revolving Credit
Commitments at such time, as the same may be increased from time to time in
accordance with Section 2.6 or reduced from time to time in accordance with
Section 4.3.  As of the Agreement Date, the Maximum Revolver Amount is
$2,500,000,000.  Anything contained herein to the contrary notwithstanding, upon
termination of the Commitments, the Maximum Revolver Amount shall automatically
be reduced to zero.

 

“Maximum Specified Loan Sublimit” means Cdn $140,000,000.  Anything contained
herein to the contrary notwithstanding, upon termination of the Commitments, the
Maximum Specified Loan Sublimit shall automatically be reduced to zero.

 

“Maximum U.S. Revolver Amount” means, at any time, the aggregate U.S. Revolving
Credit Commitments at such time, as the same may be increased from time to time
in accordance with Section 2.6 or Section 4.3(d) or reduced from time to time in
accordance with Section 4.3(b).  As of the Agreement Date, the

 

33

--------------------------------------------------------------------------------


 

Maximum U.S. Revolver Amount is $2,300,000,000.  Anything contained herein to
the contrary notwithstanding, upon termination of the Commitments, the Maximum
U.S. Revolver Amount shall automatically be reduced to zero.

 

“Merchandise and Consumables Inventory” means Inventory owned by a Borrower, a
Guarantor or any of their Subsidiaries, other than Rental Equipment held for
sale or rental, including, without limitation, parts for Rental Equipment, parts
to be sold, parts to be installed on Rental Equipment (which parts are not then
incorporated or installed in or on, or affixed or appurtenant to, any such
Rental Equipment), and Inventory for the contractors supply business of the
Obligors.

 

“Merchandise and Consumables Inventory Formula Amount” means, on any date of
determination thereof, an amount equal to 55% of the Value of Eligible
Merchandise and Consumables Inventory on such date.

 

“Minimum Extension Condition” has the meaning specified in Section 2.7(g).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any of the
Borrowers or any ERISA Affiliate.

 

“National Pump Acquisition” means the acquisition of assets contemplated by the
Asset Purchase Agreement, effective as of March 7, 2014, by and among the
Company, the Canadian Borrower, LD Services, LLC, National Pump & Compressor
Ltd., Canadian Pump & Compressor, Ltd., Gulfco Industrial Equipment, L.P. and
the Owners named therein, as amended from time to time.

 

“National Pump Transactions” means (a) the National Pump Acquisition, (b) the
issuance of debt securities in connection with the National Pump Acquisition and
(c) any other transactions contemplated in connection with the National Pump
Acquisition and any other financing transactions in connection with the National
Pump Acquisition.

 

“Net Book Value” means, with respect to any Rental Equipment, cost minus
accumulated depreciation for such Rental Equipment calculated in accordance with
GAAP.

 

“Net Orderly Liquidation Value” means the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
that is estimated to be recoverable in an orderly liquidation of Rental
Equipment or other Inventory, as applicable, as determined in accordance with
the most recent Appraisal received by the Agent in accordance with
Section 7.9(b).

 

“Non-Consenting Lender” has the meaning specified in Section 12.1(b).

 

“Non-Core Business” means any business which is not an essential part of the
rental business.

 

“Non-Extended Commitments” has the meaning specified in Section 2.7(a).

 

“Non-Extended Loans” has the meaning specified in Section 2.7(a).

 

“Non-Extending Lender” has the meaning specified in Section 2.7(e).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.5(b).

 

“Non-Recourse Indebtedness” means Indebtedness of a Person (a) as to which no
Obligor provides any Guaranty or credit support of any kind or is directly or
indirectly liable (as a guarantor or otherwise) and (b) which does not provide
any recourse against any of the assets of any Obligor, in each case other than
Standard Securitization Undertakings.

 

34

--------------------------------------------------------------------------------


 

“Notice of Borrowing” has the meaning specified in Section 2.3(a).

 

“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).

 

“Obligations” means the U.S. Obligations and the Canadian Obligations.

 

“Obligors” means, collectively, each Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Agent a Lien in any collateral as security for any
of the Obligations.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
Canadian unlimited liability company, the memorandum of association or articles
of incorporation; and (d) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Original Agreement Date” means June 9, 2008.

 

“Original Currency” has the meaning specified in Section 14.20.

 

“Original Loan Agreement” means that certain Credit Agreement, dated as of
June 9, 2008, by and among Holdings, the U.S. Borrowers, the Canadian Borrower,
the Specified Loan Borrower, the Guarantors, the Agent, the lenders party
thereto and certain other parties thereto.

 

“Other Connection Taxes” means, with respect to any Agent, Lender or other such
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Out-of-Formula Condition” has the meaning specified in Section 4.2.

 

“Pari Passu Debt Reserves” means all reserves with respect to (i) any
outstanding Indebtedness incurred pursuant to Section 8.1(c) or otherwise
secured pursuant to Section 8.2(c) or Section 8.2(jj) (other than the
Obligations), (ii) any Incremental Indebtedness (other than increases to the
Revolving Credit Commitments) or (iii) any Refinancing Term Loans or
Refinancing  Revolving Loans, in each case, that is secured by Liens in
Collateral on a basis pari passu in priority with the Agent’s Liens therein
securing extensions of credit under any of the Revolving Credit Commitments,
which reserve for any such outstanding Indebtedness shall be imposed
automatically without any further action or notice by the Agent upon the
incurrence of such Indebtedness and shall be in an amount equal to the unpaid
principal amount of such Indebtedness from time to time.  For the avoidance of
doubt, no Pari Passu Debt Reserves shall be established with respect to any
Indebtedness incurred pursuant to Section 8.1(c) or otherwise secured pursuant
to Section 8.2(c) or Section 8.2(jj) or any Incremental Indebtedness or any
Refinancing Term Loans or Refinancing  Revolving Loans, in each case that is
secured by Liens in Collateral solely in the event that all such Liens in the
Collateral are junior in priority to the Agent’s Liens therein.

 

35

--------------------------------------------------------------------------------


 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

“Participant Register” has the meaning specified in Section 13.21(b).

 

“Payment Account” means each bank account to which the proceeds of Collateral
are deposited or credited, and which is maintained in the name of the Agent, on
terms acceptable to the Agent.

 

“Payment Conditions” means, at any time of determination with respect to any
payment, event or transaction described herein as being specifically subject to
satisfaction of the Payment Conditions, that (a) both before and immediately
after such payment, event or transaction (including any Loans made in connection
therewith), no Default or Event of Default has occurred and is continuing,
(b) immediately after such payment, event or transaction (including the making
of any Loans in connection therewith), Specified Availability shall be greater
than 10% of the Maximum Revolver Amount and (c) if Specified Availability is not
greater than 15% of the Maximum Revolver Amount after giving effect to such
payment, event or transaction (including the making of any Loans in connection
therewith), Holdings and the other Obligors shall be in pro forma compliance
with the covenant set forth in Section 8.9 (regardless of whether a Covenant
Trigger is in effect or such covenant is otherwise effective, and measured as of
the last day of the most recently ended Fiscal Quarter for which financial
statements were required to be delivered in accordance with Section 7.2).

 

“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Pension Plan.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof or any Governmental Authority of
another jurisdiction exercising similar functions in respect of any Plans of an
Obligor.

 

“Pension Event” means solely with respect to Canadian Pension Plans (a) the
whole or partial withdrawal of a Canadian Obligor or any of its Subsidiaries
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of proposal to terminate in whole or in part a Canadian DB Pension Plan; or
(c) the issuance of a notice of proposal by any Governmental Authority to
terminate in whole or in part or have an administrator or like body appointed to
administer a Canadian DB Pension Plan; or (d) any other event or condition which
might constitute grounds for the termination of, winding up or partial
termination or winding up or the appointment of trustee to administer, any Plan.

 

“Pension Plan” means a pension plan or an employee benefit plan (a) (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or (b) which is a “registered pension plan” under the
Income Tax Act (Canada) or which is subject to the PBA or any other applicable
laws, which in either case of clause (a) or (b) an Obligor sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions, or has
made contributions at any time during the immediately preceding five (5) plan
years.

 

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit F.

 

“Permitted Acquisition” means the acquisition by an Obligor or a Restricted
Subsidiary of all or a substantial portion of the assets or businesses of a
Person or of assets constituting a business unit, line of business or division
of such Person (the “Acquired Business”) or the acquisition by an Obligor or a
Restricted Subsidiary of all of the Capital Stock of the Acquired Business or
the merger, amalgamation or consolidation of the Acquired Business with and into
an Obligor or a Restricted Subsidiary (with such Obligor or Restricted
Subsidiary, as the case may be, as the surviving Person) or an Obligor or a
Restricted Subsidiary with and into the Acquired Business (to the extent
permitted under Section 8.5), so long as:

 

(a)                                 the business of the Acquired Business shall
be substantially similar to, or ancillary, complementary or related to the
business or lines of business of the Borrowers and their Subsidiaries as of the
Closing Date, or the assets so acquired shall be used or useful in or otherwise
relate to, such business or

 

36

--------------------------------------------------------------------------------


 

lines of business; provided that up to 20% of the gross sales revenue of an
Acquired Business may be from lines of business that are not similar, ancillary,
complementary or related to the business or lines of business of the Borrowers
and their Subsidiaries as of the Closing Date;

 

(b)                                 all transactions in connection with such
transaction shall be consummated in all material respects in accordance with all
applicable laws and governmental authorizations;

 

(c)                                  after giving effect to such transaction and
any related refinancing of Indebtedness, none of the acquired assets are subject
to any Lien other than Permitted Liens; and

 

(d)                                 (i) the Payment Conditions are satisfied at
the time of such Permitted Acquisition (or, at the option of the Borrowers’
Agent if such Permitted Acquisition is a Limited Condition Acquisition, as of
the date definitive agreements for such Limited Condition Acquisition are
entered into) or (ii) the consideration for such transaction consists solely of
any combination of (A) Capital Stock of Holdings (other than Disqualified
Stock), (B) cash and property in an amount equal to the net proceeds from a
substantially concurrent sale or issuance of Capital Stock of Holdings (other
than Disqualified Stock), (C) additional cash and property (excluding cash and
property covered in clause (B) above) in an amount, together with all cash and
property under this clause (C) for all other Permitted Acquisitions consummated
in the same Fiscal Year, not to exceed $500,000,000 and (D) Indebtedness
(whether incurred or assumed) permitted hereunder.

 

“Permitted Distributions” means:

 

(a)                                 Distributions by any Subsidiary of an
Obligor to such Obligor (other than Holdings) and any Distribution by any
Subsidiary to its equity holders (other than Holdings) ratably;

 

(b)                                 (i) Distributions by Holdings to repurchase
equity securities issued by Holdings from employees, officers and directors of
Holdings, the Company or any Subsidiary upon the death, disability or
termination of employment of any such employee, officer or director of Holdings,
the Company or any Subsidiary in an amount not to exceed $15,000,000 in the
aggregate in any Fiscal Year and (ii) Distributions (other than those covered by
clause (i) above) by Holdings to repurchase equity securities issued by Holdings
from employees, officers and directors of Holdings, the Company or any
Subsidiary in an amount not to exceed $20,000,000 in the aggregate in the Fiscal
Year of the Obligors ending December 31, 2015, which amount shall be increased
by $15,000,000 in each subsequent Fiscal Year thereafter;

 

(c)                                  payments to Holdings in an amount
sufficient to permit it to make scheduled payments of interest on, and, to the
extent otherwise permitted hereunder, any prepayments of or any payments
permitted or required in connection with conversion of, (A) the 4% Convertible
Senior Notes and (B) any Refinancing Indebtedness incurred by Holdings to
refinance any Indebtedness described in clause (A); provided, that at the time
of such payment, no Default or Event of Default shall have occurred and be
continuing (or would result therefrom);

 

(d)                                 payments to Holdings in an amount sufficient
to enable Holdings to pay (i) its or the Consolidated Parties’ taxes, or its
legal, accounting, payroll, benefits, incentive compensation, insurance and
corporate overhead expenses (including commission, stock exchange and transfer
agency fees and expenses); (ii) trade, lease, payroll, benefits, incentive
compensation and other obligations in respect of goods to be delivered to,
services (including management and consulting services) performed for and
properties used by, the Company and the Restricted Subsidiaries; (iii) the
purchase price for Investments in other Persons permitted hereunder;
(iv) reasonable and customary expenses as incurred in the ordinary course of
business and (v) costs and expenses incurred in relation to the issuance of
Indebtedness or Capital Stock by Holdings;

 

37

--------------------------------------------------------------------------------


 

(e)                                  payments to Holdings in an amount
sufficient to permit it to repay Indebtedness the proceeds of which were either
contributed to the Company or used to acquire assets that were contributed to
the Company;

 

(f)                                   cash payments in lieu of the issuance of
fractional shares in connection with the exercise of any warrants, options or
other securities convertible into or exchangeable for capital stock of Holdings;

 

(g)                                  the deemed repurchase of capital stock of
Holdings on the cashless exercise of stock options;

 

(h)                                 other Distributions by Holdings and any of
its Subsidiaries not to exceed $300,000,000 in the aggregate during the term of
this Agreement; provided, however, that at the time of any such Distribution, no
Default or Event of Default shall have occurred and be continuing (or would
result therefrom);

 

(i)                                     any Distributions, so long as the
Payment Conditions are satisfied either at the time the Distribution is made or
at the time the Distribution is declared (so long as such Distribution is made
within sixty (60) days of declaration);

 

(j)                                    payments in respect of any dividend or
distribution on the Capital Stock of Holdings and payments to purchase Capital
Stock of Holdings, in each case, not to exceed 5% of the market capitalization
of Holdings at the time of such payment;

 

(k)                                 the making of any Distribution in exchange
for, or out of the net cash proceeds of, a substantially concurrent sale (other
than to a Subsidiary of the Company) of Capital Stock of the Company or Holdings
(other than Disqualified Stock) or from a substantially concurrent cash capital
contribution to the Company;

 

(l)                                     any Investment made in a Special Purpose
Vehicle in connection with a Securitization Transaction, which Investment
consists of the assets described in the definition of “Equipment Securitization
Transaction” or “Receivables Securitization Transaction”;

 

(m)                             Investments constituting Distributions made as a
result of the receipt of non-cash consideration from any Asset Disposition or
other sale of assets or property made pursuant to and in compliance with this
Agreement;

 

(n)                                 payments to Holdings in an amount sufficient
to enable it to pay costs and expenses incurred by Holdings in relation to the
Transactions and the National Pump Transactions; and

 

(o)                                 any Distribution made in connection with the
consummation of the National Pump Transactions, including payments made by the
Company to Holdings necessary to consummate the National Pump Transactions.

 

For purposes of determining compliance with this definition, in the event that
any Distribution meets the criteria of more than one of the types of Permitted
Distributions described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may classify and reclassify such Distribution and only be required
to include the amount and type of such Distribution in one of such clauses.

 

“Permitted Indebtedness” has the meaning specified in Section 8.1.

 

“Permitted Investments” means:

 

(a)                                 Investments in Cash Equivalents;

 

38

--------------------------------------------------------------------------------


 

(b)                                 Investments existing on the Agreement Date
and identified in Schedule 8.4 to this Agreement;

 

(c)                                  Investments by any Obligor or Restricted
Subsidiary in any other Obligor or Restricted Subsidiary;

 

(d)                                 Investments by any Subsidiary which is not
an Obligor in any other Subsidiary;

 

(e)                                  Investments (A) (1) by any Subsidiary which
is not an Obligor in another Subsidiary which is not an Obligor or (2) by any
Obligor in any Subsidiary which is not an Obligor, in each case by way of
contributions to capital (including by way of organizing a Subsidiary after the
Agreement Date pursuant to Section 7.16) or (B) (1) in less than all the
business or assets of, or stock or other evidences of beneficial ownership of,
any Person, or (2) in any joint venture or similar arrangement; provided that
the aggregate amount of Investments made under this clause (e)(A)(2) and clause
(e)(B) (as reduced by any return of capital in respect of any such Investment),
taken together with the aggregate amount of Indebtedness incurred pursuant to
Section 8.1(h)(B) and the aggregate amount of Investments made pursuant to
clause (l)(ii) of this definition, shall not exceed the greater of
(x) $575,000,000 and (y) 7.5% of Consolidated Net Tangible Assets at any time;

 

(f)                                   Investments by any Obligor in any Special
Purpose Vehicle pursuant to a Securitization Transaction;

 

(g)                                  Investments in the nature of pledges or
deposits with respect to leases or utilities provided to third parties in the
ordinary course of business;

 

(h)                                 deposit accounts maintained in the ordinary
course of business;

 

(i)                                     Investments constituting Hedge
Agreements entered into in the ordinary course of business;

 

(j)                                    Investments in securities or other
Investments received in settlement of debts created in the ordinary course of
business and owing to, or of other claims asserted by, the Company or any
Restricted Subsidiary, or as a result of foreclosure, perfection or enforcement
of any Lien, or in satisfaction of judgments, including in connection with any
bankruptcy proceeding or other reorganization of another Person;

 

(k)                                 loans and advances to officers, directors or
employees (A) (i) in the ordinary course of business, (ii) existing on the
Closing Date and described in Schedule 8.4, (iii) made after the Closing Date
for relocation expenses in the ordinary course of business, and (iv) for any
other purpose satisfactory to Holdings or its Subsidiaries; provided, that the
aggregate outstanding principal amount of all such Investments under this clause
(k)(A) shall not exceed $25,000,000 at any time; and (B) relating to
indemnification of any officers, directors or employees in respect of
liabilities relating to their serving in any such capacity, and any
reimbursement of any such officer, director or employee of expenses relating to
the claims giving rise to such indemnification;

 

(l)                                     (i) Permitted Acquisitions and
(ii) Investments in (x) less than all business or assets of, or stock or other
evidences of beneficial ownership of, any Person, or (y) any joint venture or
similar arrangement, in any such case in the same business or lines of business
(or lines of business substantially similar, or ancillary, complementary or
related thereto) in which Holdings and its Subsidiaries are engaged as of the
Agreement Date; provided that for clause (l)(ii), (A) the aggregate amount of
Investments made under such clause, taken together with the aggregate amount of
Indebtedness incurred pursuant to Section 8.1(h)(B) and the aggregate amount of
Investments made pursuant to clause (e)(A)(2) and clause (e)(B) of this
definition, shall not exceed the greater of (x) $575,000,000 and (y) 7.5% of
Consolidated Net Tangible Assets at any time and (B) at the time of such
Investment, no Default or Event of Default shall have occurred and be continuing
(or would result therefrom);

 

39

--------------------------------------------------------------------------------


 

(m)                             any Investment to the extent that the
consideration therefor is Capital Stock (other than Disqualified Stock) of
Holdings;

 

(n)                                 guarantees of Permitted Indebtedness
(provided that no Canadian Obligor or Excluded Subsidiary may Guarantee any
Indebtedness of a U.S. Obligor under this clause (n) unless such Person
Guarantees the U.S. Obligations pursuant to a Guaranty agreement reasonably
acceptable to the Agent);

 

(o)                                 Investments acquired by an Obligor or a
Restricted Subsidiary in the ordinary course of business received in settlement
of claims against any other Person or a reorganization or similar arrangement of
any debtor of such Obligor or Restricted Subsidiary, including upon the
bankruptcy or insolvency of such debtor, or as a result of foreclosure,
perfection or enforcement of any Lien;

 

(p)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers consistent with past practices;

 

(q)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(r)                                    Investments acquired by Holdings or any
Subsidiary in connection with an Asset Disposition permitted under
Section 8.5(e) to the extent such Investments are non-cash proceeds as permitted
under Section 8.5(e).

 

(s)                                   Investments not to exceed the greater of
(x) $765,000,000 and (y) 10% of Consolidated Net Tangible Assets in the
aggregate;

 

(t)                                    any Investments, so long as the Payment
Conditions shall have been satisfied;

 

(u)                                 Investments in receivables owing to the
Company or any Restricted Subsidiary created or acquired in the ordinary course
of business; and

 

(v)                                 any transaction to the extent that it
constitutes an Investment that is permitted by and made in accordance with
Section 8.4.

 

For purposes of determining compliance with this definition, in the event that
any Investment meets the criteria of more than one of the types of Permitted
Investments described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may classify and reclassify such Investment and only be required to
include the amount and type of such Investment in one of such clauses.

 

“Permitted Liens” has the meaning specified in Section 8.2.

 

“Permitted Priority Borrowing Base Liens” means Permitted Liens described in
clauses (f), (g), (j) and (z) of Section 8.2.

 

“Permitted Priority Liens” means Permitted Liens described in clauses (b), (f),
(g), (h), (j), (n), (o), (p) (to the extent the Liens that secured the
Refinanced Indebtedness were Permitted Priority Liens), (q), (t), (u), (v), (w),
(x), (y), (z), (aa), (bb), (dd),  (ff) and (kk) of Section 8.2.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.

 

“Plan” means any employee benefit plan (including such plans as defined in
Section 3(3) of ERISA) which an Obligor sponsors or maintains or to which an
Obligor or a Subsidiary of an Obligor makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

40

--------------------------------------------------------------------------------


 

“Pledge of Bond Agreement” means the Pledge of Bond Agreement, dated as of the
Agremeent Date, by the Canadian Borrower in favor of the Agent and the other
Canadian Secured Parties.

 

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder, as amended from time to time, provided, however, if
validity, perfection and effect of perfection and non-perfection of the Agent’s
security interest in any Collateral of any Canadian Obligor are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
means those personal property security laws (including the Civil Code of Québec)
in such other jurisdiction for the purposes of the provisions hereof relating to
such validity, perfection, and effect of perfection and non-perfection and for
the definitions related to such provisions, as from time to time in effect.

 

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

 

“Priority Payable Reserves” means reserves established in the Reasonable Credit
Judgment of the Agent for amounts secured by any Liens, choate or inchoate or
any deemed trusts arising under Laws, which rank or are capable of ranking in
priority to the Agent’s Liens, including, without limitation, in the Reasonable
Credit Judgment of the Agent, any such amounts due and not paid for vacation
pay, amounts due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted or withheld and
not paid and remitted when due under the Income Tax Act (Canada), amounts
currently or past due and not paid for realty, municipal or similar Taxes (to
the extent impacting personal or moveable property), amounts for goods and
services taxes, sales taxes and harmonized sales taxes, the amount of any
Unfunded Pension Liability under any Plan and all amounts currently or past due
and not contributed, remitted or paid to any Plan.

 

“Pro Rata Share” means:

 

(a)                                 except as set forth in clause (b) or
(c) below, with respect to a Lender, a fraction (expressed as a percentage), the
numerator of which is the aggregate amount of such Lender’s Revolving Credit
Commitments and the denominator of which is the sum of the amounts of all of the
Lenders’ Revolving Credit Commitments, or if no Revolving Credit Commitments are
outstanding, a fraction (expressed as a percentage), (x) the numerator of which
is the sum (without duplication) of the aggregate amount of the Revolving Loans
and Specified Loans owed to such Lender plus such Lender’s participation in the
aggregate maximum amount available to be drawn under all outstanding Letters of
Credit, plus such Lender’s participation in the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit and (y) the
denominator of which is the sum (without duplication) of the aggregate amount of
the Revolving Loans and Specified Loans owed to the Lenders, plus the aggregate
maximum amount available to be drawn under all outstanding Letters of Credit,
plus the aggregate amount of any unpaid reimbursement obligations in respect of
Letters of Credit, in each case giving effect to a Lender’s participation in
Swingline Loans and Agent Advances;

 

(b)                                 in the context solely of the U.S. Credit
Facilities, with respect to a Lender, a fraction (expressed as a percentage),
the numerator of which is the amount of such Lender’s U.S. Revolving Credit
Commitment and the denominator of which is the sum of the amounts of all of the
Lenders’ U.S. Revolving Credit Commitments, or if no U.S. Revolving Credit
Commitments are outstanding, a fraction (expressed as a percentage), (x) the
numerator of which is the sum (without duplication) of the amount of the
U.S. Revolving Loans and Specified Loans owed to such Lender plus such Lender’s
participation in the aggregate maximum amount available to be drawn under all
outstanding U.S. Letters of Credit, plus such Lender’s participation in the
aggregate amount of any unpaid reimbursement obligations in respect of U.S.
Letters of Credit and (y) the denominator of which is the sum (without
duplication) of the aggregate amount of the U.S. Revolving Loans and Specified
Loans owed to the Lenders, plus the aggregate maximum amount available to be
drawn under all outstanding U.S. Letters of Credit, plus the aggregate amount of
any unpaid reimbursement obligations in respect of U.S. Letters of Credit, in
each case giving effect to a Lender’s participation in U.S. Swingline Loans and
Agent Advances made to a U.S. Borrower; and

 

41

--------------------------------------------------------------------------------


 

(c)                                  in the context solely of the Canadian
Credit Facilities, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Canadian
Revolving Credit Commitment and the denominator of which is the sum of the
amounts of all of the Lenders’ Canadian Revolving Credit Commitments, or if no
Canadian Revolving Credit Commitments are outstanding, a fraction (expressed as
a percentage), (x) the numerator of which is the sum (without duplication) of
the amount of the Canadian Revolving Loans owed to such Lender plus such
Lender’s participation in the aggregate maximum amount available to be drawn
under all outstanding Canadian Letters of Credit, plus such Lender’s
participation in the aggregate amount of any unpaid reimbursement obligations in
respect of Canadian Letters of Credit and (y) the denominator of which is the
sum (without duplication) of the aggregate amount of the Canadian Revolving
Loans owed to the Lenders, plus the aggregate maximum amount available to be
drawn under all outstanding Canadian Letters of Credit, plus the aggregate
amount of any unpaid reimbursement obligations in respect of Canadian Letters of
Credit, in each case giving effect to a Lender’s participation in Canadian
Swingline Loans and Agent Advances made to the Canadian Borrower.

 

“Progress Billing” means any invoice for goods sold or services rendered under a
contract or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon any Obligor’s or any Subsidiary of an Obligor’s
completion of any further performance under the contract or agreement; provided
that in no event will any invoice for rent under a Lease be considered a
Progress Billing.

 

“Properly Contested” means, in the case of any Indebtedness or other obligation
of an Obligor (including any Taxes) that is not paid as and when due or payable
by reason of such Obligor’s bona fide dispute concerning its liability to pay
the same or concerning the amount thereof, (a) such Indebtedness or other
obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; and (b) such Obligor has
established appropriate reserves for the contested Indebtedness or other
obligation to the extent necessary in conformity with GAAP.

 

“Proposed Change” has the meaning specified in Section 12.1(b).

 

“Proprietary Rights” means all of each Obligor’s and each of its Subsidiary’s
now owned or hereafter arising or acquired licenses, franchises, permits,
designs, patents, patent rights, copyrights, works which are the subject matter
of copyrights, trademarks, service marks, trade names, trade styles, designs,
patent, trademark and service mark applications, and all licenses and rights
related to any of the foregoing, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise;
provided that such Indebtedness is incurred within 180 days after such
acquisition.

 

“Qualified Intermediary” means any Person acting in its capacity as a qualified
intermediary to facilitate any Like-Kind Exchange or operate and/or own a
Like-Kind Exchange Account.

 

“Real Estate” means all of each Obligor’s and each of its Subsidiaries now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds and future interests, together with all of each
Obligor’s and each of its Subsidiaries’ now or hereafter owned or leased
interests in the improvements thereon, the fixtures attached thereto and the
easements appurtenant thereto.

 

“Reasonable Credit Judgment” means, as applicable, the Agent’s reasonable (from
the perspective of a secured asset-based lender) judgment, exercised in good
faith in accordance with customary business practices of the Agent for
comparable asset-based lending transactions, as to any reserve or eligibility
criteria which the Agent, as applicable, reasonably determines as being
appropriate to reflect: (a) items that could reasonably be expected to adversely
affect the Agent’s ability to realize upon the Collateral, (b) costs, expenses
and other amounts that the Agent reasonably determines will need to be satisfied
in connection with the realization upon the Collateral or (c)

 

42

--------------------------------------------------------------------------------


 

criteria, events, conditions, contingencies or risks that differ materially from
facts or events occurring and known to the Agent on the Agreement Date and which
directly and adversely affect any component of the applicable Borrowing Base.

 

“Receivables Entity” means a trust, bankruptcy remote entity or other special
purpose entity which is a Subsidiary of the Company or Holdings (or, if not a
Subsidiary of the Company or Holdings, the common equity of which is wholly
owned, directly or indirectly, by the Company or Holdings) and which is formed
for the purpose of, and engages in no material business other than, acting as an
issuer or a depositor in a Receivables Securitization Transaction (and, in
connection therewith, owning accounts receivable, lease receivables, other
rights to payment, leases and related assets and pledging or transferring any of
the foregoing or interests therein).

 

“Receivables Securitization Transaction” means any sale, discount, assignment,
conveyance, participation, contribution to capital, grant of security interest
in, pledge or other transfer by the Company or any Subsidiary of the Company of
accounts receivable, lease receivables or other payment obligations owing to the
Company or such Subsidiary of the Company or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit account related thereto, and any collateral,
guarantees or other property (other than Inventory or Equipment) or claims
supporting or securing payment by the obligor thereon of, or otherwise related
to, or subject to leases giving rise to, any such receivables.

 

“Refinanced Debt” has the meaning specified in Section 2.8(a).

 

“Refinancing Amendment” has the meaning specified in Section 2.8(f).

 

“Refinancing Closing Date” has the meaning specified in Section 2.8(d).

 

“Refinancing Commitments” has the meaning specified in Section 2.8(a).

 

“Refinancing Indebtedness” means with respect to any Indebtedness (the
“Refinanced Indebtedness”), any other Indebtedness which extends, refinances,
refunds, replaces or renews (collectively, “Refinance”) such Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment or
redemption penalties) thereof plus fees and expenses incurred in connection
therewith, (b) any Liens securing such Refinancing Indebtedness do not attach to
any property of any Obligor that did not secure the Refinanced Indebtedness,
(c) if the Refinanced Indebtedness is Subordinated Indebtedness, such extension,
refinancing, refunding, replacement or renewal does not result in the
Refinancing Indebtedness having a shorter maturity than the Refinanced
Indebtedness (or if shorter, the Loans), and (d) if the Refinanced Indebtedness
is Subordinated Indebtedness, then the terms and conditions of the Refinancing
Indebtedness shall include subordination terms and conditions that are no less
favorable to the Lenders in all material respects as those that were applicable
to the Refinanced Indebtedness.

 

“Refinancing Lenders” has the meaning specified in Section 2.8(c).

 

“Refinancing Loans” has the meaning specified in Section 2.8(b).

 

“Refinancing Loan Request” has the meaning specified in Section 2.8(a).

 

“Refinancing Revolving Commitments” has the meaning specified in Section 2.8(a).

 

“Refinancing Revolving Lender” has the meaning specified in Section 2.8(c).

 

“Refinancing Revolving Loan” has the meaning specified in Section 2.8(b).

 

“Refinancing Term Commitments” has the meaning specified in Section 2.8(a).

 

“Refinancing Term Lender” has the meaning specified in Section 2.8(c).

 

43

--------------------------------------------------------------------------------


 

“Refinancing Term Loan” has the meaning specified in Section 2.8(b).

 

“Refunded Canadian Swingline Loans” has the meaning specified in Section 2.4(b).

 

“Refunded U.S. Swingline Loans” has the meaning specified in Section 2.4(a).

 

“Register” has the meaning specified in Section 13.21.

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such Person and
of such Person’s Affiliates and “Related Party” shall mean any of them.

 

“Relinquished Property” has the meaning specified in the definition of Like-Kind
Exchange.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Rent Reserves” means such reserves as may be established from time to time by
the Agent in its Reasonable Credit Judgment with respect to leased locations or
bailees of the Obligors where Eligible Rental Equipment or Eligible Merchandise
and Consumables Inventory is located to the extent the Agent has not received a
Collateral Access Agreement from the lessor or bailee at any such location,
provided that such reserves for any location shall not exceed two (2) months’
rent at such location.

 

“Rental Equipment” means tangible personal property which is offered for sale or
rent (or offered for sale as used equipment) by an Obligor in the ordinary
course of its business or used in the business of the Obligors and their
Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

 

“Replacement Property” has the meaning specified in the definition of Like-Kind
Exchange.

 

“Report” and “Reports” each has the meaning specified in Section 13.18(a).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 50.1% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided, however, that if the Revolving
Credit Commitments have been terminated, the term “Required Lenders” means
Lenders holding Revolving Loans (including Swingline Loans) and Specified Loans
representing at least 50.1% of the aggregate principal amount of Revolving Loans
(including Swingline Loans) and Specified Loans outstanding at such time
(excluding Revolving Loans and Specified Loans of any Lender that is a
Defaulting Lender).

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment, established, in the case of
reserves other than Pari Passu Debt Reserves and Waterfall Priority Hedge
Agreement Reserves, by the Agent from time to time in the Agent’s Reasonable
Credit Judgment in accordance with Section 2.11 of this

 

44

--------------------------------------------------------------------------------


 

Agreement and, in the case of Pari Passu Debt Reserves and Waterfall Priority
Hedge Agreement Reserves, in accordance with such definitions. Without limiting
the generality of the foregoing, the following reserves shall, to the extent
established in a manner and using methodologies consistent with the reserves in
effect under the Existing Loan Agreement at the date hereof, be deemed to be a
reasonable exercise of the Agent’s credit judgment: (a) Bank Product Reserves
(except for Waterfall Priority Hedge Agreement Reserves, which shall be
determined pursuant to the definition thereof), (b) Rent Reserves,
(c) warehousemen’s and bailees’ charges, (d) Priority Payable Reserves and
(e) Availability Reserves.

 

“Responsible Officer” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer,
Assistant Treasurer, legal counsel, or any other executive or financial officer
of Holdings or any other Obligor, or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants and the preparation of the Borrowing Base Certificate, the president,
chief financial officer or the treasurer of Holdings, or any other officer
having substantially the same authority and responsibility.

 

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Commitments” means the U.S. Revolving Credit Commitments and
the Canadian Revolving Credit Commitments, as the context requires.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.

 

“Revolving Loans” means the U.S. Revolving Loans and Canadian Revolving Loans,
as the context requires.

 

“RSC III” means RSC Holdings III, LLC, a Delaware limited liability company.

 

“RSC Merger” means the merger of RSC Holdings Inc. with and into Holdings, as
effected on and subsequent to April 30, 2012.

 

“RSC Merger Transactions” means the transactions necessary to effect the RSC
Merger, including (a) the RSC Merger, (b) the merger of all of the U.S.
Subsidiaries of RSC Holdings Inc. and their successors in interest into one or
more Subsidiaries of Holdings, (c) the mergers of one or more U.S. Subsidiaries
of Holdings into one or more other U.S. Subsidiaries of Holdings, (d) the
merger, amalgamation, consolidation and/or liquidation of RSC Holdings Inc.’s
Foreign Subsidiaries into one or more Foreign Subsidiaries of the Company,
(e) the issuance of debt securities and borrowings under the Existing Loan
Agreement in connection with the RSC Merger, (f) the amendment and increase of
the Existing Loan Agreement in connection with the RSC Merger, (g) the amendment
and refinancing of the Existing Securitization Facility in connection with the
RSC Merger and (h) any other transactions contemplated in connection with the
RSC Merger and any other financing transactions in connection with the RSC
Merger.

 

“RSC Opco” means RSC Equipment Rental, Inc., an Arizona corporation.

 

“S&P” means Standard & Poor’s Ratings Group, Inc., or any successor thereto.

 

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of economic sanctions administered or enforced by the government
of the United States or Canada under any Sanctions Law.

 

“Sanctioned Person” means a Person that is the target of any sanctions under any
Sanctions Laws.

 

“Sanctions Laws” means any law relating to economic sanctions or anti-terrorism,
including any law administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), U.S. Department of State or
other relevant sanctions authority of the United States or Canada.

 

45

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Currency” has the meaning specified in Section 14.20.

 

“Section 2.7 Additional Amendment” has the meaning specified in Section 2.7(c).

 

“Secured Parties” means, collectively, the Agent, the Lenders, each Bank, each
Letter of Credit Issuer, the Indemnified Persons and each of the Agent, any
Lender or Affiliate of the Agent or such Lender to which is owed Designated Bank
Products Obligations.

 

“Securitization Transaction” means any Equipment Securitization Transaction or
Receivables Securitization Transaction.

 

“Security Documents” means the U.S. Security Documents and the Canadian Security
Documents.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 13.15(a)(i).

 

“Solidary Claim” has the meaning specified in Section 13.1.

 

“Solvent” or “Solvency” means, when used with respect to any Person, that at the
time of determination:

 

(a)                                 the assets of such Person, at a fair
valuation, are in excess of the total amount of its debts (including contingent
liabilities); and

 

(b)                                 the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(c)                                  it is then able and expects to be able to
pay its debts (including contingent debts and other commitments) as they mature;
and

 

(d)                                 it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Purpose Vehicle” means any ES Special Purpose Vehicle or Receivables
Entity.

 

“Specified Availability” means, as of any date of determination and without
duplication, the sum of (a) Combined Availability, (b) Suppressed Availability
and (c) Unrestricted Cash of Holdings, any Borrower and any Restricted
Subsidiary (i) held in any bank account or securities account in the United
States or Canada subject to a Control Agreement or (ii) held in an account with
the Agent (other than an account referred to in clauses (a), (b) or (c) of the
definition of “Material Account”); provided that for the purpose of calculating
Specified Availability, not more than 50% of any threshold or test based on
Specified Availability may be satisfied with Suppressed Availability. The
Company shall use its commercially reasonable efforts to afford the Agent access
to electronically monitor on a current basis any accounts referred to in clause
(c); provided that, so long as the Company uses its commercially reasonable
efforts to provide such access, such access shall not be a condition to whether
amounts in such accounts are considered part of Specified Availability.

 

“Specified Borrowing” means a Borrowing comprised of Specified Loans.

 

“Specified Default” means any Event of Default pursuant to paragraphs (a), (e),
(f), (g) or (h) of Section 10.1, any material misrepresentation of the Borrowing
Base in a Borrowing Base Certificate, the failure to

 

46

--------------------------------------------------------------------------------


 

deliver a Borrowing Base Certificate in a timely manner in accordance with
Section 7.4(a) or any Event of Default arising from a material breach of
Section 7.17.

 

“Specified Existing Commitment” has the meaning specified in Section 2.7(a).

 

“Specified Loan Borrower” has the meaning specified in the introductory
paragraph to this Agreement.

 

“Specified Loan Notice of Borrowing” has the meaning specified in Section 2.9.

 

“Specified Loans” means the revolving loans made by Lenders to the Specified
Loan Borrower pursuant to Section 2.2.

 

“Specified Transaction” means any (i) Investment, (ii) sale or transfer of
assets or property or other asset disposition (including any disposal,
abandonment or discontinuance of operations), (iii) incurrence, repayment or
refinancing of Indebtedness, (iv) Permitted Distribution, (v) designation or
redesignation of an Unrestricted Subsidiary or Restricted Subsidiary,
(vi) provision of Incremental Revolving Commitment increases or (vii) other
event or transaction, in each case that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a “pro forma basis.”

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any of its Restricted
Subsidiaries that are reasonably customary in a Securitization Transaction.

 

“Subordinated Indebtedness” means the 83/8% Senior Subordinated Notes and any
other Indebtedness expressly subordinated in writing to, or required under the
Loan Documents to be subordinated to, any Indebtedness under the Loan Documents,
except any Indebtedness that is subject to Lien subordination but not payment
subordination.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.  Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

 

“Supermajority Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 66% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided, however, that if the Revolving
Credit Commitments have been terminated, the term “Supermajority Lenders” means
Lenders holding Revolving Loans (including Swingline Loans) and Specified Loans
representing at least 66% of the aggregate principal amount of Revolving Loans
(including Swingline Loans) and Specified Loans outstanding at such time
(excluding Revolving Loans and Specified Loans of any Lender that is a
Defaulting Lender).

 

“Supporting Letter of Credit” has the meaning specified in Section 2.5(g).

 

“Suppressed Availability” means (a) the amount of the Combined Borrowing Base
minus (b) the Maximum Revolver Amount.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Loan” and “Swingline Loans” means the collective reference to the
U.S. Swingline Loan or U.S. Swingline Loans or the Canadian Swingline Loan or
the Canadian Swingline Loans, in each case as the context requires.

 

47

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including interest, penalties and
additions to tax) with respect thereto imposed by any Governmental Authority.

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date the Commitments are terminated either by the Borrowers pursuant to
Section 4.3 or by the Required Lenders pursuant to Section 10.2, and (c) the
date this Agreement is otherwise terminated pursuant to the terms of this
Agreement.

 

“Titled Goods” means vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC), (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction or (c) “motor vehicles”
for purposes of the PPSA.

 

“Transactions” means, collectively, (a) the amendment and restatement of the
Existing Loan Agreement, (b) the execution, delivery and performance by the
Obligors of the Loan Documents to which they are a party and the making of the
borrowings hereunder and (c) the payment of related fees and expenses in
connection with each of the foregoing.

 

“Type” means any type of a Loan determined with respect to the interest option
applicable thereto, which shall be a LIBOR Loan, a BA Equivalent Loan, a Base
Rate Loan or a Canadian Prime Rate Loan.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

 

“UFCA” has the meaning specified in Section 4.12.

 

“UFTA” has the meaning specified in Section 4.12.

 

“Unfunded Pension Liability” means (a) with respect to a Pension Plan that is
not a Canadian DB Pension Plan, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA or other applicable law, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or other applicable laws for the applicable plan year or, (b) with respect
to any Canadian DB Pension Plan, any unfunded liability or solvency deficiency
as determined for the purposes of the PBA on a “wind-up basis” that is set out
in the actuarial valuation report most recently filed with a Governmental
Authority.

 

“Unrestricted Cash” means cash and Cash Equivalents, other than (i) as disclosed
in the consolidated financial statements of the Consolidated Parties as a line
item on the balance sheet as “restricted cash” and (ii) cash and Cash
Equivalents of any Subsidiary to the extent such cash and Cash Equivalents are
not permitted by applicable law or regulation to be dividended, distributed or
otherwise transferred to a Borrower or any Restricted Subsidiary that is not
subject to a similar restriction.

 

“Unrestricted Subsidiary” means (a) United Rentals Receivables LLC II, (b) any
other Special Purpose Vehicle, (c) any Subsidiary of Holdings (other than a
Borrower) designated by the Borrowers’ Agent as an Unrestricted Subsidiary
hereunder by written notice to the Agent and (d) any Subsidiary of an
Unrestricted Subsidiary; provided that the Borrowers’ Agent shall only be
permitted to designate a new Unrestricted Subsidiary pursuant to clause
(c) above after the Closing Date if (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) such Unrestricted
Subsidiary is capitalized (to the extent capitalized by Holdings or any of the
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.4, and any prior or concurrent Investments in such Subsidiary by
Holdings or any of its Restricted Subsidiaries shall be deemed to have been made
under Section 8.4, (iii) without duplication of clause (ii), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof are
treated as Investments pursuant to Section 8.4, (iv) at the time such Subsidiary
is designated an Unrestricted Subsidiary, (x) the Fixed Charge Coverage Ratio,

 

48

--------------------------------------------------------------------------------


 

determined on a pro forma basis, is not less than 2.00:1.00 or (y) the Payment
Conditions are satisfied and (v) after giving effect to such designation, no
Out-of-Formula Condition exists; provided, further, that at the time of such
designation, (x) the aggregate total assets of all Unrestricted Subsidiaries
shall not exceed 5% of the total assets of Holdings and its Subsidiaries as at
such date and (y) the aggregate total revenues of all Unrestricted Subsidiaries
shall not exceed 5% of the total revenues of Holdings and its Subsidiaries for
the four (4) consecutive Fiscal Quarter period most recently ended for which
financial statements are available. The Borrowers’ Agent may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement at any time; provided that (a) such Unrestricted Subsidiary, after
giving effect to such designation, shall be a Wholly-Owned Subsidiary of
Holdings and (b) no Default or Event of Default shall have occurred and be
continuing or would result therefrom. Each Unrestricted Subsidiary as of the
Closing Date shall be set forth in Schedule 1.4.

 

“Unused Canadian Letter of Credit Subfacility” means an amount equal to the
Canadian Letter of Credit Subfacility minus the sum of (a) the aggregate undrawn
amount of all outstanding Canadian Letters of Credit plus, without duplication,
(b) the aggregate unpaid reimbursement obligations with respect to all Canadian
Letters of Credit.

 

“Unused U.S. Letter of Credit Subfacility” means an amount equal to the U.S.
Letter of Credit Subfacility minus the sum of (a) the aggregate undrawn amount
of all outstanding U.S. Letters of Credit plus, without duplication, (b) the
aggregate unpaid reimbursement obligations with respect to all U.S. Letters of
Credit.

 

“Unused Line Fee” has the meaning specified in Section 3.5.

 

“U.S. Availability” means, at any time (a) the lesser of (i) the Maximum
U.S. Revolver Amount and (ii) the U.S. Borrowing Base, minus (b) the sum of the
Aggregate U.S. Revolver Outstandings and the Aggregate Canadian Revolver
Outstandings Funded On U.S. Borrowing Base.

 

“U.S. Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“U.S. Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

 

“U.S. Borrowing Base” means, at any time, an amount in Dollars equal to:

 

(a)                                 the sum of

 

(i)             the lesser of (A) $100,000,000 and (B) the Merchandise and
Consumables Inventory Formula Amount with respect to the U.S. Obligors; plus

 

(ii)          the lesser of (A) 95% of the Net Book Value of Eligible Rental
Equipment of the U.S. Obligors and (B) 85% of the Net Orderly Liquidation Value
of the Eligible Rental Equipment of the U.S. Obligors; minus

 

(b)                                 the sum of (i) the amount of Pari Passu Debt
Reserves with respect to Indebtedness of the U.S. Obligors, plus (ii) the amount
of all other Reserves related to the U.S. Credit Facilities from time to time
established by the Agent in accordance with Section 2.11 of this Agreement or in
accordance with the definition of Waterfall Priority Hedge Agreement Reserve.

 

“U.S. Collateral” means all of the U.S. Obligors’ personal property from time to
time subject to the Agent’s Liens securing payment or performance of any
Obligations pursuant to the U.S. Security Documents, other than Excluded Assets
(as defined in the U.S. Security Agreement) or, in respect of the U.S.
Obligations of United Rentals of Nova Scotia (No. 1), ULC and United Rentals of
Nova Scotia (No. 2), ULC only, pursuant to the Canadian Security Documents,
other than Excluded Assets (as defined in the Canadian Security Agreement).

 

“U.S. Credit Facilities” means the revolving credit, swingline and letter of
credit facilities provided for by this Agreement extended to the U.S. Borrowers
and the Specified Loan Borrower.

 

49

--------------------------------------------------------------------------------


 

“U.S. Guarantee Agreement” means the Second Amended and Restated U.S. Guarantee
Agreement, dated as of the Agreement Date, from the U.S. Guarantors in favor of
the Secured Parties, as amended, amended and restated, modified or supplemented
from time to time.

 

“U.S. Guarantors” means (a) Holdings, (b) each Domestic Subsidiary, whether now
existing or hereafter created or acquired (other than any Subsidiary that is an
Excluded Subsidiary, Foreign Subsidiary Holding Company or Subsidiary of a
Foreign Subsidiary (other than the Specified Loan Borrower), unless the Company
otherwise determines), and (c) each other Person who guarantees payment or
performance in whole or in part of the U.S. Obligations, including, United
Rentals of Nova Scotia (No. 1), ULC and United Rentals of Nova Scotia (No. 2),
ULC.  The U.S. Guarantors as of the Agreement Date are set forth on
Schedule 1.2A under the heading “U.S. Guarantors”.

 

“U.S. Intellectual Property Security Agreement” means the Amended and Restated
Intellectual Property Security Agreement, dated as of October 14, 2011, among
the U.S. Obligors for the benefit of the Secured Parties, as supplemented by the
U.S. Intellectual Property Security Agreement Supplement, and as further
amended, amended and restated, modified or supplemented from time to time.

 

“U.S. Intellectual Property Security Agreement Supplement” means the Supplement
to the U.S. Intellectual Property Security Agreement, dated as of the Agreement
Date, among the U.S. Obligors for the benefit of the Secured Parties.

 

“U.S. Lender” means a Lender that has a U.S. Revolving Credit Commitment or is
the holder of a U.S. Revolving Loan or a Specified Loan.

 

“U.S. Letter of Credit” has the meaning specified in Section 2.5(a)(i).

 

“U.S. Letter of Credit Fee” has the meaning specified in Section 3.6(a).

 

“U.S. Letter of Credit Issuer” means the U.S. Bank, any affiliate of the
U.S. Bank or any other U.S. Lender or Affiliate of a U.S. Lender that issues any
U.S. Letter of Credit pursuant to this Agreement and agrees to provide reporting
with respect to U.S. Letters of Credit reasonably required by the Agent.

 

“U.S. Letter of Credit Subfacility” means $300,000,000.

 

“U.S. Obligations” means, with respect to the Indebtedness of the U.S. Obligors
under the Loan Documents, any principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to any U.S. Obligor whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, Guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any U.S. Obligor of any nature
and all other amounts payable by any U.S. Obligor  under the Loan Documents or
in respect thereof, excluding in each case Excluded Swap Obligations; provided
that, “U.S. Obligations” shall in any event include Designated Bank Product
Obligations of any U.S. Obligor (to the extent such Obligations are not Excluded
Swap Obligations); provided, further, that “U.S. Obligations” shall not include
any Canadian Obligations.   For the avoidance of doubt, “U.S. Obligations” shall
include (i) any guarantee of the Canadian Obligations by the U.S. Obligors and
(ii) the guarantee of the U.S. Obligations by United Rentals of Nova Scotia
(No. 1), ULC and United Rentals of Nova Scotia (No. 2), ULC pursuant to the
Canadian URFLP Guarantee Agreement, in each case, to the extent such guarantees
are not Excluded Swap Obligations.

 

“U.S. Obligors” means the U.S. Borrowers, the Specified Loan Borrower and the
U.S. Guarantors.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Revolving Credit Commitment” means, at any date for any U.S. Lender, the
obligation of such U.S. Lender to make U.S. Revolving Loans and Specified Loans
and to purchase participations in U.S. Letters of

 

50

--------------------------------------------------------------------------------


 

Credit and U.S. Swingline Loans pursuant to the terms and conditions of this
Agreement, which shall not exceed the aggregate principal amount set forth on
Schedule 1.1 under the heading “U.S. Revolving Credit Commitment” or on the
signature page of the Assignment and Acceptance by which it became a Lender, as
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance; and “U.S. Revolving Credit
Commitments” means the aggregate principal amount of the U.S. Revolving Credit
Commitments of all U.S. Lenders, the maximum amount of which shall be the
Maximum U.S. Revolver Amount.

 

“U.S. Revolving Loans” means the revolving loans made to the U.S. Borrowers
pursuant to Section 2.1(a), or any amendment to this Agreement entered into
pursuant to Section 2.6, Section 2.7 or Section 2.8, each Agent Advance made to
a U.S. Borrower and each U.S. Swingline Loan.

 

“U.S. Secured Parties” means, collectively, the Agent, the U.S. Lenders, the
U.S. Bank, any U.S. Letter of Credit Issuer, the Indemnified Persons and each of
the Agent, any U.S. Lender or any Affiliate of the Agent or such U.S. Lender to
which is owed any Designated Bank Products Obligations, in each case in its
capacity as an obligee of U.S. Obligations.

 

“U.S. Security Agreement” means the Second Amended and Restated U.S. Security
Agreement, dated as of the Agreement Date, among Holdings, the U.S. Borrowers
and the U.S. Guarantors party thereto, for the benefit of the Secured Parties,
as amended, amended and restated, modified or supplemented from time to time.

 

“U.S. Security Documents” means, collectively, (a) the U.S. Security Agreement,
(b) any security agreement executed and delivered after the Agreement Date by a
Person that is or becomes a U.S. Borrower or a U.S. Guarantor hereunder in
accordance with Section 7.16, (c) the U.S. Intellectual Property Security
Agreement, and (d) any Control Agreement or other agreements, instruments and
documents heretofore, now or hereafter securing any of the U.S. Obligations, in
each case as amended, amended and restated, modified or supplemented from time
to time.

 

“U.S. Subsidiary Borrowers” has the meaning specified in the introductory
paragraph to this Agreement.

 

“U.S. Swingline Commitment” means the Commitment of the U.S. Bank to make loans
pursuant to Section 2.4(a).

 

“U.S. Swingline Lender” means the U.S. Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of
U.S. Swingline Loans.

 

“U.S. Swingline Loan” and “U.S. Swingline Loans” have the meanings specified in
Section 2.4(a).

 

“U.S. Swingline Sublimit” has the meaning specified in Section 2.4(a).

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 5.1(f).

 

“Value” means, with reference to the value of Eligible Merchandise and
Consumables Inventory, value determined on the basis of the lower of cost or
market value of such Eligible Merchandise and Consumables Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.

 

“Vendor Lease” means a lease pursuant to which any Person leases Inventory or
Rental Equipment from a Vendor Lessor, whether or not such lease constitutes an
operating lease or a Capital Lease under GAAP and whether or not such lease
constitutes a true lease or a secured transaction under the Code or other
applicable law.

 

“Vendor Lessor” means any Person who leases Inventory or Rental Equipment to
Holdings, a Borrower or a Guarantor pursuant to a Vendor Lease.

 

“Waterfall Priority Hedge Agreement” means a Hedge Agreement constituting a Bank
Product entered into with an Obligor for which the Agent has received a
Waterfall Priority Hedge Agreement Reserve Notice that

 

51

--------------------------------------------------------------------------------


 

remains in effect; provided that such Hedge Agreement shall constitute a
Waterfall Priority Hedge Agreement only to the extent of the Waterfall Priority
Hedge Agreement Reserve therefor.

 

“Waterfall Priority Hedge Agreement Reserve Notice” means, with respect to a
Hedge Agreement constituting a Bank Product entered into with an Obligor, a
written notice by the provider of such Hedge Agreement and the Borrowers’ Agent
to the Agent, in form and substance reasonably satisfactory to the Agent,
delivered to the Agent within 10 Business Days (or such later date as shall be
agreed to by the Agent in its sole discretion) after the later of the Closing
Date and the date of creation of such Hedge Agreement that (i) describes such
Hedge Agreement in reasonable detail (including the date and parties to such
Hedge Agreement) and (ii) sets forth the maximum Designated Bank Products
Obligations in respect of such Hedge Agreement to be secured by the applicable
Collateral, as such notice may be updated from time to time (not more often than
once per calendar month except to permanently revoke such notice), pursuant to a
writing, in form and substance reasonably satisfactory to the Agent, by the
provider of such Hedge Agreement and the Borrowers’ Agent received by the Agent,
to increase or decrease (including to zero) the maximum Designated Bank Products
Obligations in respect of such Hedge Agreement to be secured by the applicable
Collateral.

 

“Waterfall Priority Hedge Agreement Reserve” means, with respect to a Waterfall
Priority Hedge Agreement, a reserve in an amount equal to the maximum Designated
Bank Products Obligations in respect thereof set forth in the Waterfall Priority
Hedge Agreement Reserve Notice therefor (as updated from time to time in
accordance with the definition thereof) received by the Agent.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares required pursuant to applicable law)
are owned by such Person or another Wholly-Owned Subsidiary of such Person.

 

1.2.                            Accounting Terms.  (a) Any accounting term used
in this Agreement shall have, unless otherwise specifically provided herein, the
meaning customarily given in accordance with GAAP, and all financial
computations in this Agreement shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP as consistently applied and using the
same method for inventory valuation as used in the preparation of the Financial
Statements.

 

(b)                                 If at any time any change in GAAP or the
application thereof would affect the computation or interpretation of any
financial ratio, basket, requirement or other provision set forth in any Loan
Document, and either a Borrower or the Required Lenders shall so request, the
Agent and the Borrowers’ Agent shall negotiate in good faith to amend such
ratio, basket, requirement or other provision to preserve the original intent
thereof in light of such change in GAAP or the application thereof (and the
Lenders hereby irrevocably authorize the Agent to enter into any such
amendment); provided that, until so amended, (i) (A) such ratio, basket,
requirement or other provision shall continue to be computed or interpreted in
accordance with GAAP or the application thereof prior to such change therein and
(B) upon request by the Agent, the Borrowers’ Agent shall provide to the Agent
and the Lenders a written reconciliation between calculations of such ratio,
basket, requirement or other provision made before and after giving effect to
such change in GAAP or the application thereof or (ii) the Borrowers’ Agent may
elect to fix GAAP (for purposes of such ratio, basket, requirement or other
provision) as of another later date notified in writing to the Agent from time
to time.

 

1.3.                            Interpretive Provisions.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Subsection, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(c)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.

 

52

--------------------------------------------------------------------------------


 

(d)                                 The term “including” is not limiting and
means “including without limitation.”

 

(e)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(f)                                   The word “or” is not exclusive.

 

(g)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(h)                                 The captions and headings of this Agreement
and other Loan Documents are for convenience of reference only and shall not
affect the interpretation of this Agreement.

 

(i)                                     This Agreement and other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and shall each be performed in accordance with their terms.

 

(j)                                    This Agreement and the other Loan
Documents are the result of negotiations among and have been reviewed by counsel
to the Agent, the Borrowers, the Guarantors and the other parties, and are the
products of all parties.  Accordingly, they shall not be construed against the
Lenders or the Agent merely because of the Agent’s or Lenders’ involvement in
their preparation.

 

(k)                                 For purposes of any Collateral located in
the Province of Québec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(i) “personal property” shall be deemed to include “movable property”,
(ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”,
(iv) “intangible property” shall be deemed to include “incorporeal property”,
(v) “security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec,” “prior claim” and a “resolutory clause,” (vi) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Québec, (vii) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
the “opposability” of such Liens to third parties, (viii) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (ix) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (x) an “agent” shall be deemed to include a “mandatary,”
(xi) “construction liens” shall be deemed to include “legal hypothecs,”
(xii) “joint and several” shall be deemed to include “solidary,” (xiii) “gross
negligence or wilful misconduct” shall be deemed to be “intentional or gross
fault,” (xiv) “beneficial ownership” shall be deemed to include “ownership on
behalf of another as mandatary,” (xv) “easement” shall be deemed to include
“servitude,” (xvi) “priority” shall be deemed to include “prior claim,”
(xvii) “survey” shall be deemed to include “certificate of location and plan,”
and (xviii) “fee simple title” shall be deemed to include “absolute ownership.”

 

(l)                                     In connection with any action being
taken in connection with a Limited Condition Acquisition, for purposes of
determining compliance with any provision of this Agreement which requires that
no Default, Event of Default or Specified Default, as applicable, has occurred,
is continuing or would result from any such action, as applicable, such
condition shall, at the option of the Borrowers’ Agent, be deemed satisfied, so
long as no Default, Event of Default or Specified Default, as applicable, exists
on the date the definitive agreements for such Limited Condition Acquisition are
entered into. For the avoidance of doubt, if the Borrowers’ Agent has exercised
its option under the first sentence of this clause (l), and any Default or Event
of Default occurs following the date the definitive agreements for the
applicable Limited Condition Acquisition were entered into and prior to the
consummation of such Limited Condition Acquisition, any such Default or Event of
Default shall be deemed to

 

53

--------------------------------------------------------------------------------


 

not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

(m)                             In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of:

 

(i)                         determining compliance with any provision of this
Agreement which requires the calculation of the Fixed Charge Coverage Ratio; or

 

(ii)                      testing baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Net Tangible Assets),

 

in each case, at the option of the Borrowers’ Agent (the Borrowers’ Agent’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrowers’
Agent could have taken such action on the relevant LCA Test Date in compliance
with such ratio or basket, such ratio or basket shall be deemed to have been
complied with. For the avoidance of doubt, if the Borrowers’ Agent has made an
LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Net Tangible Assets of the Borrower or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.

 

1.4.                            Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by class
(e.g., a “Canadian Revolving Loan”, “U.S. Revolving Loan” or “Specified Loan”)
or by Type (e.g., a “LIBOR Loan”) or by class and Type (e.g., a “Canadian
Revolving BA Equivalent Loan”).  Borrowings also may be classified and referred
to by class (e.g., a “Canadian Revolving Borrowing”, “U.S. Revolving Borrowing”
or “Specified Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by class and
Type (e.g., a “Canadian Revolving BA Equivalent Borrowing”).

 

1.5.                            Effectuation of Transactions.  Each of the
representations and warranties of Holdings and the other Obligors contained in
this Agreement (and all corresponding definitions) are made after giving effect
to the Transactions (or such portion thereof as shall be consummated as of the
date of the applicable representation or warranty), unless the context otherwise
requires.

 

1.6.                            Currency.  All Canadian Revolving Loans and
Specified Loans shall be made and, except as provided in Section 2.10(a),
denominated in Cdn. Dollars.  Canadian Revolving Loans and Specified Loans,
interest thereon, and any other Obligor’s payment obligations expressly payable
in Cdn. Dollars shall, except as provided in Section 2.10(a), all be payable in
Cdn. Dollars.  However, for purposes of determining compliance with covenant and
default limitations and other monetary thresholds, all fees and amounts payable
hereunder and all calculations hereunder, including, without limitation, the
amount of each Borrowing Base, the Aggregate Canadian Revolver Outstandings, the
Maximum Revolver Amount, the Maximum Canadian Revolver Amount, the
U.S. Availability, the Canadian Availability and each Lender’s Commitments as of
any date shall all be calculated in Dollars or the Equivalent Amount in Dollars.
Where the permissibility of a transaction or a representation, warranty or
covenant depends upon compliance with, or is determined by reference to, amounts
stated in Dollars, any amount stated in another currency shall be translated to
the Equivalent Amount in Dollars at the applicable time of determination
hereunder and the permissibility of actions taken by a Borrower or any
Subsidiary hereunder shall not be affected by subsequent fluctuations in
exchange rates. Further, if Indebtedness is incurred to refinance Indebtedness
in a transaction otherwise permitted hereunder and such Refinanced Indebtedness
is denominated in a currency that is different from the currency of the
Indebtedness being incurred, such refinancing shall be deemed not to have
exceeded the principal amount of the Refinanced Indebtedness so long as the
principal amount of such Refinancing

 

54

--------------------------------------------------------------------------------


 

Indebtedness incurred does not exceed (i) the outstanding committed or principal
amount (whichever is higher) of such Indebtedness being refinanced determined at
the Equivalent Amount in Dollars as of the applicable date of determination plus
(ii) the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.

 

1.7.                            Pro Forma Calculations.

 

(a)                                 Any financial ratio or test or compliance
with any covenants determined by reference to Consolidated EBITDA, Consolidated
Net Tangible Assets or any component definition thereof shall be calculated in a
manner prescribed by this Section 1.7.  In addition, whenever a financial ratio
or test is to be calculated on a pro forma basis, the reference to the
applicable period for purposes of calculating such financial ratio or test shall
be deemed to be a reference to, and shall be based on, the most recently ended
period for which the financial statements of the Consolidated Parties are
available (as determined in good faith by the Company).

 

(b)                                 For purposes of determining compliance with
any provision of this Agreement, including the determination of any financial
ratio or test, any Specified Transaction that has occurred (i) during the
applicable period or (ii) subsequent to such period and prior to or
simultaneously with the event for which the determination of any such ratio,
test or compliance with covenants is being made shall be determined on a pro
forma basis (including giving effect to those specified in accordance with the
definitions of “Consolidated EBITDA” and “Consolidated Net Income” and any
component definitions thereof) assuming that all such Specified Transactions
(including such Specified Transaction for which such compliance is being
determined) had occurred on the first day of the applicable period.  If since
the beginning of any applicable period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into an
Obligor or any Restricted Subsidiary since the beginning of such period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.7, then for purposes of determining compliance with any
provision of this Agreement, including the determination of any financial ratio
or test, such Specified Transactions shall be calculated to give pro forma
effect thereto in accordance with this Section 1.7.

 

(c)                                  In the event that (x) any Obligor or
Restricted Subsidiary incurs (including by assumption or guarantee) or repays
(including by redemption, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility unless such Indebtedness has been
permanently repaid and not replaced) or (y) any Borrower or any Restricted
Subsidiary issues, repurchases or redeems Disqualified Stock, (i) during the
applicable period or (ii) subsequent to the end of the applicable period and
prior to or simultaneously with the event for which the calculation of any such
ratio or test is made or compliance with any covenant is determined, then such
financial ratio or test or determination of compliance shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, or such
issuance, refinancing or redemption of Disqualified Stock, in each case to the
extent required, as if the same had occurred on the last day of the applicable
period (except that, in making such computation, the amount of Indebtedness
under any revolving credit facility shall be computed based upon the average
daily balance of such Indebtedness during the applicable period during the
period from the date of creation of such facility to the date of such
calculation);

 

(d)                                 If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any interest
hedging arrangements applicable to such Indebtedness); provided, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable period, the actual interest
may be used for the applicable portion of such period.  Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, LIBOR or other rate, shall be determined to
have been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Company or a Restricted Subsidiary may designate.

 

(e)                                  Whenever pro forma effect is to be given to
any Specified Transaction, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Company.

 

55

--------------------------------------------------------------------------------


 

1.8.                            No Novation; Acknowledgement and Adjustment of
Loans; Payment of Accrued Interest and Fees.

 

(a)                                 It is the intent of the parties hereto that
this Agreement not constitute a novation of the rights, obligations and
liabilities of the respective parties (including the Obligations) existing under
the Existing Loan Agreement or evidence payment of all or any of such
obligations and liabilities, and such rights, obligations and liabilities shall
continue and remain outstanding under the terms and conditions of, and as
amended and restated by, this Agreement, and that this Agreement amends and
restates in its entirety the Existing Loan Agreement.  Without limiting the
generality of the foregoing (i) all U.S. Revolving Loans outstanding under, and
as defined in, the Existing Loan Agreement shall on the Closing Date become U.S.
Revolving Loans hereunder, (ii) all Canadian Revolving Loans outstanding under,
and as defined in, the Existing Loan Agreement shall on the Closing Date become
Canadian Revolving Loans hereunder, (iii) all Specified Loans outstanding under,
and as defined in, the Existing Loan Agreement shall on the Closing Date become
Specified Loans hereunder, (iv) all Letters of Credit outstanding under, and as
defined in, the Existing Loan Agreement shall on the Closing Date become Letters
of Credit hereunder and (v) all other Obligations outstanding under, and as
defined in, the Existing Loan Agreement shall on the Closing Date be Obligations
under this Agreement.

 

(b)                                 The Borrowers acknowledge and agree that as
of the close of business on March 30, 2015, (i) the Aggregate Revolver
Outstandings under, and as defined in, the Existing Loan Agreement (excluding
the aggregate undrawn amount of all outstanding Letters of Credit under the
Existing Loan Agreement) is Cdn $138,000,000, (ii) the Aggregate U.S. Revolver
Outstandings under, and as defined in, the Existing Loan Agreement (excluding
the aggregate undrawn amount of all outstanding Letters of Credit under the
Existing Loan Agreement) is Cdn $138,000,000, comprised of zero dollars in U.S.
Revolving Loans and Cdn $138,000,000 in Specified Loans, under and as defined in
the Existing Loan Agreement, (iii) the Aggregate Canadian Revolver Outstandings
under, and as defined in, the Existing Loan Agreement is zero and (iv) the
Letters of Credit outstanding under, and as defined in, the Existing Loan
Agreement are set forth on Schedule 1.1A (the “Existing Letters of Credit”).

 

(c)                                  As of the date hereof, immediately prior to
giving effect to the amendment and restatement of the Existing Loan Agreement by
this Agreement, certain Lenders under, and as such term is defined in, the
Existing Loan Agreement, which are not parties hereto (each, an “Exiting
Lender”) have entered into a Master Assignment and Acceptance Agreement with the
Bank pursuant to which each such Exiting Lender assigned to the applicable Bank
100% of its applicable Revolving Credit Commitments and Loans under, and as such
terms are defined in, the Existing Loan Agreement (the “Exiting Lender
Assignment”).  Each party hereto hereby agrees that (i) no consents or notices
otherwise required under Section 12.2(a) of the Existing Loan Agreement shall be
required for the Exiting Lender Assignment and (ii) all other conditions or
requirements set forth in Section 12.2 of the Existing Loan Agreement for the
effectiveness of the Exiting Lender Assignment shall be waived.  In addition,
the Borrowers agree to pay to each applicable Exiting Lender any amounts payable
in respect of the assignment by such Exiting Lender under the Exiting Lender
Assignment in accordance with Section 5.4 of the Existing Loan Agreement (with
the assignment or assignments by such Exiting Lender under the Exiting Lender
Assignment being deemed a prepayment for purposes of such Section 5.4).

 

(d)                                 The Borrowers acknowledge and agree that any
and all unpaid interest and fees accrued under the Existing Loan Agreement as of
(and including) the Agreement Date shall be paid on the Agreement Date.

 

(e)                                  After giving effect to the Exiting Lender
Assignment and the amendment and restatement of the Existing Loan Agreement as
provided for hereunder, on the date hereof, the outstanding U.S. Revolving
Credit Commitments held by one or more of the U.S. Lenders under, and as such
terms are defined in, the Existing Loan Agreement shall be reduced or increased,
as applicable, and reallocated amongst one or more U.S. Lenders hereunder so
that each U.S. Lender holds the U.S. Revolving Credit Commitment set forth on
Schedule 1.1 with respect to such U.S. Lender.  After giving effect to such
reallocation, the outstanding U.S. Revolving Loans and Specified Loans may not
be held pro rata in accordance with the new U.S. Revolving Credit Commitments
hereunder.  In order to remedy the foregoing, on the Agreement Date, the U.S.
Lenders shall, as determined by the Agent, make advances among themselves
(through the Agent) so that after giving effect thereto the U.S. Revolving Loans
and Specified Loans will be held by the U.S. Lenders on a pro rata basis in
accordance with each U.S. Lender’s Pro Rata Share (after giving effect to the
foregoing U.S. Revolving Credit Commitment reallocation) and, in such event, the
U.S. Borrowers shall pay to the applicable U.S. Lenders any amounts payable in
respect thereof in accordance with Section 5.4 (with any reduction in U.S.
Revolving Loans or Specified Loans of any U.S. Lender

 

56

--------------------------------------------------------------------------------


 

pursuant to this Section 1.8(e) being deemed a prepayment for purposes of
Section 5.4).  Each U.S. Lender agrees to wire immediately available funds to
the Agent in accordance with this Agreement as may be required by the Agent in
connection with the foregoing.  Notwithstanding the provisions of Section 12.2,
the advances so made by each U.S. Lender under this Section 1.8(e) shall be
deemed to be a purchase of a corresponding amount of the U.S. Revolving Loans
and Specified Loans, as applicable, from the applicable U.S. Lender or U.S.
Lenders which hold U.S. Revolving Loans and Specified Loans, as applicable, in
excess of their Pro Rata Share of the aggregate outstanding U.S. Revolving Loans
and Specified Loans, as applicable, and shall not be considered an assignment
for purposes of Section 12.2.

 

(f)                                   After giving effect to the Exiting Lender
Assignment and the amendment and restatement of the Existing Loan Agreement as
provided for hereunder, on the date hereof, the outstanding Canadian Revolving
Credit Commitments held by one or more of the Canadian Lenders under, and as
such terms are defined in, the Existing Loan Agreement shall be reduced or
increased, as applicable, and reallocated amongst one or more Canadian Lenders
hereunder so that each Canadian Lender holds the Canadian Revolving Credit
Commitment set forth on Schedule 1.1 with respect to such Canadian Lender. 
After giving effect to such reallocation, the outstanding Canadian Revolving
Loans may not be held pro rata in accordance with the new Canadian Revolving
Credit Commitments hereunder.  In order to remedy the foregoing, on the
Agreement Date, the Canadian Lenders shall, as determined by the Agent, make
advances among themselves (through the Agent) so that after giving effect
thereto the Canadian Revolving Loans will be held by the Canadian Lenders on a
pro rata basis in accordance with each Canadian Lender’s Pro Rata Share (after
giving effect to the foregoing Canadian Revolving Credit Commitment
reallocation) and, in such event, the Canadian Borrower shall pay to the
applicable Canadian Lenders any amounts payable in respect thereof in accordance
with Section 5.4 (with any reduction in Canadian Revolving Loans of any Canadian
Lender pursuant to this Section 1.8(f) being deemed a prepayment for purposes of
Section 5.4).  Each Canadian Lender agrees to wire immediately available funds
to the Agent in accordance with this Agreement as may be required by the Agent
in connection with the foregoing.  Notwithstanding the provisions of
Section 12.2, the advances so made by each Canadian Lender under this
Section 1.8(f) shall be deemed to be a purchase of a corresponding amount of the
Canadian Revolving Loans from the applicable Canadian Lender or Canadian Lenders
which hold Canadian Revolving Loans in excess of their Pro Rata Share of the
aggregate outstanding Canadian Revolving Loans and shall not be considered an
assignment for purposes of Section 12.2.

 

ARTICLE II



LOANS AND LETTERS OF CREDIT

 

2.1.                            Revolving Loans.

 

(a)                                 Subject to all of the terms and conditions
of this Agreement, each U.S. Lender severally, but not jointly or jointly and
severally, agrees to make a U.S. Revolving Loan or U.S. Revolving Loans to the
U.S. Borrowers in amounts not to exceed such U.S. Lender’s Pro Rata Share of
U.S. Availability.  No U.S. Lender shall have any obligation to make a U.S.
Revolving Loan if U.S. Availability is less than zero or to the extent that such
U.S. Revolving Loan would result in U.S. Availability being less than zero,
subject to the Agent’s authority, in its sole discretion, to make Agent Advances
pursuant to the terms of Section 2.3(b).  The U.S. Lenders, however, in their
unanimous discretion, may elect to make U.S. Revolving Loans or issue or arrange
to have issued U.S. Letters of Credit in excess of the U.S. Borrowing Base on
one or more occasions, but if they do so, neither the Agent nor the U.S. Lenders
shall be deemed thereby to have changed the limits of the U.S. Borrowing Base or
to be obligated to exceed such limits on any other occasion.

 

(b)                                 Subject to all of the terms and conditions
of this Agreement, each Canadian Lender severally, but not jointly or jointly
and severally, agrees to make a Canadian Revolving Loan or Canadian Revolving
Loans to the Canadian Borrower in amounts not to exceed such Canadian Lender’s
Pro Rata Share of Canadian Availability.  No Canadian Lender shall have any
obligation to make a Canadian Revolving Loan if Canadian Availability is less
than zero or to the extent that such Canadian Revolving Loan would result in
Canadian Availability being less than zero, subject to the Agent’s authority, in
its sole discretion, to make Agent Advances pursuant to the terms of
Section 2.3(b).  The Canadian Lenders, however, in their unanimous discretion,
may elect to make Canadian Revolving Loans or issue or arrange to have issued
Canadian Letters of Credit in excess of the Canadian Availability (but not to
exceed the Maximum Canadian Revolver Amount) on one or more occasions, but

 

57

--------------------------------------------------------------------------------


 

if they do so, neither the Agent nor the Canadian Lenders shall be deemed
thereby to have changed the limits of the Canadian Availability or the Maximum
Canadian Revolver Amount or to be obligated to exceed such limits on any other
occasion.

 

2.2.                            Specified Loans.  Subject to all of the terms
and conditions of this Agreement, each U.S. Lender severally, but not jointly or
jointly and severally, agrees to make revolving loans to the Specified Loan
Borrower in amounts not to exceed such U.S. Lender’s Pro Rata Share of
U.S. Availability.  No U.S. Lender shall have any obligation to make a Specified
Loan if U.S. Availability is less than zero or to the extent that such Specified
Loan would result in U.S. Availability being less than zero.

 

2.3.                            Revolving Loan Administration.

 

(a)                                 Procedure for Borrowing.  (i) Each of the
Borrowers may borrow under the applicable Commitments on any Business Day during
the period from the Closing Date until the Termination Date; provided that the
Borrowers’ Agent shall give the Agent irrevocable (in the case of any notice
except notice with respect to the initial extension of Revolving Loans
hereunder) notice in substantially the form of Exhibit B-1 or in such other form
as may be agreed between the Borrowers’ Agent and the Agent (each, a “Notice of
Borrowing”) (which request must be received by the Agent prior to (a) 12:00
noon, New York City time, at least three Business Days prior to the requested
Funding Date, if all or any part of the requested Revolving Loans are to be
initially LIBOR Loans or BA Equivalent Loans or (b) 12:00 noon, New York City
time, on the requested Funding Date, for Base Rate Loans or Canadian Prime Rate
Loans (or in the case of the initial Borrowing hereunder, in each case,
10:00 A.M., New York City time, one Business Day prior to the date of the
initial borrowing hereunder)) specifying (i) the identity of the Borrower,
(ii) the amount to be borrowed, (iii) the requested Funding Date, (iv) whether
the Borrowing is to be of LIBOR Loans, BA Equivalent Loans, Base Rate Loans or
Canadian Prime Rate Loans (as applicable) or a combination thereof (and if not
so specified, it shall be deemed a request for Base Rate Loans or Canadian Prime
Rate Loans (as applicable)), and (v) if the Borrowing is to be entirely or
partly of LIBOR Loans or BA Equivalent Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Periods or
BA Equivalent Interest Periods therefor (and if not so specified, it shall be
deemed a request for a period of one (1) month). Each Borrowing shall be in an
amount equal to (x) in the case of Base Rate Loans or Canadian Prime Rate Loans,
except any Base Rate Loan or Canadian Prime Rate Loan to be used solely to pay a
like amount of outstanding reimbursement obligations in respect of Letters of
Credit or Swingline Loans, in multiples of $1,000,000.00 (or, in the case of
Canadian Prime Rate Loans, Cdn $1,000,000.00) (or, if the applicable Commitment
then available is less than $1,000,000.00 or Cdn $1,000,000.00, respectively,
such lesser amount) and (y) in the case of LIBOR Loans or BA Equivalent Loans,
an amount equal to $5,000,000.00 (or, in the case of BA Equivalent Loans, Cdn
$5,000,000.00) or a whole multiple of $1,000,000.00 (or, in the case of BA
Equivalent Loans, Cdn $1,000,000.00) in excess thereof. Upon receipt of any such
notice from the Borrower’s Agent, the Agent shall promptly notify each
applicable Revolving Credit Lender thereof. Subject to the satisfaction of the
conditions precedent specified in Section 9.2, each applicable Revolving Credit
Lender will make the amount of its Pro Rata Share of each Borrowing of Revolving
Loans available to the Agent for the account of the Borrower(s) identified in
such notice to the account or accounts from time to time designated by the Agent
prior to 3:00 P.M., New York City time (or 10:00 A.M., New York City time, in
the case of the initial borrowing hereunder), or at such other time as to which
the Agent shall notify the Borrower’s Agent reasonably in advance of the Funding
Date with respect thereto, on the Funding Date requested by such Borrower(s) in
Dollars or Canadian Dollars, as applicable, and in funds immediately available
to the Agent. Such Borrowing will then be made available to the relevant
Borrower by the Agent, crediting the account of such Borrower designated by the
Borrowers’ Agent in writing, with the aggregate of the amounts made available to
the Agent by the applicable Revolving Credit Lenders and in like funds as
received by the Agent.

 

(ii)                                  In lieu of delivering a Notice of
Borrowing, the Borrowers’ Agent may give the Agent telephonic notice of such
request for advances on or before the deadline set forth above.  The Agent at
all times shall be entitled to rely on such telephonic notice in making such
Loans, regardless of whether any written confirmation is received.

 

(iii)                               At the election of the Agent or the Required
Lenders, the Borrowers shall not be entitled to request a BA Equivalent Loan or
a LIBOR Loan while a Default or Event of Default has occurred and is continuing.

 

58

--------------------------------------------------------------------------------


 

(b)                                 Agent Advances. (i) In the event the U.S.
Borrowers are, or the Canadian Borrower is, as applicable, unable to comply with
(A) the U.S. Availability or Canadian Availability limitations set forth in
Section 2.1(a) or 2.1(b), as applicable or (B) the conditions precedent to the
making of Loans or the issuance of Letters of Credit set forth in Article IX or
(ii) during the existence of a Default or an Event of Default, (x) the U.S.
Lenders authorize the Agent, for the account of the U.S. Lenders, to make U.S.
Revolving Loans to the U.S. Borrowers which may only be made as Base Rate Loans,
and (y) the Canadian Lenders authorize the Agent (acting through its Canada
branch), for the account of the Canadian Lenders, to make Canadian Revolving
Loans to the Canadian Borrower which may only be made as Canadian Prime Rate
Loans (each, an “Agent Advance”) for a period commencing on the date the Agent
first receives a Notice of Borrowing requesting an Agent Advance until the
earliest of (i) the 30th Business Day after such date, (ii) the date the
respective Borrowers or Borrower is again able to comply with the U.S.
Availability or Canadian Availability limitations and the conditions precedent
to the making of Loans and issuance of Letters of Credit or obtains an amendment
or waiver with respect thereto, or the Default or Event of Default no longer
exists, and (iii) the date the Required Lenders instruct the Agent in writing to
cease making Agent Advances (in each case, the “Agent Advance Period”); provided
that (i) the aggregate amount of Agent Advances outstanding at any time shall
not exceed $150,000,000 and (ii) (x) the aggregate amount of Agent Advances to
the U.S. Borrowers outstanding at any time shall not exceed the product of
$150,000,000 multiplied by the Maximum U.S. Revolver Amount as a percentage of
the Maximum Revolver Amount and (y) the aggregate amount of Agent Advances to
the Canadian Borrower outstanding at any time shall not exceed the product of
$150,000,000 multiplied by the Maximum Canadian Revolver Amount as a percentage
of the Maximum Revolver Amount.  It is understood and agreed that the Borrowers
shall have no right to require that any Agent Advances be made.

 

(c)                                  Each Lender may make any Loan to the
applicable Borrower through any branch or affiliate of such Lender that is an
Eligible Assignee, provided that such Lender shall retain all rights and
obligations hereunder in respect of any such Loan and such Lender’s Commitment.

 

2.4.                            Swingline Loans.

 

(a)                                 U.S. Swingline Loans.  Subject to the terms
and conditions hereof, the U.S. Swingline Lender agrees to make swing line loans
(individually, a “U.S. Swingline Loan”; collectively, the “U.S. Swingline
Loans”) to any U.S. Borrower from time to time on any Business Day during the
period from the Closing Date until the Termination Date in an aggregate
principal amount at any one time outstanding not to exceed $100,000,000 (the
“U.S. Swingline Sublimit”); provided that the U.S. Swingline Lender shall not
make any U.S. Swingline Loans if, after doing so, U.S. Availability would be
less than zero.  Amounts borrowed by any U.S. Borrower under this
Section 2.4(a) may be repaid and, through but excluding the Termination Date,
reborrowed.  All U.S. Swingline Loans shall be made in Dollars as Base Rate
Loans and shall not be entitled to be converted into LIBOR Loans. The Borrowers’
Agent (on behalf of any U.S. Borrower) shall give the U.S. Swingline Lender
irrevocable notice (which notice must be received by the U.S. Swingline Lender
prior to 12:00 noon, New York City time) on the requested Funding Date
specifying (x) the identity of the U.S. Borrower and (y) the amount of the
requested U.S. Swingline Loan, which shall be in a minimum amount of $100,000 or
whole multiples of $50,000 in excess thereof.  The proceeds of the U.S.
Swingline Loan will be made available by the U.S. Swingline Lender to the U.S.
Borrower identified in such notice at an office of the U.S. Swingline Lender by
wire transfer to the account of such U.S. Borrower specified in such notice.
Each U.S. Swingline Loan shall be subject to all the terms and conditions
applicable to other U.S. Revolving Loans except that all payments thereon
(including interest) shall be payable to the U.S. Swingline Lender solely for
its own account.

 

(b)                                 Canadian Swingline Loans.  Subject to the
terms and conditions hereof, the Canadian Swingline Lender agrees to make swing
line loans (individually, a “Canadian Swingline Loan”; collectively, the
“Canadian Swingline Loans”) to the Canadian Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
in an aggregate principal amount at any one time outstanding not to exceed Cdn.
$50,000,000 (the “Canadian Swingline Sublimit”); provided that the Canadian
Swingline Lender shall not make any Canadian Swingline Loans if, after doing so,
Canadian Availability would be less than zero.  Amounts borrowed by the Canadian
Borrower under this Section 2.4(b) may be repaid and, through but excluding the
Termination Date, reborrowed.  All Canadian Swingline Loans shall be made in
Canadian Dollars as Canadian Prime Rate Loans and shall not be entitled to be
converted into BA Equivalent Loans. The Borrowers’ Agent (on behalf of the
Canadian Borrower) shall give the Canadian Swingline Lender irrevocable notice
(which notice must

 

59

--------------------------------------------------------------------------------


 

be received by the Canadian Swingline Lender prior to 12:00 noon, New York City
time) on the requested Funding Date specifying (x) the loan will be made to the
Canadian Borrower and (y) the amount of the requested Canadian Swingline Loan,
which shall be in a minimum amount of Cdn. $100,000 or whole multiples of Cdn.
$50,000 in excess thereof.  The proceeds of the Canadian Swingline Loan will be
made available by the Canadian Swingline Lender to the Canadian Borrower at an
office of the Canadian Swingline Lender by wire transfer to the account of the
Canadian Borrower specified in such notice.  Each Canadian Swingline Loan shall
be subject to all the terms and conditions applicable to other Canadian
 Revolving Loans except that all payments thereon (including interest) shall be
payable to the Canadian Swingline Lender solely for its own account.

 

2.5.                            Letters of Credit.

 

(a)                                 Agreement to Issue or Cause to Issue.

 

(i)                         Subject to all of the terms and conditions of this
Agreement, the Agent agrees to cause the U.S. Letter of Credit Issuer to issue
for the account of any U.S. Borrower one or more commercial/documentary and
standby letters of credit denominated in Dollars (each, a “U.S. Letter of
Credit” and, collectively, the “U.S. Letters of Credit”) and to amend, renew or
extend U.S. Letters of Credit previously issued by the U.S. Letter of Credit
Issuer (unless otherwise provided below).

 

(ii)                      Subject to all of the terms and conditions of this
Agreement, the Agent agrees to cause the Canadian Letter of Credit Issuer to
issue for the account of the Canadian Borrower one or more
commercial/documentary and standby letters of credit denominated in Cdn. Dollars
(each, a “Canadian Letter of Credit” and, collectively, the “Canadian Letters of
Credit”) and to amend, renew or extend Canadian Letters of Credit previously
issued by the Canadian Letter of Credit Issuer (unless otherwise provided
below).

 

(iii)                   Upon the Closing Date, (x) all Existing Letters of
Credit issued for the account of a U.S. Borrower shall constitute U.S. Letters
of Credit issued for the account of such U.S. Borrower hereunder with the same
effect and status as if such Existing Letters of Credit were originally issued
for the account of such U.S. Borrower pursuant to this Agreement and (y) all
Existing Letters of Credit issued for the account of the Canadian Borrower shall
constitute Canadian Letters of Credit issued for the account of the Canadian
Borrower hereunder with the same effect and status as if such Existing Letters
of Credit were originally issued for the account of the Canadian Borrower
pursuant to this Agreement.  All fees payable with respect to the Existing
Letters of Credit accruing through the Closing Date shall be paid on the Closing
Date.  Until the Closing Date, the fees with respect to all Existing Letters of
Credit shall accrue and be payable at the rates set forth in the Existing Loan
Agreement and on and after the Closing Date such fees shall accrue and be
payable at the rates set forth herein.

 

(b)                                 Amounts; Outside Expiration Date.  The Agent
shall not have any obligation to issue or cause to be issued any Letter of
Credit at any time if (i) (x) in the case of a U.S. Letter of Credit, the
maximum aggregate amount of the requested U.S. Letter of Credit for the term of
such U.S. Letter of Credit (including any increases in amount referenced
therein) is greater than the Unused U.S. Letter of Credit Subfacility at such
time and (y) in the case of a Canadian Letter of Credit, the maximum aggregate
amount of the requested Canadian Letter of Credit for the term of such
Canadian Letter of Credit (including any increases in amount referenced therein)
is greater than the Unused Canadian Letter of Credit Subfacility at such time;
(ii) the maximum undrawn amount of the requested Letter of Credit would exceed
(x) in the case of a U.S. Letter of Credit, the U.S. Availability or (y) in the
case of a Canadian Letter of Credit, the Canadian Availability; or (iii) such
Letter of Credit has an expiration date later than 12 months after the date of
issuance, in the case of standby letters of credit (subject to customary
evergreen or automatic renewal provisions reasonably acceptable to such Letter
of Credit Issuer), or later than 180 days after the date of issuance, in the
case of documentary letters of credit; provided that in no event shall any
Letter of Credit have an expiration date later than the date that is five
(5) Business Days prior to the Termination Date (except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Letter of Credit Issuer).  With respect to any Letter of Credit
which contains any “evergreen” or automatic

 

60

--------------------------------------------------------------------------------


 

renewal or extension provision, if such Letter of Credit permits the applicable
Letter of Credit Issuer to prevent any extension by giving notice to the
beneficiary thereof no later than a date (the “Non-Extension Notice Date”), once
any such Letter of Credit has been issued, the U.S. Lenders (in the case of a
U.S. Letter of Credit) or the Canadian Lenders (in the case of a Canadian Letter
of Credit) shall be deemed to have authorized such Letter of Credit Issuer to
permit extensions of such Letter of Credit to an expiry date not later than the
date that is five (5) Business Days prior to the Termination Date, unless the
Agent shall have received written notice from the Required Lenders declining to
consent to any such extension at least thirty (30) days prior to the
Non-Extension Notice Date; provided that no Lender may decline to consent to any
such extension if all of the requirements of this Section 2.5 are met and no
Default or Event of Default has occurred and is continuing.

 

(c)                                  Other Conditions.  In addition to the
conditions precedent contained in Article IX, the obligation of the Agent to
issue or to cause to be issued any applicable Letter of Credit is subject to the
following conditions precedent having been satisfied in a manner reasonably
acceptable to the Agent:

 

(i)                         the applicable Borrower shall have delivered to the
applicable Letter of Credit Issuer, at least three (3) Business Days (or such
shorter period as the applicable Letter of Credit Issuer may agree) in advance
of the proposed date of issuance of any Letter of Credit, an application in form
and substance reasonably satisfactory to such Letter of Credit Issuer for the
issuance of the Letter of Credit and such other documents as may be reasonably
required pursuant to the terms thereof, and the form of the proposed Letter of
Credit shall be reasonably satisfactory to the Agent and the applicable Letter
of Credit Issuer; and

 

(ii)                      as of the date of issuance, no order of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Letter of Credit Issuer from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit, and no law,
rule or regulation applicable to the applicable Letter of Credit Issuer and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Letter of Credit Issuer shall
prohibit, or request that the proposed Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit.

 

(d)                                 Issuance of Letters of Credit.

 

(i)                         Request for Issuance.  The applicable Borrower shall
notify the Agent of a requested Letter of Credit (and, in the case of a request
by the Canadian Borrower for a Canadian Letter of Credit, provide a copy of such
notification to the Canadian Bank) at least three (3) Business Days (or such
shorter period as the applicable Letter of Credit Issuer may agree) prior to the
proposed issuance date.  Such notice shall be irrevocable and must specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit. 
The applicable Borrower shall attach to such notice the proposed form of the
Letter of Credit.

 

(ii)                      Responsibilities of the Agent; Issuance.  As of the
Business Day immediately preceding the requested issuance date of each Letter of
Credit, the Agent shall determine the amount of the Unused U.S. Letter of Credit
Subfacility or Unused Canadian Letter of Credit Subfacility, as applicable, and
the U.S. Availability or Canadian Availability, as applicable, of the applicable
Borrower as of such date.  If (A) the aggregate amount of the requested Letter
of Credit for the term of such Letter of Credit (including any increases in
amount referenced therein) is less than the Unused U.S. Letter of Credit
Subfacility or Unused Canadian Letter of Credit Subfacility, as applicable, and
(B) the amount of such requested Letter of Credit would not exceed the U.S.
Availability or Canadian Availability, as applicable, the Agent shall cause such
Letter of Credit Issuer to issue the

 

61

--------------------------------------------------------------------------------


 

requested Letter of Credit on the requested issuance date so long as the other
conditions to such issuance are met.

 

(iii)                   No Extensions or Amendment.  Except in the case of
Letters of Credit subject to evergreen or automatic renewal provisions, the
Agent shall not be obligated to cause the applicable Letter of Credit Issuer to
extend, renew or amend any Letter of Credit issued pursuant hereto unless the
requirements of this Section 2.5 are met as though a new Letter of Credit were
being requested and issued.

 

(e)                                  Payments Pursuant to Letters of Credit. 
Each Borrower that is the account party of any Letter of Credit agrees to
reimburse the applicable Letter of Credit Issuer for any draw under such Letter
of Credit within one (1) Business Day (or such longer period as may be agreed to
by the Agent and the applicable Letter of Credit Issuer) after notice of such
drawing is received by such Borrower, together with accrued interest thereon
from the date of such drawing at the rate applicable to Base Rate Loans (in the
case of a U.S. Letter of Credit) or Canadian Prime Rate Loans (in the case of a
Canadian Letter of Credit), and to pay the applicable Letter of Credit Issuer
the amount of all other charges and fees payable to or reasonably incurred by
such Letter of Credit Issuer in connection with any Letter of Credit immediately
when due, irrespective of any claim, setoff, defense or other right which any
Borrower may have at any time against such Letter of Credit Issuer or any other
Person; provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with, or, in the event not so requested on such date, each
drawing under any Letter of Credit issued for the account of a Borrower shall
constitute a request by such Borrower to the Agent for, a Borrowing of a Base
Rate Loan or a Borrowing of a Canadian Prime Rate Loan, as applicable, in the
amount of such drawing and, to the extent so financed, such Borrower’s
obligation to make such payment will be discharged and replaced by the resulting
Base Rate Loan or Canadian Prime Rate Loan, as applicable.

 

(f)                                   Indemnification; Exoneration; Power of
Attorney.

 

(i)                         Indemnification.  In addition to amounts payable as
elsewhere provided in this Section 2.5, the Borrowers agree to protect,
indemnify, pay and save the applicable Revolving Credit Lenders, the applicable
Letter of Credit Issuer and the Agent harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable and documented attorneys’ fees) which any Revolving Credit
Lender, such Letter of Credit Issuer or the Agent may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except that the foregoing indemnity shall not apply to such Letter of Credit
Issuer to the extent of the gross negligence, bad faith or willful misconduct of
such Letter of Credit Issuer.  The Borrowers’ obligations under this
Section shall survive payment of all other Obligations and termination of this
Agreement.

 

(ii)                      Assumption of Risk by the Borrowers.  As among the
applicable Borrowers, the applicable Revolving Credit Lenders, the applicable
Letter of Credit Issuer and the Agent, the applicable Borrowers assume all risks
of the acts and omissions of, or misuse of any of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the applicable Revolving Credit Lenders, the
applicable Letter of Credit Issuer and the Agent shall not be responsible for
(except in the case of any such Person (but not with respect to any other
Person), to the extent of the gross negligence, bad faith or willful misconduct
of such Person in connection with any of the following):  (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions set forth in any separate agreement with an

 

62

--------------------------------------------------------------------------------


 

Obligor that are required in order to draw upon such Letter of Credit;
(D) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (H) any consequences arising from causes
beyond the control of the applicable Revolving Credit Lenders, the applicable
Letter of Credit Issuer or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority; or (I) the applicable Letter of Credit Issuer’s honor of a draw for
which the draw or any certificate fails to comply in any material respect with
the terms of the Letter of Credit.  None of the foregoing shall affect, impair
or prevent the vesting of any rights or powers of the Agent or any Revolving
Credit Lender under this Section 2.5(f).

 

(iii)                   Exoneration.  Without limiting the foregoing, no action
or omission whatsoever by the Agent, a Letter of Credit Issuer or any Revolving
Credit Lender shall result in any liability of the Agent, such Letter of Credit
Issuer or any Revolving Credit Lender to any Borrower (except as provided in the
immediately succeeding clause (iv)), or relieve any Borrower of any of its
obligations hereunder to any such Person.

 

(iv)                  Rights Against Letter of Credit Issuer.  Nothing contained
in this Agreement is intended to limit the Borrowers’ rights, if any, with
respect to any Letter of Credit Issuer which arise as a result of the letter of
credit application and related documents executed by and between any Borrower
and such Letter of Credit Issuer or the gross negligence, bad faith or willful
misconduct of such Letter of Credit Issuer.

 

(v)                     Account Party.  The Borrowers hereby authorize and
direct any Letter of Credit Issuer to name the applicable Borrower as the
“Account Party” in the Letters of Credit and to deliver to the Agent all
instruments, documents and other writings and property received by the
applicable Letter of Credit Issuer pursuant to the Letters of Credit, and to
accept and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letters of Credit or the applications
therefor.

 

(g)                                  Supporting Letter of Credit.  If,
notwithstanding the provisions of Section 2.5(b) and Section 11.1, any Letter of
Credit is outstanding upon the Termination Date, then upon the Termination Date
each applicable Borrower shall (i) deposit with the Agent, for the ratable
benefit of the Agent, the applicable Letter of Credit Issuer and the applicable
Revolving Credit Lenders, with respect to each Letter of Credit then
outstanding, a standby letter of credit (a “Supporting Letter of Credit”) in
form and substance reasonably satisfactory to the Agent, issued by an issuer
satisfactory to the Agent, in an amount equal to 102% (or such lesser amount as
the Agent and such Letter of Credit Issuer shall agree, but not less than 100%)
of the sum of the greatest amount for which such Letter of Credit may be drawn
plus any fees and expenses then due with such Letter of Credit, under which
Supporting Letter of Credit the Agent is entitled to draw amounts necessary to
reimburse the Agent, such Letter of Credit Issuer and the applicable Revolving
Credit Lenders for payments to be made by the Agent, such Letter of Credit
Issuer and such Revolving Credit Lenders under such Letter of Credit and any
fees and expenses then due or to become due with such Letter of Credit, or
(ii) cash collateralize each Letter of Credit then outstanding, in an amount
equal to 102% (or such lesser amount as the Agent and such Letter of Credit
Issuer shall agree) of the sum of the greatest amount for which such Letter of
Credit may be drawn plus any fees and expenses then due with such Letter of
Credit, in a manner reasonably satisfactory to the Agent.  Such Supporting
Letter of Credit or cash collateral shall be held by the Agent, for the ratable
benefit of the Agent, the applicable Letter of Credit Issuer and the Revolving
Credit Lenders, as security for, and to provide for the payment of, the
aggregate undrawn amount of such Letters of Credit remaining outstanding.

 

63

--------------------------------------------------------------------------------


 

2.6.                            Incremental Facility.

 

(a)                                 So long as no Specified Default exists or
would arise therefrom, each of the U.S. Borrowers and the Canadian Borrower
shall have the right, at any time and from time to time after the Closing Date,
to request (i) an increase of the aggregate amount of the then outstanding U.S.
Revolving Credit Commitments and/or Canadian Revolving Credit Commitments,
respectively (the “Incremental Revolving Commitments”) or (ii) one or more term
loans (the “Incremental ABL Term Loans” and together with the Incremental
Revolving Commitments, collectively, the “Incremental Facilities” and each, an
“Incremental Facility”). Any request under this Section 2.6 shall specify (x) in
the case of a request for Incremental Revolving Commitments, whether the U.S.
Revolving Credit Commitments or the Canadian Revolving Credit Commitments (or a
combination of the above) are requested to be increased and (y) in the case of a
request for Incremental ABL Term Loans, whether such loans will be made to a
U.S. Borrower or the Canadian Borrower (or both).  Incremental ABL Term Loans
will count as U.S. Revolving Loans (to the extent made to a U.S. Borrower) or
Canadian Revolving Loans (to the extent made to the Canadian Borrower) for
purposes of determining the Aggregate U.S. Revolver Outstandings and the
Aggregate Canadian Revolver Outstandings, as applicable. Notwithstanding
anything to the contrary herein, after giving effect to any new Incremental
Facility, the aggregate principal amount of any Incremental ABL Term Loans or
Incremental Revolving Commitments shall not exceed the Available Incremental
Amount at such time. The Borrowers may seek to obtain Incremental Revolving
Commitments or Incremental ABL Term Loans from existing Lenders or any other
Persons, as applicable (each, an “Incremental Facility Increase”), provided,
however, that (i) no Lender shall be obligated to provide an Incremental
Facility Increase as a result of any such request by any of the Borrowers, and
(ii) any Additional Lender which is not an existing Lender shall be subject to
the approval of the Agent, the U.S. Swingline Lender (to the extent such
Incremental Facility (or portion thereof) is being made to a U.S. Borrower), the
Canadian Swingline Lender (to the extent such Incremental Facility (or portion
thereof) is being made to the Canadian Borrower), the Letter of Credit Issuers
and the Borrowers’ Agent (each such approval not to be unreasonably withheld).

 

(b)                                 Any Incremental ABL Term Loans (A) may not
be guaranteed by any Subsidiaries of Holdings other than the Guarantors and
shall rank pari passu or junior in right of (x) priority with respect to the
Collateral and (y) payment with respect to the Obligations in respect of the
corresponding U.S. Revolving Credit Commitments or Canadian Revolving Credit
Commitments and any corresponding existing Incremental ABL Term Loans, (B) shall
count against the applicable Borrowing Base, (C) shall not have a final maturity
that is earlier than the Maturity Date (or, if later, the latest final maturity
of any Extended Loans or any then-existing Incremental Facility), (D) shall not
amortize at a rate greater than 2.5% per annum, (E) may not be secured by any
Collateral or other assets of any Borrower or any Guarantor that do not also
secure the Loans and (F) shall otherwise be on terms as are reasonably
satisfactory to the Agent.

 

(c)                                  Any Incremental Revolving Commitments
(A) shall be guaranteed by the Guarantors and shall rank pari passu or junior in
right of (x) priority with respect to the Collateral and (y) payment with
respect to the Obligations in respect of the corresponding U.S. Revolving Credit
Commitments or Canadian Revolving Credit Commitments, as applicable, in effect
prior to the Incremental Revolving Commitment Effective Date, (B) may not be
secured by any Collateral or other assets of any Borrower or any Guarantor that
do not also secure the Loans, (C) may provide for commitment, arrangement,
upfront or similar fees and margins and interest rates that may be agreed among
the applicable Borrower and the Lenders providing such Incremental Revolving
Commitments and (D) shall otherwise be on terms and pursuant to the
documentation applicable to the existing relevant Commitments.

 

(d)                                 No Incremental Facility Increase shall
become effective unless and until each of the following conditions has been
satisfied:

 

(i)                         The applicable Borrowers, the Agent, and any
Additional Lender shall have executed and delivered a joinder to the Loan
Documents (“Lender Joinder Agreement”) in substantially the form of Exhibit I;

 

(ii)                      The applicable Borrowers shall have paid such fees and
other compensation to the Additional Lenders and to the Agent as the applicable
Borrowers, the Agent and such Additional Lenders shall agree;

 

64

--------------------------------------------------------------------------------


 

(iii)                 The applicable Borrowers shall deliver to the Agent and
the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Agent from counsel to the applicable Borrowers and dated
such date;

 

(iv)                  The Company shall deliver on the closing date of any
Incremental Facility Increase a certificate certifying that (A) (other than with
respect to an Incremental Facility Increase in connection with a Permitted
Acquisition permitted hereunder or any other Investment not prohibited by the
terms of this Agreement, unless required by the Lenders providing such
Incremental Facility Increase) the representations and warranties made by
Holdings, each Borrower and each Guarantor contained herein and in the other
Loan Documents are true and correct in all material respects on and as of such
closing date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respect as of such earlier date, and (B) no Specified Default
has occurred and is continuing; and

 

(v)                     The applicable Borrowers and Additional Lenders shall
have delivered such other instruments, documents and agreements as the Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

 

(e)

 

(i)                         In the case of any Incremental Facility Increase
constituting Incremental Revolving Commitments, the Agent shall promptly notify
each Lender as to the effectiveness of such Incremental Facility Increase (with
each date of such effectiveness being referred to herein as an “Incremental
Revolving Commitment Effective Date”), and at such time (i) the U.S. Revolving
Credit Commitments and the Canadian Revolving Credit Commitments, as applicable,
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Incremental Revolving Commitments, (ii) Schedule 1.1
shall be deemed modified, without further action, to reflect the revised
Commitments of the Lenders and (iii) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect any such Incremental
Revolving Commitments.

 

(ii)                      In the case of any Incremental Facility Increase, the
Agent, the Additional Lenders and the Borrowers agree to enter into any
amendment required to incorporate the addition of the Incremental Revolving
Commitments and the Incremental ABL Term Loans, the pricing of the Incremental
Revolving Commitments and the Incremental ABL Term Loans, the maturity date of
the Incremental Revolving Commitments and the Incremental ABL Term Loans and
such other amendments as may be necessary or appropriate in the reasonable
opinion of the Agent and the applicable Borrowers in connection therewith,
including amendments to provide for the inclusion, as appropriate, of Additional
Lenders in any required vote or action of the Required Lenders or the
Supermajority Lenders, amendments to permit purchases of Incremental ABL Term
Loans by Holdings or any of its Affiliates (which shall be cancelled upon
purchase by Holdings or any Subsidiary) (provided that such purchases by an
Affiliate of Holdings other than a Subsidiary shall be subject to customary
restrictions to be agreed with the Additional Lenders providing such Incremental
ABL Term Loans and the Agent), and amendments to properly reflect the pari passu
or junior right of payment or priority with respect to the Collateral (each an
“Incremental Commitment Amendment”). The Lenders hereby irrevocably authorize
the Agent to enter into such amendments.

 

(f)                                   In connection with the Incremental
Facility Increases hereunder, the Lenders and the Borrowers agree that,
notwithstanding anything to the contrary in this Agreement, (i) the applicable
Borrowers shall, in coordination with the Agent, (x) repay applicable
outstanding Revolving Loans of certain Lenders, and obtain applicable Revolving
Loans from certain other Lenders (including the Additional Lenders), or (y) take
such other actions as reasonably may be required by the Agent to the extent
necessary so that the Lenders effectively

 

65

--------------------------------------------------------------------------------


 

participate in each of the outstanding Revolving Loans, as applicable, pro rata
on the basis of their respective applicable Commitments (determined after giving
effect to any increase in such applicable Commitments pursuant to this
Section 2.6), and (ii) the applicable Borrowers shall pay to the applicable
Lenders any costs of the type referred to in Section 5.4 in connection with any
repayment required pursuant to the preceding clause (i). Without limiting the
obligations of the Borrowers provided for in this Section 2.6, the Agent and the
Lenders agree that they will use commercially reasonable efforts to attempt to
minimize the costs of the type referred to in Section 5.4 that the Borrowers
would otherwise incur in connection with the implementation of an increase in
the applicable Commitments.

 

2.7.                            Extension Amendments.

 

(a)                                 The applicable Borrowers may at any time and
from time to time request that all or a portion of the U.S. Revolving Credit
Commitments and/or Canadian Revolving Credit Commitments (including any Extended
Commitments), each existing at the time of such request (each, an “Existing
Commitment” and any related Loans thereunder, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Tranche”) be converted to extend the termination date thereof and the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related Existing Loans, “Extended Loans”, with the commitments of the
Existing Tranche not so extended and any related Loans thereunder being referred
to as “Non-Extended Commitments” and “Non-Extended Loans”, respectively) and to
provide for other terms consistent with this Section 2.7; provided that (i) any
such request shall be made by the applicable Borrowers to all Lenders with
Existing Commitments with a like maturity date on a pro rata basis, and (ii) any
Minimum Extension Condition shall be satisfied unless waived by the applicable
Borrowers. In order to establish any Extended Commitments, the Borrowers’ Agent
shall provide a notice to the Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Commitments to be established,
which Extension Request may be modified, revoked, or revoked and reissued by the
Borrowers’ Agent at any time prior to the effectiveness of the Extension
Amendment. The terms of the Extended Commitments to be established pursuant to
an Extension Request shall be identical to those applicable to the Existing
Commitments from which they are to be extended (the “Specified Existing
Commitment”) except (x) all or any of the final maturity dates of such Extended
Commitments may be delayed to later dates than the final maturity dates of the
Specified Existing Commitments and (y) (A) the interest margins with respect to
the Extended Commitments may be higher or lower than the interest margins for
the Specified Existing Commitments and/or (B) additional fees may be payable to
the Lenders providing such Extended Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A); provided that,
notwithstanding anything to the contrary in this Section 2.7, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Extended Commitments
and Non-Extended Commitments shall be made on a pro rata basis with all such
other outstanding Extended Commitments and Non-Extended Commitments,
(2) assignments and participations of Extended Commitments and Extended Loans
shall be governed by the same assignment and participation provisions applicable
to relevant Commitments and the Revolving Loans related to such Commitments set
forth in Section 12.2, and (3) no termination of Extended Commitments and no
repayment of Extended Loans accompanied by a corresponding permanent reduction
in Extended Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by an at least pro rata termination
or permanent repayment (and corresponding permanent reduction), as applicable,
of all earlier maturing corresponding Non-Extended Commitments and Revolving
Loans related to such earlier maturing corresponding Non-Extended Commitments
(or all earlier maturing corresponding Non-Extended Commitments and Revolving
Loans related to such corresponding Non-Extended Commitments shall otherwise be
or have been terminated and repaid in full). No Lender shall have any obligation
to agree to have any of its Existing Loans or Existing Commitments of any
Existing Tranche converted into Extended Loans or Extended Commitments pursuant
to any Extension Request. Any Extended Commitments shall constitute a separate
class of Commitments from the Specified Existing Commitments and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date); provided that any Extended Commitments or Extended
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as part of any class of U.S. Revolving Credit Commitments and/or
Canadian Revolving Credit Commitments or Revolving Loans, as applicable,
established on or prior to the date of such Extension Amendment.

 

66

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers’ Agent shall provide the
applicable Extension Request at least 10 Business Days (or such shorter period
as may be agreed to by the Agent) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Commitments converted into Extended Commitments shall notify the Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Commitments that it has elected
to convert into Extended Commitments. In the event that the aggregate amount of
Specified Existing Commitments subject to Extension Elections exceeds the amount
of Extended Commitments requested pursuant to the Extension Request, the
Specified Existing Commitments subject to Extension Elections shall be converted
to Extended Commitments on a pro rata basis based on the amount of Specified
Existing Commitments included in each such Extension Election. Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all relevant Commitments for
purposes of the obligations of a Lender in respect of Letters of Credit under
Section 2.5 and Swingline Loans under Section 2.4, except that the applicable
Extension Amendment may provide that the maturity date for Swingline Loans
and/or Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued so long as the U.S.
Swingline Lender, Canadian Swingline Lender and/or the applicable Letter of
Credit Issuer, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

(c)                                  Extended Commitments shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins or fees
referenced in Section 2.7(a) clauses (x) and (y) and which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.7(c) and
notwithstanding anything to the contrary set forth in Section 12.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Borrowers, the
Guarantors, the Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Agreement and without limiting the generality or applicability
of Section 12.1 to any Section 2.7 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.7 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.7 Additional Amendments do not become
effective prior to the time that such Section 2.7 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Commitments provided for in any Extension
Amendment) by such of the Lenders, Borrowers, Guarantors and other parties (if
any) as may be required in order for such Section 2.7 Additional Amendments to
become effective in accordance with Section 12.1; provided, further, that no
Extension Amendment may provide for (a) any Extended Commitment or Extended
Loans to be secured by any Collateral or other assets of any Borrower or
Guarantor that does not also secure the Existing Tranches and (b) so long as any
Existing Tranches are outstanding, any mandatory or voluntary prepayment
provisions that do not also apply to the Existing Tranches (other than Existing
Tranches secured on a junior basis by the Collateral or ranking junior in right
of payment, which may be subject to junior prepayment provisions) on a pro rata
basis (or otherwise provide for more favorable prepayment treatment for Existing
Tranches than such Extended Commitments or Extended Loans). It is understood and
agreed that each Lender has consented for all purposes requiring its consent,
and shall at the effective time thereof be deemed to consent to each amendment
to this Agreement and the other Loan Documents authorized by this Section 2.7
and the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Section 2.7 Additional Amendment. In connection with any Extension
Amendment, the applicable Borrowers shall deliver an opinion of counsel
reasonably acceptable to the Agent as to the enforceability of such Extension
Amendment, this Agreement as amended thereby, and such of the other Loan
Documents (if any) as may be amended thereby.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Commitments of each Extending Lender, the aggregate principal amount of such
Specified Existing Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Commitments so converted by such Lender
on such date, and such Extended Commitments shall, unless otherwise provided by
the Extension Amendment, be established as a separate class of Commitments from
the Specified Existing Commitments and from any other Existing Commitments
(together with any other Extended Commitments so established on such date) and
(B) if, on

 

67

--------------------------------------------------------------------------------


 

any Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such Revolving Loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s Specified Existing Commitments to
Extended Commitments so converted by such Lender on such date.

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the extension of its
applicable Commitment on the terms and by the deadline set forth in the
applicable Extension Request (each such other Lender, a “Non-Extending Lender”)
then the applicable Borrowers may, on notice to the Agent and the Non-Extending
Lender, (A) replace such Non-Extending Lender by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 12.2 (with the
assignment fee and any other costs and expenses to be paid by the applicable
Borrowers in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Agent nor any
Lender shall have any obligation to the applicable Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide an applicable Commitment on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Revolving Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender concurrently with such Assignment and Acceptance or
(B) upon notice to the Agent, to prepay the Loans and, at the applicable
Borrowers’ option, terminate the applicable Commitments of such Non-Extending
Lender, in whole or in part, subject to Section 4.3 and Section 5.4, without
premium or penalty. In connection with any such replacement under this
Section 2.7, if the Non-Extending Lender does not execute and deliver to the
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the applicable Borrowers shall be entitled
(but not obligated) to execute and deliver such Assignment and Acceptance and/or
such other documentation on behalf of such Non-Extending Lender.

 

(f)                                   Following any Extension Date, with the
written consent of the Borrowers’ Agent, any Non-Extending Lender may elect to
have all or a portion of its Existing Commitment deemed to be an Extended
Commitment under the applicable Extended Commitment Tranche on any date (each
date a “Designation Date”) prior to the maturity date of such Extended
Commitments; provided that (i) such Lender shall have provided written notice to
the Borrowers’ Agent and the Agent at least 10 Business Days (or such shorter
period as may be agreed to by the Agent) prior to such Designation Date and
(ii) no more than three Designation Dates may occur in any one-year period
without the written consent of the Agent. Following a Designation Date, the
Existing Commitments held by such Lender so elected to be extended will be
deemed to be Extended Commitments of the applicable Extended Commitment Tranche,
and any Existing Commitments held by such Lender not elected to be extended, if
any, shall continue to be “Existing Commitments.”

 

(g)                                  With respect to all extensions consummated
by the Borrowers pursuant to this Section 2.7, (i) such extensions shall not
constitute payments or prepayments for purposes of Section 4.3 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the applicable Borrowers may at their election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
extension that a minimum amount (to be determined and specified in the relevant
Extension Request in the applicable Borrowers’ discretion and may be waived by
the applicable Borrowers) of Existing Commitments of any or all applicable
classes be extended. The Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.7 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on such terms as may be set forth in the relevant Extension Request)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 4.3, 4.7 and 13.12(b)) or any other Loan Document
that may otherwise prohibit any such extension or any other transaction
contemplated by this Section 2.7.

 

68

--------------------------------------------------------------------------------


 

2.8.                            Refinancing Amendments.

 

(a)                                 The Borrowers’ Agent may, at any time or
from time to time after the Closing Date, by notice to the Agent (a “Refinancing
Loan Request”), request (i) the establishment of one or more new classes of term
loans under this Agreement (any such new class, “Refinancing Term Commitments”)
or (ii) the establishment of one or more new classes of revolving commitments
under this Agreement (any such new class, “Refinancing Revolving Commitments”
and collectively with any Refinancing Term Commitments, “Refinancing
Commitments”), in each case, established in exchange for, or to replace,
repurchase, retire or refinance, in whole or in part, as selected by the
Borrowers’ Agent, any one or more then-existing class or classes of Loans or
Commitments (with respect to a particular Refinancing Commitment or Refinancing
Loan, such existing Loans or Commitments, “Refinanced Debt”), whereupon the
Agent shall promptly deliver a copy of each such notice to each of the Lenders
holding such proposed Refinanced Debt.

 

(b)                                 Any Refinancing Term Loans made pursuant to
Refinancing Term Commitments or any Refinancing Revolving Commitments made on a
Refinancing Closing Date shall be designated a separate class of Refinancing
Term Loans or Refinancing Revolving Commitments, as applicable, for all purposes
of this Agreement.  On any Refinancing Closing Date on which any Refinancing
Term Commitments of any class are effected, subject to the satisfaction of the
terms and conditions in this Section 2.8, (i) each Refinancing Term Lender of
such class shall make a term loan, severally, but not jointly or jointly and
severally with the other Refinancing Term Lenders, to the applicable Borrowers
(a “Refinancing Term Loan”) in an amount equal to its Refinancing Term
Commitment of such class and (ii) each Refinancing Term Lender of such class
shall become a Lender hereunder with respect to the Refinancing Term Commitment
of such class and the Refinancing Term Loans of such class made pursuant
thereto. On any Refinancing Closing Date on which any Refinancing Revolving
Commitments of any class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.8, (i) each Refinancing Revolving Lender of
such class shall make its Refinancing Revolving Commitment available to the
applicable Borrowers (when borrowed, a “Refinancing Revolving Loan” and
collectively with any Refinancing Term Loan, a “Refinancing Loan”) and (ii) each
Refinancing Revolving Lender of such class shall become a Lender hereunder with
respect to the Refinancing Revolving Commitment of such class and the
Refinancing Revolving Loans of such class made pursuant thereto.

 

(c)                                  Each Refinancing Loan Request from the
Borrowers’ Agent pursuant to this Section 2.8 shall set forth the requested
amount and proposed terms of the relevant Refinancing Term Loans or Refinancing
Revolving Commitments and identify the proposed Refinanced Debt with respect
thereto.  Refinancing Term Loans may be made, and Refinancing Revolving
Commitments may be provided, by any existing Lender (but no existing Lender will
have an obligation to make any Refinancing Commitment, nor will the Borrowers
have any obligation to approach any existing Lender to provide any Refinancing
Commitment) or by any additional Lender (each such Additional Lender providing
such Refinancing Commitment or Refinancing Term Loan, a “Refinancing Revolving
Lender” or “Refinancing Term Lender”, as applicable, and, collectively,
“Refinancing Lenders”); provided that the Agent shall have consented (not to be
unreasonably conditioned, withheld or delayed) to such Lender’s or Additional
Lender’s making such Refinancing Term Loans or providing such Refinancing
Revolving Commitments to the extent such consent, if any, would be required
under Section 12.2 for an assignment of Loans or Revolving Credit Commitments,
as applicable, to such Additional Lender.

 

(d)                                 The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Closing Date”) of each of the
following conditions, together with any other conditions set forth in the
Refinancing Amendment:

 

(i)                         after giving effect to such Refinancing Commitments,
the conditions of Sections 9.2(a)(i) and 9.2(a)(ii) shall be satisfied (it being
understood that all references to “the date of such extension of credit” or
similar language in such Section 9.2(a) shall be deemed to refer to the
applicable Refinancing Closing Date);

 

(ii)                      each Refinancing Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 and not in
an increment of $1,000,000 if such amount is equal to (x) the entire outstanding
principal amount of Refinanced Debt that is in the

 

69

--------------------------------------------------------------------------------


 

form of term loans or (y) the entire outstanding principal amount of Refinanced
Debt (or commitments) that is in the form of Revolving Credit Commitments); and

 

(iii)                   the principal amount (or accreted value, if applicable)
of such Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Debt (plus the amount of unpaid
accrued or capitalized interest and premiums thereon (including make-whole
premiums, prepayment premiums, tender premiums and amounts required to be paid
in connection with defeasance and satisfaction and discharge), underwriting
discounts, original issue discount, defeasance costs, fees (including upfront
fees), commissions and expenses).

 

(e)                                  The terms, provisions and documentation of
the Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Commitments, as the case may be, of
any class shall be as agreed between the Borrowers, the applicable Refinancing
Lenders providing such Refinancing Commitments and the Agent (in the case of the
Agent, only with respect to terms and provisions not otherwise specified in this
Section 2.8 that adversely affect the rights or obligations of the Agent), and
except as otherwise set forth herein, to the extent not substantially identical
to any class of term loans or Revolving Credit Commitments, as applicable, each
existing on the Refinancing Closing Date, shall be consistent with clauses
(i) or (ii) below, as applicable, and otherwise shall be (taken as a whole) not
materially more favorable (as reasonably determined by the Borrowers’ Agent and
conclusively evidenced by a certificate of the Company) to the Refinancing
Lenders than those applicable to such class (taken as a whole) being refinanced
(except for (1) covenants or other provisions applicable only to periods after
the maturity date (as of the applicable Refinancing Closing Date) of such class
being refinanced, (2) pricing, fees, rate floors, optional prepayment,
redemption terms, amortization or maturity and (3) subject to the immediately
succeeding proviso, a Previously Absent Financial Maintenance Covenant);
provided that, notwithstanding anything to the contrary herein, if any such
terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments or the Refinancing Revolving Loans and Refinancing
Revolving Commitments, as the case may be, contains a Previously Absent
Financial Maintenance Covenant, such Previously Absent Financial Maintenance
Covenant shall be included for the benefit of each other Loan or Commitment
(provided, however, that if (I) the applicable Refinanced Debt includes a
revolving tranche and a Refinancing Revolving Commitment is to be provided
(whether or not the documentation therefor includes any other facilities) and
(II) the applicable Previously Absent Financial Maintenance Covenant is a
financial maintenance covenant solely for the benefit of Revolving Loans
thereunder, the Previously Absent Financial Maintenance Covenant shall not be
required to be included in this Agreement for the benefit of any term loans
hereunder).  In any event:

 

(i)             the Refinancing Term Loans:

 

(A)                   as of the Refinancing Closing Date, shall not have a final
scheduled maturity date earlier than the maturity date of the Refinanced Debt,

 

(B)                   shall have a weighted average life to maturity not shorter
than the remaining weighted average life to maturity of the Refinanced Debt on
the date of incurrence of such Refinancing Loans (except by virtue of
amortization or prepayment of the Refinanced Debt prior to the time of such
incurrence),

 

(C)                   shall have an applicable margin and, subject to
clauses (e)(i)(A) and (e)(i)(B) above, amortization determined by the applicable
Borrowers and the applicable Refinancing Term Lenders,

 

(D)                   shall not be subject to any guarantee by any person other
than an Obligor and shall not include any borrower other than the applicable
Borrowers hereunder,

 

(E)                    in the case of any Refinancing Term Loans secured on a
pari passu basis with any then existing term loans hereunder, may provide for
the ability to participate on a pro rata basis, or on a less than pro rata basis
(but not on a greater than pro rata basis), in any

 

70

--------------------------------------------------------------------------------


 

voluntary or mandatory prepayments of such term loans hereunder, as specified in
the applicable Refinancing Amendment, and

 

(F)                     (I) shall rank pari passu in right of payment with the
Obligations under the then existing Loans, (II) shall either be (x) secured by
the Collateral (and shall not be secured by any assets of the Borrowers or any
Restricted Subsidiary not constituting Collateral) and shall rank pari passu or
junior in right of security with the Obligations or (y) unsecured and (III) to
the extent so secured, shall count against the applicable Borrowing Base as
provided herein; and

 

(ii)          the Refinancing Revolving Commitments and Refinancing Revolving
Loans:

 

(A)                   (I) shall rank pari passu in right of payment with the
Obligations and (II) shall either be (x) secured by the Collateral (and shall
not be secured by any assets of any Borrower or any Guarantor not constituting
Collateral) and shall rank pari passu or junior in right of security with the
Obligations or (y) unsecured,

 

(B)                   shall not have a final scheduled maturity date earlier
than, or mandatory scheduled commitment reductions prior to, the maturity date
with respect to the Refinanced Debt,

 

(C)                   shall provide that the borrowing and repayment (except for
(1) payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Refinancing Revolving Commitments and repayments to cure
Out-of-Formula Conditions, (3) repayments made in connection with a permanent
repayment and termination of commitments (in accordance with clause (E) below)
and (4) repayments from the proceeds of Collateral if the Refinancing Revolving
Loans are unsecured or are secured by the Collateral on a basis junior in right
or priority with other Obligations) of Loans with respect to Refinancing
Revolving Commitments after the associated Refinancing Closing Date shall be
made on a pro rata basis with all other applicable Revolving Credit Commitments,

 

(D)                   to the extent dealing with Letters of Credit or Swingline
Loans which mature or expire after the Maturity Date (either pursuant to
Section 2.7(b) or Section 2.8(f)) when there exists Refinancing Revolving
Commitments with a later maturity date, all Letters of Credit  and Swingline
Loans shall be participated on a pro rata basis by all applicable Lenders with
relevant Revolving Credit Commitments in accordance with their applicable Pro
Rata Share existing on the Refinancing Closing Date,

 

(E)                    in the case of any Refinancing Revolving Commitments
secured on a pari passu basis with the Revolving Credit Commitments, shall
provide that the permanent repayment of Revolving Loans with respect to, and
termination or reduction of, Refinancing Revolving Commitments after the
associated Refinancing Closing Date shall be made on a pro rata basis, or on a
less than (but not greater than, except that Refinancing Revolving Commitments
may participate on a greater than pro rata basis in any permanent prepayments
and termination with other Revolving Credit Commitments, other than the
Revolving Credit Commitments in effect on the Closing Date or that have
otherwise agreed to such pro rata treatment) pro rata basis, with all other
Revolving Credit Commitments, except that the applicable Borrowers shall be
permitted to permanently repay and terminate Commitments in respect of any such
class of Revolving Loans on a greater than pro rata basis as compared to any
other class of Revolving Loans with a later maturity date than such class or in
connection with any refinancing thereof permitted by this Agreement,

 

71

--------------------------------------------------------------------------------


 

(F)                     shall provide that assignments and participations of
Refinancing Revolving Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Loans existing on the Refinancing
Closing Date,

 

(G)                   shall provide that any Refinancing Revolving Commitments
may constitute a separate class or classes, as the case may be, of Commitments
from the classes constituting the applicable Revolving Credit Commitments prior
to the Refinancing Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Refinancing Revolving Commitments and
any original Revolving Credit Commitments) which have more than two
(2) different maturity dates unless otherwise agreed to by the Agent,

 

(H)                  shall have an Applicable Margin determined by the
applicable Borrowers and the applicable Refinancing Revolving Lenders, and

 

(I)                       shall not be subject to any guarantee by any person
other than an Obligor and shall not include any borrower other than a Borrower
hereunder.

 

(f)                                   Commitments in respect of Refinancing Term
Loans and Refinancing Revolving Commitments shall become additional Commitments
under this Agreement pursuant to an amendment (a “Refinancing Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
applicable Borrowers, each Refinancing Lender providing such Commitments and the
Agent.  The Refinancing Amendment may, without the consent of any other Obligor,
agent or Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Agent and the applicable Borrowers, to effect the provisions of this
Section 2.8, including, if applicable, amendments as deemed necessary by the
Agent in its reasonable judgment to effect (i) any lien subordination and
associated rights of the applicable Lenders to the extent any Refinancing Loans
are to rank junior in right of security and (ii) that any Previously Absent
Financial Maintenance Covenant does not benefit any term loan hereunder.  The
applicable Borrowers will use the proceeds, if any, of the Refinancing Term
Loans and Refinancing Revolving Commitments in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, and shall permanently terminate
applicable commitments under, substantially concurrently, the applicable
Refinanced Debt.  In the event any Refinancing Revolving Commitments extend
beyond the Maturity Date, any applicable Refinancing Amendment may provide that
the maturity date for Swingline Loans and/or Letters of Credit may be extended
and the related obligations to make Swingline Loans and issue Letters of Credit
may be continued so long as the U.S. Swingline Lender, Canadian Swingline Lender
and/or the applicable Letter of Credit Issuer, as applicable, have consented to
such extensions in their sole discretion (it being understood that no consent of
any other Lender shall be required in connection with any such extension).

 

(g)                                  Upon any Refinancing Closing Date on which
Refinancing Revolving Commitments are effected through the establishment of a
new class of revolving commitments pursuant to this Section 2.8, (i) if, on such
date, there are any applicable Revolving Loans outstanding, such Revolving Loans
shall be prepaid from the proceeds of new Refinancing Revolving Loans under such
new class of Refinancing Revolving Commitments in such amounts as shall be
necessary in order that, after giving effect to such Loans and all such related
prepayments, all applicable Revolving Loans will be held by all applicable
Lenders under the applicable Revolving Credit Commitments (including Lenders
providing such Refinancing Revolving Commitments) ratably in accordance with
their applicable Revolving Credit Commitments (after giving effect to the
establishment of such Refinancing Revolving Commitments), (ii) in the case of a
Revolving Credit Commitment, there shall be an automatic adjustment to the
participations hereunder in applicable Letters of Credit and Swingline Loans
held by each applicable Lender under the applicable Revolving Credit Commitments
so that each such Lender shares ratably in such participations in accordance
with their applicable Revolving Credit Commitments (after giving effect to the
establishment of such Refinancing Revolving Commitments), (iii) each Refinancing
Revolving Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (iv) each Refinancing Revolving Lender shall become a Lender
with respect to the Refinancing Revolving Commitments and all matters relating
thereto.

 

72

--------------------------------------------------------------------------------


 

2.9.                            Specified Loan Administration.

 

(a)                                 Procedure for Borrowing.  (i)  Each
Borrowing by the Specified Loan Borrower shall be made upon the Borrowers’
Agent’s irrevocable written notice delivered to the Agent in the form of a
notice of borrowing substantially in the form of Exhibit B-2 (“Specified Loan
Notice of Borrowing”), which must be received by the Agent prior to 12:00 noon,
New York City time, at least three Business Days prior to the requested Funding
Date, specifying:

 

(A)                               the amount of the Borrowing, which must equal
Cdn $1,000,000 or increments of Cdn $500,000 in excess of such amount;

 

(B)                               the requested Funding Date, which must be a
Business Day; and

 

(C)                               the duration of the initial BA Equivalent
Interest Period to be applicable thereto (and if not specified, it shall be
deemed a request for a BA Equivalent Interest Period of one month).

 

(ii)                      In lieu of delivering a Specified Loan Notice of
Borrowing, the Borrowers’ Agent may give the Agent telephonic notice of such
request for advances on or before the deadline set forth above.  The Agent at
all times shall be entitled to rely on such telephonic notice in making such
Loans, regardless of whether any written confirmation is received.

 

(iii)                   Notwithstanding anything to the contrary contained
herein (but subject to Section 2.10(a)), each Specified Loan shall only be a BA
Equivalent Loan.

 

(b)                                 Making of Specified Loans.  Promptly after
receipt of the Specified Loan Notice of Borrowing or telephonic notice in lieu
thereof with respect to such Specified Loan, the Agent shall notify the
U.S. Lenders by telecopy, telephone, e-mail or other electronic communication of
the requested Borrowing.  Each U.S. Lender shall transfer its Pro Rata Share of
the requested Borrowing to the Agent in immediately available funds, to the
account from time to time designated by Agent, not later than 3:00 p.m. (New
York City time) on the applicable Funding Date.  After the Agent’s receipt of
all such amounts from the U.S. Lenders, the Agent shall make the aggregate of
such amounts available to the Specified Loan Borrower on the applicable Funding
Date by transferring same day funds to the account(s) designated by the
Borrowers’ Agent; provided, however, that (i) the amount of Specified Loans so
made on any date shall not exceed the U.S. Availability on such date and
(ii) the aggregate principal amount of Specified Loans outstanding at any time
shall not exceed the Maximum Specified Loan Sublimit.

 

2.10.                     Special Provisions Applicable Upon Exposure Exchange
Date.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document:

 

(a)                                 On the Exposure Exchange Date, automatically
(and without the taking of any action) (w) all then outstanding Canadian
Revolving Loans shall be converted into Canadian Revolving Loans maintained in
Dollars (in an amount equal to the Equivalent Amount thereof in Dollars on the
Exposure Exchange Date), which Canadian Revolving Loans (i) shall continue to be
owing by the Canadian Borrower, (ii) shall at all times thereafter be payable in
Dollars and bear interest payable in Dollars based upon the Base Rate in effect
from time to time (with each change in the Base Rate to be reflected in the
interest rate applicable to such Canadian Revolving Loans as of the effective
date of such change) and (iii) except as otherwise provided in this
Section 2.10(a), shall at all times thereafter be treated as Canadian Prime Rate
Loans owing by the Canadian Borrower (including, without limitation, as to the
Applicable Margin therefor), (x) all principal, accrued and unpaid interest and
other amounts owing with respect to the Canadian Revolving Loans and the
Canadian Letters of Credit shall be payable in Dollars, at the Equivalent Amount
of such principal, accrued and unpaid interest and other amounts, (y) all then
outstanding Specified Loans shall be converted into Specified Loans maintained
in Dollars (in an amount equal to the Equivalent Amount thereof in Dollars on
the Exposure Exchange Date), which Specified Loans (i) shall continue to be
owing by the Specified Loan Borrower, (ii) shall at all times thereafter be
payable in Dollars and bear interest payable in

 

73

--------------------------------------------------------------------------------


 

Dollars based upon the Base Rate in effect from time to time (with each change
in the Base Rate to be reflected in the interest rate applicable to such
Specified Loans as of the effective date of such change) and (iii) except as
otherwise provided in this Section 2.10(a), shall at all times thereafter be
treated as Specified Loans owing by the Specified Loan Borrower (including,
without limitation, as to the Applicable Margin therefor) and (z) all principal,
accrued and unpaid interest and other amounts owing with respect to the
Specified Loans shall be payable in Dollars, at the Equivalent Amount of such
principal, accrued and unpaid interest and other amounts.  The occurrence of any
conversion of BA Equivalent Loans to Canadian Revolving Loans or Specified
Loans, as applicable, maintained in Dollars as provided above in this
Section 2.10(a) shall be deemed to constitute, for purposes of Section 5.4, a
prepayment of such BA Equivalent Loans if the Exposure Exchange Date is a day
other than the last day of the BA Equivalent Interest Period relating thereto.

 

(b)                                 On the Exposure Exchange Date (i) if any
Swingline Loans or Agent Advances are outstanding, a Settlement of such
Swingline Loans and/or Agent Advances shall be made in accordance with the
requirements of Section 13.15, with the Exposure Exchange Date constituting the
Settlement Date therefor (or, if for any reason any such settlement cannot be
effected, each applicable Lender shall fund the purchase price of its
participation in such Swingline Loans and Agent Advances in accordance with
Section 13.15, with the Exposure Exchange Date constituting the funding date
therefor) and (ii) if there have been any drawings or payments pursuant to or
under any Letter of Credit which have not yet been reimbursed to the respective
Letter of Credit Issuer with the proceeds of a Revolving Loan, the Lenders which
participate in such Letter of Credit pursuant to Section 13.16 shall make
payments to such Letter of Credit Issuer in the amount of their respective Pro
Rata Shares of such unpaid drawings or payments in accordance with the
requirements of this Agreement.  Each Lender that is required to make payments
pursuant to the immediately preceding sentence shall be obligated to do so in
accordance with the terms of this Agreement.

 

(c)                                  On the Exposure Exchange Date (after giving
effect to the actions provided in clauses (a) and (b) above), the Lenders shall
automatically and without further act (and without regard to the provisions of
Section 12.2) be deemed to have purchased at par interests in each of the Credit
Facilities (and shall make payments to the Agent for reallocation to other
Lenders to the extent necessary to give effect to such purchases) and shall
assume the obligations to reimburse or make participation purchase price
payments to (x) the applicable Letter of Credit Issuer for or with respect to
unreimbursed drawings or payments under outstanding Letters of Credit and
(y) the Agent for unreimbursed Agent Advances, such that, in lieu of the
interests of each Lender in each of such Credit Facilities immediately prior to
the Exposure Exchange Date, such Lender shall be deemed to own an interest in
each of such Credit Facilities, whether or not such Lender previously had an
interest therein, equal to such Lender’s Exposure Exchange Percentage thereof. 
Each Obligor, each Lender and each Participant hereby consents and agrees to the
Exposure Exchange and agrees that the Exposure Exchange shall be binding upon
its successors and assigns and any Person that acquires a participation in any
interests herein.

 

(d)                                 As a result of the Exposure Exchange, from
and after the Exposure Exchange Date, each payment received by the Agent
pursuant to any Loan Document in respect of the Designated Obligations shall be
distributed to the Lenders, pro rata in accordance with their respective
Exposure Exchange Percentages (subject to Sections 13.15 and 13.16(b)).  Any
direct payment received by a Lender from and after the Exposure Exchange Date,
including by way of setoff, in respect of a Designated Obligation shall be paid
over to the Agent for distribution to the Lenders in accordance herewith.

 

(e)                                  In the event that on or after the Exposure
Exchange Date, the aggregate amount of the Designated Obligations shall change
as a result of the making of an Agent Advance or a disbursement or payment under
a Letter of Credit by the applicable Letter of Credit Issuer, in each instance,
that is not paid or reimbursed by the applicable Borrowers, then each Lender
shall promptly reimburse the Agent or the applicable Letter of Credit Issuer, as
the case may be, for its Exposure Exchange Percentage of such unpaid Agent
Advance or unreimbursed disbursement or payment (and any such Agent Advance or
unreimbursed disbursement or payment which was paid in Canadian Dollars shall be
reimbursed by the Equivalent Amount of Dollars determined, as applicable, as of
the date of such Agent Advance or as of the date such Letter of Credit Issuer
made such disbursement or payment).

 

(f)                                   No Lender shall be responsible for any
default of any other Lender in respect of such other Lender’s obligations under
Section 2.10(b) or Section 2.10(c), nor shall the obligations of any Lender
under Section 2.10(b) or Section 2.10(c) be increased as a result of such
default of any other Lender.  Each Lender shall be

 

74

--------------------------------------------------------------------------------


 

obligated to the extent provided in Section 2.10(b) or
Section 2.10(c) regardless of the failure of any other Lender to fulfill its
obligations under Section 2.10(b) or Section 2.10(c).  The obligations of each
Lender under Section 2.10(b) or Section 2.10(c) are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever, including, without limitation, lack of validity or enforceability of
this Agreement or any of the other Loan Documents or the existence of any claim,
setoff, defense or other right which any Obligor may have at any time against
any of the Lenders or other Secured Parties.

 

(g)                                  Notwithstanding anything to the contrary
herein, this Section 2.10 may be amended (and the Lenders hereby irrevocably
authorize the Agent to enter into any such amendments) to the extent necessary
to provide that any new applicable classes or tranches of loans added pursuant
to Section 2.6, 2.7 or 2.8, as applicable are subject in all respects to this
Section 2.10.

 

2.11.                     Reserves.  Other than with respect to Pari Passu Debt
Reserves and Waterfall Priority Hedge Agreement Reserves (which shall be
established and changed as set forth in the respective definitions thereof and
not in accordance with this Section 2.11 (including any requirement that they be
established or changed in the exercise of the Agent’s Reasonable Credit
Judgment)), the Agent may establish Reserves or change any of the Reserves, in
the exercise of its Reasonable Credit Judgment.  Notwithstanding the foregoing,
Reserves (other than Pari Passu Debt Reserves and Waterfall Priority Hedge
Agreement Reserves) shall not be established or changed after the Closing Date
except upon not less than five (5) Business Days’ notice to the Borrowers.  The
Agent will be available during such period to discuss any such proposed Reserve
or change with the Borrowers and, without limiting the right of the Agent to
establish or change such Reserves in the Agent’s Reasonable Credit Judgment, the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve no longer exists, in a manner and
to the extent reasonably satisfactory to the Agent in the exercise of its
Reasonable Credit Judgment.  The amount of any Reserve established by the Agent
pursuant to this Section 2.11 shall have a reasonable relationship as determined
by the Agent in its Reasonable Credit Judgment to the event, condition or other
matter that is the basis for the Reserve.  Notwithstanding anything herein to
the contrary, a Reserve shall not be established pursuant to this Section 2.11
to the extent that such Reserve would be duplicative of any eligibility criteria
contained in the definitions of “Eligible Merchandise and Consumables Inventory”
or “Eligible Rental Equipment”, and vice versa, or reserves or criteria deducted
in computing the Value of Eligible Merchandise and Consumables Inventory or
Eligible Rental Equipment or the Net Orderly Liquidation Value of Eligible
Merchandise and Consumables Inventory or Eligible Rental Equipment, and vice
versa. The establishment of any Reserve with respect to any obligation, charge,
liability, debt or otherwise shall in no event grant any rights or be deemed to
have granted any rights in such reserved amount to the holder of such
obligation, charge, liability or debt or any other Person (except as explicitly
set forth hereunder), but shall solely be viewed as amounts reserved to protect
the interests of the Secured Parties hereunder and under the other Loan
Documents.

 

ARTICLE III



INTEREST AND FEES

 

3.1.                            Interest.

 

(a)                                 Interest Rates.  All outstanding Loans to
the U.S. Borrowers shall bear interest on the unpaid principal amount thereof
(including, to the extent permitted by law, on interest thereon not paid when
due) from the date made until paid in full in cash at a rate determined by
reference to the Base Rate or the LIBOR Rate plus the Applicable Margin, but not
to exceed the Maximum Rate.  All outstanding Canadian Revolving Loans and
Specified Loans shall bear interest on the unpaid principal amount thereof
(including, to the extent permitted by law, on interest thereon not paid when
due) from the date made until paid in full in cash at a rate determined, subject
to Section 2.10(a), by reference to the Canadian Prime Rate or the BA Rate (in
the case of Canadian Revolving Loans) or the BA Rate only (in the case of
Specified Loans) plus, in each case, the Applicable Margin, but not to exceed
the Maximum Rate.  If at any time Loans are outstanding with respect to which
the applicable Borrower has not delivered to the Agent a notice specifying the
basis for determining the interest rate applicable thereto in accordance
herewith, those Loans shall be treated as Base Rate Loans in the case of
U.S. Revolving Loans, and as Canadian Prime Rate Loans in the case of Canadian
Revolving Loans and Specified Loans, until notice to the contrary has

 

75

--------------------------------------------------------------------------------


 

been given to the Agent in accordance with this Agreement and such notice has
become effective.  Except as otherwise provided herein, the outstanding
Obligations shall bear interest as follows:

 

(i)                         For all Base Rate Loans, at a fluctuating per annum
rate equal to the Base Rate plus the Applicable Margin;

 

(ii)                      For all Canadian Prime Rate Loans, at a fluctuating
per annum rate equal to the Canadian Prime Rate plus the Applicable Margin;

 

(iii)                   For all LIBOR Loans, at a per annum rate equal to the
LIBOR Rate plus the Applicable Margin;

 

(iv)                  For all BA Equivalent Loans, at a per annum rate equal to
the BA Rate plus the Applicable Margin; and

 

(v)                     For all Obligations other than Loans, at the rate set
forth therefor (if any) in the applicable agreements (if any) pursuant to which
such Obligations were incurred.

 

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change, and each change in
the Canadian Prime Rate shall be reflected in the interest rate applicable to
Canadian Prime Rate Loans as of the effective date of such change.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
Bank of America’s “prime rate”, for Canadian Prime Rate Loans when the Canadian
Prime Rate is determined by the Canadian Bank’s “prime” rate for loans made in
Canadian Dollars and for BA Equivalent Loans shall be made on the basis of a
year of 365 or (other than for Canadian Prime Rate Loans and BA Equivalent
Loans) 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  For the purposes
of the Interest Act (Canada), the yearly rate of interest to which any rate
calculated on the basis of a period of time different from the actual number of
days in the year (360 days, for example) is equivalent is the stated rate
multiplied by the actual number of days in the year (365 or 366, as applicable)
and divided by the number of days in the shorter period (360 days, in the
example).  On the first Business Day of each calendar quarter hereafter and on
the Termination Date, the applicable Borrower shall pay to the Agent, for the
ratable benefit of the applicable Lenders (provided that all interest on
applicable Swingline Loans shall be for the benefit of the applicable Bank and
all interest on Agent Advances shall be for the benefit of the Agent), interest
accrued to the first day of such calendar quarter (or accrued to the Termination
Date in the case of a payment on the Termination Date) on all Base Rate Loans
and Canadian Prime Rate Loans, in arrears.  The applicable Borrowers shall pay
to the Agent, for the ratable benefit of the applicable Lenders, interest on all
(i) LIBOR Loans in arrears on each LIBOR Interest Payment Date and (ii) BA
Equivalent Loans in arrears on each BA Equivalent Interest Payment Date.

 

(b)                                 Default Rate.  If any Borrower shall default
in the payment of the principal of or interest on any Loan or any other amount
becoming due hereunder, by acceleration or otherwise, or under any other Loan
Document, such Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (A) in the case of overdue
principal, at the Default Rate, (B) in the case of overdue interest, at the
Default Rate that would be applicable with respect to the applicable principal
on which such interest is due and (C) in all other cases, at a rate per annum
equal to the rate that would be applicable to a Base Rate Loan or Canadian Prime
Rate Loan, as applicable, plus 2.00%.

 

3.2.                            Continuation and Conversion Elections.

 

(a)                                 The Borrowers’ Agent may, on behalf of each
applicable Borrower (provided that, as applicable, the Borrowing of LIBOR Loans
or the Borrowing of BA Equivalent Loans is then permitted under Section 2.3(a)):

 

76

--------------------------------------------------------------------------------


 

(i)                         elect, as of any Business Day, to convert any Base
Rate Loans other than Agent Advances and Swingline Loans (or any part thereof in
an amount not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof) into LIBOR Loans;

 

(ii)                      elect, as of the last day of the applicable Interest
Period, to continue any LIBOR Loans having Interest Periods expiring on such day
(or any part thereof in an amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof);

 

(iii)                   elect, as of any Business Day, to convert any Canadian
Prime Rate Loans other than Canadian Swingline Loans and Agent Advances (or any
part thereof in an amount not less than Cdn $5,000,000 or an integral multiple
of Cdn $1,000,000 in excess thereof) into BA Equivalent Loans; or

 

(iv)                  elect, as of the last day of the applicable BA Equivalent
Interest Period, to continue any BA Equivalent Loans having BA Equivalent
Interest Periods expiring on such day (or any part thereof in an amount not less
than Cdn $5,000,000 or an integral multiple of Cdn $1,000,000 in excess
thereof);

 

provided, that if at any time the aggregate amount of LIBOR Loans or BA
Equivalent Loans in respect of any Borrowing is reduced, by payment, prepayment,
or conversion of part thereof to be less than $1,000,000 or Cdn $1,000,000,
respectively, such LIBOR Loans or BA Equivalent Loans shall automatically
convert into Base Rate Loans or Canadian Prime Rate Loans, as applicable;
provided, further, that if the Notice of Continuation/Conversion shall fail to
specify the duration of the Interest Period or BA Equivalent Interest Period,
such Interest Period or BA Equivalent Interest Period shall be one month;
provided, further, that no LIBOR Loan or BA Equivalent Loan may be continued as
such when any Default or Event of Default has occurred and is continuing and the
Agent has or the Required Lenders have given notice to the Borrowers’ Agent that
no such continuations may be made.

 

(b)                                 The Borrowers’ Agent shall deliver a notice
of continuation/conversion substantially in the form of Exhibit C-1 or
Exhibit C-2 (each, a “Notice of Continuation/Conversion”), as applicable, to the
Agent not later than, (x) in the case of U.S. Revolving Loans, 1:00 p.m. (New
York City time) at least two (2) Business Days in advance of the
Continuation/Conversion Date and (y) in other cases, 12:00 noon (New York City
time) at least three (3) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as LIBOR Loans or BA
Equivalent Loans and specifying:

 

(i)                         the proposed Continuation/Conversion Date;

 

(ii)                      the aggregate principal amount of Loans to be
converted or continued;

 

(iii)                   the Type of Loans resulting from the proposed conversion
or continuation; and

 

(iv)                  the duration of the requested Interest Period or BA
Equivalent Interest Period, provided, however, the Borrowers may not select an
Interest Period or BA Equivalent Interest Period that ends after the Maturity
Date.

 

In lieu of delivering a Notice of Continuation/Conversion, the Borrowers’ Agent
may give the Agent telephonic notice of such request on or before the deadline
set forth above.  The Agent at all times shall be entitled to rely on such
telephonic notice with respect to such continuation or conversion, regardless of
whether any written confirmation is received.

 

(c)                                  If upon the expiration of any Interest
Period applicable to any LIBOR Loans or any BA Equivalent Interest Period
applicable to any BA Equivalent Loans, the applicable Borrowers have failed to
select timely a new Interest Period to be applicable to such LIBOR Loans or a
new BA Equivalent Interest Period to be applicable to such BA Equivalent Loans,
the Borrowers shall be deemed to have elected to convert such LIBOR Loans into
Base Rate Loans or such BA Equivalent Loans into Canadian Prime Rate Loans, as
the case may be, in each case effective as of the expiration date of such
Interest Period or BA Equivalent Interest Period.  If any Default

 

77

--------------------------------------------------------------------------------


 

or Event of Default exists, at the election of the Agent or the Required
Lenders, all LIBOR Loans shall be converted into Base Rate Loans as of the
expiration date of each applicable Interest Period and all BA Equivalent Loans
shall be converted into Canadian Prime Rate Loans as of the expiration date of
each applicable BA Equivalent Interest Period.

 

(d)                                 The Agent will promptly notify each Lender
of its receipt of a Notice of Continuation/Conversion.  All conversions and
continuations shall be made ratably according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given held
by each Lender.

 

(e)                                  There may not be more than 25 (twenty-five)
different LIBOR Loans or BA Equivalent Loans in effect hereunder at any time.

 

3.3.                            Maximum Interest Rate.  In no event shall any
interest rate provided for hereunder exceed the maximum rate legally chargeable
under applicable law with respect to loans of the Type provided for hereunder
(the “Maximum Rate”).  If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate.  In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
applicable Borrowers shall, to the extent permitted by applicable law, pay the
Agent, for the account of the applicable Lenders, an amount equal to the excess
of (a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement.  If a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, and if there are no Obligations outstanding,
the Agent and/or such Lender shall refund to the Borrowers such excess.

 

3.4.                            Closing Fees.  The U.S. Borrowers agree to pay
the Agent and each of the Arrangers on the Closing Date all fees due and payable
on such date as set forth in the applicable Fee Letters.

 

3.5.                            Unused Line Fee.  On the first Business Day of
each calendar quarter and on the Termination Date, the U.S. Borrowers agree to
pay to the Agent, for the account of the Lenders, an unused line fee (the
“Unused Line Fee”) equal to 0.250% per annum times the amount by which the
average daily Maximum Revolver Amount exceeded the sum of the average daily
outstanding amount of Revolving Loans (other than Swingline Loans) and the
average daily maximum amount available to be drawn under outstanding Letters of
Credit during the immediately preceding calendar quarter or shorter period if
calculated for the first calendar quarter hereafter or on the Termination Date. 
All principal payments received by the Agent shall be deemed to be credited
immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Section 3.5.  Upon receipt thereof, the Agent shall distribute
the Unused Line Fee to the Lenders as follows: (a) as between the U.S. Lenders
and the Canadian Lenders, ratably based on the Maximum U.S. Revolver Amount and
the Maximum Canadian Revolver Amount, (b) as among the U.S. Lenders, ratably
based on their Pro Rata Shares of the U.S. Revolving Credit Commitments and
(c) as among the Canadian Lenders, ratably based on their Pro Rata Shares of the
Canadian Revolving Credit Commitments.

 

3.6.                            Letter of Credit Fees.

 

(a)                                 The U.S. Borrowers agree to pay (i) to the
Agent, for the account of the U.S. Lenders, in accordance with their respective
Pro Rata Shares, for each U.S. Letter of Credit, a fee (the “U.S. Letter of
Credit Fee”) equal to, on a per annum basis, the Applicable Margin for LIBOR
Loans, (ii) to the Agent, for the benefit of the U.S. Letter of Credit Issuer, a
fronting fee of one-eighth of one percent (0.125%) per annum of the maximum
amount available to be drawn under each U.S. Letter of Credit, and (iii) to the
U.S. Letter of Credit Issuer, all normal and customary out-of-pocket costs, fees
and expenses incurred by the U.S. Letter of Credit Issuer in

 

78

--------------------------------------------------------------------------------


 

connection with the application for, processing of, issuance of, or amendment to
any U.S. Letter of Credit.  The U.S. Letter of Credit Fee and fronting fee shall
be payable quarterly in arrears on the first Business Day of each calendar
quarter following any calendar quarter in which a U.S. Letter of Credit is
outstanding and on the Termination Date.

 

(b)                                 The Canadian Borrower agrees to pay (i) to
the Agent, for the account of the Canadian Lenders, in accordance with their
respective Pro Rata Shares, for each Canadian Letter of Credit, a fee (the
“Canadian Letter of Credit Fee”) equal to, on a per annum basis, the Applicable
Margin for BA Equivalent Loans, (ii) to the Agent, for the benefit of the
Canadian Letter of Credit Issuer, a fronting fee of one-eighth of one percent
(0.125%) per annum of the maximum amount available to be drawn under each
Canadian Letter of Credit, and (iii) to the Canadian Letter of Credit Issuer,
all normal and customary out-of-pocket costs, fees and expenses incurred by the
Canadian Letter of Credit Issuer in connection with the application for,
processing of, issuance of, or amendment to any Canadian Letter of Credit.  The
Canadian Letter of Credit Fee and fronting fee shall be payable quarterly in
arrears on the first Business Day of each calendar quarter following any
calendar quarter in which a Canadian Letter of Credit is outstanding and on the
Termination Date.

 

ARTICLE IV



PAYMENTS AND PREPAYMENTS

 

4.1.                            Payments and Prepayments.

 

(a)                                 The U.S. Borrowers shall repay the
outstanding principal balance of the U.S. Revolving Loans, plus all accrued but
unpaid interest thereon, on the Termination Date.  The Canadian Borrower shall
repay the outstanding principal balance of the Canadian Revolving Loans made to
it, plus all accrued but unpaid interest thereon, on the Termination Date.  The
Specified Loan Borrower shall repay the outstanding principal balance of the
Specified Loans, plus all accrued but unpaid interest thereon, on the
Termination Date.

 

(b)                                 The Borrowers may, upon notice to the Agent,
at any time or from time to time voluntarily prepay the Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Agent not later than 11:00 a.m. (New York time) (A) three Business Days
prior to any date of prepayment of LIBOR Loans and BA Equivalent Loans and
(B) on the date of prepayment of Base Rate Loans and Canadian Prime Rate Loans;
and (ii) each prepayment shall be in a principal amount of $5,000,000 (or for
Loans in Canadian Dollars, Cdn $5,000,000) or an integral multiple of $1,000,000
(or for Loans in Canadian Dollars, Cdn $1,000,000) in excess thereof or, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if LIBOR Loans or BA Equivalent Loans are to be prepaid, the
Interest Period(s) or BA Equivalent Interest Period(s) of such Loans.  The Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share).  If such notice is given by any Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

4.2.                            Out-of-Formula Condition.  The U.S. Borrowers
and the Canadian Borrower shall promptly (and in any event within one
(1) Business Day) pay to the Agent, for the account of the Lenders and/or to
cash collateralize Letters of Credit pursuant to Section 2.5(g), upon demand,
(a) in the case of the U.S. Borrowers, the amount, if any, by which the amount
of the Aggregate U.S. Revolver Outstandings exceeds at any time (other than as a
result of an Agent Advance) (I) the lesser of (i) the Maximum U.S. Revolver
Amount and (ii) the U.S. Borrowing Base minus (II) the Aggregate Canadian
Revolver Outstandings Funded On U.S. Borrowing Base, and (b) in the case of the
Canadian Borrower, the amount, if any, by which the amount of the Aggregate
Canadian Revolver Outstandings exceeds at any time (other than as a result of an
Agent Advance) the lesser of (i) the Maximum Canadian Revolver Amount and
(ii) the sum of the Canadian Borrowing Base and the U.S. Availability (any such
condition under clause (a) or (b) being an “Out-of-Formula Condition”), except
that no such payment shall be required if the Out-of-Formula Condition is
created solely as a result of an Agent Advance. Notwithstanding the foregoing,
if at any time any prepayment of any LIBOR Loans or BA Equivalent Loans pursuant
to this Section 4.2 would result in the relevant Borrower incurring breakage
costs under Section 5.4 as a result of LIBOR Loans or BA Equivalent Loans being
prepaid other than on the last day of the Interest Period or BA Equivalent
Interest Period with respect thereto, then the relevant Borrower may, so long as
no Default or Event of Default shall

 

79

--------------------------------------------------------------------------------


 

have occurred and be continuing, in its sole discretion, deposit all or a
portion of the amounts that otherwise would have been paid under this
Section 4.2 in respect of such LIBOR Loans or BA Equivalent Loans with the Agent
(which deposit must be equal in amount to the amount of such LIBOR Loans or BA
Equivalent Loans not immediately prepaid), to be held as security for the
obligations of the applicable Borrowers to make such prepayment pursuant to a
cash collateral agreement to be entered into on terms reasonably satisfactory to
the Agent, with such cash collateral to be directly applied upon the first
occurrence thereafter of the last day of an Interest Period or BA Equivalent
Interest Period with respect to such LIBOR Loans or BA Equivalent Loans (or such
earlier date or dates as shall be requested by the Borrowers’ Agent).

 

4.3.                            Termination or Reductions of Facilities.

 

(a)                                 The Borrowers’ Agent (on behalf of the
Borrowers) may terminate this Agreement, upon at least one (1) Business Day’s
notice to the Agent (who will promptly distribute such notice to the Lenders),
upon Full Payment of the Obligations and payment of amounts (if any) due under
Section 5.4.

 

(b)                                 The Borrowers’ Agent (on behalf of any
Borrower) may from time to time reduce the amount of the U.S. Revolving Credit
Commitments or the Canadian Revolving Credit Commitments, as the case may be (on
a pro rata basis based on the applicable Lenders’ respective Pro Rata Share,
unless otherwise agreed to by the respective applicable Lenders), upon at least
one (1) Business Day’s prior written notice to the Agent (who will promptly
distribute such notice to the Lenders), which notice shall specify the amount of
the reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of $5,000,000 (or for Canadian Revolving Credit Commitments,
Cdn $5,000,000) or an integral multiple of $1,000,000 (or for Canadian Revolving
Credit Commitments, Cdn $1,000,000) in excess thereof.  If after giving effect
to any reduction of the Commitments, the U.S. Letter of Credit Subfacility, the
U.S. Swingline Sublimit or the Maximum Specified Loan Sublimit shall exceed the
U.S. Revolving Credit Commitments at such time, or the Canadian Letter of Credit
Subfacility or the Canadian Swingline Sublimit shall exceed the Canadian
Revolving Credit Commitments at such time, each such subfacility or sublimit, as
the case may be, shall be automatically reduced by the amount of such excess and
such reduction shall be accompanied by such payment (if any) as may be required
to be made such that after giving effect to such payment the relevant aggregate
Letters of Credit or Swingline Loans do not exceed the applicable subfacility or
sublimit as so reduced.  Each reduction in the Commitments shall be accompanied
by such payment (if any) as may be required to avoid an Out-of-Formula
Condition.

 

(c)

 

(i)                         At the time of any reduction of the U.S. Revolving
Credit Commitments as set forth in Section 4.3(b), but without duplication of
any increase permitted pursuant to Section 2.6, the U.S. Revolving Credit
Commitments so reduced may be added, in whole or in part, at the Borrowers’
Agent’s option, to the then outstanding Canadian Revolving Credit Commitments,
in the manner set forth in clause (ii) below; provided that no increase to the
Canadian Revolving Credit Commitments pursuant to this clause (c) shall result
in the Canadian Revolving Credit Commitments exceeding 35% of the aggregate
Revolving Credit Commitments.

 

(ii)                      (x) In the case of U.S. Lenders that, as of
immediately prior to any such reduction, have (within the same branch and legal
entity, as applicable) both U.S. Revolving Credit Commitments and Canadian
Revolving Credit Commitments, the Canadian Revolving Credit Commitments of such
U.S. Lenders whose U.S. Revolving Credit Commitments are being so reduced shall
be automatically increased by the amount so reduced, and (y) in the case of the
amount of any U.S. Revolving Credit Commitments being so reduced that are not
automatically reallocated pursuant to the immediately preceding clause (x), the
Borrowers’ Agent may seek to obtain like amounts of such Commitments in the form
of Canadian Revolving Credit Commitments from existing Lenders or any other
Persons; provided, however, that (1) no Canadian Lender shall be obligated to
provide any such Commitments as a result of any such request by the Borrowers’
Agent, and (2) any Additional Lender which is not an existing Canadian Lender
shall be subject to the

 

80

--------------------------------------------------------------------------------


 

approval of the Agent, each Canadian Letter of Credit Issuer, the Canadian
Swingline Lender and the Borrowers’ Agent (each such approval not to be
unreasonably withheld).

 

(d)

 

(i)                         At the time of any termination or reduction of the
Canadian Revolving Credit Commitments as set forth in Section 4.3(b), but
without duplication of any increase permitted pursuant to Section 2.6, the
Canadian Revolving Credit Commitments so terminated or reduced may be added, in
whole or in part, at the Borrowers’ Agent’s option, to the then outstanding U.S.
Revolving Credit Commitments, in the manner set forth in clause (ii) below.

 

(ii)                      (x) In the case of Canadian Lenders that, as of
immediately prior to any such termination or reduction, have (within the same
branch and legal entity, as applicable) both U.S. Revolving Credit Commitments
and Canadian Revolving Credit Commitments, the U.S. Revolving Credit Commitments
of such Canadian Lenders whose Canadian Revolving Credit Commitments are being
so terminated or reduced shall be automatically increased by the amount so
terminated or reduced, and (y) in the case of the amount of any Canadian
Revolving Credit Commitments being so terminated or reduced that are not
automatically reallocated pursuant to the immediately preceding clause (x), the
Borrowers’ Agent may seek to obtain like amounts of such Commitments in the form
of U.S. Revolving Credit Commitments from existing Lenders or any other Persons;
provided, however, that (1) no U.S. Lender shall be obligated to provide any
such Commitments as a result of any such request by the Borrowers’ Agent, and
(2) any Additional Lender which is not an existing U.S. Lender shall be subject
to the approval of the Agent, each U.S. Letter of Credit Issuer, the U.S.
Swingline Lender and the Borrowers’ Agent (each such approval not to be
unreasonably withheld).

 

(e)                                  Any notice of termination delivered by the
Borrowers’ Agent pursuant to clause (a) of this Section 4.3 may state that such
notice is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case, subject to Section 5.4, such notice may be revoked by the Borrowers’
Agent (by written notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

(f)                                   No more than one reallocation of
Commitments pursuant to clause (c) or (d) of this Section 4.3 may be effected in
any Fiscal Quarter.

 

(g)                                  All outstanding Commitments shall terminate
on the Maturity Date.

 

(h)                                 At any time that the Canadian Revolving
Credit Commitments have been terminated and Full Payment with respect to the
Obligations of the Canadian Borrower has occurred, the Agent agrees, at the
election of the Borrowers’ Agent, to (i) terminate the Canadian Security
Agreement, the Canadian URC Guarantee Agreement, and any other Canadian Security
Document and (ii) release any security interest granted under any Canadian
Security Document and release each Guarantor from its obligations under the
Canadian URC Guarantee Agreement (in each case, other than with respect to the
guarantees and security interests granted by each of United Rentals of Nova
Scotia (No. 1), ULC and United Rentals of Nova Scotia (No. 2), ULC in respect of
the U.S. Obligations, unless Full Payment with respect to the U.S. Obligations
has occurred).

 

4.4.                            LIBOR Loan and BA Equivalent Loans Prepayments. 
In connection with any prepayment, if any LIBOR Loans or BA Equivalent Loans are
prepaid prior to the expiration date of the Interest Period or BA Equivalent
Interest Period applicable thereto, the Borrowers shall comply with Section 5.4.

 

81

--------------------------------------------------------------------------------


 

4.5.                            Payments by the Borrowers.

 

(a)                                 All payments to be made by the Borrowers
shall be made without set-off, recoupment or counterclaim.  Except as otherwise
expressly provided herein, all payments by the applicable Borrowers shall be
made to the Agent for the account of the Lenders, at the account designated by
the Agent and shall be made in Dollars or Canadian Dollars, as applicable, and
in immediately available funds, no later than 12:00 noon (New York City time) on
the date specified herein.  Any payment received by the Agent after such time
shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

 

(b)                                 Subject to the provisions set forth in the
definition of “Interest Period” and “BA Equivalent Interest Period”, as
applicable, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

4.6.                            Apportionment, Application and Reversal of
Payments.  Principal and interest payments (but excluding payments to any
tranche established after the date of this Agreement pursuant to Section 2.6,
2.7 or 2.8 to the extent otherwise provided in the applicable amendment to this
Agreement relating to such tranche) shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each such Lender) and payments of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to the Agent, any Arranger or the applicable Letter of Credit Issuer. 
Principal and interest payments on any loans made pursuant to any tranche
established after the date of this Agreement pursuant to Section 2.6, 2.7 or 2.8
shall be allocated pro rata (or as may otherwise be provided for in the
applicable amendment to this Agreement relating to such tranche) among the
Lenders with commitments under any facility in respect thereof or with
participations in such tranche (in each case subject to any limitations on
non-pro rata payments otherwise provided in any such section).  All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Collateral received by the Agent in accordance with the terms of
the Loan Documents, shall be applied, ratably, subject to the provisions of this
Agreement and any applicable Acceptable Intercreditor Agreement, first, to pay
any fees, indemnities or expense reimbursements then due to the Agent or the
Arrangers from the applicable Borrower or Borrowers; second, to pay any fees or
expense reimbursements then due to the Lenders from the applicable Borrower or
Borrowers; third, to pay interest due in respect of all Loans of the applicable
Borrower or Borrowers, including Swingline Loans and Agent Advances; fourth, to
pay or prepay principal of the Swingline Loans and Agent Advances of the
applicable Borrower or Borrowers; fifth, to pay or prepay principal of the Loans
(excluding the applicable Swingline Loans and applicable Agent Advances) and
unpaid reimbursement obligations in respect of Letters of Credit of the
applicable Borrower or Borrowers and, if an Event of Default has occurred and is
continuing at such time, to pay Designated Bank Products Obligations of the
applicable Obligor or Obligors in respect of any Waterfall Priority Hedge
Agreements, in an amount not to exceed the amount of the Waterfall Priority
Hedge Agreement Reserve with respect to such Waterfall Priority Hedge Agreement;
sixth, to pay an amount to the Agent equal to all outstanding U.S. Obligations
or Canadian Obligations (contingent or otherwise) with respect to outstanding
Letters of Credit issued for the account of the applicable Borrower or
Borrowers, to be held as cash collateral for such applicable U.S. Obligations or
Canadian Obligations; seventh, to the payment of any other applicable
U.S. Obligations or Canadian Obligations, including any amounts relating to Bank
Products not otherwise paid above, due to the Agent, any Lender, any Affiliate
of the Agent or any Lender or any other Secured Party, by the Obligors; and
eighth, to pay any remaining amounts to the applicable Borrower or Borrowers for
its or their own account; provided that (i) no proceeds from the Canadian
Collateral shall be applied to the outstanding principal amount of
U.S. Revolving Loans or Specified Loans or to cash collateralize outstanding
U.S. Letters of Credit and (ii) proceeds from the U.S. Collateral shall be
applied to the outstanding principal amount of U.S. Revolving Loans and
Specified Loans, to cash collateralize outstanding U.S. Letters of Credit and to
pay other U.S. Obligations (in the order set forth above) before being applied
to the payment or cash collateralization of any Canadian Obligations. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrowers, or unless an Event of Default has occurred and is
continuing, neither the Agent nor any Lender shall apply any payments which it
receives to any LIBOR Loan or BA Equivalent Loan, except (a) on the expiration
date of the Interest Period or BA Equivalent Interest Period applicable to any
such LIBOR Loan or BA Equivalent Loan, or (b) in the event, and only to the
extent, that there are no outstanding Base Rate Loans and, in such event, the
Borrowers shall pay LIBOR Loan or BA Equivalent Loan breakage losses in
accordance with Section 5.4.  The

 

82

--------------------------------------------------------------------------------


 

Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
applicable U.S. Obligations or Canadian Obligations.  Notwithstanding anything
to the contrary herein, this Section 4.6 may be amended in accordance with
Section 12.1(c) (and the Lenders hereby irrevocably authorize the Agent to enter
into any such amendments) to the extent necessary to reflect differing amounts
payable, and priorities of payments, to Lenders participating in any new classes
or tranches of loans added pursuant to Section 2.6,  2.7 or 2.8, as applicable.

 

4.7.                            Indemnity for Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations, the Agent, any Lender, either Bank or any Affiliate of either Bank
or any other Secured Party is for any reason compelled to surrender such payment
or proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent, such Lender,
such Bank or such Affiliate of such Bank or such other Secured Party, and the
Borrowers shall be liable to pay to the Agent, the Lenders, such Bank, such
Affiliate of such Bank or such other Secured Party and hereby do indemnify the
Agent, the Lenders, such Bank, such Affiliate of such Bank or such other Secured
Party and hold the Agent, the Lenders, such Bank, such Affiliate of such Bank or
such other Secured Party harmless for the amount of such payment or proceeds
surrendered.  The provisions of this Section 4.7 shall be and remain effective
notwithstanding any release of Collateral or guarantors, cancellation or return
of Loan Documents, or other contrary action which may have been taken by the
Agent, any Lender, either Bank, such Affiliate of such Bank or such other
Secured Party in reliance upon such payment or application of proceeds, and any
such contrary action so taken shall be without prejudice to the Agent’s, the
Lenders’, such Bank’s, such Affiliate of the Bank or such other Secured Party’s
rights under this Agreement and the other Loan Documents and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable.  The provisions of this Section 4.7 shall survive the
repayment of the Obligations and termination of this Agreement.

 

4.8.                            Agent’s and Lenders’ Books and Records; Monthly
Statements.  The Agent shall record the principal amount of the Loans owing to
each Lender, the maximum amount available to be drawn under all applicable
outstanding Letters of Credit and the aggregate amount of unpaid reimbursement
obligations outstanding with respect to the Letters of Credit from time to time
on its books. In addition, each Lender may note the date and amount of each
payment or prepayment of principal of such Lender’s Loans in its books and
records.  Failure by the Agent or any Lender to make such notation shall not
affect the obligations of the Borrowers with respect to the Loans or the Letters
of Credit.  The Borrowers agree that the Agent’s and each Lender’s books and
records showing the Obligations and the transactions pursuant to this Agreement
and the other Loan Documents shall be admissible in any action or proceeding
arising therefrom, and shall constitute rebuttably presumptive proof thereof
(absent manifest error), irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument.  The Agent will provide to
the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Obligors and an account stated (absent manifest error and
except for reversals and reapplications of payments made as provided in
Section 4.6 and corrections of errors discovered by the Agent), unless the
Borrowers notify the Agent in writing to the contrary within thirty days after
such statement is rendered.  In the event a timely written notice of objections
is given by the Borrowers, only the items to which exception is expressly made
will be considered to be disputed by the Borrowers.

 

4.9.                            Borrowers’ Agent.  Each of the Borrowers, other
than the Company, hereby irrevocably appoints the Company, and the Company shall
act under this Agreement, as the agent, attorney-in-fact and legal
representative of such other Borrowers for all purposes, including requesting
Loans and receiving account statements and other notices and communications to
the Borrowers (or any of them) from the Agent, any Letter of Credit Issuer or
any Lender.  The Agent, the Letter of Credit Issuers and the Lenders may rely,
and shall be fully protected in relying, on any Notice of Borrowing, Notice of
Continuation/Conversion, request for a Letter of Credit, disbursement
instruction, report, information or any other notice or communication made or
given by the Company, whether in its own name, as Borrowers’ Agent, on behalf of
any other Borrower or on behalf of the “Borrowers”, and neither the Agent nor
the Letter of Credit Issuers or any Lender shall have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such notice, request, instruction, report,
information, other notice or communication, nor shall the joint and several
character of

 

83

--------------------------------------------------------------------------------


 

the U.S. Borrowers’ obligations hereunder be affected; provided, that the
provisions of this Section 4.9 shall not be construed so as to preclude any
Borrower from taking actions permitted to be taken by a “Borrower” hereunder.

 

4.10.                     Obligations Absolute.  Each Borrower agrees that the
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Letter of Credit Issuers or any Lender with respect thereto, unless such payment
is then prohibited by applicable law (provided such Obligation shall not be
extinguished by any such prohibition).  All Obligations shall be conclusively
presumed to have been created in reliance hereon.

 

4.11.                     Waiver of Suretyship Defenses.  The liability of each
Borrower is direct and unconditional as to all of the Obligations, and may be
enforced without requiring the Agent or any Lender first to resort to any other
right, remedy or security.  Each Borrower hereby expressly waives promptness,
diligence, notice of acceptance and any other notice (except to the extent
expressly provided for herein or in another Loan Document) with respect to any
of the Obligations, this Agreement or any other Loan Documents and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Borrower or any other Person or any Collateral.

 

4.12.                     Contribution and Indemnification among the Borrowers. 
Each U.S. Borrower is obligated to repay the U.S. Obligations as joint and
several obligors under this Agreement.  To the extent that any U.S. Borrower
shall, under this Agreement or under any note issued in respect of U.S.
Revolving Loans or Specified Loans as a joint and several obligor, repay any of
the U.S. Obligations constituting Loans made to another U.S. Borrower hereunder
or other U.S. Obligations incurred directly and primarily by any other
U.S. Borrower (an “Accommodation Payment”), then the U.S. Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other U.S. Borrowers in an amount, for
each of such other U.S. Borrowers, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other U.S. Borrower’s
“Allocable Amount” (as defined below) and the denominator of which the sum of
the Allocable Amounts of all of the Borrowers.  As of any date of determination,
the “Allocable Amount” of each U.S. Borrower shall be equal to the maximum
amount of liability for Accommodation Payments which could be asserted against
such Borrower hereunder without (a) rendering such U.S. Borrower “insolvent”
within the meaning of Section 101(31) of Title 11 of the United States Code
entitled “Bankruptcy” (the “Bankruptcy Code”), Section 2 of the Uniform
Fraudulent Transfer Act (the “UFTA”), or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such U.S. Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 4 of the UFCA, or (c) leaving such
U.S. Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA.  All rights and claims of contribution, indemnification and reimbursement
under this Section 4.12 shall be subordinate in right of payment to the prior
payment in full of the Obligations.

 

4.13.                     Excess Resulting from Exchange Rate Change.  If at any
time following one or more fluctuations in the exchange rate of the Canadian
Dollar against the Dollar, the Aggregate Canadian Revolver Outstandings exceeds
(a) the sum of the Canadian Borrowing Base and the U.S. Availability or (b) the
Maximum Canadian Revolver Amount, the Canadian Borrower shall, if such excess is
in an aggregate amount that is greater than or equal to 3% of the Maximum
Canadian Revolver Amount, within three (3) Business Days of notice of such
excess from the Agent, (A) make the necessary payments or repayments to reduce
the Aggregate Canadian Revolver Outstandings to an amount necessary to eliminate
such excess or (B) maintain or cause to be maintained with the Agent deposits as
continuing collateral security for the Aggregate Canadian Revolver Outstandings
in an amount equal to or greater than the amount of such excess, such deposits
to be maintained in such form and upon such terms as are acceptable to the
Agent.

 

4.14.                     Joint and Several Liability.  The obligations of the
U.S. Borrowers hereunder and under the other Loan Documents shall be joint and
several and, as such, each U.S. Borrower shall be liable for all of the
obligations of the other U.S. Borrowers under this Agreement and the other Loan
Documents. To the fullest extent permitted by law, the liability of each U.S.
Borrower for the obligations under this Agreement and the other Loan Documents
of the other U.S. Borrowers with whom it has joint and several liability shall
be absolute, unconditional and irrevocable, without regard to (i) the validity
or enforceability of this Agreement or any other Loan Document, any

 

84

--------------------------------------------------------------------------------


 

of the obligations hereunder or thereunder or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no U.S. Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by any other U.S. Borrower or any other Person
against any Secured Party or (iii) any other circumstance whatsoever (with or
without notice to or knowledge of any other U.S. Borrower or such U.S. Borrower)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any other U.S. Borrower for the obligations hereunder or under any
other Loan Document or of such U.S. Borrower under this Section 4.14, in
bankruptcy or in any other instance.

 

ARTICLE V

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

5.1.                            Taxes.

 

(a)                                 Unless otherwise required by applicable law,
any and all payments by an Obligor to a Lender or the Agent under this Agreement
and any other Loan Document shall be made free and clear of, and without
deduction or withholding for any Indemnified Taxes.  In addition, the Obligors
shall pay all Other Taxes to the relevant Government Authority in accordance
with applicable law.

 

(b)                                 The Obligors agree jointly and severally to
indemnify and hold harmless each Lender and the Agent for the full amount of
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable
under this Section) paid by any Lender or the Agent and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally asserted. Payment under this indemnification shall be
made within 30 days after the date such Lender or the Agent makes written demand
therefor in accordance with Section 5.6.

 

(c)                                  If an Obligor shall be required by law to
deduct or withhold any Indemnified Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender or the Agent, then:

 

(i)                         the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section) such
Lender or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

 

(ii)                      the Obligor shall make such deductions and
withholdings; and

 

(iii)                   the Obligor shall pay the full amount deducted or
withheld to the relevant taxing authority or other Governmental Authority in
accordance with applicable law.

 

(d)                                 At the Agent’s request, within 30 days after
the date of any payment by an Obligor of Indemnified Taxes, the relevant Obligor
shall furnish the Agent the original or a certified copy of a receipt evidencing
such payment, or other evidence of payment reasonably satisfactory to the Agent.

 

(e)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.1 (including by
the payment of additional amounts pursuant to this Section 5.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant

 

85

--------------------------------------------------------------------------------


 

Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (e), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(e) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(f)                                   Status of Lenders.

 

(i)                         Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers’ Agent and the Agent, at the time or
times reasonably requested by the Borrowers’ Agent or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowers’
Agent or the Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers’ Agent or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers’ Agent or the Agent as will enable the Borrowers’ Agent or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.1(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                      Without limiting the generality of the foregoing, in
the event that a Borrower is a U.S. Borrower,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrowers’ Agent
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers’ Agent or the Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers’ Agent and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers’ Agent or the Agent),
whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

86

--------------------------------------------------------------------------------


 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers’ Agent and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers’ Agent and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers’ Agent or the
Agent as may be necessary for the Borrowers’ Agent and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers’ Agent and the Agent in
writing of its legal inability to do so.

 

5.2.                            Illegality.

 

(a)                                 If any Lender determines that the
introduction of any Requirement of Law, or any change in any Requirement of Law,
or in the interpretation or administration of any Requirement of Law, in each
case after the later of the Agreement Date or the date such Lender became a
party to this Agreement, has made it unlawful, or that any central bank or other
Governmental Authority has asserted after such date that it is unlawful, for
such Lender or its applicable lending office to make LIBOR Loans or BA
Equivalent Loans, then, on notice thereof by that Lender to the Borrowers’ Agent
through the Agent, any obligation of that Lender to make LIBOR Loans or BA
Equivalent Loans shall be suspended until that Lender notifies the Agent and the
Borrowers’ Agent that the circumstances giving rise to such determination no
longer exist.

 

87

--------------------------------------------------------------------------------


 

(b)                                 If a Lender determines that it is unlawful
to maintain any LIBOR Loan or BA Equivalent Loan as a result of the introduction
of any Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, in each case after
the later of the Agreement Date or the date such Lender became a party to this
Agreement, the Borrowers shall, upon their receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such LIBOR
Loans or BA Equivalent Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 5.4, either on the
last day of the Interest Period or BA Equivalent Interest Period thereof, if
that Lender may lawfully continue to maintain such LIBOR Loans or BA Equivalent
Loans to such day, or immediately, if that Lender may not lawfully continue to
maintain such LIBOR Loans or BA Equivalent Loans.  If the Borrowers are required
to so prepay any LIBOR Loans or BA Equivalent Loans, then concurrently with such
prepayment, the Borrowers shall borrow from the affected Lender, in the amount
of such repayment, a Base Rate Loan or a Canadian Prime Rate Loan (or in the
case of Specified Loans, such rate as the Specified Loan Borrower and the
U.S. Lenders shall agree), as the case may be.

 

5.3.                            Increased Costs and Reduction of Return.

 

(a)                                 If any Lender determines that due to any of
(i) the introduction of or any change in the interpretation of any law or
regulation (other than any law or regulation relating to Taxes which shall be
governed by Section 5.1), (ii) the compliance by that Lender with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), in each case of clauses (i) and (ii), after the later
of the Agreement Date or the date such Lender became a party to this Agreement,
(iii) compliance by that Lender with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any request, rule, guideline or directive thereunder
or issued in connection therewith (whether or not having the force of law),
regardless of the date enacted, adopted or issued, or (iv) the compliance by
that Lender with any requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any LIBOR Loans or BA
Equivalent Loans, then, subject to clause (c) of this Section 5.3, the Borrowers
shall be liable for, and shall from time to time, upon demand (with a copy of
such demand to be sent to the Agent), pay to the Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

(b)                                 If any Lender shall have determined that
(i) the introduction of or compliance with any Capital Adequacy Regulation,
(ii) any change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, in each case of clauses (i) through (iii), after the
later of the Agreement Date or the date such Lender became a party to this
Agreement, (iv) compliance by that Lender with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any request, rule, guideline or directive
thereunder or issued in connection therewith (whether or not having the force of
law), regardless of the date enacted, adopted or issued, or (v) any requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, regardless of the date enacted, adopted or issued affects
or would affect the amount of capital required or expected to be maintained by
such Lender or any corporation or other entity controlling such Lender and
(taking into consideration such Lender’s or such corporation’s or other entity’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitments, loans, credits or obligations under this
Agreement, then, upon demand of such Lender to the Borrowers’ Agent through the
Agent, subject to clause (c) of this Section 5.3, the Borrowers shall pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

 

(c)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 5.3
shall not constitute a waiver of such Lender’s right to demand such
compensation.  Notwithstanding any other provision herein, no Lender shall
demand compensation pursuant to this Section 5.3 if it shall not at the time be
the general policy or practice of such Lender to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any (and such Lender so certifies to the Borrowers).

 

88

--------------------------------------------------------------------------------


 

5.4.                            Funding Losses.  The Borrowers shall reimburse
each Lender and hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of:

 

(a)                                 the failure of the Borrowers to borrow a
LIBOR Loan or BA Equivalent Loan after any Borrower has given (or is deemed to
have given) a Notice of Borrowing;

 

(b)                                 the failure of the Borrowers to continue a
LIBOR Loan or BA Equivalent Loan or convert a Loan into a LIBOR Loan or BA
Equivalent Loan after any Borrower has given (or is deemed to have given) a
Notice of Continuation/Conversion; or

 

(c)                                  the prepayment or other payment (including
after acceleration thereof) of any LIBOR Loans or BA Equivalent Loans on a day
that is not the last day of the relevant Interest Period or BA Equivalent
Interest Period (including, without limitation, any payment in respect thereof
pursuant to Section 5.8);

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans or BA Equivalent Loans or from
fees payable to terminate the deposits from which such funds were obtained.  The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

 

5.5.                            Inability to Determine Applicable Interest
Rate.  If prior to the commencement of any Interest Period or BA Equivalent
Interest Period for a LIBOR Loan or BA Equivalent Loan:

 

(a)                                 the Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBOR Rate or BA Rate for such Interest Period or
BA Equivalent Interest Period; or

 

(b)                                 the Agent is advised by Lenders whose Pro
Rata Shares (in the context solely of the U.S. Credit Facilities or the Canadian
Credit Facilities, as applicable) aggregate more than 50% that the LIBOR Rate or
BA Rate for such Interest Period or BA Equivalent Interest Period, as
applicable, will not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans included for such Interest Period or BA
Equivalent Interest Period (each of clause (a) and (b), a “Market Disruption
Event”);

 

then the Agent shall promptly give notice thereof to the Borrowers’ Agent and
the applicable Lenders by telephone, facsimile transmission or PDF attachment to
an e-mail or other electronic communications as promptly as practicable
thereafter and, until the Agent notifies the Borrowers’ Agent and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Notice of Continuation/Conversion that requests the conversion of any applicable
Loan to, or continuation of any such Loan as, a LIBOR Loan or a BA Equivalent
Loan shall be ineffective and such Loan shall be converted to or continued as,
on the last day of the Interest Period or BA Equivalent Interest Period
applicable thereto, a Base Rate Loan or a Canadian Prime Rate Loan,
respectively, and (ii) if any Notice of Borrowing requests a LIBOR Loan or a BA
Equivalent Loan, such Loan shall be made as a Base Rate Loan or a Canadian Prime
Rate Loan, respectively.  Upon receipt of such notice, the Borrowers may revoke
any Notice of Borrowing or Notice of Continuation/Conversion then submitted by
them.  During any period in which a Market Disruption Event is in effect, the
Borrowers’ Agent may request that the Agent or the Lenders whose Pro Rata Shares
(in the context solely of the U.S. Credit Facilities or the Canadian Credit
Facilities, as applicable) aggregate more than 50%, as applicable, confirm that
the circumstances giving rise to the Market Disruption Event continue to be in
effect; provided that (A) the Borrowers’ Agent shall not be permitted to submit
any such request more than once in any 30-day period and (B) nothing contained
in this Section 5.5 or the failure to provide confirmation of the continued
effectiveness of such Market Disruption Event shall in any way affect the
Agent’s right or the right of the applicable Lenders to provide any additional
notices of a Market Disruption Event as provided in this Section 5.5.  If the
Agent or such Lenders, as applicable, have not confirmed within ten
(10) Business Days after request of such confirmation from the Borrowers’ Agent
that a Market Disruption Event has occurred, then such Market Disruption Event
shall be deemed to be no longer existing.

 

5.6.                            Certificates of Agent.  If the Agent or any
Lender claims reimbursement or compensation under this Article V, the Agent or
the affected Lender shall determine the amount thereof and shall deliver to the

 

89

--------------------------------------------------------------------------------


 

Borrowers’ Agent (with a copy to the Agent) a certificate setting forth in
reasonable detail the amount payable to the Agent or the affected Lender, and
such certificate shall be conclusive and binding on the Borrowers in the absence
of manifest error; provided that, except for compensation under Section 5.1, the
Borrowers shall not be obligated to pay the Agent or such Lender any
compensation attributable to any period prior to the date that is ninety
(90) days prior to the date on which the Agent or such Lender first gave notice
to the Borrowers’ Agent of the circumstances entitling such Lender to
compensation.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

5.7.                            Survival.  The agreements and obligations of the
Borrowers in this Article V shall survive the payment of all other Obligations
and termination of this Agreement.

 

5.8.                            Assignment of Commitments Under Certain
Circumstances.  In the event (a) any Lender requests compensation pursuant to
Section 5.3, (b) any Lender delivers a notice described in Section 5.2, (c) any
Obligor is required to pay additional amounts to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 5.1 or (d) any Lender is,
or becomes an Affiliate of a Person that is, engaged in the business in which
the Borrowers are engaged, the Borrowers may, at their sole expense and effort
(including with respect to the processing fee referred to in Section 12.2(a)),
upon notice to such Lender and the Agent, require such Lender to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 12.2), all of its interests, rights and obligations under
the Loan Documents to an Eligible Assignee that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (ii) except in the case of clause (d) above, no Event of Default
shall have occurred and be continuing, (iii) the Borrowers or such assignee
shall have paid to such Lender in immediately available funds an amount equal to
the sum of 100% of the principal of and interest accrued to the date of such
payment on the outstanding Loans of such Lender, plus all fees and other amounts
accrued for the account of such Lender hereunder (including any amounts under
Sections 5.1, 5.2, 5.3 and 5.4), (iv) such assignment is consummated within 180
days after the date on which the Borrowers’ right under this Section arises, and
(v) if the consent of the Agent, any Letter of Credit Issuer, the U.S. Swingline
Lender or the Canadian Swingline Lender is required pursuant to Section 12.2,
such consents are obtained; provided, further, that if prior to any such
assignment the circumstances or event that resulted in such Lender’s request or
notice under Section 5.2 or 5.3 or demand for additional amounts under
Section 5.1, as the case may be, shall cease to exist or become inapplicable for
any reason, or if such Lender shall waive its rights in respect of such
circumstances or event under Section 5.1, 5.2 or 5.3, as the case may be, then
such Lender shall not thereafter be required to make such assignment hereunder.
In the event that a replaced Lender does not execute an Assignment and
Acceptance pursuant to Section 12.2 within two (2) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 5.8
and presentation to such replaced Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 5.8, the Borrowers shall be
entitled (but not obligated), upon receipt by the replaced Lender of all amounts
required to be paid under this Section 5.8, to execute such an Assignment and
Acceptance on behalf of such replaced Lender, and any such Assignment and
Acceptance so executed by the Borrowers, the replacement Lender and, to the
extent required pursuant to Section 12.2, the Agent, shall be effective for
purposes of this Section 5.8 and Section 12.2.

 

ARTICLE VI

 

GENERAL WARRANTIES AND REPRESENTATIONS

 

Holdings, each Borrower and each Guarantor warrants and represents to the Agent
and the Lenders that:

 

6.1.                            Authorization, Validity, and Enforceability of
this Agreement and the Loan Documents.  Each Obligor party thereto has the power
and authority to execute, deliver and perform this Agreement and the other Loan
Documents to which it is a party, to incur the Obligations, and to grant the
Agent’s Liens.  Each Obligor party thereto has taken all necessary corporate,
limited liability company or partnership, as applicable, action (including
obtaining approval of its stockholders if necessary) to authorize its execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party.  This Agreement and the other Loan Documents to which it is a
party have been duly executed and delivered by each Obligor party thereto, and
constitute the legal, valid and binding obligations of each such Obligor,
enforceable against it in accordance with their respective terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
winding up, moratorium and

 

90

--------------------------------------------------------------------------------


 

other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).  Each Obligor’s execution, delivery, and performance of this Agreement and
the other Loan Documents to which it is a party, and the consummation of the
Transactions, do not and will not (x) conflict with, or constitute a violation
or breach of, the terms of (a) any contract, mortgage, lease, agreement,
indenture, or instrument to which such Obligor or any of its Subsidiaries is a
party or which is binding upon it, (b) any Requirement of Law applicable to such
Obligor or any of its Subsidiaries, or (c) any Charter Documents of such Obligor
or any of its Subsidiaries, in each case, in any respect that would reasonably
be expected to have a Material Adverse Effect or (y) result in the imposition of
any Lien (other than the Liens created by the Loan Documents) upon the property
of such Obligor or any of its Subsidiaries by reason of any of the foregoing.

 

6.2.                            Validity and Priority of Security Interest. 
Upon execution and delivery thereof by the parties thereto, the Security
Documents will be effective to create legal and valid Liens on all the
applicable Collateral in favor of the Agent for the benefit of the Agent, the
Letter of Credit Issuers, the Lenders and the other Secured Parties, except as
may be limited by applicable foreign and domestic bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and, upon the taking of such
actions set forth in the Security Documents, such Liens (a) constitute perfected
and continuing Liens on all of the applicable Collateral, (b) have priority over
all other Liens on the Collateral, except for Permitted Priority Liens and
Permitted Liens permitted under Section 8.2(c) or Section 8.2(jj) that are pari
passu in priority with the Agent’s Liens, and (c) are enforceable against each
Obligor granting such Liens.

 

6.3.                            Organization and Qualification.  Each Obligor
(a) is duly organized and validly existing in good standing under the laws of
the jurisdiction of its organization (except as a result of a transaction
permitted under Section 8.5(b)) other than, solely in the case of Obligors that
are not Borrowers, in such jurisdictions where the failure to be so in good
standing would not reasonably be expected to have a Material Adverse Effect,
(b) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is in good standing in each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than such jurisdictions in which the failure
to be so qualified and in good standing would not reasonably be expected to have
a Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property, except to the extent that the
failure to have such power and authority would not be reasonably expected to
have a Material Adverse Effect.

 

6.4.                            Subsidiaries.  Schedule 6.4 is a correct and
complete list of each and all of Holdings’ Subsidiaries as of the Agreement
Date, the jurisdiction of their organization and the direct or indirect
ownership interest of Holdings therein.

 

6.5.                            Financial Statements and Borrowing Base
Certificate.

 

(a)                                 Holdings has delivered to the Agent (for
distribution to the Lenders) the audited consolidated balance sheet of the
Consolidated Parties as of December 31, 2014, and the related consolidated
statements of operations, shareholders’ equity and cash flows, accompanied by
the report thereon of Holdings’ independent certified public accountants,
Ernst & Young LLP.  All such audited financial statements, including the
schedules and notes thereto, have been prepared in accordance with GAAP in all
material respects and present fairly, in all material respects, the Consolidated
Parties’ financial position as at the dates thereof and their results of
operations for the periods then ended.

 

(b)                                 The latest Borrowing Base Certificate
furnished to the Agent presents accurately and fairly in all material respects
each Borrowing Base and the calculation thereof as at the date thereof.

 

6.6.                            Capitalization.  Schedule 6.6 sets forth, in
each case as of the Agreement Date, the number of authorized shares of capital
stock or similar equity interests of each of Holdings’ Subsidiaries, the number
of such shares or other interests that are outstanding, and the names of the
record and beneficial owners of all such shares of Holdings’ Subsidiaries.  All
such issued and outstanding shares or other interests are validly issued, fully
paid and non-assessable.

 

91

--------------------------------------------------------------------------------


 

6.7.                            Solvency.  Holdings and its Subsidiaries (on a
consolidated basis) are Solvent prior to and after giving effect to any
Borrowings and the issuance of any Letters of Credit.

 

6.8.                            Proprietary Rights.

 

(a)                                 To Holdings’, the Borrowers’ and the
Guarantors’ knowledge, none of the Proprietary Rights infringes on or conflicts
with any other Person’s property, and no other Person’s property infringes on or
conflicts with the Proprietary Rights, in each case except as would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Holdings and each of its Restricted
Subsidiaries owns or is licensed or otherwise has the right to use all
Proprietary Rights that are reasonably necessary for the operation of its
businesses as presently conducted, except as would not reasonably be expected to
have a Material Adverse Effect.  No claim or litigation regarding any of the
foregoing is pending which would reasonably be expected to have a Material
Adverse Effect.

 

6.9.                            Litigation.  Except as set forth on
Schedule 6.9, there is no pending, or to Holdings’, any Borrower’s or any
Guarantor’s knowledge, threatened, action, suit, proceeding, or counterclaim by
any Person, or to Holdings’, any Borrower’s or any Guarantor’s knowledge,
investigation by any Governmental Authority, which, in any case, either
(a) would reasonably be expected to have a Material Adverse Effect or (b) is so
pending or threatened at any time on or prior to the Closing Date and relates
directly to any of the Loan Documents or any of the transactions contemplated
hereby or thereby.

 

6.10.                     Labor Disputes.  There is no strike, work stoppage,
unfair labor practice claim, or other labor dispute pending or, to Holdings’,
any Borrower’s or any Guarantor’s knowledge, reasonably expected to be commenced
against Holdings or any of its Restricted Subsidiaries, which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

6.11.                     Environmental Laws.  Except as set forth on
Schedule 6.11 and except for any matters that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 Holdings and its Restricted Subsidiaries are
in compliance with all Environmental Laws.

 

(b)                                 Each of Holdings and its Restricted
Subsidiaries have obtained all permits necessary for their current operations
under Environmental Laws, all such permits are in good standing, each of
Holdings and its Restricted Subsidiaries are in compliance with all terms and
conditions of such permits and none of such permits are, since the Closing Date,
subject to any modification or revocation.

 

(c)                                  (i) Neither Holdings nor any of its
Restricted Subsidiaries, nor to Holdings’ or any Borrower’s knowledge any of its
predecessors in interest with respect to the Real Estate, has stored, treated or
Released any hazardous waste or Contaminant, which storage, treatment or Release
would reasonably be expected to result in a claim or liability under any
Environmental Law and (ii) neither Holdings nor any Restricted Subsidiary nor
any of the presently owned or leased real property or presently conducted
operations, nor, to any of Holdings’ or any Borrower’s knowledge, its previously
owned or leased real property or prior operations, is subject to any claim or
liability arising out of or in connection with any (i) Environmental Law or
(ii) Release or threatened Release of a Contaminant.

 

(d)                                 None of the present or, to any of Holdings’
or any Borrower’s knowledge, former operations or real estate interests of
Holdings or any of its Restricted Subsidiaries is the subject of any
investigation by any Governmental Authority against or involving Holdings or any
of its Restricted Subsidiaries evaluating whether any remedial action is needed
to respond to a Release or threatened Release of a Contaminant.

 

6.12.                     No Violation of Law.  Neither Holdings nor any of its
Restricted Subsidiaries is in violation of any Law, judgment, order or decree
applicable to it, where such violation would reasonably be expected to have a
Material Adverse Effect.

 

92

--------------------------------------------------------------------------------


 

6.13.                     No Default.  Neither Holdings nor any of its
Restricted Subsidiaries is in default with respect to any note, indenture, loan
agreement, mortgage, lease, deed, or other agreement to which Holdings or such
Restricted Subsidiary is a party or by which it is bound except as would not
reasonably be expected to have a Material Adverse Effect.

 

6.14.                     ERISA Compliance.  Except as specifically disclosed in
Schedule 6.14:

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, the PBA, the Income
Tax Act (Canada) and other federal or state law or other applicable law.  Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Obligors, nothing has occurred which would cause the loss of such
qualification.  Each Borrower, each Guarantor and each ERISA Affiliate, as
applicable, has made all required contributions to any Plan subject to
Section 412 or 430 of the Code or Section 302 or 303 of ERISA, the PBA or other
applicable laws when due, and no application for a funding waiver or an
extension of any amortization period (pursuant to Section 412 of the Code, or
otherwise) has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of Holdings and the other Obligors, threatened, claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.  There has been no prohibited transaction or violation of
fiduciary responsibility by an Obligor, or to the knowledge of any Obligor, any
administrator, trustee or their respective agents, with respect to any Plan
which has resulted or would reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  No Pension Event exists with respect to any
Obligor or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.  No Lien exists in respect of any Obligor or its
Subsidiaries or their property in favor of any Plan or PBGC (save for
contribution amounts not yet due).

 

(d)                                 (i) No ERISA Event or Pension Event has
occurred or is reasonably expected to occur that could reasonably be expected to
have a Material Adverse Effect; (ii) no Pension Plan has any Unfunded Pension
Liability that could reasonably be expected to have a Material Adverse Effect;
(iii) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); and (iv) neither any Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any material liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multi-employer Plan.

 

6.15.                     Taxes.  Except as set forth on Schedule 6.15, Holdings
and each of its Restricted Subsidiaries has filed (or has been included in) all
United States and Canadian federal and provincial income Tax returns and all
other material Tax returns that are required to be filed, and have paid all
federal, provincial and other material Taxes and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, unless, for purposes of this Section 6.15, such failure to file or
pay such Taxes, in the aggregate, would not have a Material Adverse Effect. 
There is no proposed tax assessment against Holdings or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect.

 

6.16.                     Regulated Entities.  None of Holdings, or any
Restricted Subsidiary of Holdings, is an “Investment Company”, or a company
“controlled” by an “Investment Company” within the meaning of the Investment
Company Act of 1940, as amended.  None of Holdings, or any Restricted Subsidiary
of Holdings, is subject to regulation under any federal or state statute or
regulation (other than Regulation X of the Federal Reserve Board) limiting its
ability to incur indebtedness or issue Guarantees as contemplated hereby.

 

6.17.                     Use of Proceeds; Margin Regulations.  The proceeds of
the Loans are to be used to pay related fees and expenses of the Transactions
and to finance ongoing working capital needs (including purchases of Equipment)
and for general corporate purposes (including Permitted Acquisitions and
repayment or prepayment of Indebtedness) of the U.S. Borrowers, the Canadian
Borrower and the Specified Loan Borrower.  No part of the proceeds of any Loans
will be used by Holdings or any Subsidiary for any purpose that violates the
provisions of the

 

93

--------------------------------------------------------------------------------


 

Regulations of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.

 

6.18.                     No Material Adverse Effect.  No Material Adverse
Effect has occurred since the date of the audited Financial Statements delivered
to the Lenders pursuant to Section 6.5(a).

 

6.19.                     No Material Misstatements.  None of the
representations or warranties made by Holdings or any Restricted Subsidiary in
the Loan Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of Holdings or any Restricted
Subsidiary in connection with the Loan Documents (including any offering and
disclosure materials delivered by or on behalf of the Borrowers to the Lenders
prior to the Agreement Date but excluding projections) as of the date furnished,
taken as a whole, contains any untrue statement of a material fact or omits any
material fact necessary to make the statements made therein, in light of the
circumstances under which they are made, not materially misleading as of the
time when made or delivered.  No representation or warranty is made herein
concerning the Latest Projections or any estimates, pro forma information, or
forecasts, and the assumptions on which they were based, or concerning any
information of a general economic nature or general information about the
Consolidated Parties’ industry contained in the Latest Projections or in any
other information, reports, financial statements, exhibits or schedules (it
being understood that such projections, estimates, pro forma information and
forecasts are subject to significant contingencies and uncertainties, many of
which are beyond the control of any Consolidated Party, and no assurances can be
given that such projections, estimates, pro forma information and forecasts will
be realized), except that such Latest Projections, estimates, pro forma
information and forecasts, as at the date they were prepared, represent the
management of Holdings’ good faith estimate of future financial performance of
the Consolidated Parties and were based on assumptions of the management of
Holdings, believed by the management of Holdings to be reasonable in light of
current and reasonably foreseeable business conditions at the time submitted to
the Lenders.

 

6.20.                     Government Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
this Agreement or any other Loan Document, other than (i) those that have been
obtained or made and are in full force and effect, (ii) those required to
perfect the Liens created pursuant to the Security Documents, and (iii) where
failure to obtain, effect or make any such approval, consent, exemption,
authorization, or other action, notice or filing would not reasonably be
expected to have a Material Adverse Effect.

 

6.21.                     Rental Equipment.  Each Obligor that owns Rental
Equipment holds such Rental Equipment for sale, rent or use, and (except in the
case of Titled Goods of a kind that are not held for sale or rent) is in the
business of selling or renting goods of that kind.

 

6.22.                     Sanctions.  Holdings and each Restricted Subsidiary is
not, nor, to the best of Holdings’ knowledge, is any of them owned or controlled
by any Person that is: (i) a Sanctioned Person, or (ii) located, organized or
resident in a Sanctioned Country.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Holdings and each other Obligor covenant to the Agent and each Lender that, from
and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:

 

7.1.                            Books and Records.  Holdings shall maintain, and
shall cause each of the Restricted Subsidiaries to maintain, at all times,
proper books and records and accounts prepared in conformity with GAAP in all
material respects in respect of all material financial transactions and matters
involving all material assets, business and activities of Holdings and its
Restricted Subsidiaries, taken as a whole.  Holdings shall maintain, and shall
cause each of its Restricted Subsidiaries to maintain, at all times books and
records pertaining to the Collateral in such detail, form and scope as is
consistent in all material respects with good business practice (as determined
in good faith by Holdings).

 

94

--------------------------------------------------------------------------------


 

7.2.                            Financial Information.  Holdings shall furnish
to the Agent (and the Agent agrees to promptly deliver or make available to the
Lenders):

 

(a)                                 As soon as available, but in any event not
later than ninety (90) days after the close of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2015), audited consolidated balance sheets
of the Consolidated Parties, as at the end of such Fiscal Year, and the related
consolidated statements of operations, shareholders’ equity and cash flows,
setting forth, in each case, in comparative form the figures for and as of the
end of the previous Fiscal Year, plus a customary narrative review for such
Fiscal Year, fairly presenting in all material respects the financial position
and the results of operations of the Consolidated Parties as at the date thereof
and for the Fiscal Year then ended, and prepared in accordance with GAAP in all
material respects.  Such consolidated statements shall be reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit unless such qualification or exception is solely with respect
to, or resulting solely from (x) an upcoming maturity date of any material
Indebtedness that is scheduled to occur within one year from the date such
report is delivered or (y) any potential inability to satisfy any financial
maintenance covenant included in any Indebtedness of Holdings or any Subsidiary
on a future date or in a future period),

 

(b)                                 As soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2015), unaudited consolidated balance sheets of the Consolidated
Parties, as at the end of such Fiscal Quarter, and the related unaudited
consolidated statements of operations and comprehensive income and cash flows of
the Consolidated Parties for such Fiscal Quarter and for the period from the
beginning of the Fiscal Year to the end of such Fiscal Quarter, setting forth,
in each case, in reasonable detail, in comparative form, the figures for and as
of the corresponding period in the prior Fiscal Year, and prepared in all
material respects in conformity with GAAP, subject to normal year-end
adjustments and the absence of footnotes and certified by a Responsible Officer
of Holdings as being prepared in all material respects in conformity with GAAP
and fairly presenting in all material respects the Consolidated Parties’
financial position as at the dates thereof and their results of operations for
the periods then ended, subject to normal year-end adjustments and the absence
of footnotes.

 

(c)                                  As soon as available, but in any event not
later than sixty (60) days after the beginning of each Fiscal Year, annual
forecasts (to include forecasted consolidated balance sheets, and the related
forecasted consolidated statements of operations, shareholders’ equity and cash
flows, and U.S. Borrowing Base, Canadian Borrowing Base, U.S. Availability and
Canadian Availability projections) for the Consolidated Parties as at the end of
and for each fiscal quarter of such Fiscal Year.

 

(d)                                 Concurrently with the delivery of the annual
audited Financial Statements pursuant to Section 7.2(a) and the quarterly
Financial Statements pursuant to Section 7.2(b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings.

 

(e)                                  Such additional information as the Agent on
its own behalf or on behalf of any Lender (acting through the Agent) may from
time to time reasonably request regarding the financial and business affairs of
any Obligor or any of its Subsidiaries.

 

Documents required to be delivered pursuant to Section 7.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on Holdings’
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that Holdings shall notify the Agent (which
shall notify each Lender) of the posting of any such documents.

 

7.3.                            Certificates; Other Information.  Holdings, the
Borrowers or the Guarantors shall notify the Agent (and the Agent agrees to
promptly distribute or make available to the Lenders) in writing of the
following matters at the following times:

 

(a)                                 [Intentionally omitted].

 

95

--------------------------------------------------------------------------------


 

(b)                                 Promptly, and in any event within five
(5) Business Days, after a Responsible Officer knows of any Default or Event of
Default, which notice shall specify the nature thereof and what action Holdings
proposes to take with respect thereto.

 

(c)                                  Promptly, and in any event within five
(5) Business Days, after a Responsible Officer knows of any event or
circumstance that is not a matter of general public knowledge and that would
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Promptly, and in any event within five
(5) Business Days, after a Responsible Officer knows of any action, suit, or
proceeding, by any Person, in each case affecting any Obligor or any of the
Restricted Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, would reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Holdings, and copies of all annual,
regular, periodic and special reports and registration statements which any
Obligor may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Agent
pursuant hereto;

 

(f)                                   Promptly, and in any event within thirty
(30) days, after any change in any Obligor’s state or province of incorporation
or organization, name as it appears in the state or province, as applicable, of
its incorporation or other organization, type of entity, organizational
identification number, or form of organization, each as applicable.

 

(g)                                  Promptly, and in any event within fifteen
(15) Business Days, after a Responsible Officer of any Obligor or any ERISA
Affiliate knows that an ERISA Event, a Pension Event or a prohibited transaction
(as defined in Sections 406 of ERISA and 4975 of the Code) with respect to which
Holdings or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) has occurred, that, alone or together,
could reasonably be expected to have a Material Adverse Effect, and any action
taken (or threatened in writing) by the IRS, the CRA, the DOL the PBGC or the
FSCO with respect thereto.

 

(h)                                 Within fifteen (15) Business Days, after
receipt thereof by any Obligor, copies of the following:  (i) any notice of the
PBGC’s or the FSCO’s intention to terminate a Pension Plan or to have an
administrator, trustee or like body appointed to administer such Pension Plan;
(ii) any unfavorable determination letter from the IRS regarding the
qualification of a Pension Plan under Section 401(a) of the Code; or (iii) any
notice from a Multi-employer Plan regarding the imposition of withdrawal
liability; provided, however, that no such notice will be required under clause
(i), (ii) or (iii) unless the event giving rise to such notice, when aggregated
with all other such events, would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     Within fifteen (15) Business Days after
a Responsible Officer of any Obligor or any ERISA Affiliate knows of any of the
following:  (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan;
provided, however, that no such notice will be required under clause (i),
(ii) or (iii) unless the event giving rise to such notice, when aggregated with
all other such events, would reasonably be expected to have a Material Adverse
Effect.

 

(j)                                    In the event that Canadian Availability
is less than Cdn $100,000,000 (other than as a result of cancellation of
Commitments hereunder), the Borrowers’ Agent shall notify the Agent within
fifteen (15) Business Days after a Responsible Officer of any Obligor knows of
any solvency deficiency, wind-up deficit or similar deficiency in respect of any
Pension Plan referred to in clause (b) of the definition thereof in an amount
exceeding Cdn $10,000,000.

 

96

--------------------------------------------------------------------------------


 

7.4.                            Collateral Reporting.

 

(a)

 

(i)                       The Obligors will furnish to the Agent (and the Agent
agrees to promptly distribute or make available to the Lenders), (i) a Borrowing
Base Certificate prepared as of the last Business Day of each calendar month
(commencing with the calendar month ending March 31, 2015) and delivered to the
Agent by the close of business on the twenty-fifth (25th) day of the following
calendar month, and (ii) a Borrowing Base Certificate prepared as of the
effective date of each Appraisal and delivered to the Agent substantially
contemporaneously with the delivery of such Appraisal to the Agent.  The
Borrowers and the Guarantors acknowledge and agree that while a Cash Dominion
Period is in effect, the Obligors will furnish to the Agent (and the Agent
agrees to promptly distribute or make available to the Lenders) Borrowing Base
Certificates prepared as of the last Business Day of each week during such Cash
Dominion Period and delivered to the Agent by the close of business on the
Wednesday of the following week (or, if Wednesday of such week is not a Business
Day, the next succeeding Business Day) (with any such weekly Borrowing Base
Certificate to be computed according to a method reasonably specified by the
Agent after consultation with the Borrowers’ Agent).  The Agent and the Lenders
acknowledge and agree that the Obligors may deliver updated Borrowing Base
Certificates (which the Agent agrees to promptly distribute or make available to
the Lenders) on a more frequent basis at the Borrowers’ option.

 

(ii)                    At any time and from time to time on or after the
consummation of a Permitted Acquisition, the Obligors are entitled to calculate
the Borrowing Base on a pro forma basis to give effect to such Permitted
Acquisition (including an acquisition of Inventory) for which no Appraisal as to
the acquired Rental Equipment is available, and to adjust the Borrowing Base
accordingly, prior to the completion of any Appraisal; provided that the
aggregate amount of all such adjustments pursuant to this clause (ii) shall not
exceed $500,000,000 prior to the date that an Appraisal in respect of or that
includes such Rental Equipment is delivered (and no such adjustment shall be
permitted after delivery of such Appraisal).

 

(iii)                 To the extent Holdings or any of its Subsidiaries effects
a transaction permitted hereunder on the basis of Specified Availability and
relies on the inclusion of Unrestricted Cash as a component of Specified
Availability in order to meet the relevant test or threshold, the Borrowers’
Agent will deliver to the Agent, prior to or substantially concurrently with
such transaction, a certificate showing the calculation of Specified
Availability and attaching a summary report showing the Unrestricted Cash of
Holdings, the Borrowers and the Restricted Subsidiaries as of a date that is no
more than three (3) Business Days prior to the date of such certificate.

 

(b)                                 The Obligors will furnish to the Agent (and
the Agent shall distribute or make available to each Lender that has made a
request for such information through the Agent) as soon as reasonably
practicable following the Agent’s request, such other reports as to the
Collateral of the Obligors as the Agent shall reasonably request from time to
time.

 

(c)                                  If any of any Borrower’s or Guarantor’s
records or reports of the Collateral are prepared by an accounting service or
other agent, such Obligor hereby authorizes such service or agent to deliver
such records, reports, and related documents to the Agent.

 

7.5.                            Filing of Tax Returns; Payment of Taxes. 
Holdings shall, and shall cause each of its Restricted Subsidiaries to, (a) file
when due all United States and Canadian federal and provincial Tax returns and
all other material Tax returns which it is required to file; and (b) pay, or
provide for the payment of, when due, all its material

 

97

--------------------------------------------------------------------------------


 

Taxes, except where (i) the amount or validity thereof is being Properly
Contested or (ii) such failure to file or pay any such material Tax would not
reasonably be expected to have a Material Adverse Effect.

 

7.6.                            Legal Existence and Good Standing.  Holdings
shall, and shall cause each of its Restricted Subsidiaries to, (a) maintain its
legal existence and good standing in its jurisdiction of organization (except as
a result of a transaction permitted under Section 8.5(b)), and (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of Holdings and its Restricted
Subsidiaries, taken as a whole, except, other than in the case of the legal
existence of the Company under clause (a), where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

7.7.                            Compliance with Law; Maintenance of License. 
Holdings shall comply, and shall cause each of its Restricted Subsidiaries to
comply, with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business, except where noncompliance would not
reasonably be expected to have a Material Adverse Effect; provided that this
sentence shall not apply to (a) laws related to Taxes, which are the subject of
Section 7.5, (b) Environmental Laws, which are the subject of Section 7.13 and
(c) anti-money laundering laws, which are the subject of Section 7.19.  Holdings
shall, and shall cause each of its Restricted Subsidiaries to, take all
reasonable action to obtain and maintain all licenses, permits, and governmental
authorizations necessary to own its property and to conduct its business as
conducted on the Closing Date, except where the failure to so obtain and
maintain such licenses, permits, and governmental authorizations would not
reasonably be expected to have a Material Adverse Effect.

 

7.8.                            Maintenance of Property.  Holdings shall, and
shall cause each of its Restricted Subsidiaries to, maintain all of its material
property necessary and useful in the conduct of its business, taken as a whole,
in good operating condition and repair (or, in the case of Rental Equipment and
Inventory, in saleable, useable or rentable condition), except where failure to
do so would not reasonably be excepted to have a Material Adverse Effect.

 

7.9.                            Inspection.

 

(a)                                 Holdings shall, and shall cause each of its
Restricted Subsidiaries to, permit representatives of the Agent (at the expense
of the Borrowers) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and, to the extent reasonable, make
copies thereof or abstracts therefrom, to examine and audit the Collateral, and
to discuss its affairs, finances and accounts with its directors, officers and
independent public accountants (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract), in each
case at reasonable times during normal business hours, upon reasonable advance
notice to the Borrowers’ Agent; provided, however, (i) representatives of
Holdings may be present during any such visits, discussions and inspections, and
(ii) any visit or inspection permitted by this Section 7.9(a) shall be limited
to once per twelve (12) month period in the absence of an Event of Default;
provided, further, that if Specified Availability is less than 25% of the
Maximum Revolver Amount for a period of twenty (20) consecutive Business Days at
any time during any twelve (12) month period, the Agent may (at the expense of
the Borrowers) conduct one additional visit or inspection during such twelve
(12) month period.

 

(b)                                 The Obligors will grant access to the Agent
and its representatives and independent contractors to such Person’s premises,
books, records, accounts, Inventory and Rental Equipment in order to enable the
Agent to obtain an Appraisal of the Rental Equipment at reasonable times during
normal business hours and upon reasonable prior notice that the Agent may
request in its discretion, independently of or in connection with the visits and
inspections provided for in clause (a) above.  The Agent shall select any and
all appraisers with the consent (not to be unreasonably withheld) of the
Borrowers’ Agent (unless an Event of Default exists, in which case the Agent
shall be entitled to select such appraisers in its sole discretion), and the
Borrowers’ Agent hereby consents to the use of Rouse Asset Services.  Absent the
occurrence of an Event of Default, during each period of twelve consecutive
calendar months commencing on or after the Agreement Date, the Agent shall, at
the Borrowers’ expense, conduct Appraisals of the Rental Equipment not more than
one (1) time during any such period; provided, that if at any time during such
twelve (12) month period (i) Specified Availability is less than 25% of the
Maximum Revolver Amount for a period of twenty (20) consecutive Business Days or
(ii) the Company or any of its Subsidiaries enters into an Equipment
Securitization Transaction (x) at a time when Suppressed Availability is less
than zero or (y) that would result in Suppressed Availability being less than
zero, then, in each case, the Borrowers shall, at the Agent’s request, be
responsible for the expense of one additional Appraisal of the Rental Equipment

 

98

--------------------------------------------------------------------------------


 

during such twelve (12) month period.  Additionally, at any time an Event of
Default has occurred and is continuing, the Agent shall have the right to
conduct further Appraisals of the Collateral in its reasonable discretion at the
Borrowers’ expense.  Furthermore, at the Borrowers’ Agent’s request, the Agent
may conduct further Appraisals of the Collateral in its reasonable discretion at
the Borrowers’ expense.

 

7.10.                     Insurance.

 

(a)                                 Each of the Obligors and its Restricted
Subsidiaries shall maintain, with financially sound and reputable insurance
companies, insurance on (or self insure) all property material to the business
of the Obligors, taken as a whole, in at least such amounts and against at least
such risks (but including, in any event, public liability and business
interruption) as are consistent with the past practices of the Obligors in all
material respects and otherwise as customarily insured against by companies
engaged in the same or similar business, all as determined in good faith by the
Obligors and their Restricted Subsidiaries.

 

(b)                                 Each of the Obligors shall, and shall cause
their Restricted Subsidiaries to, (i) furnish to the Agent, upon written
request, information in reasonable detail as to the insurance carried; and
(ii) cause the Agent, for the ratable benefit of the Agent and the other Secured
Parties, to be named as co-loss payees (with respect to property insurance
covering Inventory and Rental Equipment that constitutes Collateral) or
additional insureds (with respect to liability policies), as applicable, in a
manner reasonably acceptable to the Agent, under insurance policies required to
be maintained by the Obligors and their Subsidiaries under clause (a) above. 
The Obligors will use commercially reasonable efforts to procure that each such
policy of insurance shall contain a clause or endorsement requiring the insurer
to give not less than thirty days prior written notice to the Agent in the event
of cancellation of the policy for any reason whatsoever. Certificates of
insurance and, if requested by the Agent, photocopies of the policies, shall be
delivered to the Agent.  If the Borrowers or their Subsidiaries fail to procure
any such material insurance or to pay the premiums therefor when due, the Agent
may, and at the direction of the Required Lenders shall, do so from the proceeds
of Revolving Loans, on a pro rata basis.

 

7.11.                     Insurance and Condemnation Proceeds.  While an Event
of Default has occurred and is continuing, the Agent is hereby authorized to
collect all insurance and condemnation proceeds in respect of Collateral
directly and, after deducting from such proceeds the reasonable expenses, if
any, incurred by the Agent in the collection or handling thereof, to apply such
proceeds, ratably, to the reduction of the applicable Obligations in the order
provided for in Section 4.6.  If an Event of Default has occurred and is
continuing, the Obligors shall remit an amount equal to such proceeds (if the
Agent has not received such proceeds) to the Agent for application to the
applicable Obligations in accordance with Section 4.6.  So long as no Event of
Default has occurred and is continuing, (i) the Agent shall, except to the
extent a prepayment or other application of such amounts is required under
Section 4.2, (x) permit the Obligors to use all insurance and condemnation
proceeds, or any part thereof, for any purpose permitted under this Agreement
and (y) turn over to the Obligors any amounts received by it as a co-loss payee
under any property insurance maintained by the Obligors or their Subsidiaries,
and (ii) the Agent agrees that Holdings and/or the applicable Subsidiary shall
have the sole right to adjust or settle any claims under such insurance.

 

7.12.                     Use of Proceeds.  The proceeds of the Loans are to be
used to refinance the facility under the Existing Loan Agreement, to pay related
fees and expenses of the Transactions and to finance ongoing working capital
needs (including purchases of Equipment) and for general corporate purposes
(including Permitted Acquisitions and repayment or prepayment of Indebtedness)
of the U.S. Borrowers, the Canadian Borrower and the Specified Loan Borrower. 
No part of the proceeds of any Loans will be used by Holdings or any Subsidiary
for any purpose that violates the provisions of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X.

 

7.13.                     Environmental Laws.  Holdings shall, and shall cause
each of its Restricted Subsidiaries to, comply substantially with all applicable
Environmental Laws, except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect.  Holdings shall, and shall cause
each of its Restricted Subsidiaries to, upon learning of any actual
non-compliance, promptly undertake reasonable efforts, if any, to achieve
compliance, except to the extent such non-compliance would not reasonably be
expected to have a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

7.14.                     Compliance with ERISA.  Holdings shall, and shall
cause each of its Subsidiaries to:  (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code, the PBA,
the Income Tax Act (Canada) and other applicable federal, state, provincial or
territorial law; (b) cause each applicable Pension Plan intended to be qualified
under Section 401 of the Code to be so qualified; (c) make all required
contributions to any Plan when due; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan;
(e) not engage in a transaction that could be subject to Section 4069 or
4212(c) of ERISA, and (f) ensure that no Plan has an Unfunded Pension Liability,
in each case, that would reasonably be expected to have a Material Adverse
Effect.

 

7.15.                     Further Assurances.  The Obligors shall promptly
execute and deliver, or cause to be promptly executed and delivered, to the
Agent and/or the Lenders, such documents and agreements, and shall promptly take
or cause to be taken such actions, as the Agent may, from time to time,
reasonably request to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien.  Notwithstanding anything to the contrary in this Agreement,
(a) the foregoing requirements shall be subject to the terms of any applicable
Acceptable Intercreditor Agreement and, in the event of any conflict with such
terms, the terms of the applicable Acceptable Intercreditor Agreement shall
control, (b) no security interest or Lien is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of any of Holdings or
any of its Restricted Subsidiaries in, and “Collateral” shall not include, any
asset to the extent excluded from “Collateral” under the applicable Security
Documents and (c) no Obligor or any Affiliate thereof shall be required to take
any action in any non-U.S. jurisdiction (other than Canada) or required by the
laws of any non-U.S. jurisdiction (other than Canada) in order to create any
security interests in assets located or titled outside of the United States
(other than Canada) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada)).  Without limiting
the generality of the foregoing, upon request from the Agent, the Obligors shall
cause to be promptly delivered to the Agent (a) assignment agreements, in form
and substance reasonably satisfactory to the Agent, duly executed by each
Obligor party to any Like-Kind Exchange and (unless waived by the Agent)
consented to by each other applicable counterparty thereto, and other documents
reasonably requested by the Agent, to evidence the pledge and assignment to the
Secured Parties of the contractual rights and interests of the Obligors in any
such Like-Kind Exchange and (b) any information with respect to Like-Kind
Exchanges.

 

7.16.                     Additional Obligors.

 

(a)                                 In the event that after the Agreement Date
any U.S. Obligor organizes, creates or acquires any Wholly-Owned Subsidiary that
is a Domestic Subsidiary (other than an Excluded Subsidiary, a Foreign
Subsidiary Holding Company or a Subsidiary of a Foreign Subsidiary, unless the
Company otherwise determines), the U.S. Obligors shall, within thirty (30) days
(or such longer period to which the Agent may reasonably agree) after the
organization, creation or acquisition of such new Domestic Subsidiary, (i) cause
such new Domestic Subsidiary to become a party to this Agreement as a
U.S. Guarantor, (ii) cause such new Domestic Subsidiary to execute and deliver
to the Agent a Security Agreement Supplement (as defined in the U.S. Security
Agreement), a Guaranty Supplement (as defined in the U.S. Guarantee Agreement)
and such other amendments to the U.S. Security Documents as the Agent may
reasonably deem necessary or reasonably advisable to grant to the Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the U.S. Security Documents) in the Collateral of such new
Domestic Subsidiary, (iii) deliver such other documentation as the Agent may
reasonably request in accordance with the U.S. Security Documents (and subject
to the limitations set out therein) in order to cause the Lien created by the
U.S. Security Documents in such new Domestic Subsidiary’s Collateral and in the
Capital Stock of such new Domestic Subsidiary to be duly perfected in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may reasonably be requested by the Agent,
and such other documents with respect to such new Domestic Subsidiary as the
Agent may reasonably request that are consistent with the documents in place or
delivered to the Agent by the Obligors on the Closing Date, and (iv) subject to
Section 7.4(a)(ii), prior to including such new Domestic Subsidiary’s assets in
the Borrowing Base, the Agent shall conduct an Appraisal with respect to such
new Domestic Subsidiary, including, without limitation, of (x) such new Domestic
Subsidiary’s practices in the computation of its Borrowing Base and (y) the
assets included in such new Domestic Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Agent and at the sole expense of the Obligors.

 

100

--------------------------------------------------------------------------------


 

(b)                                 In the event that after the Agreement Date
(x) any Canadian Obligor organizes, creates or acquires any Wholly-Owned
Subsidiary or (y) any U.S. Obligor organizes, creates or acquires any
Wholly-Owned Subsidiary, in each case, that is organized under the Laws of
Canada or any province or territory thereof and other than an Excluded
Subsidiary, the Obligors shall, within thirty (30) days (or such longer period
to which the Agent may reasonably agree) after the organization, creation or
acquisition of such new Canadian Subsidiary, (i)  cause such new Canadian
Subsidiary to become a party to this Agreement as a Canadian Guarantor, (ii)
cause such new Canadian Subsidiary to execute and deliver to the Agent a
Security Agreement Supplement (as defined in the Canadian Security Agreement), a
Guarantee Supplement (as defined in the Canadian URC Guarantee Agreement) and
such other amendments to the Canadian Security Documents as the Agent may
reasonably deem necessary or reasonably advisable to grant to the Agent, for the
benefit of the Canadian Secured Parties, a perfected security interest (as and
to the extent provided in the Canadian Security Documents) in the Collateral of
such new Canadian Subsidiary and in the Capital Stock of such new Canadian
Subsidiary, (iii) deliver such other documentation as the Agent may reasonably
request in accordance with the applicable Security Documents (and subject to the
limitations set out therein) in order to cause the Lien created by the
applicable Security Documents in such new Canadian Subsidiary’s Collateral and
in the Capital Stock of such new Canadian Subsidiary to be duly perfected in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such new Canadian Subsidiary as
the Agent may reasonably request that are consistent with the documents in place
or delivered to the Agent by the Obligors on the Closing Date, and (iv) subject
to Section 7.4(a)(ii), prior to including such new Canadian Subsidiary’s assets
in the Borrowing Base, the Agent shall conduct an Appraisal with respect to such
new Canadian Subsidiary, including, without limitation, of (x) such new Canadian
Subsidiary’s practices in the computation of its Borrowing Base and (y) the
assets included in such new Canadian Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Agent and at the sole expense of the Obligors.

 

(c)                                  Subject to the limitations set out in the
U.S. Security Documents, in the event that after the Agreement Date any
U.S. Obligor (other than an Excluded Subsidiary) organizes, creates or acquires
(x) any Foreign Subsidiary, (y) any Foreign Subsidiary Holding Company, or (z)
any Domestic Subsidiary that is not a Wholly-Owned Subsidiary (in either case,
other than a Subsidiary referred to in clauses (a), (b), (c), (d), (f) or (g) of
the definition of “Excluded Subsidiary”), the Capital Stock of which is directly
owned by such U.S. Obligor, the U.S. Obligors shall, within thirty (30) days (or
such longer period to which the Agent may reasonably agree) after the
organization, creation or acquisition of such new Foreign Subsidiary or Domestic
Subsidiary, (i) execute and deliver to the Agent for the benefit of the U.S.
Secured Parties a new pledge agreement or such amendments to the U.S. Security
Documents as the Agent shall reasonably deem necessary or reasonably advisable
to grant to the Agent, for the benefit of the U.S. Secured Parties, a perfected
security interest (as and to the extent provided in the U.S. Security Documents)
in the Capital Stock of such new Foreign Subsidiary or Domestic Subsidiary that
is directly owned by such U.S. Obligor (provided that in no event shall more
than 65% of the Capital Stock of either (a) any Foreign Subsidiary or (b) any
Foreign Subsidiary Holding Company be required to be so pledged and, provided,
further, that no such pledge or security shall be required with respect to any
Subsidiary that is not a Wholly-Owned Subsidiary to the extent that the grant of
such pledge or security interest would violate the terms of any agreements under
which the Investment by such U.S. Obligor or any of its Subsidiaries was made
therein other than any agreement entered into primarily for the purposes of
imposing such a restriction) and (ii) to the extent reasonably deemed advisable
by the Agent, deliver to the Agent (subject to the terms of any applicable
Acceptable Intercreditor Agreement) the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Foreign
Subsidiary or Domestic Subsidiary and take such other action as may be
reasonably deemed by the Agent to be necessary or desirable to perfect the
Agent’s security interest therein.

 

(d)                                 Subject to the limitations set out in the
Canadian Security Documents, in the event that after the Agreement Date any
Canadian Obligor (other than an Excluded Subsidiary) organizes, creates or
acquires any Domestic Subsidiary or Canadian Subsidiary that, in either case, is
not a Wholly-Owned Subsidiary (other than a Subsidiary referred to in clauses
(a), (b), (c), (d), (f) or (g) of the definition of “Excluded Subsidiary”), the
Capital Stock of which is directly owned by such Canadian Obligor, the Canadian
Obligors shall, within thirty (30) days (or such longer period to which the
Agent may reasonably agree) after the organization, creation or acquisition of
such new Subsidiary, (i) execute and deliver to the Agent for the benefit of the
Canadian Secured Parties a new pledge agreement or such amendments to the
Canadian Security Documents as the Agent shall reasonably deem necessary

 

101

--------------------------------------------------------------------------------


 

or reasonably advisable to grant to the Agent, for the benefit of the Canadian
Secured Parties, a perfected security interest (as and to the extent provided in
the Canadian Security Documents) in the Capital Stock of such new Subsidiary
that is directly owned by such Canadian Obligor (provided that no such pledge or
security shall be required with respect to any such new Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by such Canadian Obligor or any of its
Subsidiaries was made therein other than any agreement entered into primarily
for the purposes of imposing such a restriction) and (ii) to the extent
reasonably deemed advisable by the Agent, deliver to the Agent (subject to the
terms of any applicable Acceptable Intercreditor Agreement) the certificates, if
any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the relevant
parent of such new Subsidiary and take such other action as may be reasonably
deemed by the Agent to be necessary or desirable to perfect the Agent’s security
interest therein.

 

(e)                                  Subject to the limitations set out in the
U.S. Security Documents, in the event that after the Agreement Date any
U.S. Obligor organizes, creates or acquires any Wholly-Owned Subsidiary that is
a Foreign Subsidiary Holding Company (other than an Excluded Subsidiary), the
U.S. Obligors shall, within thirty (30) days (or such longer period to which the
Agent may reasonably agree) after the organization, creation or acquisition of
such new Subsidiary, (i) cause such new Subsidiary to become a party to this
Agreement as a Guarantor in respect of any Canadian Obligations, (ii) cause such
new Subsidiary to execute and deliver to the Agent a Security Agreement
Supplement (as defined in the U.S. Security Agreement), a Guaranty Supplement
(as defined in the U.S. Guarantee Agreement, but in respect of Canadian
Obligations only), and such other amendments to the U.S. Security Documents as
the Agent may reasonably deem necessary or reasonably advisable to grant to the
Agent, for the benefit of the Canadian Secured Parties, a perfected security
interest (as and to the extent provided in the U.S. Security Documents) in the
Collateral of such new Subsidiary, and (iii) deliver such other documentation as
the Agent may reasonably request in accordance with the U.S. Security Documents
(and subject to the limitations set out therein) in order to cause the Lien
created by the U.S. Security Documents in such new Subsidiary’s Collateral and
in the Capital Stock of such new Subsidiary to be duly perfected in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may reasonably be requested by the Agent,
and such other documents with respect to such new Subsidiary as the Agent may
reasonably request that are consistent with the documents in place or delivered
to the Agent by the Obligors on the Closing Date.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, (i) the foregoing requirements shall be subject to the terms
of any applicable Acceptable Intercreditor Agreement and, in the event of any
conflict with such terms, the terms of the applicable Acceptable Intercreditor
Agreement shall control, (ii) no security interest or Lien is or will be granted
pursuant to any Loan Document or otherwise in any right, title or interest of
any Obligor or any of their respective Subsidiaries in, and “Collateral” shall
not include, any asset excluded from “Collateral” under the applicable Security
Documents, (iii) no Obligor or any Affiliate thereof shall be required to take
any action in any non-U.S. jurisdiction (other than Canada) or required by the
laws of any non-U.S. jurisdiction (other than Canada) in order to create any
security interests in assets located or titled outside of the United States
(other than Canada) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada)), (iv) nothing in this
Section 7.16 shall require that any Obligor or any of its Subsidiaries grant a
Lien or take actions to perfect a security interest with respect to any property
or assets of such Person to the extent that the Agent, in its reasonable
judgment, determines that the granting of such a Lien or the perfection of such
security interest, as the case may be, is impracticable or inadvisable and (v)
at no time shall (x) any asset of a Foreign Subsidiary (other than United
Rentals of Nova Scotia (No. 1), ULC and United Rentals of Nova Scotia (No. 2),
ULC) or a Subsidiary of a Foreign Subsidiary (other than the Specified Loan
Borrower) or more than 65% of the voting equity or other voting ownership
interests of a Foreign Subsidiary or a Foreign Subsidiary Holding Company serve
as Collateral for any U.S. Obligations of a U.S. Obligor, or (y) a Foreign
Subsidiary (other than United Rentals of Nova Scotia (No. 1), ULC and United
Rentals of Nova Scotia (No. 2), ULC), a Foreign Subsidiary Holding Company or a
Subsidiary of a Foreign Subsidiary (other than the Specified Loan Borrower),
unless the Company otherwise determines, guarantee any U.S. Obligations of a
U.S. Obligor.

 

7.17.                     Bank and Securities Accounts; Cash Dominion.

 

(a)                                 To the extent not previously delivered under
the Existing Loan Agreement, within 90 days after the Closing Date (or such
longer period to which the Agent may reasonably agree), the Obligors shall

 

102

--------------------------------------------------------------------------------


 

cause to be delivered to the Agent a deposit account control agreement or
securities account control agreement, as applicable, in each case in form and
substance reasonably satisfactory to the Agent (each, a “Control Agreement”),
with respect to each Material Account of each Obligor, duly executed by such
Obligor and the applicable depositary bank or securities intermediary. 
Thereafter, the Obligors shall cause (i) each Material Account to be subject to
a Control Agreement at all times and (ii) all cash proceeds of Collateral (other
than those (x) required under a Like-Kind Exchange to be deposited in a
Like-Kind Exchange Account or (y) required under a Securitization Transaction to
be deposited into a “Controlled Account” under and as defined in the documents
governing such Securitization Transaction) to be deposited into a Material
Account subject to a Control Agreement promptly upon receipt in accordance with
historical practices.  Notwithstanding anything herein to the contrary, the
provisions of this Section 7.17(a) shall not apply to any deposit account or
securities account that is acquired by an Obligor in connection with a Permitted
Acquisition or other Investment permitted under this Agreement prior to the date
that is 90 days (or such longer period to which the Agent may reasonably agree)
following the date of such Permitted Acquisition or other Investment, as
applicable.

 

(b)                                 With respect to the Material Accounts:

 

(i)                       Each Control Agreement shall require, upon the
commencement and during the continuance of a Cash Dominion Period and following
delivery of notice of commencement thereof by the Agent to the Borrowers’ Agent,
the ACH or wire transfer no less frequently than once per Business Day (unless
this Agreement has been terminated, the Commitments have been terminated and
Full Payment of the Obligations) of all available cash balances and cash
receipts, including the then contents or then entire ledger balance of each
Material Account subject to such Control Agreement, net of (A) such minimum
balance (not to exceed $250,000 per account and $1,000,000 in the aggregate), if
any, required by the bank at which such Material Account is maintained and (B)
all cash and cash receipts received in such Material Accounts during the first
two (2) Business Days of any Cash Dominion Period to the Payment Account.

 

(ii)                    All collected amounts received in the Payment Account
shall be distributed and applied in accordance with Section 4.6 on a daily
basis, with any excess, unless an Event of Default shall have occurred and be
continuing, to be remitted to the applicable Obligor.

 

(iii)                 The Obligors may close Material Accounts or open new
deposit accounts or securities accounts, subject to the contemporaneous
execution and delivery to the Agent of a Control Agreement for any Material
Account consistent with the provisions of this Section 7.17.

 

(iv)                The Payment Account shall at all times be under the sole
dominion and control of the Agent.

 

(v)                   So long as (A) no Event of Default has occurred and is
continuing and (B) no Cash Dominion Period has commenced and is continuing, the
Obligors shall have full and complete access to, and may direct the manner of
disposition of, funds in the Material Accounts.

 

(vi)                Any amounts held or received in the Payment Account
(including all interest and other earnings with respect thereto, if any) at any
time (A) after this Agreement has been terminated, the Commitments have been
terminated and the Full Payment of the Obligations or (B) when all Events of
Default have been cured or any Cash Dominion Period has ceased to exist shall be
remitted to the Obligors as the Borrower may direct.

 

7.18.                     Sanctions.  The Obligors will not, and will not permit
any Subsidiary to, directly or, to the knowledge of Holdings, indirectly, use
the proceeds of the Loans or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, to fund any activities or business of or with any Sanctioned Person, or
in any Sanctioned Country.  Holdings will maintain in

 

103

--------------------------------------------------------------------------------


 

effect policies and procedures reasonably designed to promote compliance by the
Obligors, their respective Restricted Subsidiaries, and their respective
directors, officers, employees, and agents with Sanctions Laws.

 

7.19.                     Anti-Money Laundering Laws. No part of the proceeds of
the Loans or Letters of Credit will be used by Holdings or any of its
subsidiaries, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in material violation of the FCPA or any other
applicable anti-money laundering or anti-corruption law.

 

7.20.                     Securitization Transactions.

 

(a)                                 Upon request by the Agent from time to time,
the Borrowers shall cause to be delivered to the Agent such reports and
information about any Securitization Transaction as may be reasonably requested
by the Agent.

 

(b)                                 At any time that an Event of Default has
occurred and is continuing, Holdings and the other Obligors shall, within five
(5) Business Days following written notice by the Agent to do so, cause further
sales or other transfers of rental fleet equipment pursuant to any Equipment
Securitization Transaction to cease and to otherwise cause new rental fleet
equipment to be excluded from any Equipment Securitization Transaction.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Holdings and each other Obligor covenant to the Agent and each Lender that, from
and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:

 

8.1.                            Indebtedness.  Neither Holdings nor any of its
Restricted Subsidiaries shall create, incur, assume or otherwise become directly
or indirectly liable with respect to any Indebtedness, except as follows
(collectively, “Permitted Indebtedness”):

 

(a)                                 Indebtedness created hereunder or under the
other Loan Documents (including Indebtedness incurred pursuant to a Refinancing
Amendment and Indebtedness created under Incremental Facilities) and any
Refinancing Indebtedness incurred to Refinance any of the foregoing
Indebtedness;

 

(b)                                 Indebtedness described on Schedule 8.1 and
any Refinancing Indebtedness in respect thereof;

 

(c)                                  Indebtedness incurred by the Borrowers and
their Restricted Subsidiaries pursuant to Credit Facilities (as such term is
defined in the 5½% Senior Note Indenture as in effect on the Agreement Date)
(other than pursuant to this Agreement); provided that immediately after giving
effect to any such incurrence, the aggregate principal amount of all
Indebtedness incurred pursuant to this clause (c) and then outstanding shall not
exceed (i) the greater of (x) $5,000,000,000 and (y) 85% of Consolidated Net
Tangible Assets, less (ii) the sum of the Maximum Revolver Amount at such time
plus any additional outstanding Indebtedness under this Agreement at such time
incurred pursuant to Section 2.6, 2.7 or 2.8 not included under the Maximum
Revolver Amount;

 

(d)                                 Indebtedness of a Borrower or any of its
Restricted Subsidiaries under equipment purchase or lines of credit, or for
Capital Lease Obligations or Purchase Money Obligations; provided that,
immediately after giving effect to any such incurrence, the aggregate principal
amount of Indebtedness incurred under this clause (d) and then outstanding does
not exceed the greater of (x) $575,000,000 and (y) 7.5% of Consolidated Net
Tangible Assets;

 

(e)                                  Indebtedness of a Borrower or any of its
Restricted Subsidiaries incurred in respect of (A) performance bonds, completion
guarantees, surety bonds, bankers’ acceptances, letters of credit or other
similar bonds, instruments or obligations in the ordinary course of business,
including Indebtedness evidenced by letters of credit issued in the ordinary
course of business to support the insurance or self-insurance obligations of a
Borrower

 

104

--------------------------------------------------------------------------------


 

or any of its Restricted Subsidiaries (including to secure workers’ compensation
and other similar insurance coverages), but excluding letters of credit issued
in respect of or to secure money borrowed, (B) obligations under Hedge
Agreements entered into for bona fide hedging purposes of the Company and not
for speculative purposes or (C) cash management obligations and netting,
overdraft protection and other similar facilities or arrangements, in each case
arising under standard business terms of any bank at which a Borrower or any of
its Restricted Subsidiaries maintains such facility or arrangement;

 

(f)                                   Indebtedness consisting of accommodation
guarantees for the benefit of trade creditors of any Borrower or any of its
Restricted Subsidiaries;

 

(g)                                  Indebtedness of any Obligor to another
Obligor;

 

(h)                                 Indebtedness of (A) any Subsidiary which is
not an Obligor to another Subsidiary which is not an Obligor, (B) any Subsidiary
that is not an Obligor to any Obligor; provided that the aggregate amount of
Indebtedness incurred under this clause (h)(B), when taken together with the
aggregate amount of Investments made under clause (e)(A)(2), clause (e)(B) and
clause (l)(ii) of the definition of “Permitted Investments” (as reduced by any
return of capital in respect of any such Investment), shall not exceed the
greater of (x) $575,000,000 and (y) 7.5% of Consolidated Net Tangible Assets in
the aggregate outstanding at any time or (C) any Subsidiary that is not an
Obligor to any Obligor so long as the Payment Conditions shall have been
satisfied at the time such Indebtedness is incurred;

 

(i)                                     (i) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds, provided that such Indebtedness is
extinguished within five Business Days of its incurrence and (ii) customer
deposits and advance payments received in the ordinary course of business from
customers for goods and services purchased or rented in the ordinary course of
business;

 

(j)                                    unsecured Indebtedness of an Obligor or
any Restricted Subsidiary (including any Indebtedness assumed in connection with
a Permitted Acquisition) so long as (i) on a pro forma basis, the Fixed Charge
Coverage Ratio is at least 2.00:1.00 (“Ratio Debt”), (ii) such Indebtedness
matures on or after, and requires no scheduled payments of principal prior to,
the date that is six months after the latest maturity date with respect to any
of the Obligations then applicable hereunder, (iii) with respect to Indebtedness
incurred under this clause (j)(iii), the aggregate principal amount of such
Indebtedness does not exceed at any time the greater of (x) $575,000,000 and (y)
7.5% of Consolidated Net Tangible Assets or (iv) the Obligors are in compliance
with the Payment Conditions, and any Refinancing Indebtedness incurred to
Refinance any of the foregoing Indebtedness; provided that the proceeds of any
of the foregoing Indebtedness may be deposited in an escrow account secured
pursuant to Section 8.2(kk) pending the application of such proceeds to a
Permitted Acquisition or other Investment permitted hereunder or any discharge,
redemption, defeasance or refinancing;

 

(k)                                 Indebtedness of Foreign Subsidiaries (other
than the Canadian Obligors any assets of which comprise part of the Canadian
Borrowing Base) incurred to finance the working capital of such Foreign
Subsidiaries;

 

(l)                                     Indebtedness of any Foreign Subsidiary
(other than the Canadian Obligors any assets of which comprise part of the
Canadian Borrowing Base) that is secured by a Lien on the assets of such Foreign
Subsidiary incurring such Indebtedness, in an aggregate amount for all such
Foreign Subsidiaries under this clause (l) not to exceed the greater of (x)
$765,000,000 and (y) 10.0% of Consolidated Net Tangible Assets at any time;
provided that any such Lien on assets comprising Canadian Collateral shall be
subject to an intercreditor agreement reasonably satisfactory to the Agent;

 

(m)                             Indebtedness arising from agreements of Holdings
or any Restricted Subsidiary providing for guarantees, indemnification,
obligations in respect of earnouts or other purchase price adjustments or
holdback of purchase price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or Subsidiary permitted hereunder, other than guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 

105

--------------------------------------------------------------------------------


 

(n)                                 [intentionally omitted];

 

(o)                                 Indebtedness by any Special Purpose Vehicle
to a Canadian Obligor in connection with any Securitization Transaction arising
from the purchase of equipment, leases, agreements, accounts or receivables by
such Special Purpose Vehicle from such Canadian Obligor;

 

(p)                                 Guarantees by Holdings or any Restricted
Subsidiary of Indebtedness permitted to be incurred by an Obligor or any
Restricted Subsidiary hereunder; provided that if the Indebtedness being
Guaranteed is subordinated to or pari passu with any of the Obligations, then
the Guarantee shall be subordinated or pari passu, as applicable, to the same
extent as the Indebtedness Guaranteed; provided, further, that no Canadian
Obligor may guarantee any Indebtedness of a U.S. Obligor under this clause (p)
unless such Person Guarantees the U.S. Obligations;

 

(q)                                 Guarantees or other Indebtedness in respect
of Indebtedness of (A) an Unrestricted Subsidiary, (B) a Person in which the
Company or a Restricted Subsidiary has a minority interest or (C) joint ventures
or similar arrangements, provided, however, that at the time of incurrence of
any Indebtedness pursuant to this clause (q) the aggregate principal amount of
all Guarantees and other Indebtedness incurred under this clause (q) and then
outstanding does not exceed the greater of (x) $382,000,000 and (y) 5.0% of
Consolidated Net Tangible Assets;

 

(r)                                    Indebtedness of any Obligor or Restricted
Subsidiary that is subordinated to the payment in full of the Obligations on
terms and conditions satisfactory to the Agent; provided that both before and on
a pro forma basis immediately after the incurrence of such Indebtedness, the
Obligors are in compliance with the financial covenant set forth in Section 8.9
(regardless of whether a Covenant Trigger is in effect or such covenant is
otherwise effective);

 

(s)                                   other Indebtedness in an aggregate
outstanding principal amount for all Obligors and Restricted Subsidiaries not to
exceed the greater of (x) $765,000,000 and (y) 10% of Consolidated Net Tangible
Assets at any time;

 

(t)                                    Indebtedness representing deferred
compensation, severance and health and welfare retirement benefits to current
and former employees of Holdings and its Subsidiaries incurred in the ordinary
course of business;

 

(u)                                 Indebtedness consisting of the financing of
insurance premiums;

 

(v)                                 Indebtedness incurred in connection with
customary cash management practices of any Obligor or any Subsidiary of an
Obligor owing (i) to any Obligor or (ii) to any Subsidiary that is not an
Obligor; provided that the aggregate amount of Indebtedness incurred under this
clause (v)(ii) shall not exceed $100,000,000 in the aggregate outstanding at any
time;

 

(w)                               (i) Non-Recourse Indebtedness of any Special
Purpose Vehicle in respect of any Securitization Transactions and (ii) any
Indebtedness under Standard Securitization Undertakings;

 

(x)                                 Indebtedness secured by Real Estate of the
Obligors and their Restricted Subsidiaries pursuant to transactions permitted
under Section 8.3;

 

(y)                                 Indebtedness of any Restricted Subsidiary
that is not an Obligor; provided that (i) such Indebtedness is not guaranteed by
any Obligor, (ii) the holder of such Indebtedness does not have, directly or
indirectly, any recourse to any Obligor, whether by reason of representations or
warranties, agreement of the parties, operation of law or otherwise, and (iii)
such Indebtedness is not secured by any assets other than assets of such
Restricted Subsidiary; and

 

106

--------------------------------------------------------------------------------


 

(z)                                  unsecured Indebtedness of Holdings,
provided that on a pro forma basis immediately after the incurrence of such
Indebtedness, the Obligors are in compliance with the financial covenant set
forth in Section 8.9 (regardless of whether a Covenant Trigger is in effect or
such covenant is otherwise effective).

 

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness (including Guarantees) incurred pursuant
to and in compliance with, this Section 8.1, (i) in the event that any
Indebtedness (including Guarantees) meets the criteria of more than one of the
types of Indebtedness (including Guarantees) described in one or more clauses of
this Section 8.1, the Borrowers’ Agent, in its sole discretion, may classify and
reclassify all or a portion of such item of Indebtedness and may include the
amount and type of such Indebtedness in one or more of such clauses of this
Section 8.1 (including in part under one such clause and in part under another
such clause), (ii) at any time Holdings and its Restricted Subsidiaries would be
entitled to incur any then outstanding unsecured Indebtedness under clause (j)
of this Section 8.1, such Indebtedness shall be automatically reclassified as
Indebtedness incurred pursuant to such clause, (iii) the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness), on the date that such Indebtedness was incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (1) the principal amount of such Indebtedness being refinanced
plus (2) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) incurred or
payable in connection with such refinancing, (iv) if any Indebtedness is
incurred to refinance Indebtedness initially incurred in reliance on a basket
measured by reference to a percentage of Consolidated Net Tangible Assets at the
time of incurrence, and such refinancing would cause the percentage of
Consolidated Net Tangible Assets restriction to be exceeded if calculated based
on the Consolidated Net Tangible Assets on the date of such refinancing, such
percentage of Consolidated Net Tangible Assets restriction shall not be deemed
to be exceeded so long as the principal amount of such Refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being Refinanced, plus
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing, (v) the amount of Indebtedness issued at a
price that is less than the principal amount thereof shall be equal to the
amount of the liability in respect thereof determined in accordance with GAAP
and (vi) the principal amount of Indebtedness outstanding under any clause of
Section 8.1, shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness.

 

8.2.                            Liens.  Neither Holdings nor any of its
Restricted Subsidiaries shall create, incur, assume or suffer to exist any Lien
of any kind on any of their respective properties or assets, whether now owned
or hereafter acquired, or assign any right to receive income, except for the
following (collectively, “Permitted Liens”):

 

(a)                                 Liens created pursuant to the Security
Documents;

 

(b)                                 Liens existing on, or provided for under
written arrangements existing on, the Closing Date and described on Schedule 8.2
or securing any Refinancing Indebtedness in respect of such Indebtedness so long
as the Lien securing such Refinancing Indebtedness is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or under such
written arrangements could secure) the original Indebtedness;

 

(c)                                  Liens granted pursuant to documentation
separate from any Security Document securing (i) Indebtedness permitted under
Section 8.1(c) or (ii) other Permitted Indebtedness of Holdings and any other
Obligor or Restricted Subsidiary incurred after the Closing Date in an aggregate
outstanding principal amount of all such secured Indebtedness under this
subclause (ii) for Holdings and all such other Obligors and Restricted
Subsidiaries not to exceed at any time the greater of (i) $575,000,000 and (ii)
7.5% of Consolidated Net Tangible Assets at such time; provided, that, (A) with
respect to any Liens under this clause (c), (x) no such Lien in any Collateral
may be senior or prior to the Agent’s Liens therein and (y) such Liens in any
Collateral are subject to the terms of an Acceptable Intercreditor Agreement,
(B) no such Lien in any Collateral which is pari passu in priority

 

107

--------------------------------------------------------------------------------


 

with the Agent’s Liens therein may be granted if, after giving effect to the
automatic imposition of the Pari Passu Debt Reserves with respect to the
Indebtedness secured by such Lien, an Out-of-Formula Condition exists and (C)
subject to Section 1.3(l), no Default or Event of Default shall be continuing at
the time of the granting or imposition of such Lien or would result therefrom;

 

(d)                                 Liens in favor of an Obligor or a Restricted
Subsidiary; provided that such Liens in any Collateral are subject to an
intercreditor agreement reasonably satisfactory to the Agent;

 

(e)                                  Liens on and pledges of the assets or
Capital Stock of any Unrestricted Subsidiary securing any Indebtedness or other
obligations of such Unrestricted Subsidiary and Liens on the Capital Stock or
assets of Foreign Subsidiaries (other than the Canadian Obligors any assets of
which comprise any part of the Canadian Borrowing Base) securing Indebtedness
permitted under Section 8.1(l);

 

(f)                                   Liens (i) for Taxes (other than those
described under clause (ii) below) not delinquent or the nonpayment of which in
the aggregate would not reasonably be expected to have a Material Adverse
Effect, or which are being Properly Contested or (ii) in the case of any
Canadian Obligor, securing claims for unpaid wages, vacation pay, worker’s
compensation, unemployment insurance, pension plan contributions, Unfunded
Pension Liabilities, employee or non-resident withholding tax source deductions,
unremitted goods and services, harmonized sales or sales taxes, realty taxes
(including utility charges and business taxes which are collectable like realty
taxes), customs duties or similar statutory obligations secured by a Lien on any
property; provided that such claims under this clause (ii) are not past due,
unless they are being Properly Contested;

 

(g)                                  Liens securing the claims or demands of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen, landlords
and other like Persons and other Liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent for a period of more than sixty
(60) days or being Properly Contested;

 

(h)                                 Liens consisting of deposits or pledges of
cash or Cash Equivalents made in the ordinary course of business in connection
with obligations under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders,
contracts, statutory or regulatory obligations, surety and appeal bonds, bids,
leases, government or other contracts, performance and return-of-money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of borrowed money);

 

(i)                                     (i) mortgages, Liens, security
interests, restrictions, encumbrances or any other matters of record that have
been placed by any developer, landlord or other third party on real property
over which Holdings or any Subsidiary has easement rights (but does not own) or
on any leased real property and subordination or similar agreements relating
thereto; and (ii) any condemnation or eminent domain proceedings affecting any
real property;

 

(j)                                    judgment Liens not giving rise to an
Event of Default so long as the judgments, decrees or other orders secured by
such Liens are being Properly Contested;

 

(k)                                 easements, rights-of-way, zoning
restrictions, utility agreements, covenants, restrictions and other similar
charges, encumbrances or title defects or leases or subleases granted to others,
in respect of real property not interfering in the aggregate in any material
respect with the ordinary conduct of the business of the Borrowers and the
Restricted Subsidiaries;

 

(l)                                     any interest or title of a lessor under
any operating lease;

 

(m)                             [intentionally omitted];

 

(n)                                 Liens securing Indebtedness incurred
pursuant to Section 8.1(d); provided that such Lien is limited in each case to
the property purchased (and any proceeds thereof) with the proceeds of such
Indebtedness or subject to such Purchase Money Obligation or Capital Lease
Obligation;

 

(o)                                 Liens securing reimbursement obligations
with respect to commercial letters of credit which encumber documents and other
property relating to such letters of credit and products and proceeds thereof;

 

108

--------------------------------------------------------------------------------


 

(p)                                 Liens securing Refinancing Indebtedness to
the extent such Liens are permitted in the definition of “Refinancing
Indebtedness”;

 

(q)                                 Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual, or warranty
requirements of an Obligor or Restricted Subsidiary, including rights of offset
and set-off;

 

(r)                                    Liens securing obligations under Hedge
Agreements, in each case which relate to Indebtedness that is secured by Liens
that are otherwise Permitted Liens;

 

(s)                                   customary Liens on assets of a Special
Purpose Vehicle arising in connection with a Securitization Transaction;

 

(t)                                    any interest or title of a lessor,
sublessor, licensee or licensor under any lease, sublease, sublicense or license
agreement not prohibited by this Agreement;

 

(u)                                 Liens attaching solely to cash earnest money
deposits in connection with any letter of intent or purchase agreement in
connection with a Permitted Acquisition;

 

(v)                                 Liens on cash set aside at the time of the
incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent that such cash or government securities
prefund the payment of interest on such Indebtedness and are held in an escrow
account or similar arrangement to be applied for such purpose;

 

(w)                               Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

(x)                                 any encumbrance or restriction (including
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

 

(y)                                 Liens on insurance proceeds or unearned
premiums incurred in the ordinary course of business in connection with the
financing of insurance premiums;

 

(z)                                  Liens arising by operation of law in the
ordinary course of business;

 

(aa)                          Liens on property or assets under construction
(and related rights) in favor of a contractor or developer or arising from
progress or partial payments by a third party relating to such property or
assets;

 

(bb)                          Liens relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft, cash pooling or similar obligations
incurred in the ordinary course of business;

 

(cc)                            licenses, sublicenses, leases or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Borrowers and the Restricted Subsidiaries taken as a whole or
the Agent’s rights with respect to the Collateral;

 

(dd)                          Liens (i) on inventory or goods and proceeds
securing the obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods of
the Company or any Subsidiary in the ordinary course of its business, (ii) that
are contractual rights of set-off, (iii) relating to purchase orders and other
agreements entered into with customers or suppliers of Holdings or any
Subsidiary in the ordinary course of business, to the extent not securing
Indebtedness under Section 8.1(d), (iv) in favor of a banking institution
encumbering deposits (including the right of set-off) held by such banking
institution incurred in the ordinary course of business or which are within the
general parameters customary in the banking industry or (v) in favor of customs
and revenue authorities arising as a matter of law to secure the payment of
customs duties in connection with the importation of goods in the ordinary
course of business;

 

109

--------------------------------------------------------------------------------


 

(ee)                            Liens arising from precautionary UCC filings or
PPSA filings regarding a “true sale” to a Special Purpose Vehicle pursuant to a
Securitization Transaction or “true” operating leases or the bailment or
consignment of goods to any Obligor or any Subsidiary, to the extent such lease,
bailment or consignment is not otherwise in violation of this Agreement;

 

(ff)                              Liens existing on property or assets of a
Person at the time such Person becomes a Restricted Subsidiary (or at the time
an Obligor or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger, amalgamation or consolidation
with or into an Obligor or any Restricted Subsidiary) or securing Permitted
Indebtedness assumed or incurred in connection with a Permitted Acquisition;
provided, that such Liens do not extend to any property or assets other than
such acquired property or assets;

 

(gg)                            Liens securing Indebtedness permitted under
Section 8.1(x);

 

(hh)                          Liens on any Like-Kind Exchange Account and any
Replacement Property that is acquired in a Like-Kind Exchange, in each case
granted pursuant to and in connection with a Like-Kind Exchange in favor of any
applicable Qualified Intermediary to facilitate such Like-Kind Exchange;

 

(ii)                                  Liens securing Indebtedness of any
Subsidiary that is not an Obligor pursuant to Section 8.1(y);

 

(jj)                                other Liens on assets of an Obligor or any
Restricted Subsidiary granted pursuant to documentation separate from any
Security Document so long as the aggregate outstanding principal amount of all
such secured Indebtedness under this clause (jj) does not exceed at any time the
greater of (x) $459,000,000 and (y) 6.0% of Consolidated Net Tangible Assets at
such time; provided, that, (A) with respect to any Liens under this clause (jj),
(x) no such Lien in any Collateral may be senior or prior to the Agent’s Liens
therein and (y) such Liens in any Collateral are subject to the terms of an
Acceptable Intercreditor Agreement, (B) no such Lien in any Collateral
comprising any Rental Equipment, Merchandise and Consumables Inventory, any
proceeds of any of the foregoing, any Material Accounts into which any such
proceeds are deposited, any books or records related to any of the foregoing, or
any other assets related to any of the foregoing which is pari passu in priority
with the Agent’s Liens therein may be granted if, after giving effect to the
automatic imposition of the Pari Passu Debt Reserves with respect to the
Indebtedness secured by such Lien, an Out-of-Formula Condition exists and (C)
subject to Section 1.3(l), no Default or Event of Default shall be continuing at
the time of the granting or imposition of such Lien or would result therefrom;
and

 

(kk)                          Liens on the proceeds of Indebtedness or other
amounts held in favor of the lenders or holders of such Indebtedness and their
agents or representatives pending the application of such proceeds to a
Permitted Acquisition or other Investment permitted hereunder or any discharge,
redemption, defeasance or refinancing.

 

For purposes of determining compliance with this Section 8.2, in the event that
any Lien meets the criteria of more than one of the types of Liens described in
one or more clauses of this Section 8.2, the Borrowers’ Agent, in its sole
discretion, may classify and reclassify all or a portion of such Lien and may
include the amount and type of such Lien in one or more of such clauses of this
Section 8.2 (including in part under one such clause and in part under another
such clause).

 

8.3.                            Sale and Leaseback Transactions.  Neither
Holdings nor any of its Restricted Subsidiaries shall, directly or indirectly,
enter into any arrangement with any Person providing for Holdings or such
Restricted Subsidiary to lease or rent property that Holdings or such Restricted
Subsidiary has sold or will sell or otherwise transfer to such Person, unless
(i) such transfers are transfers of Real Estate, (ii) such transfer occurs (x)
within two hundred seventy (270) days after the acquisition of such property by
Holdings or any Restricted Subsidiary that is a Domestic Subsidiary or a
Canadian Subsidiary or (y) at any time if such Restricted Subsidiary is a
Foreign Subsidiary (other than a Canadian Subsidiary) or (iii) the Payment
Conditions have been satisfied; provided that before and after giving effect to
any such transfer, no Event of Default has occurred and is continuing.

 

110

--------------------------------------------------------------------------------


 

8.4.                            Distributions; Restricted Investments.  Neither
Holdings nor any of its Restricted Subsidiaries shall (a) directly or indirectly
declare or make, or incur any liability to make, any Distribution, except
Permitted Distributions, or (b) make any Investment, except Permitted
Investments.

 

8.5.                            Mergers, Consolidations or Sales.  Neither
Holdings nor any of the Restricted Subsidiaries shall merge into, or consolidate
or amalgamate with, any other Person or permit any other Person to merge into or
consolidate or amalgamate with it, or consummate any Asset Disposition, or wind
up, liquidate or dissolve, except:

 

(a)                                 transfers of condemned or expropriated
property to the applicable Governmental Authority or agency that has condemned
or expropriated the same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty to the
applicable insurer of such property or its designee as part of an insurance
settlement;

 

(b)

 

(i)                       any Obligor or any Restricted Subsidiary may be merged
or amalgamated with or into (w) any Obligor that is domiciled and is resident in
the same country as such Obligor or Restricted Subsidiary, (x) any other Person
that is domiciled and is resident in the same country as such Obligor or
Restricted Subsidiary or (y) any other Person if the Person formed by or
surviving such merger, consolidation or amalgamation is domiciled and is
resident in the same country as such Obligor or Restricted Subsidiary; provided,
that (1) if Holdings is involved in such merger, consolidation or amalgamation,
the continuing or surviving Person shall be Holdings, (2) if the Company is
involved in such merger, consolidation or amalgamation, the continuing or
surviving Person shall be (x) the Company or (y) a Person organized or existing
under the laws of the United States, any state thereof, or the District of
Columbia, and such Person expressly assumes all of the obligations of the
Company under this Agreement and the other Loan Documents pursuant to a
supplement or joinder to the Loan Documents in a form reasonably satisfactory to
the Agent, and (3) in the case of such a merger, consolidation or amalgamation
involving an Obligor, the continuing or surviving Person shall be an Obligor and
(except to the extent such continuing or surviving Person is Holdings) a
Wholly-Owned Subsidiary of the Company (and, to the extent such continuing or
surviving Person was not an Obligor prior to such merger, consolidation or
amalgamation, it shall expressly assume all obligations as an Obligor under the
Loan Documents pursuant to documentation reasonably satisfactory to the Agent);

 

(ii)                    any Obligor or any Restricted Subsidiary of an Obligor
(in either case, other than Holdings and the Company) may be liquidated, wound
up or dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to its direct parent Obligor (but in no case, to
Holdings);

 

(iii)                 any Restricted Subsidiary that is not an Obligor may be
merged or amalgamated with or into any other Restricted Subsidiary that is not
an Obligor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Restricted Subsidiary that is not an Obligor; and

 

(iv)                any Excluded Subsidiary may be liquidated, wound up or
dissolved;

 

(c)                                  Asset Dispositions pursuant to transactions
permitted under Section 8.3;

 

(d)                                 Asset Dispositions of any Non-Core Business;
and

 

111

--------------------------------------------------------------------------------


 

(e)                                  Asset Dispositions not otherwise permitted
by this Section 8.5 so long as (i) after giving effect thereto the Payment
Conditions are satisfied, (ii)  (x) the transferor receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares or assets sold
or otherwise disposed of and (y) such Asset Disposition is for consideration at
least 75% of which consists of cash or Cash Equivalents; provided, however, that
this limitation shall not apply to any Asset Disposition in which the cash or
Cash Equivalent portion of the consideration received therefrom, determined in
accordance with the foregoing clause (x), is equal to or greater than what the
after-tax proceeds would have been had such Asset Disposition complied with the
aforementioned 75% limitation, and (iii) before and after giving effect thereto,
no Event of Default has occurred and is continuing;

 

provided that in the case of any Asset Disposition of Collateral having a fair
market value exceeding $150,000,000, the Agent shall have received an updated
Borrowing Base Certificate giving effect to such Asset Disposition on a pro
forma basis.

 

(f)                                   For the purposes of Section 8.5(e), the
following are deemed to be cash: (1) the assumption of Indebtedness of the
Company or any Restricted Subsidiary to the extent the Company or such
Restricted Subsidiary is released from all liability on payment of the principal
amount of such Indebtedness in connection with such Asset Disposition,
(2) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition to the extent that the Company
and each other Restricted Subsidiary are released in full from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Asset Disposition, (3) securities, notes or other obligations received by the
Company or any Restricted Subsidiary from the transferee that are converted by
the Company or such Restricted Subsidiary into cash within 180 days,
(4) consideration consisting of Indebtedness of the Company or any Restricted
Subsidiary (provided that such Indebtedness is not expressly subordinated in
right of payment to the Obligations), (5) properties or assets that are used or
useful in the business of the Company and its Restricted Subsidiaries conducted
at such time or in businesses reasonably related thereto or Capital Stock of a
Person, the principal portion of whose assets consist of such property or assets
or (6) any Designated Non-cash Consideration received by the Company or any of
its Restricted Subsidiaries in an Asset Disposition; provided, however, that the
aggregate fair market value of all Designated Non-cash Consideration received
and treated as cash pursuant to this clause is not to exceed, at any time, an
aggregate amount outstanding equal to the greater of (x) $150,000,000 and (y)
2.0% of Consolidated Net Tangible Assets as of the date of the applicable Asset
Disposition, without giving effect to changes in value subsequent to the receipt
of such Designated Non-cash Consideration.

 

8.6.                            Prepayments of Indebtedness.  Neither Holdings
nor any of its Restricted Subsidiaries shall prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except the payment, prepayment, redemption, purchase, defeasance or other
satisfaction of (i) Loans in accordance with the terms of this Agreement, (ii)
any Indebtedness ranking pari passu with the Loans, (iii) any Indebtedness
payable to any Borrower, (iv) regularly scheduled repayments or redemptions of
Permitted Indebtedness or any mandatory offers to repay, prepay, redeem or
purchase Permitted Indebtedness (subject to clause (vi) below), (v) any
obligations in respect of any Securitization Transactions, (vi) any Permitted
Indebtedness in connection with any refinancing or replacement thereof with any
Refinancing Indebtedness thereof,  (vii) any Permitted Indebtedness required as
a result of any sale, lease, transfer or other disposition of any property
securing such Permitted Indebtedness to the extent that such security is
permitted under this Agreement (and if such property constitutes Collateral, the
Lien thereon securing such Permitted Indebtedness is senior to the Agent’s Lien
thereon) and such payment, prepayment, redemption, purchase, defeasance or other
satisfaction is permitted under the terms of any intercreditor or subordination
provisions with respect thereto, (viii) Indebtedness by any Special Purpose
Vehicle to a Canadian Obligor arising from the purchase of equipment, leases,
agreements, accounts or receivables by such Special Purpose Vehicle from such
Canadian Obligor; and (ix) any Indebtedness so long as at such time, (x) both
before and after giving effect to such payment, prepayment, redemption,
purchase, defeasance or other satisfaction thereof, no Specified Default has
occurred and is continuing and (y) after giving pro forma effect thereto, the
Payment Conditions shall have been satisfied.

 

8.7.                            Transactions with Affiliates.  Holdings will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into any transaction or series of related transactions
(including the sale,

 

112

--------------------------------------------------------------------------------


 

transfer, disposition, purchase, exchange or lease of assets, property or
services) with, or for the benefit of, any of its Affiliates involving aggregate
consideration in excess of $10,000,000, unless such transaction is on terms that
are not materially less favorable to Holdings or such Restricted Subsidiary, as
the case may be, than those which could have been obtained in a comparable
transaction at such time from Persons who are not Affiliates of Holdings or the
Restricted Subsidiaries, except that this Section 8.7 shall not prohibit:

 

(a)                                 transactions with or among Obligors and the
Restricted Subsidiaries;

 

(b)                                 transactions in the ordinary course of
business, or approved by a majority of the Board of Directors of Holdings,
between an Obligor or any Restricted Subsidiary and any Affiliate of the Company
that is a joint venture or similar entity;

 

(c)                                  (i) customary directors’ fees,
indemnification and similar arrangements, consulting fees, employee salaries,
bonuses or employment agreements, collective bargaining agreements, compensation
or employee benefit arrangements and incentive arrangements with any officer,
director or employee of an Obligor or any Restricted Subsidiary entered into in
the ordinary course of business and (ii) any transaction with an officer or
director in the ordinary course of business not involving more than $1,000,000
in any one year;

 

(d)                                 Distributions or Investments made in
compliance with Section 8.4;

 

(e)                                  loans and advances to officers, directors
and employees of an Obligor or any Restricted Subsidiary for travel,
entertainment, moving and other relocation expenses, in each case made in the
ordinary course of business;

 

(f)                                   transactions pursuant to agreements in
effect on the Closing Date;

 

(g)                                  any sale, conveyance or other transfer of
assets transferred in a Securitization Transaction to a Special Purpose Vehicle;

 

(h)                                 transactions with customers, clients,
suppliers, licensees, licensors, joint venture partners, joint ventures,
including their members or partners, or purchasers or sellers of goods or
services, in each case in the ordinary course of business, including pursuant to
joint venture agreements, and otherwise in compliance with the terms of this
Agreement which are, in the aggregate (taking into account all the costs and
benefits associated with such transactions), materially no less favorable to the
applicable Obligor or Restricted Subsidiary than those that would have been
obtained in a comparable transaction by such Obligor or Restricted Subsidiary
with an unrelated person or entity, in the good faith determination of the
Company’s Board of Directors or its senior management, or are on terms at least
as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

(i)                                     any purchase by Holdings or its
Subsidiaries of the Capital Stock of any Wholly-Owned Subsidiary; provided that
such Capital Stock shall be pledged to the Agent on behalf of the Secured
Parties to the extent required by this Agreement or the Security Documents;

 

(j)                                    any issuance or sale of Capital Stock
(other than Disqualified Stock) of the Company or any capital contribution to
the Company;

 

(k)                                 the Transactions and the National Pump
Transactions, including the payment of all fees and expenses relating thereto
and the payments to be made by the Company to Holdings in connection therewith;
and

 

(l)                                     transactions in which Holdings or a
Restricted Subsidiary, as the case may be, delivers to the Agent a letter from
an accounting, appraisal or investment banking firm of national standing stating
that the financial terms of such transaction either (x) are fair to Holdings or
such Restricted Subsidiary, as applicable, from a financial point of view (or
words of similar import) or (y) are not materially less favorable to Holdings or
such Restricted Subsidiary, as the case may be, than those which could have been
obtained in a comparable transaction at such time from Persons who are not
Affiliates of Holdings or the Restricted Subsidiaries.

 

113

--------------------------------------------------------------------------------


 

8.8.                            Restrictive Agreements.  Neither Holdings nor
any of its Restricted Subsidiaries shall enter into, incur or permit to exist
any agreement or other arrangement that imposes any restriction or prohibition
on the ability of a Restricted Subsidiary to (i) pay dividends or other
Distributions with respect to any of its equity interests, (ii) make or repay
loans or advances to the Company or any Restricted Subsidiary or (iii) guarantee
Indebtedness of the Company or any Restricted Subsidiary; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Loan Document, (b) an agreement entered into for the sale or disposition
of Capital Stock or assets of a Restricted Subsidiary or an agreement entered
into for the sale of specified assets (in either case, so long as such
encumbrance or restriction, by its terms, terminates on the earlier of the
termination of such agreement or the consummation of such agreement and so long
as such restriction applies only to the Capital Stock or assets to be sold),
(c) restrictions and conditions imposed on any Foreign Subsidiary by the terms
of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (d) any agreement or other instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with the Company or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Company or any Restricted Subsidiary
in connection with an acquisition of assets from such Person, as in existence at
the time of such acquisition (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, (e) restrictions and conditions contained in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, so long as such restrictions and conditions apply only to the
interests in the respective joint venture, similar entity formed thereunder or
any special purpose entity, the assets of which are comprised primarily of
ownership interests in joint ventures and assets related thereto, (f)
restrictions and conditions existing on the Closing Date contained in any
agreement governing Existing Public Debt or listed on Schedule 8.1 (other than
any capital leases, agreements relating to letters of credit or the intercompany
note described on such schedule) and any Refinancing Indebtedness in respect
thereof, (g) restrictions under any Incremental Commitments, Incremental ABL
Term Loans or Credit Facility and any Refinancing Indebtedness in respect
thereof, (h) customary restrictions and conditions contained in any agreement
governing any Permitted Indebtedness not referred to in the foregoing clauses
(f) and (g) incurred after the Agreement Date if such restrictions and
conditions contained in any such agreement taken as a whole are not materially
less favorable to the Lenders than such restrictions and conditions contained in
Existing Public Debt or agreements listed on Schedule 8.1 (other than any
capital leases, agreements relating to letters of credit or the intercompany
note described on such schedule) as in effect on the Closing Date (as determined
in good faith by the Company), (i) customary restrictions on transfers of
property subject to a Lien permitted under this Agreement, (j) restrictions in
agreements representing Permitted Indebtedness of a Restricted Subsidiary that
is not an Obligor, (k) (i) customary non-assignment provisions of any contract
or any lease governing a leasehold interest of the Company or any Restricted
Subsidiary and (ii) pursuant to customary provisions restricting dispositions of
real property interests set forth in any reciprocal easement agreements of the
Company or any Restricted Subsidiary, (l) any agreement entered into with
respect to a Special Purpose Vehicle in connection with a Securitization
Transaction, containing customary restrictions required by the institutional
sponsor or arranger of such Securitization Transaction in similar types of
documents relating to the purchase of similar assets in connection with the
financing thereof, (m) (i) on cash or other deposits or net worth imposed by
customers or suppliers under agreements entered into in the ordinary course of
business, (ii) that arises or is agreed to in the ordinary course of business
and does not detract from the value of property or assets of the Company or any
Restricted Subsidiary in any manner material to the Company or such Restricted
Subsidiary or adversely affect the ability of the Company to make interest and
principal payments with respect to the Loans or (iii) pursuant to Hedge
Agreements, (n) an agreement or instrument relating to any Permitted
Indebtedness (i) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are no more restrictive in any material
respect than the encumbrances and restrictions contained in instruments
governing Indebtedness as in effect on the Agreement Date (as determined in good
faith by the Company), or (ii) if such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Company) and either (x) the
Company determines in good faith that such encumbrance or restriction will not
materially affect the Company’s ability to make principal or interest payments
on the Loans or (y) such encumbrance or restriction applies only if a default
occurs in respect of a payment or financial covenant relating to such
Indebtedness, (o) Purchase Money Obligations with respect to property or assets
acquired in the ordinary course of business that impose encumbrances or
restrictions on the property or assets so acquired and (p) restrictions and
conditions in any agreement that amends, extends, refinances, renews or replaces
any agreement described in the foregoing clauses, provided that such
restrictions and conditions of any such agreement are, in the good faith
judgment of Holdings or the Company, no more restrictive in any material respect
than the corresponding restrictions and conditions under or pursuant to the
agreement amended, extended, refinanced, renewed or replaced.

 

114

--------------------------------------------------------------------------------


 

8.9.                            Fixed Charge Coverage Ratio.  In the event that
Specified Availability at any time is less than 10% of the Maximum Revolver
Amount (any such event being a “Covenant Trigger”), then, as of the date of such
Covenant Trigger (each such date, a “Covenant Trigger Date”) and thereafter
until the date on which Specified Availability shall have been (i) at least
equal to 10% of the Maximum Revolver Amount for twenty (20) consecutive calendar
days or (ii) at least equal to 15% of the Maximum Revolver Amount for five (5)
consecutive calendar days (each such period commencing on a Covenant Trigger
Date and ending on such date, a “Covenant Trigger Period”), and during any
Covenant Trigger Period thereafter, the Borrowers will not permit the Fixed
Charge Coverage Ratio, measured on a pro forma basis as of the last day of the
most recently ended Fiscal Quarter for which financial statements were required
to have been delivered in accordance with Section 7.2, and for the period of
four Fiscal Quarters then ending, to be less than 1.0 to 1.0.

 

ARTICLE IX

 

CONDITIONS OF LENDING

 

9.1.                            Conditions Precedent to Effectiveness of
Agreement and Making of Loans on the Closing Date.   The effectiveness of this
Agreement, the obligation of the Lenders to make any Loans on the Closing Date,
and the obligation of the Agent to cause the applicable Letter of Credit Issuer
to issue any Letter of Credit on the Closing Date, are subject to the
satisfaction (or waiver in writing by the Agent and the Arrangers) of the
following conditions precedent:

 

(a)                                 This Agreement, the U.S. Security Agreement,
the U.S. Guarantee Agreement, the U.S. Intellectual Property Security Agreement
Supplement, the Canadian Omnibus Ratification, the Canadian Security Agreement,
the Canadian Guarantee Agreements, the Deed of Hypothec, the Pledge of Bond
Agreement, the Perfection Certificate and the Fee Letter among the Agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Holdings and the Borrowers
shall have been executed by each party thereto, and the Obligors shall have
performed and complied with all covenants, agreements and conditions contained
herein and the other Loan Documents which are required to be performed or
complied with by the Obligors before or on the Closing Date.

 

(b)                                 Since December 31, 2014, there shall not
have occurred a Material Adverse Effect.

 

(c)                                  The Agent and the Lenders shall have
received (i) customary opinions of counsel for the Obligors (including Canadian
counsel to the Canadian Obligors) reasonably satisfactory to the Agent; (ii) a
copy of the certificate or articles of incorporation/amalgamation/amendment or
memoranda of association (or similar Organization Documents), including all
amendments thereto, of each Obligor, certified as of a recent date by the
Secretary of State of the state of its organization or other Governmental
Authority, and a certificate as to the good standing or status of each Obligor
as of a recent date, from such Secretary of State or other Governmental
Authority; (iii) a certificate of the Secretary or Assistant Secretary or
Officer of each Obligor dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws (or similar Organization
Documents) of such Obligor as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or the equivalent governing body) of such
Obligor authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation/amalgamation/amendment or memoranda of association
(or similar Organization Documents) of such Obligor have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (ii) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Obligor; and (iv) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (iii) above.

 

(d)                                 (i) The Agent on behalf of the U.S. Secured
Parties shall have been granted a first priority (subject to Permitted Priority
Liens) and perfected security interest in the U.S. Collateral pursuant to the
applicable Loan Documents; and (ii) the Agent shall have received the following:

 

115

--------------------------------------------------------------------------------


 

(A)                 to the extent not received prior to the Closing Date
pursuant to the Original Loan Agreement or the Existing Loan Agreement,
certificates representing the equity interests (to the extent certificated and
required to be pledged under the Loan Documents) listed on Schedule 7 to the
Perfection Certificate held by any U.S. Obligor accompanied by undated stock
powers executed in blank and instruments listed on Schedule 8 to the Perfection
Certificate held by any U.S. Obligor, indorsed in blank,

 

(B)                 to the extent not received and filed prior to the Closing
Date pursuant to the Original Loan Agreement or the Existing Loan Agreement,
proper financing statements in form appropriate for filing under the UCC of all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under the
U.S. Security Agreement, covering the Collateral described in the U.S. Security
Agreement,

 

(C)                 completed requests for information, dated on or before the
Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Obligor as debtor,
together with copies of such other financing statements,

 

(D)                 to the extent not received prior to the Closing Date
pursuant to the Original Loan Agreement or the Existing Loan Agreement, evidence
of the completion of all other recordings and filings of or with respect to the
U.S. Security Agreement that the Agent may deem necessary or desirable in order
to perfect and protect the security interest created thereunder, and

 

(E)                  evidence that all other action that the Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the U.S. Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements).

 

(e)                                  The Borrowers shall have paid (i) all fees
required to be paid and payable by the Obligors on the Closing Date under the
Fee Letters, (ii) reasonable and documented, out-of-pocket expenses of the Agent
and the Attorney Costs incurred in connection with any of the Loan Documents and
the transactions contemplated thereby to the extent invoiced at least three (3)
Business Days prior to the Closing Date and payable by the Obligors, (iii) all
unpaid interest and fees accrued under the Existing Loan Agreement as of (and
including) the Closing Date pursuant to Section 1.8(d), (iv) any amounts payable
under Section 5.4 of the Existing Loan Agreement as required pursuant to
Section 1.8(c) hereof and (v) any amounts payable under Section 5.4 as required
pursuant to Section 1.8(e) or (f).

 

(f)                                   To the extent not received prior to the
Closing Date pursuant to the Existing Loan Agreement, the Agent shall have
received evidence of all coverage and endorsements with respect to insurance
required by this Agreement relating to the Collateral, including the
requirements set forth in Section 7.10.

 

(g)                                  The Agent and the Lenders shall have
received a Borrowing Base Certificate dated as of the Closing Date.

 

(h)                                 The Agent shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer of the Company,
confirming compliance with the conditions precedent set forth in this
Section 9.1.

 

(i)                                     The Agent shall have received the
financial statements referred to in Section 6.5.

 

(j)                                    The Agent shall have received a
certificate, in substantially the form of Exhibit G, attesting to the Solvency
of Holdings and its Subsidiaries, taken as a whole, after giving effect to the
Transaction, from Holdings’ Chief Financial Officer.

 

116

--------------------------------------------------------------------------------


 

(k)                                 The Combined Availability as of the Closing
Date (after giving effect to the consummation of the Transactions) shall not be
less than $500,000,000.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 9.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 9.1, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.

 

9.2.                            Conditions Precedent to Each Loan.  Subject to
Section 1.3(l) with respect to Incremental ABL Term Loans the proceeds of which
are being used to finance a Limited Condition Acquisition, the obligation of
applicable Lenders to make each Loan, including Loans on the Closing Date, and
the obligation of the Agent to cause the applicable Letter of Credit Issuer to
issue any Letter of Credit shall be subject to the further conditions precedent
that on and as of the date of any such extension of credit:

 

(a)                                 The following statements shall be true, and
the acceptance by the applicable Borrowers of any extension of credit shall be
deemed to be a statement to the effect set forth in clauses (i) and (ii) with
the same effect as the delivery to the Agent and the Lenders of a certificate
signed by a Responsible Officer, dated the date of such extension of credit,
stating that:

 

(i)                       The representations and warranties contained in this
Agreement and the other Loan Documents are correct in all material respects (and
any representation and warranty that is qualified as to materiality or Material
Adverse Effect is correct in all respects) on and as of the date of such
extension of credit as though made on and as of such date, other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Lenders have been notified in writing by the
Borrowers that any representation or warranty is not correct in all material
respects (or that any representation and warranty that is qualified as to
materiality or Material Adverse Effect is not correct in all respects) and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;

 

(ii)                    No Default or Event of Default has occurred and is
continuing, or would result from such extension of credit; and

 

(iii)                 The Borrowing or issuance of the Letter of Credit is in
compliance with the provisions of Article II.

 

(b)                                 No such Borrowing or issuance of the Letter
of Credit shall exceed U.S. Availability or Canadian Availability, as
applicable.

 

Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to any Lender participating in or
reimbursing the applicable Bank or the Agent for such Lender’s Pro Rata Share of
any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Sections 2.4 or Section 2.3(b), as applicable.

 

ARTICLE X

 

DEFAULT; REMEDIES

 

10.1.                     Events of Default.  It shall constitute an event of
default (“Event of Default”) if any one or more of the following shall occur for
any reason:

 

(a)                                 any failure by any of the Borrowers to pay:
(i) the principal of any of the Loans when due, whether upon demand or
otherwise, or the reimbursement of any Letter of Credit issued pursuant to this

 

117

--------------------------------------------------------------------------------


 

Agreement when the same is due and payable; or (ii) any interest, fee or other
amount owing hereunder or under any of the other Loan Documents within five
(5) Business Days after the due date therefor, whether upon demand or otherwise;

 

(b)                                 any representation or warranty made or
deemed made by Holdings, any Borrower or any Guarantor in this Agreement or by
any Obligor in any of the other Loan Documents or any certificate furnished by
any Obligor at any time to the Agent shall prove to be untrue in any material
respect as of the date on which made, deemed made, or furnished; provided that
if any such representation or warranty is capable of being cured, no Event of
Default shall occur hereunder if such misrepresentation or breach of warranty is
cured within thirty (30) days after a Responsible Officer of the Company shall
have discovered or should have discovered such misrepresentation or breach of
warranty;

 

(c)                                  (i) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
any of Sections 7.3(b), 7.6 (with respect to maintenance of legal existence of
the Company), 7.12, or 7.20(b), or Article VIII of this Agreement; (ii) any
default shall occur in the observance or performance of any of the covenants and
agreements contained in any of Section 7.4 or 7.17 of this Agreement, and such
default shall continue for five (5) Business Days or more; or (iii) any other
default shall occur in the observance or performance of any of the other
covenants or agreements contained in any other Section of this Agreement or any
other Loan Document, and such default shall continue for thirty (30) days or
more after notice thereof to the Borrowers by the Agent or the Required Lenders
(or, in the case of Section 7.18 or 7.19, such default shall continue for thirty
(30) days or more after the earlier of (x) notice thereof to the Borrowers by
the Agent or the Required Lenders and (y) any Obligor having knowledge of such
default);

 

(d)                                 (i) any payment default shall occur with
respect to any payment of principal of or interest on any Indebtedness of an
Obligor or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), in each case (excluding the Loans and any Indebtedness owed to any
Borrower or any other Obligor) in excess of $150,000,000 and such default shall
continue beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, (ii) any default shall
occur with respect to the observance or performance by an Obligor or any of its
Restricted Subsidiaries of any other agreement relating to any Indebtedness of
such Obligor or any of its Restricted Subsidiaries (excluding Indebtedness
hereunder)  referred to in clause (i) above or contained in any instrument or
agreement evidencing, securing or relating thereto (other than a failure to
provide notice of a default or an event of default under such instrument or
agreement or default in the observance of or compliance with any financial
maintenance covenant), or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice or lapse of time if
required, such Indebtedness to become due prior to its stated maturity (an
“Acceleration”) and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given and (in the case of the preceding clause
(i) or clause (ii)) such default, event or condition shall not have been
remedied or waived by or on behalf of such holder or holders (provided that this
clause (ii) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder, or (y) any
termination event or similar event pursuant to the terms of any interest rate
Hedge Agreement) or (iii) there shall have been an Acceleration of any
Indebtedness (excluding Indebtedness hereunder) referred to in clause (i) above
and, if the Agent has not yet commenced the exercise of remedies under the Loan
Documents, such Acceleration shall not have been rescinded;

 

(e)                                  any Obligor or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) file a voluntary
petition in bankruptcy or file a voluntary petition, proposal, notice of intent
to file a proposal or an answer or otherwise commence any action or proceeding
seeking reorganization, arrangement or readjustment of its debts or for any
other relief under the federal Bankruptcy Code, as amended, the BIA, the CCAA or
under any other bankruptcy or insolvency act or law, state, provincial or
federal, now or hereafter existing, or consent to, approve of, or acquiesce in,
any such petition, action or proceeding; (ii) apply for or acquiesce in the
appointment of a receiver, assignee, liquidator, sequestrator, custodian,
monitor, trustee or similar officer for it or for all or any part of its
property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;

 

118

--------------------------------------------------------------------------------


 

(f)                                   an involuntary petition shall be filed or
an action or proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of any Obligor or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for any other
relief under the federal Bankruptcy Code, as amended, the BIA, the CCAA or under
any other bankruptcy or insolvency act or law, state, provincial or federal, now
or hereafter existing, or any creditor shall file a notice of intention under
the BIA to commence such a proceeding under the BIA, and such petition,
proceeding or notice shall not be dismissed within sixty (60) days after the
filing or commencement thereof or an order of relief shall be entered with
respect thereto;

 

(g)                                  (i) a receiver, interim receiver, assignee,
liquidator, sequestrator, custodian, monitor, trustee or similar officer for any
Obligor or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for all or any material part of any Obligor’s or Restricted
Subsidiary’s property shall be appointed or (ii) a warrant of attachment,
execution or similar process shall be issued against any material part of the
property of any Obligor or any of its Restricted Subsidiaries and such warrant
or similar process shall not be vacated, discharged, stayed or bonded pending
appeal within sixty (60) days after the entry thereof;

 

(h)                                 other than as permitted under Section 8.5,
any Obligor or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall file a certificate of dissolution under applicable state or
provincial law or shall be liquidated, dissolved or wound-up or shall commence
or have commenced against it any action or proceeding for dissolution,
winding-up or liquidation, or shall take any action in furtherance thereof;

 

(i)                                     this Agreement or any Acceptable
Intercreditor Agreement shall be terminated (other than in accordance with its
terms), revoked or declared void or invalid or unenforceable or challenged by
any Obligor;

 

(j)                                    one or more judgments, orders, decrees or
arbitration awards is entered against any Obligor or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) involving in the aggregate
for all Obligors and Restricted Subsidiaries (other than any Immaterial
Subsidiary) liability as to any single or related or unrelated series of
transactions, incidents or conditions, in excess of $150,000,000 (except to the
extent covered by insurance through an insurer who does not deny or dispute
coverage), and the same shall remain unsatisfied, unbonded, unvacated and
unstayed pending appeal for a period of sixty (60) days after the entry thereof;

 

(k)                                 (i) any of the Security Documents or
Guarantee Agreements shall cease for any reason to be in full force and effect
in all material respects (other than in accordance with its terms or the terms
hereof, including Section 4.3(h)), or the Company or any Obligor, in each case
that is a party to any of the Security Documents or Guarantee Agreements shall
so assert in writing, or (ii) the Lien created by any of the Security Documents
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby
with respect to any significant portion of the Collateral (other than in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document), and, in the case of the failure
of a Lien solely on Collateral not comprising any Rental Equipment, Merchandise
and Consumables Inventory, any proceeds of any of the foregoing, any Material
Accounts into which any such proceeds are deposited, any books or records
related to any of the foregoing, or any other assets related to any of the
foregoing, such failure to be perfected and enforceable with such priority shall
have continued unremedied for a period of twenty (20) days;

 

(l)                                     (i) an ERISA Event shall occur with
respect to a Pension Plan or Multi-employer Plan which has resulted or would
reasonably be expected to result in liability of an Obligor under Title IV of
ERISA to the Pension Plan, Multi-employer Plan or the PBGC; or (ii) an Obligor
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan and, in each
case, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 

(m)                             a Pension Event shall occur which has resulted
or would reasonably be expected to result in liability of a Canadian Obligor to
a Canadian Pension Plan, a Canadian Obligor or any of its Restricted
Subsidiaries is in default with respect to payments to a Canadian Pension Plan
resulting from their complete or partial withdrawal from such Canadian Pension
Plan or any Lien arises (save for contribution amounts not yet due)

 

119

--------------------------------------------------------------------------------


 

in connection with any Canadian Pension Plan and, in each case, such event or
condition, together with all other such events or conditions, if any,  would
reasonably be expected to have a Material Adverse Effect; or

 

(n)                                 there occurs a Change of Control.

 

10.2.                     Remedies.  If a Default or an Event of Default has
occurred and is continuing, with the consent of the Required Lenders (other than
as provided in the proviso to clause (e) below), the Agent may, or at the
direction of the Required Lenders, the Agent shall, do one or more of the
following at any time or times and in any order, with notice to the Borrowers’
Agent (except no notice shall be required with respect to an Event of Default
referred to in the proviso to clause (e) below):

 

(a)                                 reduce the Maximum U.S. Revolver Amount, the
Maximum Canadian Revolver Amount, the Maximum Revolver Amount and/or the Maximum
Specified Loan Sublimit or the advance rates against Eligible Rental Equipment
and/or Eligible Merchandise and Consumables Inventory used in computing each
Borrowing Base, or reduce one or more of the other elements used in computing
each Borrowing Base, in each case to the extent determined by the Agent or the
Required Lenders, as the case may be;

 

(b)                                 restrict the amount of or refuse to make
Loans;

 

(c)                                  instruct the Letter of Credit Issuers to
restrict or refuse to provide Letters of Credit;

 

(d)                                 terminate the Commitments;

 

(e)                                  declare any or all Obligations (other than
Designated Bank Products Obligations) to be immediately due and payable (the
declaration of Designated Bank Products Obligations becoming immediately due and
payable to be governed by the documents evidencing, creating or otherwise
governing such Obligations); provided, however, that upon the occurrence of any
Event of Default described in Sections 10.1(e), 10.1(f), 10.1(g), or 10.1(h),
the Commitments shall automatically and immediately expire and terminate and all
Obligations shall automatically become immediately due and payable without
notice, demand or consent of any kind;

 

(f)                                   require the Obligors to cash collateralize
all Obligations (contingent or otherwise) with respect to outstanding Letters of
Credit; and

 

(g)                                  pursue its other rights and remedies under
the Loan Documents and applicable law.

 

ARTICLE XI

 

TERM AND TERMINATION

 

11.1.                     Term and Termination.  The term of this Agreement
shall end on the Maturity Date unless sooner terminated in accordance with the
terms hereof.  Upon the effective date of termination of this Agreement, all
Obligations other than Designated Bank Products Obligations (including all
unpaid principal, accrued and unpaid interest and any amounts due under
Section 5.4) shall become immediately due and payable (the becoming immediately
due and payable of Designated Bank Products Obligations to be governed by the
documents evidencing, creating or otherwise governing such Obligations) and the
Borrowers shall immediately arrange, with respect to all Letters of Credit then
outstanding, for (a) the cancellation and return thereof, or (b) the cash
collateralization thereof or issuance of Supporting Letters of Credit with
respect thereto in accordance with Section 2.5(g).  Notwithstanding the
termination of this Agreement, until Full Payment of all Obligations, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

120

--------------------------------------------------------------------------------


 

ARTICLE XII

 

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

12.1.                     Amendments and Waivers.

 

(a)                                 (i)                                     No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower or other
Obligor therefrom, shall be effective unless the same shall be in writing and,
except as provided in Section 2.6, Section 2.7 and Section 2.8, signed by the
Required Lenders (or by the Agent with the consent of the Required Lenders) and
the Obligors party thereto (except that no consent of any Obligors shall be
required in the case of amendments of Article XIII, other than amendments of
Section 13.9 which affect the Borrowers’ rights thereunder) and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given;

 

(ii)                    Notwithstanding the foregoing, no such waiver,
amendment, or consent shall be effective to modify eligibility criteria,
reserves or sublimits contained in the definition of “U.S. Borrowing Base”,
“Canadian Borrowing Base”, “Merchandise and Consumables Inventory Formula
Amount”, “Eligible Rental Equipment” or “Reserves” or any successor or related
definition, in each case that would have the effect of increasing Combined
Availability or any Borrowing Base unless it is consented to in writing by the
Supermajority Lenders and the Borrowers; provided that to the extent (A) that
any change shall have been made to any eligibility criteria or reserves after
the Agreement Date based solely on the Agent’s Reasonable Credit Judgment
pursuant to the terms of this Agreement (and not by an amendment or modification
of this Agreement or any consent of the Lenders), and (B) such change has the
effect of decreasing Combined Availability or any Borrowing Base, the Agent may
thereafter reverse such change, in whole or in part, if it determines to do so
in the exercise of its Reasonable Credit Judgment;

 

(iii)                 Notwithstanding the foregoing, except as provided in
Section 2.6, Section 2.7 and Section 2.8, no such waiver, amendment, or consent
shall be effective with respect to the following, unless consented to in writing
by all Lenders (or the Agent with the consent of all Lenders) and the Borrowers:

 

(A)                               increase any of the advance rates set forth in
the definition of “U.S. Borrowing Base” or “Canadian Borrowing Base”;

 

(B)                               decrease the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans which is required for the
Lenders or any of them to take any action hereunder;

 

(C)                               amend this Section or any provision of this
Agreement providing for consent or other action by all Lenders;

 

(D)                               release all or substantially all of the value
of the Guaranties of the Guarantors with respect to any Obligations owing under
the U.S. Guarantee Agreement or any Canadian Guarantee Agreement other than as
permitted by Section 13.11;

 

(E)                                release all or substantially all of the value
of the U.S. Collateral or the Canadian Collateral other than as permitted by
Section 13.11;

 

(F)                                 change the definition of “Required Lenders”
or “Supermajority Lenders”;

 

(G)                               increase the Maximum U.S. Revolver Amount,
Maximum Canadian Revolver Amount or Maximum Revolver Amount (other than as
contemplated in Section 2.6 or

 

121

--------------------------------------------------------------------------------


 

Section 4.3), or the U.S. Letter of Credit Subfacility or the Canadian Letter of
Credit Subfacility; or

 

(H)                              contractually subordinate the payment of all
the Obligations to any other Indebtedness or contractually subordinate the
priority of any of the Agent’s Liens to the Liens securing any other
Indebtedness;

 

(iv)                Notwithstanding the foregoing, except as provided in
Section 2.6, Section 2.7 and Section 2.8, no such waiver, amendment, or consent
shall be effective with respect to the following, unless consented to in writing
by all affected Lenders (or the Agent with the consent of all affected Lenders)
and the Borrowers:

 

(A)                               increase or extend any Commitment of any
Lender (other than as contemplated in Section 4.3);

 

(B)                               postpone or delay any date fixed by this
Agreement or any other Loan Document for any (i) scheduled payment of principal,
interest or fees or (ii) other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document; or

 

(C)                               reduce the principal of, or the rate of
interest specified herein (other than waivers of the Default Rate) on any Loan,
or any fees or other amounts payable hereunder or under any other Loan Document;

 

(v)                   Notwithstanding the foregoing, except as provided in
Section 2.6, Section 2.7 and Section 2.8, no such waiver, amendment, or consent
shall be effective to change Section 4.6 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(vi)                Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective to increase the obligations or adversely affect the
rights of the Agent or any Letter of Credit Issuer without the consent of the
party affected thereby;

 

provided, however, that (A) the Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (ii), (iii)(A) and
(iii)(G) above and any other terms of this Agreement, make applicable Agent
Advances in accordance with Section 2.3(b); (B) Schedule 1.1 hereto (Lenders’
Commitments) may be amended from time to time by the Agent alone to reflect
assignments of Commitments in accordance herewith and changes in Commitments in
accordance with Section 2.6 or Section 4.3; (C) no amendment or waiver shall be
made to Section 13.20 or to any other provision of any Loan Document as such
provisions relate to the rights and obligations of any Arranger without the
written consent of such Arranger; (D) any applicable Fee Letter may be amended
or waived in a writing signed by Holdings, the Borrowers, the applicable
Arranger party thereto and the Agent; and (E)  any Loan Document relating to
Hedge Agreements and other Bank Products may be amended by the applicable
Obligors and the Agent, the Lender or Affiliate of the Agent or such Lender
providing such Hedge Agreement or other Bank Product without the consent or
approval of the Agent (unless the Agent is providing such Bank Product) or any
other Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
and (ii) the accrued and unpaid amount of any principal, interest or fees
payable to such Lender shall not be reduced, in either case, without the consent
of such Lender.

 

(b)                                 If, in connection with any proposed
amendment, waiver or consent (a “Proposed Change”) requiring the consent of all
Lenders or all affected Lenders, the consent of Required Lenders is obtained,
but the consent of other Lenders is not obtained (any such Lender whose consent
is not obtained being referred to as a “Non-Consenting Lender”), then, so long
as the Agent is not a Non-Consenting Lender, at the Borrowers’ request (and if
applicable, payment by the Borrowers of the processing fee referred to in
Section 12.2(a)), the Agent or an

 

122

--------------------------------------------------------------------------------


 

Eligible Assignee shall have the right (but not the obligation) with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all of the Non-Consenting Lenders’
interests, rights and obligations under the Loan Documents, in accordance with
the procedures set forth in clauses (i) through (v) in the proviso to
Section 5.8 and the last sentence in Section 5.8, as if each such Non-Consenting
Lender is an assignor U.S. Lender thereunder.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement and the other Loan Documents may be amended (i) to cure
any ambiguity, mistake, omission, defect or inconsistency, (ii) in accordance
with Section 2.6 to incorporate the terms of any Incremental ABL Term Loans and
Incremental Revolving Commitments and to provide for non-pro rata borrowings and
payments of any amounts hereunder as between the Loans or other loans and any
Commitments or other commitments in connection therewith, (iii) in accordance
with Section 2.7 to effectuate an Extension and to provide for non-pro rata
borrowings and payments of any amounts hereunder as between the Loans and any
Commitments in connection therewith, (iv) in accordance with Section 2.8 to
incorporate the terms of any Refinancing Commitments and to provide for non-pro
rata borrowings and payments of any amounts hereunder as between the Loans or
other loans and any Commitments or other commitments in connection therewith, or
(v) in accordance with Section 1.2(b) in connection with a change in GAAP or the
application thereof,  in each case, with the consent of the Agent but without
the consent of any Lender (except as expressly provided in Section 2.6, 2.7 or
2.8, as applicable).

 

12.2.                     Assignments; Participations.

 

(a)                                 Any Lender may, with the written consent of
(i) the Agent, (ii) the U.S. Swingline Lender, the Letter of Credit Issuers and
the Canadian Swingline Lender, and (iii) so long as no Event of Default pursuant
to paragraphs (a), (e), (f), (g) or (h) of Section 10.1 has occurred and is
continuing, the Borrowers’ Agent (which consents shall not be unreasonably
withheld or delayed), assign and delegate to one or more Eligible Assignees
(provided that no such consent shall be required in connection with any
assignment to an Approved Fund or to a Lender or to an Affiliate of a Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $5,000,000; provided, however, that (A) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall be given to the Borrowers’ Agent
and the Agent by such Lender and the Assignee; (B) such Lender and its Assignee
shall deliver to the Borrowers’ Agent and the Agent an Assignment and
Acceptance; and (C) the assignor Lender or Assignee shall pay to the Agent a
processing fee in the amount of $3,500; provided, further, that the Agent may
elect to waive such processing fee in its sole discretion.

 

(b)                                 From and after the date that the Agent has
received an executed Assignment and Acceptance, the Agent has received payment
of the above-referenced processing fee and the Agent has recorded such
assignment in the Register as provided in Section 13.21 herein, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations, including, but not limited to, the obligation to participate in
Letters of Credit, have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assignor
Lender’s rights and obligations under this Agreement, such assignor Lender shall
cease to be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assignor Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document furnished pursuant hereto or the
attachment, perfection, or priority of any Lien granted by any Obligor to the
Agent or any Lender in the applicable Collateral; (ii) such assignor Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Obligor or the performance or observance by
any Obligor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed

 

123

--------------------------------------------------------------------------------


 

appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon the Agent, such assignor Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental powers, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                                 Immediately upon satisfaction of the
requirements of Section 12.2(a), this Agreement shall be deemed to be amended to
the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. 
Each Commitment allocated to each Assignee shall reduce the applicable
Commitment of the assignor Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of the Borrowers (a “Participant”), in each case that is not a Disqualified
Lender, participating interests in any Loans, any Commitment of that Lender and
the other interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents; provided, however, that (i) the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the applicable Borrowers and the Agent shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Sections 12.1(a)(iii)(D) and (E) and
Section 12.1(a)(iv), and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.  Subject to
paragraph (g) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 5.1, 5.2 and 5.3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section.

 

(f)                                   Notwithstanding any other provision in
this Agreement, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the FRB or
U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

(g)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.1 or 5.3 than the Originating Lender
would have been entitled to receive with respect to the participating interest
sold to such Participant, unless the sale of the participating interest to such
Participant is made with the applicable Borrowers’ prior written consent and the
applicable Borrowers expressly waive the benefit of this provision at the time
of such sale.  A Participant that would be subject to the requirements of
Section 5.1(f) if it were a Lender shall not be entitled to the benefits of
Section 5.1 unless the applicable Borrowers are notified of the participating
interest sold to such Participant and such Participant agrees, for the benefit
of the applicable Borrowers, to comply with Section 5.1(f) as though it were a
Lender.

 

ARTICLE XIII

 

THE AGENT

 

13.1.                     Appointment and Authorization.  Each Lender hereby
designates and appoints Bank as its Agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes the Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other

 

124

--------------------------------------------------------------------------------


 

Loan Document, together with such powers as are reasonably incidental thereto. 
The Agent agrees to act as such on the express conditions contained in this
Article XIII.  The provisions of this Article XIII (other than Sections 13.9,
13.11(a), 13.11(b) and 13.15(c)) are solely for the benefit of the Agent and the
Lenders, and the Borrowers shall have no rights as third party beneficiaries of
any of the provisions contained herein.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the U.S. Borrowing
Base or the Canadian Borrowing Base, as applicable, (b) the making of Agent
Advances pursuant to Section 2.3(b), and (c) the exercise of remedies pursuant
to Section 10.2, and any action so taken or not taken shall be deemed consented
to by the Lenders.

 

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Québec between each Secured Party, taken individually, on
the one hand, and the Agent, on the other hand, each Obligor and each such
Secured Party acknowledge and agree with the Agent that such Secured Party and
the Agent are hereby conferred the legal status of solidary creditors of each
such Obligor in respect of all Obligations owed by each such Obligor to the
Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Québec, each such
Obligor is irrevocably bound towards the Agent and each Secured Party in respect
of the entire Solidary Claim of the Agent and such Secured Party.  As a result
of the foregoing, the parties hereto acknowledge that the Agent and each Secured
Party shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Agent and such Secured Party and the right to give
full aquittance for it.  Accordingly, and without limiting the generality of the
foregoing, the Agent, as solidary creditor with each Secured Party, shall at all
times have a valid and effective right of action in respect of the Solidary
Claim and the right to give a full aquittance for same.  By its execution of the
Loan Documents to which it is a party, each such Obligor not a party hereto
shall also be deemed to have accepted the stipulations hereinabove provided. 
The parties further agree and acknowledge that such Liens (hypothecs) under the
Security Documents and the other Loan Documents shall be granted to the Agent,
for its own benefit and for the benefit of the Secured Parties, as solidary
creditor as hereinabove set forth.

 

13.2.                     Delegation of Duties.  The Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the Agent
hereby appoints the Borrowers’ Agent to be a subagent solely of the Agent solely
for the purpose of (a) causing (i) the Agent to be named as lienholder, secured
party, legal owner or such other capacity, as appropriate, on the certificate of
title for any Titled Goods or (ii) on any filing or registration statement in
favor of the Agent, effected under the Loan Documents in the PPSA or otherwise,
the addition of any Titled Goods by its VIN or serial number, in either case in
order to create and/or perfect the security interest of the Secured Parties
therein and (b) (i) releasing any such security interest upon a sale of the
Titled Goods covered thereby in compliance with the terms of this Agreement and
(ii) removing the VIN or serial number of Titled Goods upon a sale thereof;
provided that (A) the Borrowers’ Agent in such capacity may appoint other
third-party subagents reasonably acceptable to the Agent, (B) neither the
Borrowers’ Agent nor any such subagent shall be authorized to take any other
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Agent, and (C) such appointment, and any
further subagency, may be terminated by the Agent at any time by notice to the
Borrowers’ Agent.

 

125

--------------------------------------------------------------------------------


 

13.3.                     Liability of Agent.  None of the Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by any Obligor or any
Subsidiary or Affiliate of any Obligor, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Obligor or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Obligor or any
of their Subsidiaries or Affiliates.

 

13.4.                     Reliance by Agent.  The Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Obligor), independent accountants and other experts selected by
the Agent.  The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or all Lenders if so required by
Section 12.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

13.5.                     Notice of Default.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
unless the Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  The Agent will
notify the Lenders of their receipt of any such notice.  The Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Article X; provided, however, that
unless and until the Agent has received any such request, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as they shall deem advisable.

 

13.6.                     Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by the Agent hereinafter taken, including any review of the affairs
of the Borrowers and their Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the
Borrowers.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Obligors and
their Affiliates.  Except for notices, reports and other documents expressly
herein required to be furnished to the Lenders by the Agent, the Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Obligors or any of their
Affiliates which may come into the possession of any of the Agent-Related
Persons.

 

13.7.                     Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of

 

126

--------------------------------------------------------------------------------


 

the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably in accordance with their respective Pro Rata Shares, from and against
any and all Indemnified Liabilities as such term is defined in Section 14.10;
provided, however, that no Lender shall be liable for the payment to such
Agent-Related Persons of any portion of such Indemnified Liabilities to the
extent resulting from such Person’s gross negligence or willful misconduct. 
Without limitation of the foregoing, each Lender shall ratably reimburse the
Agent upon demand for its share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrowers.  The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of the Agent.

 

13.8.                     Agent in Individual Capacity.  The Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Obligors and their Subsidiaries and Affiliates as though the Bank were not the
Agent hereunder and without notice to or consent of the Lenders.  The Bank and
its Affiliates may receive information regarding the Obligors, their Affiliates
and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Obligors, such Affiliates or such
Account Debtors) and the Lenders hereby acknowledge that the Agent and the Bank
shall be under no obligation to provide such information to them.  With respect
to its Loans, the Bank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, and the terms “Lender” and “Lenders” include the Bank in its
individual capacity.

 

13.9.                     Successor Agent.  The Agent may resign as Agent upon
at least 30 days’ prior notice to the Lenders and the Borrowers’ Agent, such
resignation to be effective upon the acceptance of a successor agent to its
appointment as Agent.  In the event the Bank sells all of its Loans and/or
Commitments as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder.  Subject to
the foregoing, if the Agent resigns under this Agreement, the Required Lenders
(with the prior consent of the Borrowers’ Agent, such consent not to be
unreasonably withheld and such consent not to be required if an Event of Default
pursuant to paragraphs (a), (e), (f), (g) or (h) of Section 10.1 has occurred
and is continuing) shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be a Lender and a commercial bank,
commercial finance company or other asset based lender having total assets in
excess of $5,000,000,000.  If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrowers’ Agent, a successor agent from
among the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article XIII and Section 14.10 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

 

13.10.              Withholding Tax.

 

(a)                                 If any Lender is entitled to a reduction in
the applicable withholding Tax, the Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding Tax after
taking into account such reduction.  If the forms or other documentation
required by Section 5.1(f) are not delivered to the Agent and the Borrowers’
Agent, then the Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.

 

(b)                                 If the IRS or any other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
that the Agent did not properly withhold Tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Agent of a change
in circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including, for the avoidance of doubt, penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to the
Agent under this

 

127

--------------------------------------------------------------------------------


 

Section, together with all costs and expenses (including Attorney Costs).  The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

 

(c)                                  Each Canadian Lender hereby represents and
warrants to the other parties hereto that it is and at all relevant times will
be dealing at arm’s length for the purposes of the Income Tax Act (Canada) with
the Canadian Borrower and the Agent.

 

13.11.              Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Agent (and if applicable, any subagent appointed by the Agent under Section 13.2
or otherwise), and the Agent (and if applicable, any subagent appointed by the
Agent under Section 13.2 or otherwise) shall hereby have the obligation to
release, subject to the satisfaction of any conditions to release (if any) set
forth herein, including the continuance of the applicable Agent’s Lien in any
proceeds of released Collateral, any such Agent’s Liens upon any Collateral
(i) upon Full Payment of the Obligations; (ii) constituting property being sold,
transferred or disposed of (to any Person that is not an Obligor), if the sale,
transfer or disposition is made in compliance with Section 8.5 (which shall,
upon reasonable request by the Agent, be certified by the Borrowers’ Agent, and
the Agent may rely conclusively on any such certification without further
inquiry; provided that no certification shall be required at any time with
respect to any sales of items of Rental Equipment in the ordinary course of
business so long as such Agent’s Lien continues in the proceeds of such
Collateral); (iii) constituting property in which the Obligors owned no interest
at the time the Lien was granted or at any time thereafter; (iv) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under this Agreement; (v) constituting Relinquished
Property, if such Relinquished Property shall have been delivered to the
applicable Qualified Intermediary in accordance with the applicable exchange
agreement and a first priority perfected security interest shall have been
granted by the applicable exchanger to the Agent for the benefit of the Secured
Parties of a first priority perfected security interest in the rights of such
exchanger in, to and under the related exchange agreement; (vi) constituting any
Like-Kind Exchange Account; (vii) subject to Section 7.20(b), constituting
property being sold, assigned, pledged or otherwise transferred pursuant to any
Securitization Transaction; (viii) being or becoming an Excluded Asset (as
defined in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable); or (ix) constituting property that is owned by a Guarantor that has
been released from its obligations under the U.S. Guarantee Agreement or the
Canadian Guarantee Agreements, as applicable, pursuant to this Section 13.11 or
Section 4.3(h).  Except as provided above or in Section 12.1, the Agent will not
release any of such Agent’s Liens without the prior written authorization of the
Lenders; provided that, in addition to the foregoing, (A) the Agent may, in its
discretion, release such Agent’s Liens on Collateral valued in the aggregate not
in excess of $50,000,000 during each Fiscal Year without the prior written
authorization of any Lender; and (B) the Agent may release the Agent’s Liens on
Collateral valued in the aggregate not in excess of $100,000,000 during each
Fiscal Year with the prior written authorization of Required Lenders, so long as
all proceeds received in connection with such release are applied to the
Obligations in accordance with Section 4.6 and, after giving effect to the
application of such proceeds and the updating of the U.S. Borrowing Base or the
Canadian Borrowing Base, as the case may be, to reflect the deletion of any
assets subject to such release, U.S. Availability or Canadian Availability, as
the case may be, shall be no less than the U.S. Availability or the Canadian
Availability, as the case may be, immediately prior to such release.  In
addition, the Lenders hereby irrevocably authorize the Agent to (x) subordinate
any Lien on any property granted to or held by the Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 8.1(d) and (y) release any Guarantor from its obligations under the
U.S. Guarantee Agreement or the Canadian Guarantee Agreements (A) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder or
becomes an Excluded Subsidiary, (B) as provided in Section 4.3(h) with respect
to the obligations of the Canadian Guarantors to guarantee the Obligations of
the Canadian Borrower or (C) as provided in Section 12.1.  Upon request by the
Agent or the Borrowers at any time, the Required Lenders will confirm in writing
the Agent’s authority to release or subordinate the applicable Agent’s Liens
upon particular types or items of Collateral, or to release any Guarantor from
its obligations pursuant to this Section 13.11(a).

 

(b)                                 Upon receipt by the Agent of any
authorization required pursuant to Section 13.11(a) from the Required Lenders of
the Agent’s authority to release or subordinate the applicable Agent’s Liens
upon particular types or items of Collateral, or to release any Guarantor from
its obligations under the U.S. Guarantee Agreement or the Canadian Guarantee
Agreement, and upon prior written request by the Borrowers, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence

 

128

--------------------------------------------------------------------------------


 

the release of such Agent’s Liens upon such Collateral or to subordinate its
interest therein, or to release such Guarantor from its obligations under the
U.S. Guarantee Agreement or the Canadian Guarantee Agreement; provided, however,
that (i) the Agent shall not be required to execute any such document on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens or
Guarantee without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale,
all of which shall continue to constitute part of such Collateral.

 

(c)                                  The Agent shall have no obligation
whatsoever to any of the Lenders to assure that the Collateral exists or is
owned by the Obligors or is cared for, protected or insured or has been
encumbered, or that the applicable Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent pursuant to any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that the Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing.

 

13.12.              Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, without the express consent of the Required Lenders, and that it shall, to
the extent it is lawfully entitled to do so, upon the request of the Required
Lenders, set-off against the Obligations, any amounts owing by such Lender to
any Obligor or any accounts of any Obligor now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so by the Agent, take or cause to be taken any
action to enforce its rights under this Agreement or against any Obligor,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
applicable Collateral.

 

(b)                                 Except as otherwise expressly provided
herein, if at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Obligor to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (A) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (B) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Commitments; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.  If following the occurrence
of an Event of Default and realization upon the Collateral and the Guarantee
Agreements, the U.S. Lenders on the one hand and the Canadian Lenders on the
other hand have suffered or incurred a loss not recovered from available
Collateral, each Lender shall make such payments to the others of them so that
the loss is shared by all Lenders in accordance with each such Lender’s Pro Rata
Share, subject to any agreement by any applicable Lenders as to the priority of
their respective rights of distribution from such Collateral.

 

13.13.              Agency for Perfection.  Each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with the UCC or the PPSA or under other
applicable law, as applicable may be perfected by possession. Should any Lender
(other than the Agent) obtain possession of any such Collateral, such Lender
shall notify the Agent thereof, and, promptly upon the Agent’s request therefor,
shall deliver such Collateral to the Agent or in accordance with the Agent’s
instructions.

 

129

--------------------------------------------------------------------------------


 

13.14.              Payments by Agent to Lenders.  All payments to be made by
the Agent to the applicable Lenders shall be made by bank wire transfer or
internal transfer of immediately available funds to each such Lender pursuant to
wire transfer instructions delivered in writing to the Agent on or prior to the
Agreement Date (or if such Lender is an Assignee, on the applicable Assignment
and Acceptance), or pursuant to such other wire transfer instructions as each
party may designate for itself by written notice to the Agent. Concurrently with
each such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, interest or fees on the Loans or otherwise. 
Unless the Agent receives notice from the applicable Borrowers prior to the date
on which any payment is due to the Lenders that such Borrowers will not make
such payment in full as and when required, the Agent may assume that such
Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each such Lender on such due date
an amount equal to the amount then due such Lender.  If and to the extent the
Borrowers have not made such payment in full to the Agent, each applicable
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

 

13.15.              Settlement; Defaulting Lenders.

 

(a)                                 Each Lender’s funded portion of the
applicable Loans is intended by the applicable Lenders to be equal at all times
to such Lender’s Pro Rata Share of the outstanding applicable Loans. 
Notwithstanding such agreement, the Agent, the Bank, and the other applicable
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the applicable Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the
applicable Loans (including the applicable Swingline Loans and the applicable
Agent Advances) shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                       The Agent shall request settlement (“Settlement”) with
the applicable Lenders at least once every two (2) weeks, or on a more frequent
basis at the Agent’s election, (A) on behalf of the Bank, with respect to each
applicable outstanding Swingline Loan, (B) for itself, with respect to each
applicable Agent Advance, and (C) with respect to collections received, in each
case, by notifying the Lenders of such requested Settlement by telecopy or other
electronic communication, no later than 12:00 noon (New York City time) on the
date of such requested Settlement (the “Settlement Date”).  Each Lender (other
than the Bank, in the case of applicable Swingline Loans, and the Agent, in the
case of applicable Agent Advances) shall transfer the amount of such Lender’s
Pro Rata Share of the outstanding principal amount of the applicable Swingline
Loans and the applicable Agent Advances with respect to each Settlement to the
Agent, to the Agent’s account, not later than 2:00 p.m. (New York City time), on
the Settlement Date applicable thereto.  Settlements shall occur during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IX have then been
satisfied.  Such amounts made available by the applicable Lenders to the Agent
shall be applied against the amounts of the applicable Swingline Loan or Agent
Advance and, together with the portion of such Swingline Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall cease to constitute
Swingline Loans or Agent Advances, but shall constitute Revolving Loans of such
Lenders.  If any such amount is not transferred to the Agent by any Lender on
the Settlement Date applicable thereto, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate, for amounts in Dollars, or the interest rate charged by the
Bank of Canada for one day loans, for amounts in Canadian Dollars, as
applicable, the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to Base Rate Loans, for amounts
due in Dollars, or the Interest Rate then applicable to Canadian Prime Rate
Loans, for amounts in Canadian Dollars, (A) on behalf of the Bank, with respect
to each outstanding Swingline Loan, and (B) for itself, with respect to each
applicable Agent Advance.

 

(ii)                    Notwithstanding the foregoing, not more than one
(1) Business Day after demand is made by the Agent (whether before or after the
occurrence of a Default or an Event of Default

 

130

--------------------------------------------------------------------------------


 

and regardless of whether the Agent has requested a Settlement with respect to
an applicable Swingline Loan or applicable Agent Advance), each other applicable
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Swingline Loan or Agent Advance equal to such
Lender’s Pro Rata Share of such Swingline Loan or Agent Advance and (B) if
Settlement has not previously occurred with respect to such Swingline Loans or
Agent Advances, upon demand by the Bank or the Agent, as applicable, shall pay
to the Bank or the Agent, as applicable, as the purchase price of such
participation an amount equal to one-hundred percent (100%) of such Lender’s Pro
Rata Share of such Swingline Loans or Agent Advances.  If such amount is not in
fact made available to the Agent by any applicable Lender, the Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate, for amounts in Dollars, or the
interest rate charged by the Bank of Canada for one day loans, for amounts in
Canadian Dollars, as applicable, for the first three (3) days from and after
such demand and thereafter at the Interest Rate then applicable to Base Rate
Loans, for amounts due in Dollars, or the Interest Rate then applicable to
Canadian Prime Rate Loans, for amounts in Canadian Dollars, (A) on behalf of the
Bank, with respect to each outstanding Swingline Loan, and (B) for itself, with
respect to each applicable Agent Advance.

 

(iii)                 Notwithstanding any provisions of Section 2.3 or
Section 2.4, as applicable, to the contrary, from and after the date, if any, on
which any Lender purchases an undivided interest and participation in any
applicable Swingline Loan or applicable Agent Advance pursuant to
clause (ii) above, the Agent shall promptly distribute to such Lender, such
Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Swingline Loan
or Agent Advance.

 

(iv)                Between Settlement Dates, the Agent, to the extent no
applicable Agent Advances are outstanding, may pay over to the Bank any payments
received by the Agent, which in accordance with the terms of this Agreement
would be applied to the reduction of the applicable Loans, for application to
the Bank’s Loans including applicable Swingline Loans.  If, as of any Settlement
Date, collections received since the then immediately preceding Settlement Date
have been applied to the Bank’s Loans (other than to applicable Swingline Loans
or applicable Agent Advances in which such Lender has not yet funded its
purchase of a participation pursuant to clause (ii) above), as provided for in
the previous sentence, the Bank shall pay to the Agent for the accounts of the
applicable Lenders, to be applied to the applicable outstanding Loans of such
Lenders, an amount such that each Lender shall, upon receipt of such amount,
have, as of such Settlement Date, its Pro Rata Share of the applicable Loans. 
During the period between Settlement Dates, the Bank with respect to applicable
Swingline Loans, the Agent with respect to applicable Agent Advances, and each
Lender with respect to the applicable Loans other than applicable Swingline
Loans and applicable Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders,
respectively.

 

(v)                   Unless the Agent has received written notice from a Lender
to the contrary, the Agent may assume that the applicable conditions precedent
set forth in Article IX have been satisfied.

 

(b)                                 Lenders’ Failure to Perform.  All Loans
(other than Swingline Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares thereof.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any applicable Loans hereunder, nor
shall any applicable Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligation to make any
Loans hereunder, (ii) no failure by any Lender to perform its obligation to make
any Loans hereunder shall excuse any other Lender

 

131

--------------------------------------------------------------------------------


 

from its obligation to make any Loans hereunder, and (iii) the obligations of
each Lender hereunder shall be several, not joint and several.

 

(c)                                  Defaulting Lenders. Unless the Agent
receives notice from a Lender on or prior to the Closing Date or, with respect
to any Borrowing after the Closing Date, at least one (1) Business Day prior to
the date of such Borrowing, that such Lender will not make available as and when
required hereunder to the Agent that Lender’s Pro Rata Share of a Borrowing, the
Agent may assume that each such Lender has made such amount available to the
Agent in immediately available funds on the Funding Date.  Furthermore, the
Agent may, in reliance upon such assumption, make available to the applicable
Borrowers on such date a corresponding amount.  If any Lender has not
transferred its full Pro Rata Share to the Agent in immediately available funds,
and the Agent has transferred the corresponding amount to the applicable
Borrowers, on the Business Day following such Funding Date such Lender shall
make such amount available to the Agent, together with interest at the Federal
Funds Rate for that day.  A notice by the Agent submitted to any Lender with
respect to amounts owing shall be conclusive, absent manifest error.  If each
Lender’s full Pro Rata Share is transferred to the Agent as required, the amount
transferred to the Agent shall constitute that Lender’s applicable Loan for all
purposes of this Agreement.  If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the
Borrowers’ Agent of such failure to fund and, upon demand by the Agent, the
applicable Borrowers shall pay such amount to the Agent for the Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the Interest Rate applicable at the time
to the applicable Loans comprising that particular Borrowing.  The failure of
any Lender to make any applicable Loan on any Funding Date shall not relieve any
other Lender of its obligation hereunder to make an applicable Loan on that
Funding Date.  No Lender shall be responsible for any other Lender’s failure to
advance such other Lender’s Pro Rata Share of any Borrowing.  Notwithstanding
anything contained in this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(i)                       no Unused Line Fee shall accrue for the account of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender (except to
the extent it is payable to a Letter of Credit Issuer pursuant to clause (iv)(E)
below);

 

(ii)                    in determining the Required Lenders or Supermajority
Lenders, any Lender that at the time is a Defaulting Lender (and the Loans
and/or Commitment of such Defaulting Lender) shall be excluded and disregarded;

 

(iii)                 the Company shall have the right, at its sole expense and
effort, (i) to seek one or more Persons reasonably satisfactory to the Agent and
the Company to each become a substitute Lender and assume all or part of the
Revolving Credit Commitments of any Defaulting Lender and the Company, the Agent
and any such substitute Lender shall execute and deliver, and such Defaulting
Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Acceptance to effect such substitution or
(ii) upon notice to the Agent, to prepay the Loans and, at the Company’s option,
terminate the Revolving Credit Commitments of such Defaulting Lender, in whole
or in part, without premium or penalty;

 

(iv)                if any Swingline Loans exist or any Letters of Credit exist
at the time a Lender becomes a Defaulting Lender then:

 

(A)                 all or any part of such Defaulting Lender’s Pro Rata Share
of any outstanding applicable Swingline Loans and applicable Letters of Credit
shall be re-allocated among the applicable non-Defaulting Lenders in accordance
with their respective applicable Pro Rata Shares but only to the extent the sum
of all such non-Defaulting Lenders’ utilized applicable Revolving Credit
Commitments (in each case before giving effect to each reallocation) plus such
Defaulting Lender’s Pro Rata Share of such applicable outstanding Swingline
Loans and applicable Letters of Credit does not exceed the total of all
non-Defaulting Lenders’ applicable Revolving Credit Commitments;

 

132

--------------------------------------------------------------------------------


 

(B)                 if the reallocation described in clause (A) above cannot, or
can only partially, be effected, the applicable Borrowers shall within one
(1) Business Day (or such longer period as may be agreed to by the Agent)
following notice by the Agent (x) first, prepay such Defaulting Lender’s Pro
Rata Share of any outstanding Swingline Loans and (y) second, cash collateralize
with cash and/or Cash Equivalents such Defaulting Lender’s Pro Rata Share of any
outstanding Letters of Credit (after giving effect to any partial reallocation
pursuant to clause (iv)(A) above) on terms reasonably satisfactory to the Agent
for so long as such Letters of Credit are outstanding;

 

(C)                 if any portion of such Defaulting Lender’s Pro Rata Share of
outstanding Letters of Credit is cash collateralized pursuant to clause
(B) above, the Borrowers shall not be required to pay the Letter of Credit Fee
for participation with respect to such portion of such Defaulting Lender’s Pro
Rata Share of outstanding Letters of Credit so long as it is cash
collateralized;

 

(D)                 if any portion of such Defaulting Lender’s Pro Rata Share of
outstanding Letters of Credit is re-allocated to the non-Defaulting Lenders
pursuant to clause (A) above, then the Letter of Credit Fee with respect to such
portion shall be allocated among the non-Defaulting Lenders in accordance with
their Pro Rata Shares; or

 

(E)                  if any portion of such Defaulting Lender’s Pro Rata Share
of outstanding Letters of Credit is neither cash collateralized nor re-allocated
pursuant to clause (A) or clause (B) above, then, without prejudice to any
rights or remedies of any Letter of Credit Issuer or any Lender hereunder, the
Unused Line Fee that otherwise would have been payable to such Defaulting Lender
(with respect to the portion of such Defaulting Lender’s Pro Rata Share that was
utilized by such outstanding Letters of Credit) and the Letter of Credit Fee
payable with respect to such Defaulting Lender’s Pro Rata Share of outstanding
Letters of Credit shall be payable to the applicable Letter of Credit Issuer
until such outstanding Letters of Credit are cash collateralized and/or
re-allocated;

 

(v)                   so long as (A) any U.S. Lender is a Defaulting Lender, the
U.S. Swingline Lender shall not be required to fund any U.S. Swingline Loan and
no Letter of Credit Issuer shall be required to issue, amend or increase any
U.S. Letter of Credit, unless they are respectively satisfied that the related
exposure will be 100% covered by the U.S. Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Agent, and participations in any such newly issued or
increased U.S. Letter of Credit or newly made U.S. Swingline Loan shall be
allocated among non-Defaulting Lenders that are U.S. Lenders in accordance with
their respective Pro Rata Shares (and Defaulting Lenders shall not participate
therein) and (B) any Canadian Lender is a Defaulting Lender, the Canadian
Swingline Lender shall not be required to fund any Canadian Swingline Loan and
no Letter of Credit Issuer shall be required to issue, amend or increase any
Canadian Letter of Credit, unless they are respectively satisfied that the
related exposure will be 100% covered by the Canadian Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateralized on terms
reasonably satisfactory to the Agent, and participations in any such newly
issued or increased Canadian Letter of Credit or newly made Canadian Swingline
Loan shall be allocated among non-Defaulting Lenders that are Canadian Lenders
in accordance with their respective Pro Rata Shares (and Defaulting Lenders
shall not participate therein);

 

(vi)                any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 13.12(b)) may, in lieu of being distributed to such Defaulting Lender,
be retained by the Agent in a segregated non-interest bearing account and,
subject to any applicable Requirement of Law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (ii) second, pro rata,

 

133

--------------------------------------------------------------------------------


 

to the payment of any amounts owing by such Defaulting Lender to any Letter of
Credit Issuer or any Swingline Lender hereunder, (iii) third, to the funding of
any Revolving Loan or the funding or cash collateralization of any participation
in any Swingline Loan or Letter of Credit in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent, (iv) fourth, if so determined by the Agent and the
Company, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by a Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a prepayment of the principal amount of any
Loans or Letter of Credit reimbursement obligations in respect of which a
Defaulting Lender has funded its participation obligations, such payment shall
be applied solely to prepay the Loans of, and Letter of Credit reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Letter of Credit reimbursement obligations
owed to, any Defaulting Lender.

 

(d)                                 In the event that the Agent, the Borrowers’
Agent, each applicable Letter of Credit Issuer, the U.S. Swingline Lender or the
Canadian Swingline Lender, as the case may be, each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Pro Rata Share of any outstanding Swingline Loans
and Letters of Credit of the Lenders that have been adjusted pursuant to
Section 13.15(c) shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitments and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Lenders as the Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Pro Rata Share. The rights and remedies against a Defaulting
Lender under this Section 13.15 are in addition to other rights and remedies
that the Borrowers, the Agent, the Letter of Credit Issuers, the U.S. Swingline
Lender, the Canadian Swingline Lender and the non-Defaulting Lenders may have
against such Defaulting Lender. The arrangements permitted or required by this
Section 13.15 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

13.16.              Letters of Credit; Intra-Lender Issues.

 

(a)                                 Notice of Letter of Credit Balance.  On each
Settlement Date the Agent shall notify each U.S. Lender of the issuance of all
U.S. Letters of Credit and each Canadian Lender of the issuance of all Canadian
Letters of Credit, in each case, since the prior Settlement Date.  In addition,
upon the reasonable request of a Lender from time to time, the Agent shall
provide such Lender with a list of the then outstanding Letters of Credit.

 

(b)                                 Participations in Letters of Credit.

 

(i)                       Purchase of Participations.  Immediately upon issuance
of any (x) U.S. Letter of Credit in accordance with Section 2.5(d), each
U.S. Lender shall be deemed to have irrevocably and unconditionally purchased
and received without recourse or warranty, an undivided interest and
participation equal to such U.S. Lender’s Pro Rata Share of the face amount of
such U.S. Letter of Credit in connection with the issuance or acceptance of such
U.S. Letter of Credit (including all obligations of the applicable U.S.
Borrowers with respect thereto, and any security therefor or guaranty pertaining
thereto) and (y) Canadian Letter of Credit in accordance with Section 2.5(d),
each Canadian Lender shall be deemed to have irrevocably and unconditionally
purchased and received without recourse or warranty, an undivided interest and
participation equal to such Canadian Lender’s Pro Rata Share of the face amount
of such Canadian Letter of Credit in connection with the issuance or acceptance
of such Canadian Letter of Credit (including all obligations of the Canadian
Borrower with respect thereto, and any security therefor or guaranty pertaining
thereto).

 

134

--------------------------------------------------------------------------------


 

(ii)                    Sharing of Reimbursement Obligation Payments. Whenever
the Agent receives a payment from any Borrower on account of reimbursement
obligations in respect of a Letter of Credit as to which the Agent has
previously received for the account of the applicable Letter of Credit Issuer
thereof payment from a Lender, the Agent shall promptly pay to such Lender such
Lender’s applicable Pro Rata Share of such payment from the applicable
Borrower.  Each such payment shall be made by the Agent on the next Settlement
Date.

 

(iii)                 Documentation.  Upon the request of any applicable Lender,
the Agent shall furnish to such Lender copies of any Letter of Credit,
reimbursement agreements executed in connection therewith, applications for any
Letter of Credit, and such other documentation relating to such Letter of Credit
as may reasonably be requested by such Lender.

 

(iv)                Obligations Irrevocable.  The obligations of each applicable
Lender to make payments to the Agent with respect to any applicable Letter of
Credit or with respect to their participation therein or with respect to the
U.S. Revolving Loans or the Canadian Revolving Loans, as applicable, made as a
result of a drawing under a Letter of Credit and the obligations of the
applicable Borrowers for whose account the Letter of Credit was issued to make
payments to the Agent, for the account of the applicable Lenders, shall be
irrevocable and shall not be subject to any qualification or exception
whatsoever, including any of the following circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which the applicable Borrowers may have at any time against a
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), any Lender,
the Agent, the applicable Letter of Credit Issuer, or any other Person, whether
in connection with this Agreement, any applicable Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transactions between the applicable Borrowers or any other Person and
the beneficiary named in any Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(E)                                the occurrence of any Default or Event of
Default; or

 

(F)                                 the failure of the Borrowers to satisfy the
applicable conditions precedent set forth in Article IX.

 

(c)                                  Recovery or Avoidance of Payments; Refund
of Payments In Error.  In the event any payment by or on behalf of the
applicable Borrowers received by the Agent with respect to any Letter of Credit
and distributed by the Agent to the applicable Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent or the applicable Letter of Credit Issuer in connection with any
receivership, liquidation or bankruptcy proceeding, the applicable Lenders
(i.e., each U.S. Lender with respect to U.S. Letters of Credit and each Canadian
Lender with respect to Canadian Letters of Credit), subject to Section 2.10
shall, upon demand by the Agent, pay to the Agent their respective applicable
Pro Rata Shares of such amount set aside, avoided or recovered, together with
interest at the rate required to be paid by the Agent or the applicable Letter
of Credit Issuer upon the amount required to be repaid by it.  Unless the Agent
receives notice from the applicable Borrowers prior to the date on which any
payment is due to the applicable Lenders that the applicable

 

135

--------------------------------------------------------------------------------


 

Borrowers will not make such payment in full as and when required, the Agent may
assume that the applicable Borrowers have made such payment in full to the Agent
on such date in immediately available funds and the Agent may (but shall not be
so required), in reliance upon such assumption, distribute to each
applicable Lender on such due date an amount equal to the amount then due such
applicable Lender.  If and to the extent the applicable Borrowers have not made
such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for amounts in Dollars, or the interest rate charged by
the Bank of Canada for one day loans, for amounts in Canadian Dollars, as
applicable for each day from the date such amount is distributed to such Lender
until the date repaid.

 

(d)                                 Indemnification by U.S. Lenders.  To the
extent not reimbursed by the applicable U.S. Borrowers and without limiting the
obligations of the applicable U.S. Borrowers hereunder, the U.S. Lenders agree
to indemnify the applicable U.S. Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against such U.S. Letter of
Credit Issuer in any way relating to or arising out of any U.S. Letter of Credit
or the transactions contemplated thereby or any action taken or omitted by such
U.S. Letter of Credit Issuer under any U.S. Letter of Credit or any Loan
Document in connection therewith; provided that no U.S. Lender shall be liable
for any of the foregoing to the extent it arises from the gross negligence or
willful misconduct of the Person to be indemnified.  Without limitation of the
foregoing, each U.S. Lender agrees to reimburse the applicable U.S. Letter of
Credit Issuer promptly upon demand for its Pro Rata Share of any costs or
expenses payable by the applicable U.S. Borrowers to such U.S. Letter of Credit
Issuer, to the extent that such U.S. Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the applicable U.S. Borrowers.  The
agreement contained in this Section shall survive payment in full of all other
Obligations.

 

(e)                                  Indemnification by Canadian Lenders.  To
the extent not reimbursed by the Canadian Borrower and without limiting the
obligations of the Canadian Borrower hereunder, the Canadian Lenders agree to
indemnify the applicable Canadian Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against such Canadian Letter of
Credit Issuer in any way relating to or arising out of any Canadian Letter of
Credit or the transactions contemplated thereby or any action taken or omitted
by such Canadian Letter of Credit Issuer under any Canadian Letter of Credit or
any Loan Document in connection therewith; provided that no Canadian Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified.  Without
limitation of the foregoing, each Canadian Lender agrees to reimburse the
applicable Canadian Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by the Canadian Borrower to such
Canadian Letter of Credit Issuer, to the extent that such Canadian Letter of
Credit Issuer is not promptly reimbursed for such costs and expenses by the
Canadian Borrower.  The agreement contained in this Section shall survive
payment in full of all other Obligations.

 

13.17.              Concerning the Collateral and the Related Loan Documents.

 

(a)                                 Each Lender authorizes and directs the Agent
to enter into the other Loan Documents, including any Acceptable Intercreditor
Agreement, for the ratable benefit and obligation of the Agent and the Lenders. 
Each Lender agrees that any action taken by the Agent or the Required Lenders,
as applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders.  The Lenders acknowledge that the Loans, applicable Agent Advances,
applicable Swingline Loans, Bank Products (including all Hedge Agreements) and
all interest, fees and expenses hereunder constitute one Indebtedness, secured
pari passu by all of the applicable Collateral, subject to the order of
distribution set forth in Section 4.6.

 

(b)                                 Each Lender authorizes and directs the Agent
to enter into (w) the Security Documents, (x) any Acceptable Intercreditor
Agreement for the benefit of the Lenders and the other Secured Parties, (y) any
amendments to, waivers of or supplements to or other modifications of the
Security Documents or any Acceptable Intercreditor Agreement, in each case with
respect to the preceding clauses (w), (x) and (y), in connection with the
incurrence by any Obligor of Incremental Indebtedness, Refinancing Loans, or
other “Credit Facility” (as defined in

 

136

--------------------------------------------------------------------------------


 

the 5½% Senior Note Indenture as in effect on the Agreement Date) Indebtedness
secured by a Permitted Lien (each, an “Intercreditor Agreement Supplement”) to
permit such Incremental Indebtedness, Refinancing Loans, or other Indebtedness
to be secured by a valid, perfected Lien in Collateral (with such priority as
may be designated by the relevant Obligor, as and to the extent such priority is
permitted by the Loan Documents) (it being agreed that any Lien securing such
Indebtedness (other than Incremental Indebtedness and Refinancing Loans) shall
be granted pursuant to security documents separate from the Security Documents) 
and (z) any Incremental Commitment Amendment, any Lender Joinder Agreement,
Extension Amendment or Refinancing Amendment as provided in Sections 2.6, 2.7
and 2.8, respectively, and any amendment as provided in Section 1.2(b). Each
Lender hereby agrees, and each participant in a Letter of Credit by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Agent or the Required Lenders in accordance with
the provisions of this Agreement, the Security Documents, any applicable
intercreditor agreement, including any applicable Acceptable Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Lender Joinder Agreement, any Extension Amendment or any
Refinancing Amendment and the exercise by the Agent or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.

 

13.18.              Field Audit and Examination Reports; Disclaimer by Lenders. 
By signing this Agreement, each Lender:

 

(a)                                 is deemed to have requested that the Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or on behalf of the Agent;

 

(b)                                 expressly agrees and acknowledges that
neither the Bank nor the Agent (i) makes any representation or warranty as to
the accuracy of any Report, or (ii) shall be liable for any information
contained in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agent or the Bank
or other party performing any audit or examination will inspect only specific
information regarding the Obligors and will rely significantly upon the
Obligors’ books and records, as well as on representations of Obligors’
personnel;

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report in any other manner; and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold the Agent and any such other Person preparing a Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including Attorney Costs) incurred
by the Agent and any such other Person preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

13.19.              Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

13.20.              Arrangers; Agent.

 

(a)                                 Each of the parties to this Agreement
acknowledges that, other than any rights and duties explicitly assigned to the
Arrangers under this Agreement, the Arrangers do not have any obligations
hereunder and shall not be responsible or accountable to any other party hereto
for any action or failure to act hereunder.  Without

 

137

--------------------------------------------------------------------------------


 

limiting the foregoing, no Arranger shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on the Arrangers in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

(b)                                 No Lender identified on the facing page of
this Agreement as a “Co-Syndication Agent” or a “Co-Documentation Agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, no Lender identified as a “Co-Syndication Agent” or a
“Co-Documentation Agent” shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 

13.21.              The Register.

 

(a)                                 The Agent shall maintain a register (each, a
“Register”), which shall include a master account and a subsidiary account for
each applicable Lender and in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of each Loan
comprising such Borrowing and any Interest Period or BA Equivalent Interest
Period applicable thereto, (ii) the effective date and amount of each Assignment
and Acceptance delivered to and accepted by it and the parties thereto,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the applicable Borrowers to each Lender hereunder or under the
notes payable by the applicable Borrowers to such Lender, and (iv) the amount of
any sum received by the Agent from the applicable Borrowers or any other Obligor
and each Lender’s ratable share thereof.  Each Register shall be available for
inspection by the applicable Borrowers or any applicable Lender (with respect to
its own interest only) at the respective offices of the Agent at any reasonable
time and from time to time upon reasonable prior notice. Any failure of the
Agent to record in the applicable Register, or any error in doing so, shall not
limit or otherwise affect the obligation of the applicable Borrowers hereunder
(or under any Loan Document) to pay any amount owing with respect to the Loans
or provide the basis for any claim against the Agent.  The Obligations and
Letters of Credit are registered obligations and the right, title and interest
of any Lender and their assignees in and to such Obligations and Letters of
Credit as the case may be, shall be transferable only upon notation of such
transfer in the applicable Register.  Solely for purposes of this Section 13.21
and for Tax purposes only, the Agent shall be the applicable Borrowers’ agent
for purposes of maintaining the applicable Register (but the Agent shall have no
liability whatsoever to any applicable Borrower or any other Person on account
of any inaccuracies contained in the applicable Register).  This Section 13.21
shall be construed so that the Obligations and Letters of Credit are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any other
relevant or successor provisions of the Code or such regulations).

 

(b)                                 In the event that any Lender sells
participations in any Loan, Commitment or other interest of such Lender
hereunder or under any other Loan Document, such Lender shall maintain a
register on which it enters the name of all participants in the Obligations held
by it and the principal amount (and stated interest thereon) of the portion of
the Obligations which is the subject of the participation (the “Participant
Register”).  An Obligation may be participated in whole or in part only by
registration of such participation on the Participant Register (and each note
shall expressly so provide).  Any participation of such Obligations may be
effected only by the registration of such participation on the Participant
Register.  The Participant Register shall be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice.

 

13.22.              Québec Collateral.  For greater certainty, and without
limiting the powers of Agent or any other Person acting as mandatary (agent) of
the Agent pursuant to the terms hereof or of the Canadian Security Documents,
each of the Canadian Secured Parties hereby irrevocably constitutes the Agent as
the holder of an irrevocable power of attorney (fondé de pouvoir within the
meaning of Article 2692 of the Civil Code of Québec) of all present and future
Canadian Secured Parties in order to hold hypothecs and security granted by any
Canadian Obligor or U.S. Obligor on property pursuant to the laws of the
Province of Québec in order to secure obligations of any Canadian Obligor or
U.S. Obligor under any bond, debenture or similar title of indebtedness, issued
by any Canadian Obligor or U.S. Obligor, and hereby agrees that Agent may act as
the bondholder and mandatary (i.e. agent) with respect to any shares, capital
stock or other securities or any bond, debenture or similar title of
indebtedness that may be issued by any Canadian Obligor or U.S. Obligor and
pledged in favour of Agent, for the benefit of the Canadian Secured Parties. 
The execution by the Agent, acting as fondé de pouvoir and mandatary,

 

138

--------------------------------------------------------------------------------


 

prior to this Agreement of any deeds of hypothec or other security documents is
hereby ratified and confirmed.  Notwithstanding the provisions of Section 32 of
An Act respecting the special powers of legal persons (Québec), Agent may
acquire and be the holder of any bond or debenture issued by any Canadian
Obligor or U.S. Obligor (i.e. the fondé de pouvoir may acquire and hold the
first bond issued under any deed of hypothec by any Canadian Obligor or U.S.
Obligor).  The constitution of the Agent as fondé de pouvoir and as bondholder
and mandatary with respect to any bond, debenture, shares, capital stock or
other securities that may be issued and pledged from time to time to Agent for
the benefit of the Canadian Secured Parties, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Canadian Secured Party’s rights and obligations under this Agreement by the
execution of an Assignment and Acceptance pursuant to which it becomes such
assignee or participant, and by each successor Agent by the execution of an
Assignment and Acceptance, or by the compliance with other formalities, as the
case may be, pursuant to which it becomes a successor Agent under this
Agreement.  The Agent acting as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favour of Agent in this Agreement, which shall apply mutatis mutandis to the
Agent acting as fondé de pouvoir.  Each Borrower acknowledges that any bond or
other similar instrument executed by it or any other Canadian Obligor or U.S.
Obligor shall constitute a title of indebtedness as such expression is defined
in Article 2692 of the Civil Code of Québec.  The Agent accepts to act as fondé
de pouvoir of the Canadian Secured Parties.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1.                     No Waivers; Cumulative Remedies.  No failure by the
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any present or future supplement hereto, or in any other agreement
between or among the Obligors and the Agent and/or any Lender, or delay by the
Agent or any Lender in exercising the same, will operate as a waiver thereof. 
No waiver by the Agent or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated.  No waiver by the Agent or the
Lenders on any occasion shall affect or diminish the Agent’s and each Lender’s
rights thereafter to require strict performance by the Obligors of any provision
of this Agreement.  The Agent and the Lenders may proceed directly to collect
the Obligations without any prior recourse to the Collateral.  The Agent’s and
each Lender’s rights under this Agreement will be cumulative and not exclusive
of any other right or remedy which the Agent or any Lender may have.

 

14.2.                     Severability.  The illegality or unenforceability of
any provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any other
Loan Document or any instrument or agreement required hereunder.

 

14.3.                     Governing Law; Choice of Forum; Service of Process.

 

(a)                                 THIS AGREEMENT SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK; PROVIDED THAT TO THE EXTENT THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT
AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE OBLIGORS, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF

 

139

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: 
(i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c)                                  SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

(d)                                 EACH BORROWER AND EACH GUARANTOR HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE AGENT OR THE LENDERS TO
SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

14.4.                     WAIVER OF JURY TRIAL.  THE OBLIGORS, THE LENDERS AND
THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

14.5.                     Survival of Representations and Warranties.  All of
the Borrowers’ and other Obligors’ representations and warranties contained in
this Agreement and the other Loan Documents shall survive the execution,
delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

 

14.6.                     Other Security and Guarantees.  The Agent may, without
notice or demand and without affecting the Borrowers’ or any Obligor’s
obligations hereunder, from time to time:  (a) take from any Person and hold
collateral (other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

 

14.7.                     Fees and Expenses.  Except for Taxes which shall be
solely covered by Section 5.1 hereunder, the applicable Borrowers agree to pay
to the Agent, for its benefit, on demand, all reasonable and documented,
out-of-pocket costs and expenses that the Agent pays or incurs in connection
with the negotiation, preparation, syndication, consummation, administration,
enforcement, and termination of this Agreement or any of the other Loan
Documents, including: (a) Attorney Costs; (b) reasonable and documented,
out-of-pocket costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,

 

140

--------------------------------------------------------------------------------


 

consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) reasonable and documented, out-of-pocket
costs and expenses of lien and title searches and title insurance; (d) 
documented, out-of-pocket Taxes, and reasonable and documented fees and other
charges for filing financing statements and continuations and other actions to
perfect, protect, and continue the Agent’s Liens (including reasonable costs and
expenses paid or incurred by the Agent in connection with the consummation of
this Agreement); (e) reasonable sums paid or incurred to pay any amount or take
any action required of the Obligors under the Loan Documents that the Obligors
fail to pay or take; (f) reasonable and documented, out-of-pocket costs of
appraisals (including all Appraisals), inspections, and verifications of the
Collateral, including travel, lodging, and meals for inspections of the
Collateral and the Obligors’ operations by the Agent plus the Agent’s then
customary charge for field examinations and audits and the preparation of
reports thereof (such charge is currently $1,100 per day (or portion thereof)
for each Person employed by the Agent with respect to each field examination or
audit); and (g) reasonable and documented, out-of-pocket costs and expenses of
forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining Payment Accounts and lock boxes, and costs and
expenses of preserving and protecting the applicable Collateral.  In addition,
the Borrowers agree to pay, during or after the existence of an Event of
Default, (i) on demand to the Agent, for its benefit, all costs and expenses
incurred by the Agent (including Attorney Costs), and (ii) to the Lenders (other
than the applicable Bank), on demand, all reasonable and actual fees, expenses
and disbursements incurred by the applicable Lenders for one law firm retained
by such Lenders (and, in the event of any conflict of interest among Lenders,
one additional law firm for Lenders subject to such conflict), in each case,
paid or incurred to obtain payment of the Obligations, enforce the Agent’s
Liens, sell or otherwise realize upon the applicable Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against the Agent or any Lender arising out of the transactions
contemplated hereby (including preparations for and consultations concerning any
such matters).  The foregoing shall not be construed to limit any other
provisions of the Loan Documents regarding costs and expenses to be paid by the
Borrowers and other Obligors.

 

14.8.                     Notices.  Except as otherwise provided herein, all
notices, demands and requests that any party is required or elects to give to
any other shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) four (4) days after it shall have been mailed by
United States and/or Canada Post mail, first class, certified or registered,
with postage prepaid, or (c) in the case of notice by such a telecommunications
device, when properly transmitted, in each case addressed to the party to be
notified as follows:

 

If to the Agent or the U.S. Bank:

 

 

 

 

Bank of America, N.A.

 

CityPlace 1

 

185 Asylum Street, 35th Floor

 

Hartford, CT 06103

 

MAIL CODE: CT2-500-35-02

 

Attention: Cynthia Stannard

 

Telecopy No.: (860) 952-6830

 

 

If to the Canadian Bank:

Bank of America N.A. (acting through its Canada branch)

 

181 Bay Street

 

Toronto, Ontario, M5J 2V8

 

Attention: Teresa Tsui

 

Telecopy No.: (312) 453-4041

 

 

If to the Borrowers:

United Rentals, Inc.

 

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

Attention: Chief Financial Officer

 

Telecopy No.: 203-622-6080

 

 

 

with a copy to

 

141

--------------------------------------------------------------------------------


 

 

United Rentals, Inc.

 

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

Attention: General Counsel

 

Telecopy No.: 203-622-6080

 

 

 

with a copy (which shall not constitute notice) to

 

 

 

Sullivan & Cromwell LLP

 

125 Broad Street

 

New York, NY 10004

 

Fax: 212-558-3588

 

Attention: S. Neal McKnight

 

 

If to a Lender:

To the address of such Lender set forth on the signature page hereto or on the
Assignment and Acceptance for such Lender, as applicable

 

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

14.9.                     Binding Effect.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective
representatives, successors, and assigns of the parties hereto; provided,
however, that no interest herein may be assigned (except pursuant to a
transaction expressly permitted hereunder) by any Borrower or any Guarantor
without prior written consent of the Agent and each Lender.  The rights and
benefits of the Agent and the Lenders hereunder shall, if such Persons so agree,
inure to any party acquiring any interest in the Obligations or any part thereof
in accordance with the terms hereof.

 

14.10.              Indemnity of the Agent and the Lenders.  The Obligors agree
to defend, indemnify and hold all Agent-Related Persons, each Arranger and each
Lender and each of their respective Affiliates, officers, directors, employees,
counsel, representatives, agents and attorneys-in-fact (each, an “Indemnified
Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits (whether brought by a Borrower or
any other Person), costs, charges, expenses and disbursements (including
Attorney Costs and reasonable legal costs and expenses of the Lenders for one
law firm retained by such Lenders (and, in the event of any conflict of interest
among Lenders, one additional law firm for Lenders subject to such conflict)) of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Loans and the termination, resignation or replacement
of the Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a Contaminant relating to any Borrower’s, any
Guarantor’s or any of their Subsidiaries’ operations, business or property, or
any action taken or omitted by any such Person under or in connection with any
of the foregoing, including with respect to any investigation, litigation or
proceeding (including any bankruptcy, insolvency or similar proceedings, and any
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Obligors shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent resulting from (i) the gross negligence, bad faith (including any
breach of this Agreement constituting bad faith) or willful misconduct of such
Indemnified Person (or any Related Party thereof), (ii) a material breach of any
of the Loan Documents by such Indemnified Person (or any Related Party thereof)
or (iii) claims of any Indemnified Person (or any Related Party thereof) solely
against one or more Indemnified Persons (or any Related Party thereof) or
disputes between or among Indemnified Persons (or any Related Party thereof) in
each case except to the extent such claim is determined to have been caused by
an act or omission by Holdings or any of its Subsidiaries or such dispute
involves the Agent in its capacity as such.  The agreements in this
Section shall survive payment of all other Obligations.

 

142

--------------------------------------------------------------------------------


 

14.11.              Limitation of Liability.  NO CLAIM MAY BE MADE BY ANY
BORROWER, ANY GUARANTOR, ANY LENDER OR OTHER PERSON AGAINST ANY BORROWER, ANY
GUARANTOR, THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENT OR ATTORNEYS-IN-FACT OF ANY OF THEM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY WAIVES, RELEASES AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

14.12.              Final Agreement.  This Agreement and the other Loan
Documents are intended by the Obligors, the Agent and the Lenders to be the
final, complete, and exclusive expression of the agreement between them relating
to the subject matter hereof.  This Agreement supersedes any and all prior oral
or written agreements relating to the subject matter hereof except for the Fee
Letters.

 

14.13.              Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, and by the Agent, each Lender and the
Obligors in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.  This Agreement and the other Loan Documents may be executed by
facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto.  The Agent may require that any such documents and signatures
be confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.

 

14.14.              Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

 

14.15.              Right of Setoff.  In addition to any rights and remedies of
the Lenders provided by law, if an Event of Default exists or the Loans have
been accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
any Borrower or any Guarantor against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured.  Each Lender agrees
promptly to notify the Borrowers’ Agent and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. 
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.

 

14.16.              Confidentiality.

 

(a)                                 The Borrowers hereby acknowledge that the
Agent and each Lender may, in each case with the prior written consent of the
Borrowers’ Agent (such consent not to be unreasonably withheld), issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrowers and a general description of the Borrowers’ and the
Guarantors’ business and may use the Borrowers’ and the Guarantors’ name in
advertising and other promotional material.

 

143

--------------------------------------------------------------------------------


 

(b)                                 Each Lender and the Agent severally agrees
to keep confidential all information relating to Holdings or any of its
Subsidiaries (x) provided to the Agent or such Lender by or on behalf of
Holdings or any of its Subsidiaries under this Agreement or any other Loan
Document or (y) obtained by the Agent or such Lender based on a review of the
books and records of Holding or any of its Subsidiaries, except to the extent
that such information (i) was or becomes generally available to the public other
than as a result of disclosure by the Agent or such Lender or any Affiliates
thereof, or (ii) was or becomes available on a nonconfidential basis from a
source other than the Borrowers or the Guarantors other than by breach of this
Section 14.16, provided that such source is not bound by a confidentiality
agreement with the Borrowers or the Guarantors known to the Agent or such
Lender; provided, however, that the Agent and any Lender may disclose such
information (in the case of items (A) through (B) below, except for any routine
examination by any Governmental Authority or regulatory authority, after notice
to the Borrowers’ Agent, unless such notice is prohibited by applicable
law) (A) at the request or pursuant to any requirement of any Governmental
Authority or regulatory authority (including any self-regulatory authority) to
which the Agent or such Lender is subject or in connection with an examination
of the Agent or such Lender by any such Governmental Authority or regulatory
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding (including, but not limited to, any bankruptcy proceeding) to which
the Agent, any Lender or their respective Affiliates may be party; (E) to the
extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (F) to the Agent’s or such Lender’s
independent auditors, accountants, attorneys and other professional advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and shall agree to keep
such information confidential to the same extent required of the Agent and the
Lenders hereunder); (G) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (H) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which a Borrower or a Guarantor is party or is deemed party
with the Agent or such Lender; and (I) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and shall agree to keep such information
confidential to the same extent required of the Agent and the Lenders
hereunder).

 

14.17.              Conflicts with Other Loan Documents.  Unless otherwise
expressly provided in this Agreement (or in another Loan Document by specific
reference to the applicable provision contained in this Agreement), if any
provision contained in this Agreement conflicts with any provision of any other
Loan Document, the provision contained in this Agreement shall govern and
control.

 

14.18.              Collateral Matters.  Each of the Agent and the Lenders
acknowledges and agrees that, fixture filings have not and will not be made
under the provisions of the UCC, the PPSA or other applicable Requirements of
Law in any jurisdiction both because of the administrative difficulty of
determining whether any item of Rental Equipment is or becomes a fixture and the
inability of the Obligors to provide the relevant information that would be
required in order to make such filings.

 

14.19.              No Fiduciary Relationship.  Each Obligor acknowledges and
agrees that, in connection with all aspects of each transaction contemplated by
this Agreement, the Obligors, on the one hand, and the Bank, the Arrangers, the
Lenders and each of their Affiliates through which they may be acting
(collectively, the “Applicable Entities”), on the other hand, have an
arms-length business relationship that creates no fiduciary duty on the part of
any Applicable Entity, and each Obligor expressly disclaims any fiduciary
relationship.

 

14.20.              Judgment Currency.  If for the purpose of obtaining judgment
in any court it is necessary to convert an amount due hereunder in the currency
in which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given.  Each Obligor
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
the Agent receives payment of any sum so adjudged to be due hereunder in the
Second Currency, the Agent may, in accordance with normal banking procedures,
purchase, in the New York foreign exchange market, the Original Currency with
the amount of the Second Currency so paid; and if the amount of the Original
Currency so

 

144

--------------------------------------------------------------------------------


 

purchased or could have been so purchased is less than the amount originally due
in the Original Currency, each Obligor agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Agent against such
loss.  The term “rate of exchange” in this Section 14.20 means the spot rate at
which the Agent, in accordance with normal practices, is able on the relevant
date to purchase the Original Currency with the Second Currency, and includes
any premium and costs of exchange payable in connection with such purchase.

 

14.21.              Incremental Indebtedness; Extended Commitments; Extended
Loans; Refinancing Commitments and Refinancing Loans; Additional First Lien
Debt. In connection with the incurrence by any Borrower of any Incremental
Indebtedness, Extended Commitments, Extended Loans, Refinancing Commitments or
Refinancing Loans,  the Agent agrees to execute and deliver any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, any Security Document or intercreditor agreement, and to
make or consent to any filings or take any other actions in connection
therewith, as may be reasonably deemed by Holdings to be necessary or reasonably
desirable for any Lien on the assets of any Obligor permitted to secure such
Incremental Facility, Extended Commitments, Extended Loans, Refinancing
Commitments or Refinancing Loans to become a valid, perfected lien (with such
priority as may be designated by the relevant Obligor, to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise. In connection with the incurrence by any
Borrower or Restricted Subsidiary of any Indebtedness pursuant to
Section 8.1(c) that is intended to be secured on a pari passu basis pursuant to
Section 8.2(c), upon the written request of the Borrowers’ Agent, the Agent
agrees to provide written consent to the Company with respect to the designation
of such Indebtedness as “Additional First Lien Debt” (or any similar term) under
any applicable Acceptable Intercreditor Agreement, so long as (x) such
Indebtedness is permitted pursuant to Section 8.1(c) and the Liens securing such
Indebtedness are permitted pursuant to Section 8.2(c) and (y) the Agent shall
have received an officer’s certificate from the Company designating such
Indebtedness as “Additional First Lien Debt” (or any similar term) under such
Acceptable Intercreditor Agreement and certifying that such Indebtedness is
“Additional First Lien Obligations” (or any similar term) under such Acceptable
Intercreditor Agreement permitted to be so incurred in accordance with each of
the First Lien Documents and each of the Second Lien Documents (or any similar
term) (as defined in such Acceptable Intercreditor Agreement).

 

14.22.              U.S. Lenders.  Each U.S. Lender (a) severally represents and
warrants that, as of the date such U.S. Lender becomes a party to this
Agreement, such Lender (i) is a United States person for purposes of the Code or
(ii) has complied with the provisions of Section 5.1(f), and (b) covenants and
agrees that at all material times such Lender will (i) continue to be a United
States person for purposes of the Code or (ii) continue to comply will the
ongoing requirements of Section 5.1(f).  Each U.S. Lender shall promptly notify
the Borrowers’ Agent in writing upon becoming aware that it is not in compliance
with this Section 14.22.

 

14.23.              USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Agent, as
applicable, to identify each Obligor in accordance with the Act.  The Borrowers
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

14.24.              Amendment and Restatement.

 

(a)                                 The Borrowers hereby confirm and agree that
all Obligations outstanding under the Existing Loan Agreement immediately prior
to the amendment and restatement thereof as contemplated hereby (such
Obligations, the “Existing Loan Agreement Obligations”) shall, unless and until
paid, continue to remain outstanding under this Agreement and shall not
constitute new Obligations incurred by any of the Borrowers on or after the
Closing Date.  The Borrowers hereby confirm that all Existing Loan Agreement
Obligations are due and owing without offset, defense, counterclaim or
recoupment of any kind or nature and as of the Closing Date, none of the
Obligors or any of their respective Affiliates has offset rights, counterclaims
or defenses of any kind against any of their respective obligations,
indebtedness or liabilities under the Existing Loan Agreement or any other Loan

 

145

--------------------------------------------------------------------------------


 

Document (as defined in the Existing Loan Agreement).  As of the Closing Date,
immediately prior to the amendment and restatement of the Existing Loan
Agreement contemplated herein, there exists no Default or Event of Default under
and as defined in the Existing Loan Agreement.

 

(b)                                 It is the intention of each of the parties
hereto that the Existing Loan Agreement be amended and restated so as to
preserve the perfection and priority of all Liens securing indebtedness and
obligations of the Obligors under the Existing Loan Agreement and the other Loan
Documents (as defined in the Existing Loan Agreement) and that this Agreement
does not constitute a novation of the obligations and liabilities of the
Obligors existing under the Existing Loan Agreement.

 

14.25.              Waiver of Notices.  Unless otherwise expressly provided
herein, each Obligor waives presentment, and notice of demand or dishonor and
protest as to any instrument, notice of intent to accelerate the Obligations and
notice of acceleration of the Obligations, as well as any and all other notices
to which it might otherwise be entitled.  No notice to or demand on any Obligor
which the Agent or any applicable Lender may elect to give shall entitle any
Obligor to any or further notice or demand in the same, similar or other
circumstances.

 

[Remainder of Page Left Blank]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

 

HOLDINGS

 

 

 

UNITED RENTALS, INC., as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BORROWERS

 

 

 

UNITED RENTALS (NORTH AMERICA), INC., and as a

Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED

PARTNERSHIP, and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF,

LLC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UR CANADIAN FINANCING PARTNERSHIP

 

 

 

By its Managing Partner, UNITED RENTALS FINANCING
LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS REALTY, LLC

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the Agent, U.S. Swingline

 

Lender and U.S. Letter of Credit Issuer

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as the Agent (as
applicable), Canadian Swingline Lender and Canadian Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

Name:

Sylwia Durkiewicz

 

 

Title:

Vice President

 

 

 

 

 

Address:

181 Bay Street, Suite 400

 

 

Toronto, ON, M5J 2V8

 

Attn:

Sylwia Durkiewicz

 

Telecopy No.:

312-453-4041

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender

 

 

 

By:

/s/ Kevin M. Cox

 

 

Name:

Kevin M. Cox

 

 

Title:

Managing Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE CORPORATION

 

CANADA, as a Lender

 

 

 

 

 

By:

/s/ David G. Phillips

 

 

Name:

David G. Phillips

 

 

Title:

Senior Vice President

 

 

 

Credit Officer, Canada

 

 

 

Wells Fargo Capital Finance

 

 

 

Corporation Canada

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matthew Paquin

 

 

Name:

Matthew Paquin

 

 

Title:

Vice President and Director

 

 

 

 

 

 

 

Address:  1615 Brett Rd.

 

New Castle, DE  19720

 

Attn:  Kimberly Shelton

 

Telecopy No.:  (646) 274-5025

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, Inc., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

 

 

 

 

 

 

Morgan Stanley Loan Servicing

 

1300 Thames Street Wharf, 4th floor

 

Baltimore, MD  21231

 

Tel: 443-627-4335

 

Fax: 718-233-2140

 

msloanservicing@morganstanley.com

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Morgan Stanley Loan Servicing

 

1300 Thames Street Wharf, 4th floor

 

Baltimore, MD  21231

 

Tel: 443-627-4335

 

Fax: 718-233-2140

 

msloanservicing@morganstanley.com

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Michael Grad

 

 

Name:

Michael Grad

 

 

Title:

Director

 

 

 

 

 

Address:

40 King Street West, 55th Floor

 

 

Toronto, Ontario, Canada

 

 

M5H 1H1

 

 

 

 

Attn:

Managing Director & Head, Execution

 

Telecopy No.:

(416) 350-1133

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

745 Seventh Avenue,

 

 

New York, NY 10019

 

Attn:

Marguerite Sutton

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name:

Michael Shannon

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Salvatore P. Demma

 

 

Name:

Salvatore P. Demma

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

Address: 277 Park Ave. 22 Fl. New York, NY 10172

 

Attn: Salvatore P. Demma, Sr. Credit Risk Associate

 

Telecopy No.: (646) 534-2288

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name:

Auggie Marchetti

 

 

Title:

Authorized Officer

 

 

 

 

 

Address: 200 Bay Street, Suite 1800, Toronto, Ontario

 

Attn: Auggie Marchetti

 

Telecopy No.: (416) 981-2375

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG Union Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Brent Housteau

 

 

Name:

Brent Housteau

 

 

Title:

Director

 

 

 

 

 

Address:   400 California Street, San Francisco, CA  94101

 

Attn:  Brent Housteau

 

Telecopy No.:  (415) 765-2170

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Union Bank, Canada Branch, as a Lender

 

 

 

 

 

By:

/s/ Anne Collins

 

 

Name:

Anne Collins

 

 

Title:

Vice President

 

 

 

 

 

Address: 730, 440 – 2nd Ave SW, Calgary, Alberta T2P 5E9

 

Attn:  Anne Collins

 

Telecopy No.: 403 264 2770

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank, USA N.A., as a Lender

 

 

 

 

 

By:

/s/ Christopher Mendelsohn

 

 

Name:

Christopher Mendelsohn

 

 

Title:

SVP

 

 

 

 

 

Address: 452 5th Ave.

 

New York, NY 10018

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank Canada, as a Lender

 

 

 

 

 

By:

/s/ Kevin Yang

 

 

Name:

Kevin Yang

 

 

Title:

Relationship Manager

 

 

 

By:

/s/ Graham Carroll

 

 

Name:

Graham Carroll

 

 

Title:

Assistant Vice President

 

 

 

 

 

Address: 70 York Street

 

Toronto, ON.

 

M5J 1S9

 

Attn:

 

Telecopy No.: 416-868-8250

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank, as a Lender

 

 

 

 

 

By:

/s/ Brian O’Fallon

 

 

Name:

Brian O’Fallon

 

 

Title:

Director

 

 

 

 

 

Address: 3333 Peachtree Road, 9th Floor

 

Atlanta, GA 30326

 

Attn: ABL Group Portfolio Manager

 

Telecopy No.: 404-926-5646

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citizens Business Capital, a division of Citizens Asset Finance, Inc.

 

 

 

 

 

By:

/s/ James H. Herzog, Jr.

 

 

Name:

James H. Herzog, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

Address: 8614 Westwood Center Dr., Suite 250

 

Vienna, VA 22182

 

Attn: James H. Herzog, Jr.

 

Telecopy No.: 571-633-0105

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Regions Bank, as a Lender

 

 

 

 

 

By:

/s/ Kevin Rogers

 

 

Name:

Kevin Rogers

 

 

Title:

Senior Vice President

 

 

 

 

 

Address: 250 Park Avenue, 6th Floor, New York, NY 10177

 

Attn: Kevin Rogers

 

Telecopy No.: 212-935-7458

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

By:

/s/ Robert Kizell

 

 

Name:

Robert Kizell

 

 

Title:

Attorney in fact

 

 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

By:

/s/ Michael Petersen

 

 

Name:

Michael Petersen

 

 

Title:

Attorney in fact

 

 

 

 

 

Address: 200 Bay St., Toronto, ON, M5J 2W7

 

Attn: Portfolio Manager

 

Telecopy No.: (416) 974-7620

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Edmundo Kahn

 

 

Name:

Edmundo Kahn

 

 

Title:

Vice President

 

 

 

 

 

Address:

2005 Market Street, 2nd Floor

 

 

Philadelphia, PA  19103

 

Attn:

Asset Based Lending

 

Telecopy No.:   215-282-2438

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal Chicago Branch, as a Lender

 

 

 

 

 

By:

/s/ Kara Goodwin

 

 

Name:

Kara Goodwin

 

 

Title:

Managing Director

 

 

 

 

 

Address:  115 South LaSalle, 12 Floor West, Chicago, IL 60603

 

Attn:  Kara Goodwin

 

Telecopy No.:  312.293.8532

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal, as a Lender

 

 

 

 

 

By:

/s/ Sean Gallaway

 

 

Name:

Sean Gallaway

 

 

Title:

Vice President

 

 

 

 

 

Address:

 

Attn:

 

Telecopy No.:

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

 

 

By:

/s/ Patrick Lingrosso

 

 

Name:

Patrick Lingrosso

 

 

Title:

Vice President

 

 

 

 

 

Address:  38 Fountain Square Plaza, Cincinnati, OH 45263

 

Attn:  Patrick Lingrosso MD 10908F

 

Telecopy No.:  513-534-8400

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of NEW YORK
COMMUNITY BANK, as a Lender

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

 

Name:

Willard D. Dickerson, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:  16 Chestnut Street, Foxboro MA 02035

 

Attn:  Willard D. Dickerson

 

Telecopy No.:  508-543-3006

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alex M. Council

 

 

Name:

Alex M. Council

 

 

Title:

Vice President

 

 

 

 

 

Address:  4720 Piedmont Row Drive, Suite 300

 

Attn:  Alex M. Council

 

Telecopy No.:  (F) 704-643-7918  (P) 704-551-8503

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Siemens Financial Services, Inc., as a Lender

 

 

 

 

 

By:

/s/ Sharon Prusakowski

 

 

Name:

Sharon Prusakowski

 

 

Title:

VP

 

 

 

 

 

Siemens Financial Services, Inc., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Sonia Vargas

 

 

Name:

Sonia Vargas

 

 

Title:

Senior Loan Closer

 

 

 

 

 

Address:  170 Wood Ave South 8th Floor Iselin, NJ 08830

 

Attn:  Sharon Prusakowski

 

Telecopy No.:  732-476-3567

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Rockland Trust Company, as a Lender

 

 

 

 

 

By:

/s/ Cynthia J. Tonucci

 

 

Name:

Cynthia J. Tonucci

 

 

Title:

Vice President

 

 

 

 

 

Address:  120 Liberty Street, Brockton, MA

 

Attn:  Andrew Wierman, VP

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING BASE CERTIFICATE

 

Consolidated United Rentals, Inc. Borrowing Base

Date:

 

All numbers in US $ thousands

 

 

 

US Borrowing
Base

 

Canadian
Borrowing Base

 

Combined
Borrowing
Base

 

 

 

 

 

 

 

 

 

Inventory Availability (capped at $100 million)

 

$

 

 

N/A

 

$

 

 

 

 

 

 

 

 

 

 

Rental Equipment Availability

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

Availability

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

LESS: Reserves

 

$

 

 

$

 

 

$

 

 

Rent Reserves

 

$

 

 

$

 

 

$

 

 

Bank Product Reserves

 

$

 

 

$

 

 

$

 

 

Pari Passu Debt Reserves

 

$

 

 

$

 

 

$

 

 

Other Reserves

 

$

 

 

$

 

 

$

 

 

Total Borrowing Base Availability

 

$

 

 

$

 

 

$

 

 

US Availability

 

$

 

 

 

 

 

 

Canadian Availability

 

 

 

$

 

 

 

 

Combined Availability

 

 

 

 

 

$

 

 

Specified Loan (capped at Cdn $140 million)

 

$

 

 

 

 

$

 

 

Letters of Credit (capped at $300 million for U.S. and Cdn $250 million for
Canada)

 

$

 

 

$

 

 

$

 

 

US Revolving Loan (capped at $2.30 billion)

 

$

 

 

N/A

 

$

 

 

Canadian Revolving Loan (capped at Cdn $250 million)

 

 

 

$

 

 

$

 

 

Total Loans and LC’s

 

$

 

 

$

 

 

$

 

 

Net Availability after Borrowings

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Suppressed Availability

 

 

 

 

 

$

 

 

 

Note: Canadian Availability is the lesser of Cdn $250,000,000 and the sum of the
Canadian Borrowing Base and the U.S. Availability minus the Aggregate Canadian
Revolver Outstandings.  U.S. Availability is the lesser of $2,300,000,000 and
the U.S. Borrowing Base minus the sum of the Aggregate U.S. Revolver
Outstandings and the Aggregate Canadian Revolver Outstandings Funded on U.S.
Borrowing Base.

 

This Borrowing Base Certificate (this “Certificate”) is furnished pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of March 31,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit

 

--------------------------------------------------------------------------------


 

Agreement”), among United Rentals, Inc., a Delaware corporation (“Holdings”),
United Rentals (North America), Inc., a Delaware corporation (the “Company”),
the U.S. Subsidiary Borrowers named therein (together with the Company, the
“U.S. Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario (the “Canadian Borrower”), United
Rentals Financing Limited Partnership, a Delaware partnership (the “Specified
Loan Borrower”), the other Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as the Agent.  Unless otherwise
indicated, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

The undersigned hereby certifies, as of the date first written above, that,
(a) the amounts and calculations herein and in the supporting information
attached hereto accurately reflect the Eligible Merchandise and Consumables
Inventory of the U.S. Obligors and (b) the amounts and calculations herein and
in the supporting information attached hereto accurately reflect the Eligible
Rental Equipment of the U.S. Obligors and Canadian Obligors, in each case other
than in any immaterial respect.

 

 

UNITED RENTALS (NORTH AMERICA, INC.),
as Borrowers’ Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF NOTICE OF BORROWING

 

Date:                   ,        

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

The undersigned hereby requests (select one) a Borrowing:

 

1.                                      On
                                                                                      
(a Business Day).

 

2.                                      In the amount of [$][Cdn$]
                                                        .

 

3.                                      Comprised of [Base Rate Loans] [LIBOR
Loans] [Canadian Prime Rate Loans] [BA Equivalent Loans].

 

4.                                      For [LIBOR Loans][ BA Equivalent Loans],
with a[n] [Interest Period] [BA Equivalent Interest Period] of       months.

 

5.                                      The Borrower for this Borrowing is
                                     and the proceeds of the Borrowing shall be
sent to:

 

[Name and Address of Bank/Beneficiary]

Account No.:

ABA No.:

Attn:

 

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and](1) 9.2 shall be satisfied on and as of the date of the credit
extension requested hereby.

 

--------------------------------------------------------------------------------

(1)  Only for Borrowings on the Closing Date

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF SPECIFIED LOAN NOTICE OF BORROWING

 

Date:                        ,         

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

The undersigned hereby requests (select one) a Borrowing:

 

1.                                      On
                                                                                   
(a Business Day).

 

2.                                      In the amount of Cdn$
                                                              .

 

3.                                      Comprised of BA Equivalent Loans with a
BA Equivalent Interest Period of        months.

 

4.                                      The proceeds of the Borrowing shall be
sent to:

 

[Name and Address of Bank]

Account No.:

ABA No.:

Attn:

 

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and](2) 9.2 shall be satisfied on and as of the date of the credit
extension requested hereby.

 

--------------------------------------------------------------------------------

(2)  Only for Borrowings on the Closing Date

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF NOTICE OF CONTINUATION/CONVERSION OF REVOLVING LOANS

 

Date:                        ,        

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

1.                                      The proposed Continuation/Conversion
Date is           .

 

2.                                      The aggregate principal amount of Loans
to be continued or converted is [$][Cdn$]                         and such Loans
were made to [Name of Borrower].

 

3.                                      The Type of Loans resulting from the
proposed conversion or continuation is           .

 

4.                                      The duration of the requested [Interest
Period][BA Equivalent Interest Period] is                 .

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF NOTICE OF CONTINUATION/CONVERSION OF SPECIFIED LOANS

 

Date:                        ,           

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

1.                                      The proposed Continuation/Conversion
Date is           .

 

2.                                      The aggregate principal amount of Loans
to be continued is Cdn$                 .

 

3.                                      The duration of the requested BA
Equivalent Interest Period is                 .

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,         

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the
                                                                       of
Holdings, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Agent on behalf of Holdings, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements to be
delivered pursuant to Section 7.2(a)]

 

1.                                      Holdings has delivered the year-end
audited financial statements required by Section 7.2(a) of the Credit Agreement
for the Fiscal Year of Holdings ended as of the above date, together with all
other documents required by such section.  All such audited financial statements
fairly present in all material respects the financial position and the results
of operations of the Consolidated Parties as at the date thereof and for the
Fiscal Year then ended, and have been prepared in accordance with GAAP in all
material respects.

 

[Use following paragraph 1 for fiscal quarter-end financial statements to be
delivered pursuant to Section 7.2(b)]

 

1.                                      Holdings has delivered the unaudited
financial statements required by Section 7.2(b) of the Credit Agreement for the
Fiscal Quarter of Holdings ended as of the above date.  Such consolidated
financial statements set forth, in each case, in reasonable detail, in
comparative form, the figures for and as of the corresponding period in the
prior Fiscal Year and have been prepared in all material respects in conformity
with GAAP and fairly present in all material respects the Consolidated Parties’
financial position as at such date and their results of operation for such
period then ended, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

--------------------------------------------------------------------------------


 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a reasonably detailed review of the
transactions and the financial condition of the Borrowers and Holdings during
the accounting period covered by such financial statements.

 

3.                                      A review of the activities of the
Borrowers and Holdings during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrowers and Holdings performed and observed all its
obligations under the Loan Documents, and

 

[no][a] Covenant Trigger Period is currently in effect; and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period, no Default
or Event of Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.                                      Except as set forth below, subsequent to
the date of the most recent Compliance Certificate submitted by Holdings
pursuant to Section 7.2(a) or (b) of the Credit Agreement, no Obligor has
(i) changed its name as it appears in official filings in the jurisdiction of
its organization, (ii) changed its chief executive office, (iii) changed the
type of entity that it is, (iv) changed (or has had changed) its organization
identification number, if any, issued by its jurisdiction of organization,
(v) changed its jurisdiction of organization, or (vi) formed any new Subsidiary
or entered into any partnership or joint venture with any other Person, other
than any of the foregoing for which it has given the Agent such notice required
by the Loan Documents.

 

5.                                      [The analyses and information set forth
on Schedule 1 attached hereto are true and accurate on and as of the date of
this Compliance Certificate.](3)

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                             ,           .

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)  Only include if a Covenant Trigger Period is in effect or if otherwise
requested by Agent.

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       ,         
(“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”), and the Assignee
identified in item 2 below (the “Assignee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignors’ rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Credit Facility or Credit
Facilities set forth below (including, without limitation, any Letters of Credit
or Swingline Loans thereunder), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as Lender with respect to such Credit Facilities)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”).  Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrowers:  [United Rentals (North
America), Inc., a Delaware corporation, the U.S. Subsidiary Borrowers named in
the Credit Agreement and United Rentals Financing Limited Partnership][United
Rentals of Canada, Inc.]

 

4.                                      Agent: Bank of America, N.A., as the
agent under the Credit Agreement

 

5.                                      Credit Agreement:  Second Amended and
Restated Credit Agreement, dated as of March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among United Rentals, Inc., a Delaware corporation (“Holdings”),
United Rentals (North America), Inc., a Delaware corporation (the

 

--------------------------------------------------------------------------------


 

“Company”), the U.S. Subsidiary Borrowers named therein (together with the
Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a corporation
amalgamated under the laws of the Province of Ontario (the “Canadian Borrower”),
United Rentals Financing Limited Partnership, a Delaware partnership (the
“Specified Loan Borrower”), the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent

 

6.                                      Assigned Interest:

 

Facility
Assigned

 

Aggregate
Amount of [applicable]
Commitment/
[applicable]Loans
for all Lenders in such
Credit Facility(4)

 

Amount of
[applicable]
Commitment/
[applicable]Loans
Assigned

 

Percentage
Assigned of
[applicable]
Commitment/
[applicable]Loans in
such Credit Facility(5)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

[U.S.] [Canadian] [Revolving] [Credit Commitments] [[Incremental
ABL][Refinancing] Term Loans]

 

$

[        ]

 

$

 

 

 

%

 

 

 

Effective Date:                                      , 20     [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(4)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(5)                                 Set forth, to at least 9 decimals, as a
percentage of the Revolving Credit Commitments/ Revolving Loans of all Lenders
thereunder.  The percentage of U.S. Revolving Credit Commitments assigned shall
be the same as the  Canadian Revolving Credit Commitments assigned.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

the Agent, U.S. Swingline Lender and

 

a U.S. Letter of Credit Issuer

 

 

 

By:

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A. (acting through its Canadian branch), as

the Canadian Swingline Lender and

 

Canadian Letter of Credit Issuer

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Add Other Letter of Credit Issuers]

 

 

 

[Consented to:](6)

 

 

 

UNITED RENTALS (NORTH AMERICA), INC., as

 

Borrowers’ Agent

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)                                 To be added only if the consent of the
Borrowers’ Agent is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, any Borrower, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2.                            Assignee.  Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.2(a) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
(including, without limitation, pursuant to the second paragraph of Section 13.1
of the Credit Agreement) and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest, and
(vii) if it is a U.S. Lender, (x) it is a United States person for purposes of
the Code or (y) attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance
upon the Agent, the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents

 

--------------------------------------------------------------------------------


 

are required to be performed by it as a Lender and (iii) if it is a U.S. Lender,
such Lender will at all material times (x) continue to be a United States person
for purposes of the Code or (y) continue to comply will the ongoing requirements
of Section 5.1(f) to the Credit Agreement.

 

2.                                      Payments.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PERFECTION CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of March 31, 2015, among UNITED RENTALS, INC., a Delaware
corporation (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a Delaware
corporation (the “Company”) and the other Borrowers and Guarantors named therein
(Holdings, the Borrowers and the Guarantors being collectively referred to
herein as the “Grantors”, and each individually, as a “Grantor”), the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent and collateral agent (in such capacity, the “Agent”).  Capitalized terms
used but not defined herein have the meanings set forth in the Credit Agreement,
the U.S. Security Agreement or the Canadian Security Agreement, as applicable.

 

The undersigned Responsible Officer of the Grantors, solely in [his]/[her]
corporate capacity, hereby certifies to the Agent and each other Secured Party
as follows:

 

1.  Names.                                      
(a)                                 Set forth on Schedule 1A hereto are:

 

(i) the exact legal name of each Grantor, as such name appears in its respective
certificate of organization;

 

(ii) the organizational identification number, if any, issued by the
jurisdiction of organization of each Grantor that is a registered organization;

 

(iii) the Federal taxpayer identification number of each Grantor; and

 

(iv) the jurisdiction of organization of each Grantor that is a registered
organization.

 

(b)                                 To the best of each Grantor’s knowledge, set
forth on Schedule 1B hereto is each other legal name each Grantor has had in the
past five years, together with the date of the relevant change.

 

(c)                                  To the best of each Grantor’s knowledge,
except as set forth in Schedule 1C hereto, no Grantor has within the past five
years changed its identity or corporate structure in any way, including by
merger, consolidation or acquisition, or by change in the form, nature or
jurisdiction of organization.

 

(d)                                 To the best of each Grantor’s knowledge, set
forth on Schedule 1D hereto is a list of other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years.

 

2.  Current Locations.  (a)  Set forth on Schedule 2A hereto is the chief
executive office of each Grantor.

 

--------------------------------------------------------------------------------


 

(b)                                 Set forth on Schedule 2B hereto is a list of
all owned real property held by each Grantor and the name of the Grantor that
owns said property.

 

(c)                                  To the best of each Grantor’s knowledge,
set forth on Schedule 2C opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor and the customers of such
Grantor that have possession of material amounts of the Collateral of such
Grantor.

 

(d)                                 Set forth on Schedule 2D hereto are all
locations, other than those set forth on Schedule 2B or Schedule 2C, where any
Grantor conducts any material business or maintains any Collateral.

 

3.  Unusual Transactions.  To the best of each Grantor’s knowledge, all Accounts
have been originated by the Grantors and all Inventory has been acquired by the
Grantors in the ordinary course of business.  Set forth in Schedule 3 hereto is
a list of acquisitions during the past five years in which the named Grantor
acquired Accounts or Inventory through acquisition activities other than normal
capital expenditures in the ordinary course of business, and which Accounts have
been integrated into the Grantors.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and all customary Canadian and provincial searches (including
PPSA, Bank Act, writs, bankruptcy (federal and provincial)) have been obtained
from the jurisdictions identified in Canada in Section 2 hereof, and there are
no liens against any of the Collateral other than those permitted under the
Credit Agreement.

 

5.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 5
is a true and correct list of all the issued and outstanding stock, partnership
interests, membership interests or other equity interests held by the Grantors
and the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests.

 

6.  Debt Instruments.  Attached hereto as Schedule 6 is a true and correct list
of all promissory notes and other evidence of indebtedness held by the Grantors
that are required to be pledged under the U.S. Security Agreement and the
Canadian Security Agreement, including all intercompany notes between any
Grantor and Holdings or any subsidiary of Holdings.

 

7.  Accounts.  Attached hereto as Schedule 7 is a true and correct list of
deposit accounts, brokerage accounts or securities investment accounts
maintained by any Grantor, including the name and address of the depositary
institution or securities intermediary, the type of account, and the account
number.

 

8.  Assignment of Claims Act/Financial Administration Act (Canada).  Attached
hereto as Schedule 8 is a true and correct list of all written contracts between
any Grantor and the United States or Canadian government or any department or
agency thereof that have a remaining value of at least $5,000,000, setting forth
the contract number, name and address of contracting officer (or other party to
whom a notice of assignment under the Assignment of Claims Act or the

 

--------------------------------------------------------------------------------


 

Financial Administration Act (Canada) should be sent), contract start date and
end date, agency with which the contract was entered into, and a description of
the contract type.

 

9.  Intellectual Property.  (a)                                         
Attached hereto as Schedule 9A is a schedule setting forth all of each Grantor’s
currently used material patents, patent licenses, trademarks and trademark
licenses, including the name of the registered owner, the registration number
and the expiration date of each such patent, patent license, trademark and
trademark license owned by any Grantor.

 

(b)                                 Attached hereto as Schedule 9B is a schedule
setting forth all of each Grantor’s material copyrights and copyright licenses,
including the name of the registered owner, the registration number and the
expiration date of each copyright or copyright license owned by any Grantor.

 

10.  Commercial Tort Claims.  Attached hereto as Schedule 10 is a true and
correct list of commercial tort claims in excess of $10,000,000 held by any
Grantor, including a brief description thereof.

 

13.  Subsidiaries of the Company.  Attached hereto as Schedule 13 is a true and
correct list of all Subsidiaries of Holdings at the Agreement Date that are
Borrowers.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of               , 2015.

 

 

UNITED RENTALS, INC.,

 

as Holdings

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

 

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UR CANADIAN FINANCING PARTNERSHIP

 

 

 

By its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1A

 

Names, FEIN Numbers and Organizational ID Numbers

 

--------------------------------------------------------------------------------


 

SCHEDULE 1B

 

Other Legal Names of Grantor

 

--------------------------------------------------------------------------------


 

SCHEDULE 1C

 

Changes in Identity or Corporate Structure Within Past Five Years

 

--------------------------------------------------------------------------------


 

SCHEDULE 1D

 

Names Used by Each Grantor in Connection with its Business

 

--------------------------------------------------------------------------------


 

SCHEDULE 2A

 

Chief Executive Offices

 

--------------------------------------------------------------------------------


 

SCHEDULE 2B

 

Owned Real Property

 

--------------------------------------------------------------------------------


 

SCHEDULE 2C

 

Persons other than Grantor having possession of Grantor’s Collateral

 

--------------------------------------------------------------------------------


 

SCHEDULE 2D

 

Other Locations at which Grantor Conducts Business or Maintains Collateral

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 3

 

Acquired Accounts or Inventory

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Stock Ownership and Other Equity Interests

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Pledged Debt

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Accounts

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Government Contracts

 

--------------------------------------------------------------------------------


 

SCHEDULE 9A

 

Patents, Patent Licenses, Trademarks and Trademark Licenses

 

--------------------------------------------------------------------------------


 

SCHEDULE 9B

 

Copyrights and Copyright Licenses

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

Subsidiaries of Holdings that are Borrowers

 

--------------------------------------------------------------------------------

 


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

Certificate of the Chief Financial Officer

 

UNITED RENTALS, INC.

 

I, William B. Plummer, hereby certify that I am the Chief Financial Officer of
UNITED RENTALS, INC., a Delaware corporation (“Holdings”) and that I am duly
authorized to execute this Solvency Certificate on behalf of Holdings and each
of its Subsidiaries, including the Borrowers (as defined below) and the
Guarantors (as defined below), which is being delivered pursuant
Section 9.1(j) of the Second Amended and Restated Credit Agreement dated as of
March 31, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Holdings; UNITED
RENTALS (NORTH AMERICA), INC., a Delaware corporation, and certain of its
Subsidiaries, as the U.S. Borrowers; UNITED RENTALS OF CANADA, INC., a
corporation amalgamated under the laws of the Province of Ontario, as the
Canadian Borrower; UNITED RENTALS FINANCING LIMITED PARTNERSHIP, a Delaware
limited partnership, as the Specified Loan Borrower (together, with the U.S.
Borrowers and the Canadian Borrower, the “Borrowers”); the other guarantors
party thereto (the “Guarantors”) the Lenders and certain other lender parties
party thereto; and BANK OF AMERICA, N.A., as Agent for the Lenders and such
other lender parties.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

I do hereby further certify that I am generally familiar with the properties,
businesses, assets, finances and operations of Holdings and each of its
Subsidiaries, including the Obligors, and have reviewed the terms of the Credit
Agreement and the other Loan Documents that I have deemed relevant for the
purposes of this Solvency Certificate, and the contents of this Solvency
Certificate and have reviewed such other documentation and information and have
made such investigation and inquiries as I deem reasonably necessary to enable
me to express an informed opinion as to the matters referred to herein.

 

I do hereby further certify, in the name and on behalf of Holdings, and without
assuming any personal responsibility, that:

 

1.                                      Based upon the facts and circumstances
as they exist as of the date hereof, after giving effect to the consummation of
the Transactions and the incurrence of indebtedness related thereto, Holdings
and its Subsidiaries, including the Obligors (on a consolidated basis) are
Solvent.

 

2.                                      In reaching the conclusions set forth in
this Solvency Certificate, I (or officers of Holdings under my direction and
supervision) have considered, on behalf of Holdings and each of its
Subsidiaries, including the Obligors, among other things:

 

(a)                                 the cash and other current assets of
Holdings and each of its Subsidiaries, including the Obligors (in each case, on
a consolidated basis);

 

--------------------------------------------------------------------------------


 

(b)                                 all unliquidated and contingent liabilities
of Holdings and each of its Subsidiaries, including the Obligors (in each case,
on a consolidated basis), including, without limitation, any claims arising out
of pending or threatened litigation, of which we are aware, against Holdings and
each of its Subsidiaries, including the Obligors, or any of its respective
property and assets, and in so doing, Holdings and each of its Subsidiaries,
including the Obligors (in each case, on consolidated basis), have in good
faith, computed the estimated maximum amount of such unliquidated and contingent
liabilities as the maximum amount that, in light of all the facts and
circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability;

 

(c)                                  all of the other obligations and
liabilities of Holdings and each of its Subsidiaries, including the Obligors (in
each case, on consolidated basis), whether matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, subordinated,
absolute, fixed or contingent, including, without limitation, any claims arising
out of pending or threatened litigation, of which we are aware, against the
Company or the Subsidiaries or any of their property and assets;

 

(d)                                 the anticipated interest payable on the
Loans and the fees payable under the Credit Agreement, and the other Loan
Documents, respectively;

 

(e)                                  the level of capital customarily maintained
by Holdings and each of its Subsidiaries, including the Obligors (in each case,
on consolidated basis), and other entities engaged in the same or similar
business as the business of Holdings and each of its Subsidiaries, including the
Obligors (in each case, on consolidated basis);

 

(f)                                   the values of real property, equipment,
inventory, accounts receivables, computer software, customer lists, trade
secrets and proprietary information, leases, patents, trademarks, goodwill, and
all other property of Holdings and each of its Subsidiaries, including the
Obligors (in each case, on consolidated basis), real and personal, tangible and
intangible of Holdings and each of its Subsidiaries, including the Obligors (in
each case, on consolidated basis);

 

(g)                                  the experience of management of Holdings
and each of its Subsidiaries, including the Obligors (in each case, on
consolidated basis), in acquiring and disposing of their assets and managing its
business; and

 

(h)                                 historical and anticipated growth in sales
volume of Holdings and each of its Subsidiaries, including the Obligors (in each
case, on consolidated basis), and in the income stream generated by Holdings and
each of its Subsidiaries, including the Obligors, as reflected in, among other
things, the cash flow statements comprising part of the Financial Statements;

 

This Solvency Certificate is being executed by the undersigned solely in his
corporate capacity and he shall have no personal liability as a result of this
Solvency Certificate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate to
the best of his knowledge on behalf of Holdings and each of its Subsidiaries,
including the Obligors, this         day of [·], 2015.

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [·] (this “Agreement”), by and among
[Additional Lenders] (each an “Additional Lender” and collectively the
“Additional Lenders”), the Borrowers and the Agent (as defined below).

 

R E C I T A L S :

 

WHEREAS, the Borrowers and the Agent are parties to that certain Second Amended
and Restated Credit Agreement, dated as of March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among United Rentals, Inc., a Delaware corporation
(“Holdings”), United Rentals (North America), Inc., a Delaware corporation (the
“Company”), the U.S. Subsidiary Borrowers named therein (together with the
Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a corporation
amalgamated under the laws of the Province of Ontario (the “Canadian Borrower”),
United Rentals Financing Limited Partnership, a Delaware partnership (the
“Specified Loan Borrower”), the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent; capitalized
terms used herein have the meanings assigned to such terms in the Credit
Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request [Incremental Revolving Commitments] [Incremental ABL Term
Loans] by entering into one or more Lender Joinder Agreements with the
Additional Lenders providing such [Incremental Revolving Commitments]
[Incremental ABL Term Loans].

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Lender party hereto hereby agrees to provide its respective
[Incremental Revolving Commitments] [Incremental ABL Term Loans] in such amount
as set forth on Schedule A annexed hereto corresponding to such Additional
Lender, on the terms and subject to the conditions set forth below and in the
Credit Agreement.

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
hereto or thereto; (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Loan Documents or any other document furnished hereto or thereto
as are delegated to the Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their

 

--------------------------------------------------------------------------------


 

terms all of the obligations which by the terms of any applicable Acceptable
Intercreditor Agreement are required to be performed by it as a Lender;
(v) represents and warrants that (w) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become an Additional
Lender under the Credit Agreement in connection with the [Incremental Revolving
Commitments] [Incremental ABL Term Loans], (x) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (y) if it is a U.S. Lender, (A) it is
a United States person for purposes of the Code or (B) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (vi) agrees that if
it is a U.S. Lender, it will at all material times (x) continue to be a United
States person for purposes of the Code or (y) continue to comply will the
ongoing requirements of Section 5.1(f) to the Credit Agreement.

 

Each Additional Lender hereby agrees to provide its [Incremental Revolving
Commitments] [Incremental ABL Term Loans] on the following terms and conditions:

 

1.                                      Incremental Facility Closing Date. The
date of [effectiveness of the Incremental Revolving Commitments] [the making of
the Incremental ABL Term Loans] shall be [·] (the “Incremental Facility Closing
Date”).

 

2.                                      Additional Lenders. Each Additional
Lender acknowledges and agrees that upon its execution of this Agreement such
Additional Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof (including, without limitation, pursuant to the second
paragraph of Section 13.1 of the Credit Agreement), and shall perform all the
obligations of and shall have all rights of a Lender thereunder.

 

3.                                      Credit Agreement Governs. Except as set
forth in this Agreement and any related Incremental Commitment Amendment entered
into in connection herewith, the Incremental Facility Increase effectuated
hereunder shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

 

4.                                      Notice. For purposes of the Credit
Agreement, the initial notice address of each Additional Lender shall be as set
forth below its signature below.

 

5.                                      Recordation of the New Loans. Upon
execution and delivery hereof, the Agent will record the Loans and Commitments
made under the Incremental Facility effectuated hereby by the Additional Lender
in the Register pursuant to the terms of the Credit Agreement.

 

6.                                      Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

--------------------------------------------------------------------------------


 

7.                                      GOVERNING LAW. THIS AGREEMENT SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

8.                                      Severability. The illegality or
unenforceability of any provision of this Agreement shall not in any way affect
or impair the legality or enforceability of the remaining provisions of this
Agreement.

 

9.                                      Counterparts. This Agreement may be
executed in any number of counterparts, and by the Agent, each Lender and the
Borrowers in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.  This Agreement may be executed by facsimile or other electronic
communication and the effectiveness of this Agreement and signatures thereon
shall have the same force and effect as manually signed originals and shall be
binding on all parties thereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first written above.

 

 

[Additional Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

Attn:

 

Telecopy No.:

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Lender Joinder Agreement

 

--------------------------------------------------------------------------------

 


 

EXHIBIT J-1

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrowers’ Agent and the Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers’
Agent and the Agent, and (2) the undersigned shall have at all times furnished
the Borrowers’ Agent and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario (the “Canadian Borrower”), United Rentals Financing Limited
Partnership, a Delaware partnership (the “Specified Loan Borrower”), the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrowers’ Agent and the Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers’ Agent and the Agent, and (2) the
undersigned shall have at all times furnished the Borrowers’ Agent and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS’ COMMITMENTS

 

Lender

 

U.S. Revolving
Credit Commitment

 

Canadian Revolving
Credit Commitment

 

BANK OF AMERICA, N.A.

 

$

386,000,000

 

 

N/A

 

BANK OF AMERICA, N.A. (acting through its Canada branch)

 

N/A

 

Cdn$

48,750,000

 

WELLS FARGO CAPITAL FINANCE, LLC

 

$

386,000,000

 

 

N/A

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

 

N/A

 

Cdn$

48,750,000

 

CITIBANK, N.A.

 

$

159,000,000

 

Cdn$

20,000,000

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

$

4,000,000

 

Cdn$

20,000,000

 

MORGAN STANLEY BANK, N.A.

 

$

155,000,000

 

 

N/A

 

THE BANK OF NOVA SCOTIA

 

$

113,000,000

 

Cdn$

15,000,000

 

BARCLAYS BANK PLC

 

$

114,000,000

 

Cdn$

13,750,000

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

114,000,000

 

Cdn$

13,750,000

 

JPMORGAN CHASE BANK, N.A.

 

$

114,000,000

 

 

N/A

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

N/A

 

Cdn$

13,750,000

 

MUFG UNION BANK, N.A.

 

$

114,000,000

 

 

N/A

 

UNION BANK, CANADA BRANCH

 

N/A

 

Cdn$

13,750,000

 

HSBC BANK, USA N.A.

 

$

73,000,000

 

 

N/A

 

HSBC BANK CANADA

 

N/A

 

Cdn$

8,750,000

 

SUNTRUST BANK

 

$

73,000,000

 

Cdn$

8,750,000

 

CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.

 

$

65,000,000

 

 

N/A

 

REGIONS BANK

 

$

60,000,000

 

 

N/A

 

ROYAL BANK OF CANADA

 

$

54,000,000

 

Cdn$

7,500,000

 

TD BANK, N.A.

 

$

60,000,000

 

 

N/A

 

BANK OF MONTREAL CHICAGO BRANCH

 

$

44,000,000

 

 

N/A

 

BANK OF MONTREAL

 

N/A

 

Cdn$

7,500,000

 

FIFTH THIRD BANK

 

$

50,000,000

 

 

N/A

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

50,000,000

 

 

N/A

 

PNC BANK, NATIONAL ASSOCIATION

 

$

48,000,000

 

Cdn$

2,500,000

 

SIEMENS FINANCIAL SERVICES, INC.

 

$

39,000,000

 

Cdn$

7,500,000

 

ROCKLAND TRUST COMPANY

 

$

25,000,000.00

 

 

N/A

 

Total:

 

$

2,300,000,000.00

 

Cdn$

250,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

EXISTING LETTERS OF CREDIT

 

Applicant

 

LC Ref.
No.

 

Beneficiary

 

Liability Amount

 

Expiry Date

 

Evergreen
(Y/N)

United Rentals of Canada, Inc.

 

URI1L-001

 

HER MAJESTY THE QUEEN IN RIGHT OF CANADA

 

CAD

7,519,267.00

 

Jul 28, 2015

 

Y

United Rentals (North America), Inc.

 

68074479

 

LIBERTY MUTUAL INSURANCE COMPANY

 

11,800,000.00

 

May 03, 2015

 

Y

United Rentals (North America), Inc.

 

68045154

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

75,000.00

 

Jun 30, 2015

 

Y

United Rentals (North America), Inc.

 

68027373

 

ACE AMERICAN INSURANCE COMPANY

 

26,600,000.00

 

Jul 07, 2015

 

Y

United Rentals (North America), Inc.

 

68027575

 

DISCOVER PROPERTY & CASUALTY

 

675,000.00

 

Jul 21, 2015

 

Y

United Rentals (North America), Inc.

 

68076353

 

THE TRAVELERS INDEMNITY COMPANY

 

35,000.00

 

Jul 25, 2015

 

Y

United Rentals (North America), Inc.

 

68028260

 

SOUTH CAROLINA WORKERS

 

250,000.00

 

Jul 28, 2015

 

Y

United Rentals (North America), Inc.

 

68028281

 

FLORIDA SELF-INSURERS GUARANTY

 

565,350.00

 

Jul 29, 2015

 

Y

United Rentals (North America), Inc.

 

68028294

 

MINNESOTA DEPARTMENT OF COMMERCE

 

100,000.00

 

Jul 29, 2015

 

Y

United Rentals (North America), Inc.

 

68052128

 

PANTHERS FOOTBALL LLC

 

84,000.00

 

Aug 04, 2015

 

Y

 

--------------------------------------------------------------------------------


 

Applicant

 

LC Ref.
No.

 

Beneficiary

 

Liability Amount

 

Expiry Date

 

Evergreen
(Y/N)

United Rentals (North America), Inc.

 

68028409

 

STATE OF OREGON ACTING BY AND

 

500,000.00

 

Aug 05, 2015

 

Y

United Rentals (North America), Inc.

 

68076625

 

LEGG MASON & CO. LLC

 

375,000.00

 

Aug 16, 2015

 

Y

United Rentals (North America), Inc.

 

68032198

 

OLD REPUBLIC INSURANCE COMPANY

 

2,700,000.00

 

Dec 09, 2015

 

Y

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

BORROWERS

 

U.S. BORROWERS

 

United Rentals (North America), Inc.

 

SPECIFIED LOAN BORROWER

 

United Rentals Financing Limited Partnership

 

CANADIAN BORROWER

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2A

 

GUARANTORS

 

U.S. GUARANTORS

 

United Rentals, Inc.

United Rentals (North America), Inc.

United Rentals of Nova Scotia (No.1), ULC

United Rentals of Nova Scotia (No.2), ULC

United Rentals Financing Limited Partnership

United Rentals (Delaware), Inc.

United Rentals Highway Technologies Gulf, LLC

United Rentals Realty, LLC

 

CANADIAN GUARANTORS

 

United Rentals of Nova Scotia (No.1), ULC

United Rentals of Nova Scotia (No.2), ULC

UR Canadian Financing Partnership

United Rentals of Canada, Inc.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1.3

 

IMMATERIAL SUBSIDIARIES

 

None.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1.4

 

UNRESTRICTED SUBSIDIARIES

 

United Rentals Receivables LLC II

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1.5

 

THIRD PARTY LOCATIONS OF MERCHANDISE AND CONSUMABLES INVENTORY

 

Distribution
center

 

Address

 

Location #

 

Lawson #

 

Contact
information

 

Description

Georgia Distribution Center

 

4795 Coates Drive
Fairburn, GA 30213

 

G41

 

01-1141

 

Office:
(770) 964-6699

 

Fax:
(770) 969-5610

 

Lease by Exel, Inc., which provides services to United Rentals (North
America), Inc. pursuant to an Operating Agreement.

 

Exel, Inc.

570 Polaris Parkway

Westerville, Ohio 43082

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 6.4

 

SUBSIDIARIES

 

Name of Company

 

Jurisdiction of Organization

 

Relationship to Holdings

United Rentals (North America), Inc.

 

Delaware

 

Direct Wholly-owned Subsidiary

United Rentals Highway Technologies Gulf, LLC

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals of Canada, Inc.

 

Ontario

 

Indirect Wholly-owned Subsidiary

United Rentals (Delaware), Inc.

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals of Nova Scotia (No.1), ULC

 

Nova Scotia

 

Indirect Wholly-owned Subsidiary

United Rentals of Nova Scotia (No.2), ULC

 

Nova Scotia

 

Indirect Wholly-owned Subsidiary

United Rentals Financing Limited Partnership

 

Delaware

 

Indirect Wholly-owned Subsidiary

UR Canadian Financing Partnership

 

Nova Scotia

 

Indirect Wholly-owned Subsidiary

United Rentals Realty, LLC

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals Receivables LLC II

 

Delaware

 

Indirect Wholly-owned Subsidiary

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

CAPITALIZATION

 

Issued and Outstanding Stock

 

Issuer

 

Certificate No.

 

No. of
Shares

 

Owner

 

Issued

 

Outstanding

United Rentals of Canada, Inc.

 

C-1
C-2
C-3
C-4

 

10,870
202.34
132.39
122.31

 

United Rentals Highway Technologies Gulf, LLC

 

11, 327.04

 

11, 327.04

United Rentals (Delaware), Inc.

 

P-1

 

30,000 (preferred stock)

 

United Rentals (North America), Inc.

 

30,000

 

30,000

United Rentals Highway Technologies Gulf, LLC

 

N/A

 

10,000

 

United Rentals (North America), Inc.

 

10,000

 

10,000

United Rentals (North America), Inc.

 

2

 

100

 

United Rentals, Inc.

 

100

 

100

United Rentals of Nova Scotia (No. 1), ULC

 

Certificate 5
Certificate 6
Certificate 7

 

87,043
5,386,243
1,505,510

 

United Rentals (Delaware), Inc.

 

6,978,796

 

6,978,796

United Rentals of Nova Scotia (No. 2), ULC

 

Certificate 4

 

1,000

 

United Rentals (Delaware), Inc.

 

1,000

 

1,000

 

Partnership and Membership Interests

 

Name of Company

 

Interests

United Rentals Financing Limited Partnership

 

United Rentals Nova Scotia (No. 1), ULC - 96.807% interest in URFLP

United Rentals Nova Scotia (No. 2), ULC - 3.193% interest in URFLP

UR Canadian Financing Partnership

 

United Rentals Financing Limited Partnership – 99.898% interest (certificate
nos. 17  ,18,19; total units: 15,828,268)

United Rentals Nova Scotia (No. 2) – 0.102% interest (certificate no. 20; total
units: 16,223)

United Rentals Receivables LLC II

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Realty, LLC

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 6.9

 

LITIGATION

 

None.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

ENVIRONMENTAL LAW

 

None.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

ERISA AND PENSION PLAN COMPLIANCE

 

None.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

TAXES

 

None.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

DEBT

 

Instruments governing the Existing Public Debt of Holdings and its Subsidiaries
other than the 45/8% Senior Secured Notes and the 53/4% Senior Secured Notes
(which consists of the 4% Convertible Senior Notes, the 51/2% Senior Notes, the
53/4% Senior Notes, the 61/8% Senior Notes, the 73/8% Senior Notes, the 75/8%
Senior Notes, the 81/4% RSC Senior Notes and the 83/8% Senior Subordinated
Notes).

 

Existing Securitization Facility.

 

The letters of credit listed on Schedule 1.1A.

 

Capital Leases under the agreements listed on Annex 8.1A hereto relating to
motor vehicles (other than rental fleet equipment) and real property.

 

Amended and Restated Global Intercompany Note, dated April 30, 2012.

 

15

--------------------------------------------------------------------------------


 

ANNEX 8.1A

 

Capital Leases

 

1.              Lease, Purchase/Disposal and Fleet Management Services
Agreement, dated as of  January 30, 2008, by and among ARI Fleet LT, Automotive
Rentals, Inc. and ARI Financial Services, Inc., as lessors, and United
Rentals, Inc. and United Rentals of Canada, Inc., as lessees, as amended and
supplemented from time to time.

 

2.              Motor Vehicle Fleet Open-End Operating Lease Agreement No. 0988,
dated as of April 24, 2000, by and between D.L. Peterson Trust, as lessor, and
United Rentals (North America), Inc. (as successor to RSC Equipment
Rental, Inc.), as lessee, as amended and supplemented from time to time.

 

3.              Motor Vehicle Fleet Open-End Operating Lease Agreement No. 1320,
dated as of July 27, 2000, by and between D.L. Peterson Trust, as lessor, and
United Rentals, Inc., as lessee, as amended and supplemented from time to time.

 

4.              Industrial Lease, dated as of February 1, 2000, between Jan
Turner Colburn, as Trustee of the Jan Turner Colburn Trust dated April 25, 1996,
as landlord, and United Rentals, Inc., as tenant, as amended from time to time.

 

5.              Standard Industrial Lease, dated as of March 30, 1995, by and
between The Puterbaugh Brother’s Parntership (as successor to A. Rex.
Puterbaugh), as lessor, and United Rentals Realty, LLC (as successor to U.S.
Rentals, Inc.), as lessee, as amended from time to time.

 

6.              Lease Agreement, dated as of July 1, 1998, by and between Cave
Holdings/3203 Commerce Rd L.L.C., as landlord, and United Rentals Realty, LLC
(as successor to Space Maker Systems of VA., Inc.), as tenant, as amended from
time to time

 

7.              Lease Agreement, dated as of July 1, 1998, by and between Cave
Holdings/RTE 130 LLC, as landlord, and United Rentals Realty, LLC (as successor
to United Rentals of New Jersey, Inc.), as tenant, as amended from time to time.

 

8.              Lease Agreement, dated as of May 5, 2005, between Commercial Net
Lease Realty, LP, as landlord, and United Rentals, Inc., as tenant, as amended
from time to time.

 

9.              Lease Agreement, dated as of November 8, 2000, between Arkel
International, Inc. and Homer Knost, collectively as landlord, and United
Rentals Realty, LLC (as successor to United Rentals, Inc.), as tenant, as
amended from time to time.

 

10.       Industrial Lease, dated as of October 27, 2000, between Mullin
Properties, LLC (as successor in interest to John Mullin), as landlord, and
United Rentals (North America), Inc. (as successor to United Rentals, Inc.), as
tenant, as amended from time to time.

 

11.       Lease Agreement, dated as of July 1999, by and between Michael J.
Plank, as landlord, and United Rentals Realty, LLC (as successor to The Plank
Companies, L.P.), as tenant, as amended from time to time.

 

12.       Commercial Lease, dated as of February 28, 2005, by and between
Montour Church Road Limited Partnership, as landlord, and United Rentals Realty,
LLC (as successor to United Rentals (North America), Inc., as tenant, as amended
from time to time.

 

13.       Lease Agreement, dated as of September 30, 2005, by and between
Holingsworth Real Estate Holdings, LP, as landlord, and United Rentals Realty,
LLC (as successor to United Equipment Rentals Gulf, L.P.), as tenant, as amended
from time to time.

 

16

--------------------------------------------------------------------------------


 

14.       Lease Agreement, dated as of March 16, 2006, by and between
Gerdaneau, Inc., as landlord, and United Rentals (North America), Inc., as
tenant, as amended from time to time.

 

15.       Lease Agreement, dated as of July 26, 2006, by and between R.I.F.L.
Realty Trust, as landlord, and United Rentals (North America), Inc., as tenant,
as amended from time to time.

 

16.       Lease Agreement, dated as of July 31, 2006, by and between United
Development Group, LLC, as landlord, and United Rentals (North America), Inc.,
as tenant, as amended from time to time.

 

17.       Lease Agreement, dated as of October 24, 2006, by and between James E.
Lineberger, Jr., as landlord, and United Rentals (North America), Inc., as
tenant, as amended from time to time.

 

18.       Lease Agreement, dated as of June 1, 2007, by and between Sugar Grove
Industries, Inc., as landlord, and United Rentals (North America), Inc. (as
successor to United Rentals Northwest, Inc.), as tenant, as amended from time to
time.

 

19.       Lease Agreement, dated as of November 14, 2008, by and between Robert
Q. Aber, as landlord, and United Rentals Realty, LLC, as tenant, as amended from
time to time.

 

20.       Lease Agreement, dated as of September 24, 2009, by and between Daniel
E. Geary & Connie J. Geary d/b/a Geary Investment Company, as landlord, and
United Rentals Realty, LLC, as tenant, as amended from time to time.

 

21.       Lease Agreement, dated as of April 19, 2011, by and between 1090319
Ontario Inc., as landlord, and United Rentals of Canada, Inc., as tenant, as
amended from time to time.

 

22.       Lease Agreement, dated as of September 20, 2012, by and between 2013
Winnipeg, LLC, as landlord, and United Rentals of Canada, Inc., as tenant, as
amended from time to time.

 

23.       Lease Agreement, dated as of June 10, 2011, by and between Transport
Enterprises, Ltd. and PEI Properties, Inc., as landlords, and United Rentals
Realty, LLC, as tenant, as amended from time to time.

 

24.       Lease Agreement, dated as of March 29, 2013, by and between Roll Real
Estate Development LLC, as landlord, and United Rentals Realty, LLC, as tenant,
as amended, as amended from time to time.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 8.2

 

LIENS

 

Liens securing Capital Leases under the agreements listed on Annex 8.1A to
Schedule 8.1, which Liens are limited in each case to the property subject to
such Capital Lease Obligations.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 8.4

 

INVESTMENTS

 

Investment by United Rentals (North America), Inc. in United Rentals Receivables
LLC II.

 

Amended and Restated Global Intercompany Note, dated April 30, 2012.

 

19

--------------------------------------------------------------------------------